As filed with the Securities and Exchange Commission April 27, 2011. Registration No. 333-171650 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. 2 Post-Effective Amendment No. and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 146 (Check appropriate box or boxes) Principal Life Insurance Company Separate Account B (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code M. D. Roughton, The Principal Financial Group, Des Moines, Iowa 50392 (Name and Address of Agent for Service) Title of Securities Being Registered: Principal Lifetime Income Solutions SM Approximate Date of Proposed Public Offering : As soon as practicable after the effective date of the Registration Statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration shall become effective on such date as the Commission, acting pursuant to Section 8(a), shall determine. PRINCIPAL LIFETIME INCOME SOLUTIONS SM VARIABLE ANNUITY Prospectus dated May 2, 2011 This prospectus describes Principal Lifetime Income Solutions SM , an individual, flexible premium, deferred variable annuity (the Contract), issued by Principal Life Insurance Company (the Company, we, our or us) through Principal Life Insurance Company Separate Account B (Separate Account). This prospectus provides information about the Contract and the Separate Account that you, as owner, should know before investing. The prospectus should be read and retained for future reference. Additional information about the Contract and the Separate Account is included in the Statement of Additional Information (SAI), dated May 2, 2011, which has been filed with the Securities and Exchange Commission (the SEC) and is considered a part of this prospectus. The table of contents of the SAI is at the end of this prospectus. You may obtain a free copy of the SAI by writing or calling: Principal Lifetime Income Solutions SM , Principal Financial Group, P. O. Box 9382, Des Moines, Iowa 50306-9382, Telephone: 1-800-852-4450. You can also visit the SECs website at www.sec.gov, which contains the SAI, material incorporated into this prospectus by reference, and other information about registrants that file electronically with the SEC. These securities have not been approved or disapproved by the SEC or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. You generally may allocate your investment in the Contract in the Fixed Account and the divisions of the Separate Account. The Fixed Account is a part of our General Account. Each division of the Separate Account invests in shares of a corresponding mutual fund (the underlying mutual funds). A list of the underlying mutual funds available under the Contract is shown below. Guarantees are based on the claims-paying ability of Principal Life Insurance Company and its General Account. Your accumulated value will vary according to the investment performance of the underlying mutual funds in which your selected division(s) are invested. We do not guarantee the investment performance of the underlying mutual funds. The following underlying mutual funds are available under the Contract (1) : Principal Variable Contracts Funds - Class 2  Diversified Balanced Account  Diversified Growth Account In California, we allocate initial premium payments to the Money Market Division during the examination offer period unless you elect to immediately invest in the allocations you selected. This Division is not available under the Contract at any other time or in any other state. This underlying mutual fund is a fund of funds and expenses may be higher due to the tiered level of expenses. An investment in the Contract is not a deposit or obligation of any bank and is not insured or guaranteed by any bank, the Federal Deposit Insurance Corporation or any other government agency. The Contract, certain Contract features, and/or some of the investment options may not be available in all states or through all broker dealers. This prospectus is valid only when accompanied by the current prospectuses for the underlying mutual funds. These prospectuses should be kept for future reference. This prospectus is not an offer to sell, or solicitation of an offer to buy, the Contract in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Contract other than those contained in this prospectus. TABLE OF CONTENTS Glossary 4 Summary of Expense Information 6 Example 7 Summary 8 Corporate Organization and Operation 10 The Contract 12 How To Buy a Contract 12 Premium Payments 13 Right to Examine the Contract (free look) 13 The Accumulation Period 14 Automatic Portfolio Rebalancing (APR) 16 Telephone and Internet Services 16 Surrenders 17 Death Benefit 19 The Annuitization Period 21 Charges and Deductions 23 Surrender Charge 23 Transaction Fee 25 Premium Taxes 25 Annual Fee 25 GMWB Charge 25 Separate Account Annual Expenses 26 Special Provisions for Group or Sponsored Arrangements 26 Rider Benefits 27 Waiver of Surrender Charge Rider 27 Guaranteed Minimum Withdrawal Benefit (GMWB) 28 Fixed Account 41 General Provisions 43 The Contract 43 Delay of Payments 43 Misstatement of Age or Gender 44 Assignment 44 Change of Owner or Annuitant 44 Beneficiary 44 Contract Termination 44 Reinstatement 45 Reports 45 Important Information about Customer Identification Procedures 45 Rights Reserved by the Company 45 Frequent Trading and Market-timing (Abusive Trading Practices) 46 Distribution of the Contract 47 Performance Calculation 47 Federal Tax Matters 48 Mutual Fund Diversification 51 State Regulation 51 General Information 51 Reservation of Rights 51 Legal Opinions 51 Legal Proceedings 51 Other Variable Annuity Contracts 52 Payments to Financial Intermediaries 52 Service Arrangements and Compensation 52 Independent Registered Public Accounting Firm 53 Financial Statements 53 Table of Separate Account Divisions 54 Registration Statement 55 Customer Inquiries 55 Table of Contents of the SAI 55 Appendix A  GMWB Investment Options 56 Appendix B  GMWB Examples 58 Appendix C  Condensed Financial Information 62 GLOSSARY accumulated value  the sum of the amounts invested in the Fixed Account and the Separate Account divisions. anniversary  the same date and month of each year following the contract date. annuitant  the person, including any joint annuitant, on whose life the annuity benefit payment is based. This person may or may not be the owner. annuitization  application of a portion or all of the accumulated value to an annuity benefit payment option to make income payments. annuitization date  the date all of the owners accumulated value is applied to an annuity benefit payment option. contract date  the date that the Contract is issued and which is used to determine contract years. contract year  the one-year period beginning on the contract date and ending one day before the contract anniversary and any subsequent one-year period beginning on a contract anniversary (for example, if the contract date is June 5, 2011, the first contract year ends on June 4, 2012, and the first contract anniversary falls on June 5, 2012). data page  that portion of the Contract which contains the following: owner and annuitant data (names, gender, annuitant age); the contract issue date; maximum annuitization date; contract charges and limits; benefits; and a summary of any optional benefits chosen by the contract owner. Fixed Account  an account which earns guaranteed interest. Fixed Account accumulated value  the amount of your accumulated value which is in the Fixed Account. good order  an instruction or request is in good order when it is received in our home office, or other place we may specify, and has such clarity and completeness that we do not have to exercise any discretion to carry out the instruction or request. We may require that the instruction or request be given in a certain form. investment options  the Fixed Account and Separate Account divisions. joint annuitant  an annuitant whose life determines the annuity benefit under this Contract. Any reference to the death of the annuitant means the death of the first annuitant to die. joint owner  an owner who has an undivided interest with the right of survivorship in this Contract with another owner. Any reference to the death of the owner means the death of the first owner to die. non-qualified contract  a Contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple-IRA or Tax Sheltered Annuity. notice  any form of communication received by us, at the home office, either in writing or in another form approved by us in advance. Your notices may be mailed to us at: Principal Life Insurance Company P O Box 9382 Des Moines, Iowa 50306-9382 owner  the person, including joint owner, who owns all the rights and privileges of this Contract. premium payments  the gross amount you contributed to the Contract. qualified plans  retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code. Separate Account Division (division(s))  a part of the Separate Account which invests in shares of an underlying mutual fund. (Referred to in the marketing materials as sub-accounts.) Separate Account division accumulated value  the amount of your accumulated value in all divisions. surrender charge  the charge deducted upon certain partial surrenders or total surrender of the Contract before the annuitization date. surrender value  accumulated value less any applicable surrender charge, rider fees, annual fee, transaction fees and any premium tax or other taxes. transfer  moving all or a portion of your accumulated value to or from one investment option or among several investment options. All transfers initiated during the same valuation period are considered to be one transfer for purposes of calculating the transaction fee, if any. underlying mutual fund  a registered open-end investment company, or a series or portfolio thereof, in which a division invests. unit  the accounting measure used to determine your proportionate interest in a division. unit value  a measure used to determine the value of an investment in a division. valuation date  each day the New York Stock Exchange (NYSE) is open for trading and trading is not restricted. valuation period  the period of time from one determination of the value of a unit of a division to the next. Each valuation period begins at the close of normal trading on the NYSE, generally 4:00 p.m. Eastern Time, on each valuation date and ends at the close of normal trading of the NYSE on the next valuation date. we, our, us  Principal Life Insurance Company. We are also referred to throughout this prospectus as the Company. you, your  the owner of this Contract, including any joint owner. SUMMARY OF EXPENSE INFORMATION The tables below describe the fees and expenses that you will pay when buying, owning and surrendering the Contract. The following table describes the fees and expenses you will pay at the time you buy the Contract, surrender the Contract or transfer cash value between investment options. Contract owner transaction expenses Maximum Current Highest deferred surrender charge (as a percentage of amount surrendered) · 6% · 6% Transaction Fees for each unscheduled · the lesser of $25 or 2% · $0 partial surrender of each unscheduled partial surrender after the 12th unscheduled partial surrender in a contract year Transaction Fee (3) for each unscheduled · the lesser of $30 or 2% · $0 transfer of each unscheduled transfer after the first unscheduled transfer in a contract year State Premium Taxes (vary by state) · 3.5% of premium · 0% NOTE: We do not currently assess premium taxes for payments made any Contract issued, but reserve the right in the future to assess up to 3.5% of premium payments made for Contract owners in those states where a premium tax is assessed . The following table describes the fees and expenses that are deducted periodically during the time that you own the Contract, not including underlying mutual fund fees and expenses. Periodic Expenses Annual Fee (waived for Contracts with accumulated value of $30,000 or more) The lesser of $30 or 2.00% of the accumulated value Maximum Current Separate Account Annual Expenses (as a percentage of average daily separate account accumulated value) Mortality and Expense Risks Charge 1.25% 1.25% Administration Charge 0.15% 0.00% Total Separate Account Annual Expense 1.40% 1.25% GMWB Charge (as a percentage of the average quarterly withdrawal benefit base) NOTE: Contract must be issued with this rider. You may not terminate this rider prior to the 5th contract anniversary. · 1.65% · 0.73% This table shows the minimum and maximum total operating expenses charged by the underlying mutual funds that you may pay periodically during the time that you own the Contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2010 Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and/or service (12b-1) fees and other expenses)* 0.58% 0.58% * The funds available are structured as a fund of funds. A fund of funds is a mutual fund that invests primarily in a portfolio of other mutual funds. The expenses shown include the total fees and expenses of the fund of funds, including the acquired fund fees and expenses of such fund of funds. (1) For additional information about the fees and expenses described in the table, see CHARGES AND DEDUCTIONS. (2) Surrender Charge, as a percentage of the amount surrendered: Table of Surrender Charges Number of completed contract years Surrender charge applied to all premium since each premium payment was made payments received in that contract year 0 (year of premium payment) 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% Please note that in addition to the fees shown, the Separate Account and/or sponsors of the underlying mutual funds may adopt requirements pursuant to rules and/or regulations adopted by federal and/or state regulators which require us to collect additional transfer fees and/or impose restrictions on transfers. At the end of each calendar quarter, one-fourth of the annual charge is multiplied by the average quarterly withdrawal benefit base. The average quarterly withdrawal benefit base is equal to the withdrawal benefit base at the beginning of the calendar quarter plus the withdrawal benefit base at the end of the calendar quarter and the sum is divided by two. There may be times when the sum of the four quarterly fee amounts is higher than the fee amount if we calculated it annually. For example, if your withdrawal benefit base is changed on your contract anniversary, the fee for that calendar quarter will vary from the other quarters. EXAMPLE This example is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, Separate Account annual expenses, and underlying mutual fund fees and expenses. The example reflects the maximum charges imposed in purchasing the Contract. The amounts below are calculated using the maximum GMWB fee and not the current GMWB fee. The example assumes: · a $10,000 investment in the Contract for the time periods indicated; · a 5% return each year; · an annual contract fee of $30 (expressed as a percentage of the average accumulated value); · the minimum and maximum annual underlying mutual fund operating expenses as of December 31, 2010 (without voluntary waivers of fees by the underlying funds, if any); and · no premium taxes are deducted. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below: If you surrender your If you fully annuitize your contract at the end of the If you do not contract at the end of the applicable time period surrender your contract applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum/Minimum Total Underlying Mutual Fund Operating Expenses (0.58%) 1,314 2,425 3,461 5,889 603 1,821 3,044 5,889 603 1,821 3,044 5,889 SUMMARY This prospectus describes an individual flexible premium deferred variable annuity offered by the Company. The Contract is designed to provide individuals with retirement benefits, including: · non-qualified retirement programs; and · Individual Retirement Annuities (IRA), Simplified Employee Pension plans (SEPs) and Savings Incentive Match Plan for Employees (SIMPLE) IRAs adopted according to Section 408 of the Internal Revenue Code (see FEDERAL TAX MATTERS  Tax Qualified Contracts: IRA, SEP, and SIMPLE-IRA ). The Contract does not provide any additional tax deferral if you purchase it to fund an IRA or other investment vehicle that already provides tax deferral. For information on how to purchase the Contract, please see THE CONTRACT  How to Buy a Contract . This is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Issue Age You and any joint owner must be at least age 60 and younger than age 81 to purchase this Contract. If the owner is not a natural person, the annuitant(s) must meet these age requirements. Investment Limitations · Initial premium payment must be at least $15,000 for non-qualified contracts. · Initial premium payment must be at least $5,000 for all other contracts. · Each subsequent premium payment must be at least $2,000. · If you are a member of a retirement plan covering three or more persons and premium payments are made through an automatic investment program, the initial and subsequent premium payments for the Contract must average at least $100 and not be less than $50. · The total sum of all premium payments may not be greater than $2,000,000 without prior home office approval. You may allocate your net premium payments to the investment options. · A complete list of the divisions may be found in TABLE OF SEPARATE ACCOUNT DIVISIONS . Each division invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for each underlying mutual fund. · The investment options also include the Fixed Account. Guaranteed Minimum Withdrawal Benefit (GMWB) This Contract must be issued with a Guaranteed Minimum Withdrawal Benefit (GMWB) rider which is designed to help protect you against the risk of a decrease in the Contract accumulated value due to market declines. This benefit is also intended to help you avoid the risk of outliving your money. The GMWB rider allows you to take certain guaranteed annual withdrawals during the Contract accumulation phase, regardless of your Contract accumulated value. You may not terminate this rider prior to the 5th contract anniversary following the rider effective date. If you take withdrawals in an amount that exceeds an available withdrawal benefit payment (excess withdrawal), you will shorten the life of the rider, lower the withdrawal benefit payments and/or cause the rider to terminate for lack of value unless you make additional premium payments or a GMWB Step-Up is applied. Transfers During the accumulation period: · a dollar amount or percentage of transfer must be specified; · a transfer may occur on a scheduled or unscheduled basis; and · transfers to the Fixed Account are not permitted if a transfer has been made from the Fixed Account to a division within six months. During the annuitization period, transfers are not permitted (no transfers once payments have begun). See THE CONTRACT  The Accumulation Period, Division Transfers and FIXED ACCOUNT  Fixed Account Transfers, and Total and Partial Surrenders for additional restrictions. Surrenders During the accumulation period: · a dollar amount must be specified; · surrendered amounts may be subject to surrender charges: · the maximum surrender charge is 6% of the amount(s) surrendered. · total surrenders may be subject to an annual Contract fee; and · during a contract year, partial surrenders that are less than the free surrender privilege amount are not subject to a surrender charge. NOTE: The free surrender privilege is an amount normally subject to a surrender charge that may be surrendered without a charge. See CHARGES AND DEDUCTIONS  Surrender Charge  Free Surrender Privilege . See THE CONTRACT  Surrenders and FIXED ACCOUNT  Fixed Account Transfers, and Total and Partial Surrenders for additional information. Charges and Deductions · There is no sales charge on premium payments. · A contingent deferred surrender charge is imposed on certain total or partial surrenders. · An annual mortality and expense risks charge equal to 1.25% of amounts in the Separate Account divisions is imposed daily. · The current annual charge for the GMWB rider is 0.73% of the average quarterly withdrawal benefit base. · The daily Separate Account administration charge currently is zero but we reserve the right to assess a charge not to exceed 0.15% of Separate Account division value(s) annually. · Contracts with an accumulated value of less than $30,000 are subject to an annual fee of the lesser of $30 or 2% of the accumulated value. Currently we do not charge the annual fee if your accumulated value is $30,000 or more. If you own more than one variable annuity contract with us, then all the contracts you own or jointly own are aggregated on each contracts anniversary to determine if the $30,000 minimum has been met and whether that contract will be charged. · Certain states and local governments impose a premium tax. We reserve the right to deduct the amount of the tax from premium payments or the accumulated value. See CHARGES AND DEDUCTIONS for additional information. Annuity Benefit Payments · You may choose from several fixed annuity benefit payment options which are described in THE CONTRACT  The Annuitization Period, Annuity Benefit Payment Options . · Payments are made to the owner (or beneficiary depending on the annuity benefit payment option selected). You should carefully consider the tax implications of each annuity benefit payment option (see THE CONTRACT  The Annuitization Period, Annuity Benefit Payment Options and FEDERAL TAX MATTERS ). Death Benefit · If the owner dies before the annuitization date, a death benefit is payable (see Death Benefit ). · The death benefit may be paid as either a single payment or under an annuity benefit payment option (see Death Benefit ). · If the annuitant dies after the annuitization date, payments will continue only as provided by the annuity benefit payment option in effect. Examination Offer Period (free look) You may return the Contract during the examination offer period, which is generally 10 days from the date you receive the Contract. The examination offer period may be longer in certain states. · The amount refunded will be a full refund of your accumulated value plus any contract charges and premium taxes you paid unless state law requires otherwise. The underlying fund fees and charges are not refunded to you as they are already factored into the Separate Account division accumulated value. · The amount refunded may be more or less than the premium payments made. See THE CONTRACT  Right to Examine the Contract (free look) for additional information. CORPORATE ORGANIZATION AND OPERATION Principal Life Insurance Company Principal Life Insurance Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. Our home office is located at: Principal Financial Group, Des Moines, Iowa 50392. We are a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24, 1879, we were incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. We became a legal reserve life insurance company and changed our name to Bankers Life Company in 1911. In 1986, we changed our name to Principal Mutual Life Insurance Company. In 1998, we became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in our current organizational structure. Principal Life Insurance Company Separate Account B The Separate Account was established under Iowa law on January 12, 1970 and was registered as a unit investment trust with the SEC on July 17, 1970. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. We do not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of the payments you make to us. The Separate Account is not affected by the rate of return of our general account or by the investment performance of any of our other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to our other income, gains, or losses. Obligations arising from the Contract, including the promise to make annuity benefit payments, are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Contract may not be charged with liabilities arising from any of our other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. New divisions may be added and made available. Divisions may also be eliminated. These changes will be made in a manner that is consistent with applicable laws and regulations. The Underlying Mutual Funds The underlying mutual funds are registered under the Investment Company Act of 1940 as open-end investment management companies. The underlying mutual funds provide the investment vehicles for the Separate Account. A full description of the underlying mutual funds, the investment objectives, policies and restrictions, charges and expenses and other operational information are contained in the accompanying prospectuses (which should be read carefully before investing) and the Statement of Additional Information (SAI). You may request additional copies of these documents without charge from your registered representative or by calling us at 1-800-852-4450. We purchase and sell shares of the underlying mutual fund for the Separate Account at their net asset value. Shares represent interests in the underlying mutual fund available for investment by the Separate Account. Each underlying mutual fund corresponds to one of the divisions. The assets of each division are separate from the others. A divisions performance has no effect on the investment performance of any other division. The underlying mutual funds are NOT available to the general public directly. The underlying mutual funds are available only as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies and qualified plans. Some of the underlying mutual funds have been established by investment advisers that manage publicly traded mutual funds having similar names and investment objectives. While some of the underlying mutual funds may be similar to, and may in fact be modeled after publicly traded mutual funds, you should understand that the underlying mutual funds are not otherwise directly related to any publicly traded mutual fund. Consequently, the investment performance of any underlying mutual fund may differ substantially from the investment performance of a publicly traded mutual fund. The Table of Separate Account Divisions included later in this prospectus contains a brief summary of the investment objectives and a listing of the advisor and, if applicable, sub-advisor for each division. You should note that the GMWB investment options are series of Principal Variable Contracts Funds, Inc., which is managed by Principal Management Corporation ("PMC"), an affiliate of ours. If you wish to invest your Contract accumulated value predominantly in underlying funds that are not managed by an affiliate of ours, this Contract may not be appropriate for you. To the extent that an underlying fund managed by PMC may be included as a GMWB investment option, PMC will receive additional compensation from the management fee of the underlying fund. However, we do not take such potential financial benefit into account in selecting the underlying fund to be a GMWB investment option. Deletion or Substitution of Separate Account Divisions We reserve the right, within the law, to make additions, deletions and substitutions for the divisions. We will make no such substitution or deletion without first notifying you and obtaining approval of the appropriate insurance regulatory authorities and the SEC (to the extent required by 1940 Act). If the shares of a division are no longer available for investment or if, in the judgment of our management, investment in a division becomes inappropriate for the purposes of our contract, we may eliminate the shares of a division and substitute shares of another division of the Trust or another open-end registered investment company. Substitution may be made with respect to both existing investments and the investment of future premium payments. If we eliminate divisions, you may change allocation percentages and transfer any value in an affected division to another division(s) without charge. You may exercise this exchange privilege until the later of 60 days after a) the effective date of the additions, deletions and/or substitutions of the change, or b) the date you receive notice of the options available. You may only exercise this right if you have any value in the affected division(s). We also reserve the right to establish additional divisions, each of which would invest in a separate underlying mutual fund with a specified investment objective. Voting Rights We vote shares of the underlying mutual funds owned by the Separate Account according to the instructions of Contract owners. We will notify you of shareholder meetings of the mutual funds underlying the divisions in which you hold units. We will send you proxy materials and instructions for you to provide voting instructions to us. We will arrange for the handling and tallying of proxies received from you and other owners. If you give no voting instructions, we will vote those shares in the same proportion as shares for which we received instructions. Because there is no required minimum number of votes, a small number of votes can have a disproportionate effect. We determine the number of fund shares that you may instruct us to vote by allocating one vote for each $100 of accumulated value in the division. Fractional votes are allocated for amounts less than $100. We determine the number of underlying fund shares you may instruct us to vote as of the record date established by the underlying mutual fund for its shareholder meeting. In the event that applicable law changes or we are required by regulators to disregard voting instructions, we may decide to vote the shares of the underlying mutual funds in our own right. THE CONTRACT Principal Lifetime Income Solutions, a variable annuity, is significantly different from a fixed annuity. As the owner of a variable annuity, you assume the risk of investment gain or loss (as to amounts in the Separate Account divisions) rather than the Company. The Separate Account division accumulated value under a variable annuity is not guaranteed and varies with the investment performance of the underlying mutual funds. Based on your investment objectives, you direct the allocation of premium payments and accumulated values. There can be no assurance that your investment objectives will be achieved. You should refer to the terms and limitations of any qualified plan which is to be funded by the Contract. Qualified plans are subject to several requirements and limitations which may affect the terms of any particular Contract or the advisability of taking certain action permitted by the Contract. How to Buy a Contract If you want to buy a Contract, you must submit an application and make an initial premium payment. If you are buying the Contract to fund a SIMPLE-IRA or SEP, an initial premium payment is not required at the time you send in the application. If the application is complete and the Contract applied for is suitable, the Contract is issued. If the completed application is received in good order, the initial premium payment is credited within two valuation days after the later of receipt of the application or receipt of the initial premium payment at our home office. If the initial premium payment is not credited within five valuation days, it is refunded unless we have received your permission to retain the premium payment until we receive the information necessary to issue the Contract. The date the Contract is issued is the contract date. The contract date is the date used to determine contract years, regardless of when the Contract is delivered. Tax-qualified retirement arrangements, such as IRAs, SEPs, and SIMPLE-IRAs, are tax-deferred. You derive no additional benefit from the tax deferral feature of the annuity. Consequently, an annuity should be used to fund an IRA or other tax qualified retirement arrangement to benefit from the annuitys features other than tax deferral. These features may include guaranteed lifetime income, death benefits without surrender charges, guaranteed caps on fees, and the ability to transfer among investment options without sales or withdrawal charges. Premium Payments · The initial premium payment must be at least $15,000 for non-qualified contracts. · The initial premium payment must be at least $5,000 for all other contracts. · If you are making premium payments through a payroll deduction plan or through a bank (or similar financial institution) account under an automated investment program, your initial and subsequent premium payments must be at least $100. · All premium payments are subject to a surrender charge period that begins in the contract year each premium payment is received. · Subsequent premium payments must be at least $2,000 and can be made until the annuitization date. · Premium payments are to be made by personal or financial institution check (for example, a bank or cashiers check). We reserve the right to refuse any premium payment that we feel presents a fraud or money laundering risk. Examples of the types of premium payments we will not accept are cash, money orders, starter checks, travelers checks, credit card checks, and foreign checks. · If you are a member of a retirement plan covering three or more persons, the initial and subsequent premium payments for the Contract must average at least $100 and cannot be less than $50. · The total sum of all premium payments may not be greater than $2,000,000 without our prior approval. For further information, please call 1-800-852-4450. Right to Examine the Contract (free look) It is important to us that you are satisfied with the purchase of your Contract. Under state law, you have the right to return the Contract for any reason during the examination offer period (a free look). The examination offer period is the later of 10 days after the Contract is delivered to you, or such later date as specified by applicable state law. Although we currently allocate your initial premium payments to the investment options you have selected, during times of economic uncertainty and with prior notice to you, we may activate our right to allocate initial premium payments to the Money Market Division during the examination offer period. If your initial premium payments are allocated to the Money Market Division and the free look is exercised, you will receive the greater of premium payments or the accumulated value without a surrender charge. In California, we allocate initial premium payments to the Money Market Division during the examination offer period unless you elect to immediately invest in the allocations you selected. If your premium payments were allocated to the Money Market Division, after the free look period ends, your accumulated value will be converted into units of the division(s) according to your allocation instructions. The units allocated will be based on the unit value next determined for each division. To exercise your free look, you must send the Contract and a written request to us before the close of business on the last day of the examination offer period. If you properly exercise your free look, we will cancel the Contract. In all states we will return at least your accumulated value plus any premium tax charge deducted, and minus any applicable federal and state income tax withholding. The amount returned may be higher or lower than the premium payment(s) applied during the examination offer period. In the states that require us to return your premium payments, we will return the greater of your premium payments or accumulated value. If you are purchasing this Contract to fund an IRA, SIMPLE-IRA, or SEP-IRA and you return it on or before the seventh day of the examination offer period, we will return the greater of: · the total premium payment(s) made; or · your accumulated value plus any premium tax charge deducted, less any applicable federal and state income tax withholding and depending upon the state in which the Contract was issued, any applicable fees and charges. You may obtain more specific information regarding the free look from your registered representative or by calling us at 1-800-852-4450. The Accumulation Period The Value of Your Contract The accumulated value of your Contract is the total of the Separate Account division accumulated value plus the Fixed Account accumulated value. The Fixed Account is described in the section titled FIXED ACCOUNT. There is no guaranteed minimum Separate Account division accumulated value. The value reflects the investment experience of the divisions that you choose and also reflects your premium payments, partial surrenders, surrender charges, partial annuitizations and the Contract expenses deducted from the Separate Account. The Separate Account division accumulated value changes from day to day. To the extent the accumulated value is allocated to the Separate Account divisions, you bear the investment risk. At the end of any valuation period, your Contracts value in a division is: · the number of units you have in a division multiplied by · the value of a unit in the division. The number of units is equal to the total units purchased by allocations to the division from: · your initial premium payment; · subsequent premium payments; · your exchange credit; and · transfers from another investment option minus units sold: · for partial surrenders and/or partial annuitizations from the division; · as part of a transfer to another division or the Fixed Account; and · to pay contract charges and fees. Unit values are calculated each valuation date at the close of normal trading of the NYSE. To calculate the unit value of a division, the unit value from the previous valuation date is multiplied by the divisions net investment factor for the current valuation period. The number of units does not change due to a change in unit value. The net investment factor measures the performance of each division. The net investment factor for a valuation period is [(a plus b) divided by (c)] minus d where: a the share price (net asset value) of the underlying mutual fund at the end of the valuation period; b the per share amount of any dividend* (or other distribution) made by the mutual fund during the valuation period; c the share price (net asset value) of the underlying mutual fund at the end of the previous valuation period; and d the total Separate Account annual expenses. * When an investment owned by an underlying mutual fund pays a dividend, the dividend increases the net asset value of a share of the underlying mutual fund as of the date the dividend is recorded. As the net asset value of a share of an underlying mutual fund increases, the unit value of the corresponding division also reflects an increase. Payment of a dividend under these circumstances does not increase the number of units you own in the division. The Separate Account charges are calculated by dividing the annual amount of the charge by 365 and multiplying by the number of days in the valuation period. Premium Payments · On your application, you direct how your premium payments will be allocated to the investment options. · Allocations must be in percentages. · Percentages must be in whole numbers and total 100%. · Subsequent premium payments are allocated according to your then current allocation instructions. · Changes to the allocation instructions are made without charge. · A change is effective on the next valuation period after we receive your new instructions in good order. · You can change the current allocations and future allocation instructions by: · mailing your instructions to us; · calling us at 1-800-852-4450 (if telephone privileges apply); · faxing your instructions to us at 1-866-894-2087; or · visiting www.principal.com. · Changes to premium payment allocations do not result in the transfer of any existing investment option accumulated values. You must provide specific instructions to transfer existing accumulated values. · Premium payments are credited on the basis of the unit value next determined after we receive a premium payment. · If no premium payments are made during two consecutive calendar years and the accumulated value is less than $2,000, we reserve the right to terminate the Contract (see GENERAL INFORMATION  Reservation of Rights ). Division Transfers · You may request an unscheduled transfer or set up a scheduled transfer by · mailing your instructions to us; · calling us at 1-800-852-4450 (if telephone privileges apply); · faxing your instructions to us at 1-866-894-2087; or · visiting www.principal.com. · You must specify the dollar amount or percentage to transfer from each division. · The minimum transfer amount is the lesser of $100 or the value of your division. · In states where allowed, we reserve the right to reject transfer instructions from someone providing them for multiple contracts for which he or she is not the owner. You may not make a transfer to the Fixed Account if: · a transfer has been made from the Fixed Account to a division within six months; or · following the transfer, the Fixed Account value would be greater than $1,000,000. Unscheduled Transfers You may make unscheduled division transfers from one division to another division or to the Fixed Account. · Transfer values are calculated using the price next determined after we receive your request. · We reserve the right to impose a fee of the lesser of $30 or 2% of the amount transferred on each unscheduled transfer after the first unscheduled transfer in a contract year. Limitations on Unscheduled Transfers. We reserve the right to reject excessive exchanges or purchases if the trade would disrupt the management of the Separate Account, any division of the Separate Account or any underlying mutual fund. In addition, we may suspend or modify transfer privileges in our sole discretion at any time to prevent market timing efforts that could disadvantage other owners. These modifications could include, but not be limited to: · requiring a minimum time period between each transfer; · imposing the transaction fee; · limiting the dollar amount that an owner may transfer at any one time; or · not accepting transfer requests from someone providing requests for multiple Contracts for which he or she is not the owner. Scheduled Transfers (Dollar Cost Averaging) · You may elect to have transfers made on a scheduled basis. · There is no charge for scheduled transfers and no charge for participating in the scheduled transfer program. · You must specify the dollar amount of the transfer. · You select the transfer date (other than the 29th, 30th or 31st) and the transfer period (monthly, quarterly, semi- annually or annually). · If the selected date is not a valuation date, the transfer is completed on the next valuation date. · If you want to stop a scheduled transfer, you must provide us notice prior to the date of the scheduled transfer. · Transfers continue until your value in the division is zero or we receive notice to stop the transfers. · We reserve the right to limit the number of divisions from which simultaneous transfers are made. Scheduled transfers are designed to reduce the risks that result from market fluctuations. They do this by spreading out the allocation of your money to investment options over a longer period of time. This allows you to reduce the risk of investing most of your money at a time when market prices are high. The results of this strategy depend on market trends and are not guaranteed. Example: Month Amount Invested Share Price Shares Purchased January $100 $25.00 4 February $100 $20.00 5 March $100 $20.00 5 April $100 $10.00 10 May $100 $25.00 4 June 5 Total $600 $120.00 33 In the example above, the average share price is $20.00 [total of share prices ($120.00) divided by number of purchases (6)]. The average share cost is $18.18 [amount invested ($600.00) divided by number of shares purchased (33)]. Automatic Portfolio Rebalancing (APR) APR allows you to maintain a specific percentage of your Separate Account division accumulated value in specified divisions over time. APR is available only if you have the option to invest in more than one Separate Account division; therefore, APR is currently not available with the GMWB rider. If the GMWB rider is terminated, APR is available. APR is not available for values in the Fixed Account. Telephone and Internet Services If you elect telephone services or you elect internet services and satisfy our internet service requirements (which are designed to ensure compliance with federal UETA and E-SIGN laws), instructions for the following transactions may be given to us via the telephone or internet: · make premium payment allocation changes; · set up Dollar Cost Averaging (DCA) scheduled transfers; · make transfers; and · make changes to APR. Neither the Company nor the Separate Account is responsible for the authenticity of telephone service or internet transaction requests. We reserve the right to refuse telephone service or internet transaction requests. You are liable for a loss resulting from a fraudulent telephone or internet order that we reasonably believe is genuine. We follow procedures in an attempt to assure genuine telephone service or internet transactions. If these procedures are not followed, we may be liable for loss caused by unauthorized or fraudulent transactions. The procedures may include recording telephone service transactions, requesting personal identification (for example, name, address, security phrase, password, daytime telephone number, or birth date) and sending written confirmation to your address of record. Instructions received via our telephone services and/or the internet are binding on both owners if the Contract is jointly owned. If the Contract is owned by a business entity or a trust, an authorized individual (with the proper password) may use telephone and/or internet services. Instructions provided by the authorized individual are binding on the owner. We reserve the right to modify or terminate telephone service or internet transaction procedures at any time. Whenever reasonably feasible, we will provide you with prior notice (by mail or by email, if previously authorized by you) if we modify or terminate telephone service or internet transaction procedures. In some instances, it may not be reasonably feasible to provide prior notice if we modify or terminate telephone service or internet transaction procedures; however, any modification or termination will apply to all Contract owners in a non-discriminatory fashion. Telephone Services Telephone services are available to you. Telephone services may be declined on the application or at any later date by providing us with written notice. You may also elect telephone authorization for your registered representative by providing us written notice. If you elect telephone privileges, instructions · may be given by calling us at 1-800-852-4450 while we are open for business (generally, between 8 a.m. and 6 p.m. Eastern Time on any day that the NYSE is open). · that are in good order and received by us before the close of a valuation period will receive the price next determined (the value as of the close of that valuation period). · that are in good order and received by us after the close of a valuation period will receive the price next determined (the value as of the close of the next valuation period). · that are not in good order when received by us will be effective the next valuation date that we receive good order instructions. Internet Internet services are available to you if you register for a secure login on the Principal Financial Group web site, www.principal.com. You may also elect internet authorization for your registered representative by providing us written notice. If you register for internet privileges, instructions · that are in good order and received by us before the close of a valuation period will receive the price next determined (the value as of the close of that valuation period). · that are in good order and received by us after the close of a valuation period will receive the price next determined (the value as of the close of the next valuation period). · that are not in good order when received by us will be effective the next valuation day that we receive good order instructions. Surrenders You may surrender your Contract by providing us notice. Surrender requests may be sent to us at: Principal Life Insurance Company P.O. Box 9382 Des Moines, Iowa 50306-9382 Surrenders result in the redemption of units and your receipt of the value of the redeemed units minus any applicable surrender charge and fees. Surrender values are calculated using the price next determined after we receive your request. Surrenders from the Separate Account are generally paid within seven days of the effective date of the request for surrender (or earlier if required by law). However, certain delays in payment are permitted (see Delay of Payments ). You may specify surrender allocation percentages with each partial surrender request. If you do not provide us with specific percentages, we will use your premium payment allocation percentages for the partial surrender. Surrenders may be subject to a surrender charge (see CHARGES AND DEDUCTIONS  Surrender Charge ). Total Surrender · You may surrender the Contract at any time before the annuitization date. · Surrender values are calculated using the price next determined after we receive your request. · The cash surrender value is your accumulated value minus any applicable fees and surrender charges. · We reserve the right to require you to return the Contract. · The written consent of all collateral assignees and irrevocable beneficiaries must be obtained prior to surrender. Unscheduled Partial Surrender · You may surrender a part of your accumulated value at any time before the annuitization date. · You must specify the dollar amount of the surrender (which must be at least $100). · The surrender is effective at the end of the valuation period during which we receive your written request for surrender. · The surrender is deducted from your investment options according to your surrender allocation percentages. · If surrender allocation percentages are not specified, we use your premium payment allocation percentages. · We surrender units from your investment options to equal the dollar amount of the surrender request plus any applicable surrender charge and transaction fee, if any. · Your accumulated value after the unscheduled partial surrender must be equal to or greater than $5,000; we reserve the right to increase this amount up to and including $10,000. · The written consent of all collateral assignees and irrevocable beneficiaries must be obtained prior to surrender. Scheduled Partial Surrender · You may elect partial surrenders from any of your investment options on a scheduled basis. · Your accumulated value must be at least $5,000 when the scheduled partial surrenders begin. · You may specify monthly, quarterly, semi-annually or annually and choose a surrender date (other than the 29th, 30th or 31st). · If the selected date is not a valuation date, the partial surrender is completed on the next valuation date. · We surrender units from your investment options to equal the dollar amount of the partial surrender request plus any applicable partial surrender charge. · The partial surrenders continue until your value in the investment option is zero or we receive written notice to stop the partial surrenders. · The written consent of all collateral assignees and irrevocable beneficiaries must be obtained prior to partial surrender. Death Benefit This Contract provides a death benefit upon the death of the owner. The Contract will not provide death benefits upon the death of an annuitant unless the annuitant is also an owner or the owner is not a natural person. The following tables illustrate the various situations and the resulting death benefit payment if death occurs before the annuitization date. If you die and And Then You are the sole Your spouse is not The beneficiary(ies) receives the death benefit under owner named as a primary the Contract. beneficiary If a beneficiary dies before you, on your death we will make equal payments to the surviving beneficiaries unless you provided us with other written instructions. If no beneficiary(ies) survives you, the death benefit is paid to your estate in a single payment. Upon your death, only your beneficiarys(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. You are the sole Your spouse is named Your spouse may either owner as a primary beneficiary a. continue the Contract; or b. receive the death benefit under the Contract. All other beneficiaries receive the death benefit under the Contract. If a beneficiary dies before you, on your death we will make equal payments to the surviving beneficiaries unless you provided us with other written instructions. If no beneficiary(ies) survives you, the death benefit is paid to your estate in a single payment. Unless your spouse elects to continue the Contract, only your spouses and any other beneficiarys(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. You are a joint The surviving joint The surviving owner receives the death benefit under owner owner is not your the Contract. spouse Upon your death, only the surviving owners right to the death benefit will continue; all other rights and benefits under the Contract will terminate. You are a joint The surviving joint Your spouse may either owner owner is your spouse a. continue the Contract; or b. receive the death benefit under the Contract. Unless your surviving spouse owner elects to continue the Contract, upon your death, only your spouses right to the death benefit will continue; all other rights and benefits under the Contract will terminate. If And Then The annuitant dies The owner is not a The beneficiary(ies) receives the death benefit under natural person the Contract. If a beneficiary dies before the annuitant, on the annuitants death we will make equal payments to the surviving beneficiaries unless the owner provided us with other written instructions. Upon the annuitants death, only the beneficiarys(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. Before the annuitization date, you may give us written instructions for payment under a death benefit option. If we do not receive your instructions, the death benefit is paid according to instructions from the beneficiary(ies). The beneficiary(ies) may elect to apply the death benefit under an annuity benefit payment option or receive the death benefit as a single payment. Generally, unless the beneficiary(ies) elects otherwise, we pay the death benefit in a single payment, subject to proof of your death. No surrender charge applies when a death benefit is paid. Standard Death Benefit Formula The amount of the standard death benefit is the greatest of a, b or c, where: a the accumulated value on the date we receive proof of death and all required documents; b the total of premium payments minus an adjustment for each partial surrender (and any applicable surrender charges and fees) and minus an adjustment for each partial annuitization made prior to the date we receive proof of death and all required documents; and c the highest accumulated value on any contract anniversary that is wholly divisible by seven (for example, contract anniversaries 7, 14, 21, 28, etc.) plus any premium payments since that contract anniversary and minus an adjustment for each partial surrender (and any applicable surrender charges and fees) and minus an adjustment for each partial annuitization made after that contract anniversary. The adjustment for each partial surrender (and any applicable surrender charges and fees) and for each partial annuitization made prior to the date we receive proof of death and all required documents is equal to (x divided by y) multiplied by z, where: x the amount of the partial surrender (and any applicable surrender charges and fees) or the amount of the partial annuitization; and y the accumulated value immediately prior to the partial surrender or partial annuitization; and z the amounts determined in b or c above immediately prior to the partial surrender or partial annuitization. Example: Your accumulated value is $10,000 and you take a partial surrender of $2,000 (20% of your accumulated value). For purposes of calculating the death benefit, we reduce the amounts determined in b or c above by 20%. Payment of Death Benefit The death benefit is usually paid within five business days of our receiving all required documents (including proof of death) to process the claim. Payment is made according to benefit instructions provided by you. Some states require this payment to be made in less than five business days. Under certain circumstances, this payment may be delayed (see GENERAL PROVISIONS  Delay of Payments ). We pay interest (as required by state law) on the death benefit from the date we receive all required documents until payment is made or until the death benefit is applied under an annuity benefit payment option. NOTE: Proof of death includes: a certified copy of a death certificate; a certified copy of a court order; a written statement by a medical doctor; or other proof satisfactory to us. The accumulated value remains invested in the divisions until the valuation period during which we receive the required documents. If more than one beneficiary is named, each beneficiarys portion of the death benefit remains invested in the divisions until the valuation period during which we receive the required documents for that beneficiary. After payment of all of the death benefit, the Contract is terminated. The Annuitization Period Annuitization Date You may specify an annuitization date in your application. You may change the annuitization date with our prior approval. The request must be in writing. You may not select an annuitization date prior to the first contract anniversary or after the maximum annuitization date (the later of age 85 or ten years after contract issue; state variations may apply) found on the data pages. If you do not specify an annuitization date, the annuitization date is the maximum annuitization date shown on the data pages. Full Annuitization Any time after the first contract year, you may annuitize your Contract by electing to receive payments under an annuity benefit payment option. If the accumulated value on the annuitization date is less than $2,000 or if the amount applied under an annuity benefit payment option is less than the minimum requirement, we may pay out the entire amount in a single payment. The contract would then be canceled. You may select when you want the payments to begin (within the period that begins the business day following our receipt of your instruction and ends one year after our receipt of your instructions). Once payments begin under the annuity benefit payment option you choose, the option may not be changed. In addition, once payments begin, you may not surrender or otherwise liquidate or commute any of the portion of your accumulated value that has been annuitized. Depending on the type of annuity benefit payment option selected, payments that are initiated either before or after the annuitization date may be subject to penalty taxes (see FEDERAL TAX MATTERS ). You should consider this carefully when you select or change the annuity benefit payment commencement date. Partial Annuitization After the first contract year and prior to the annuitization date, you may annuitize a portion of your accumulated value by sending us a notice. The minimum partial annuitization amount is $2,000. Any partial annuitization request that reduces the accumulated value to less than $5,000 will be treated as a request for full annuitization. You may select one of the annuity benefit payment options listed below. Once payments begin under the option you selected, the option may not be changed. In addition, once payments begin you may not surrender or otherwise liquidate or commute any portion of your accumulated value that has been annuitized. Annuity Benefit Payment Options We offer fixed annuity benefit payments only. No surrender charge is imposed on any portion of your accumulated value that has been annuitized. You may choose from several fixed annuity benefit payment options. Payments will be made on the frequency you choose. You may elect to have your annuity benefit payments made on a monthly, quarterly, semiannual or annual basis. The dollar amount of the payments is specified for the entire payment period according to the option selected. There is no right to take any total or partial surrenders after the annuitization date. The fixed annuity benefit payment must be made within one year of the annuity benefit election. The amount of the fixed annuity benefit payment depends on the: · amount of accumulated value applied to the annuity benefit payment option; · annuity benefit payment option selected; and · age and gender of the annuitant (unless fixed period income option is selected). The amount of the initial payment is determined by applying all or a portion of the accumulated value as of the date of the application to the annuity table for the annuitants annuity benefit payment option, gender, and age. The annuity benefit payment tables contained in the Contract are based on the Annuity 2000 Mortality Table. These tables are guaranteed for the life of the Contract. Annuity benefit payments generally are higher for male annuitants than for female annuitants with an otherwise identical Contract. This is because statistically females have longer life expectancies than males. In certain states, this difference may not be taken into consideration in determining the payment amount. Additionally, Contracts with no gender distinctions are made available for certain employer-sponsored plans because, under most such plans, gender discrimination is prohibited by law. You may select an annuity benefit payment option by written request only. Your selection of an annuity benefit payment option for a partial annuitization must be in writing and may not be changed after payments begin. Your selection of an annuity benefit payment option for any portion not previously annuitized may be changed by written request prior to the annuitization date. If an annuity benefit payment option is not selected, we will automatically apply: · for Contracts with one annuitant  Life Income with payments guaranteed for a period of 10 years. · for Contracts with joint annuitants  Joint and Full Survivor Life Income with payments guaranteed for a period of 10 years. The available annuity benefit payment options for both full and partial annuitizations include: · Fixed Period Income  Level payments continue for a fixed period. You may select a range from 5 to 30 years (state variations may apply). If the annuitant dies before the selected period expires, payments continue to you or the person(s) you designate until the end of the fixed period. Payments stop after all guaranteed payments are received. · Life Income  Level payments continue for the annuitants lifetime. If you defer the first payment date, it is possible that you would receive no payments if the annuitant dies before the first payment date. NOTE: There is no death benefit value remaining and there are no further payments when the annuitant dies . · Life Income with Period Certain  Level payments continue during the annuitants lifetime with a guaranteed payment period of 5 to 30 years. If the annuitant dies before all of the guaranteed payments have been made, the guaranteed payments continue to you or the person(s) you designate until the end of the guaranteed payment period. · Joint and Survivor  Payments continue as long as either the annuitant or the joint annuitant is alive. You may also choose an option that lowers the amount of income after the death of a joint annuitant. It is possible that you would only receive one payment under this option if both annuitants die before the second payment is due. If you defer the first payment date, it is possible that you would receive no payments if both the annuitants die before the first payment date. NOTE: There is no death benefit value remaining and there are no further payments after both annuitants die. · Joint and Survivor with Period Certain  Payments continue as long as either the annuitant or the joint annuitant is alive with a guaranteed payment period of 5 to 30 years. You may choose an option that lowers the amount of income after the death of a joint annuitant. If both annuitants die before all guaranteed payments have been made, the guaranteed payments continue to you or the person(s) you designate until the end of the guaranteed payment period. Other annuity benefit payment options may be available. Tax Considerations Regarding Annuity Benefit Payment Options If you own one or more tax qualified annuity contracts, you may avoid tax penalties if payments from at least one of your tax qualified contracts begin no later than April 1 following the calendar year in which you turn age 70½. The required minimum distribution payment must be in equal (or substantially equal) amounts over your life or over the joint lives of you and your designated beneficiary. These required minimum distribution payments must be made at least once a year. Tax penalties may apply at your death on certain excess accumulations. You should confer with your tax advisor about any potential tax penalties before you select an annuity benefit payment option or take other distributions from the Contract. Additional rules apply to distributions under non-qualified contracts (see FEDERAL TAX MATTERS  Required Distributions for Non-Qualified Contracts ). Death of Annuitant (During the Annuitization Period) If the annuitant dies during the annuity benefit payment period, remaining payments are made to the owner throughout the guaranteed payment period, if any, or for the life of any joint annuitant, if any. If the owner is the annuitant, remaining payments are made to the contingent owner. In all cases the person entitled to receive payments also receives any rights and privileges under the annuity benefit payment option. CHARGES AND DEDUCTIONS Certain charges are deducted under the Contract. If the charge is not sufficient to cover our costs, we bear the loss. If the expense is more than our costs, the excess is profit to the Company. We expect a profit from all the fees and charges listed below, except the Annual Fee, Transaction Fee and Premium Tax. For a summary, see SUMMARY EXPENSE INFORMATION . In addition to the charges under the Contract, there are also deductions from and expenses paid out of the assets of the underlying mutual funds which are described in the underlying mutual funds prospectuses. Surrender Charge No sales charge is collected or deducted when premium payments are applied under the Contract. A surrender charge is assessed on certain total or partial surrenders. The amounts we receive from the surrender charge are used to cover some of the expenses of the sale of the Contract (primarily, commissions, as well as other promotional or distribution expenses). If the surrender charge collected is not enough to cover the actual costs of distribution, the costs are paid from the Companys General Account assets which include profit, if any, from the mortality and expense risks charge. NOTE: If you plan to make multiple premium payments, you need to be aware that each premium payment has its own surrender charge period (shown below). The surrender charge for any total or partial surrender is a percentage of all the premium payments surrendered which were received by us during the contract years prior to the surrender. The applicable percentage which is applied to the premium payments surrendered is determined by the following tables. Surrender Charge for Contracts (as a percentage of amounts surrendered): Number of completed contract years Surrender charge applied to all since each premium payment premium payments received in was made that contract year 0 (year of premium payment) 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% Each premium payment begins in year 0 for purposes of calculating the percentage applied to that premium payment. However, premium payments are added together by contract year for purposes of determining the applicable surrender charge. If your contract year begins April 1 and ends March 31 the following year, all premium payments received during that period are considered to have been made in that contract year. NOTE: For Contracts written in the states of Alabama, Massachusetts, and Washington, the surrender charges are applicable only to premium payments made in the first three contract years. For purpose of calculating surrender charges, we assume that surrenders and transfers are made in the following order: · first from premium payments no longer subject to a surrender charge; · then from the free surrender privilege (first from the earnings, then from the oldest premium payments (i.e., on a first-in, first-out basis)) described below; and · then from premium payments subject to a surrender charge on a first-in, first-out basis. NOTE: Partial surrenders may be subject to both a surrender charge and a transaction fee. Free Surrender Privilege The free surrender privilege is an amount normally subject to a surrender charge that may be surrendered without a charge. The free surrender privilege is the greater of: · earnings in the Contract (earnings equal accumulated value less unsurrendered premium payments as of the date of the surrender); or · 10% of the premium payments, decreased by any partial surrenders and partial annuitizations since the last contract anniversary. Any amount not taken under the free surrender privilege in a contract year is not added to the amount available under the free surrender privilege for any following contract year(s). Unscheduled partial surrenders of the free surrender privilege may be subject to the transaction fee described below. Waiver of Surrender Charge The surrender charge does not apply to: · amounts applied under an annuity benefit payment option; or · payment of any death benefit, however, the surrender charge does apply to premium payments made by a surviving spouse after an owners death; or · amounts distributed to satisfy the minimum distribution requirement of Section 401(a)9 of the Internal Revenue Code, provided that the amount surrendered does not exceed the minimum distribution amount which would have been calculated based on the value of this Contract alone; or · an amount transferred from a Contract used to fund an IRA to another annuity contract issued by the Company to fund an IRA of the participants spouse when the distribution is made pursuant to a divorce decree. In addition, the Waiver of Surrender Charge Rider is automatically added to your Contract at issue. This rider waives the surrender charge on surrenders made after the first Contract anniversary if the original owner or original annuitant has a critical need. See RIDER BENEFITS  Waiver of Surrender Charge Rider for more information. Transaction Fee To assist in covering our administration costs, we reserve the right to charge a transaction fee of the lesser of $25 or 2% of each unscheduled partial surrender after the 12th unscheduled partial surrender in a contract year. The transaction fee would be deducted from the accumulated value remaining in the investment option(s) from which the amount is surrendered, on a pro rata basis. To assist in covering our administration costs or to discourage market timing, we also reserve the right to charge a transaction fee of the lesser of $30 or 2% of each unscheduled transfer after the first unscheduled transfer in a contract year. The transaction fee would be deducted from the investment option(s) from which the amount is transferred, on a pro rata basis. Premium Taxes We reserve the right to deduct an amount to cover any premium taxes imposed by states or other jurisdictions. Any deduction is made from either a premium payment when we receive it, or the accumulated value when you request a surrender (total or partial) or you request application of the accumulated value (full or partial) to an annuity benefit payment option. Premium taxes range from 0% in most states to as high as 3.50%. Annual Fee Contracts with an accumulated value of less than $30,000 are subject to an annual Contract fee of the lesser of $30 or 2% of the accumulated value. Currently, we do not charge the annual fee if your accumulated value is $30,000 or more. If you own more than one variable annuity contract with us, all the Contracts you own or jointly own are aggregated, on each Contracts anniversary, to determine if the $30,000 minimum has been met and whether that Contract will be charged. The fee is deducted from the investment option that has the greatest value. The fee is deducted on each Contract anniversary and upon total surrender of the Contract. The fee assists in covering administration costs, primarily costs to establish and maintain the records which relate to the Contract. GMWB Charge The current annual charge for the rider is 0.73% of the average quarterly withdrawal benefit base. The charge is taken at the end of the calendar quarter at a quarterly rate of 0.1825%, based on the average quarterly withdrawal benefit base during the calendar quarter. The average quarterly withdrawal benefit base is equal to the withdrawal benefit base at the beginning of the calendar quarter plus the withdrawal benefit base at the end of the calendar quarter and the sum is divided by two. There may be times when the sum of the four quarterly fee amounts is different than the fee amount if we calculated it annually. For example, if your withdrawal benefit base is changed on your contract anniversary, the fee for that calendar quarter will vary from the other quarters. If we increase the rider charge, you will be notified in advance. Before the effective date of the rider charge increase, you have the following options: · Accept the increased rider charge and continue to be eligible to receive a GMWB Step-Up at each rider anniversary; or · Decline the increased rider charge by sending us notice that you are opting out of the GMWB Step-Up and electing to remain at your current rider charge. Once you opt out of the GMWB Step-Up, you will no longer be eligible for any future GMWB Step-Ups and the feature cannot be added back to this rider. At the end of each calendar quarter, the rider charge is deducted through the redemption of units from your accumulated value in the same proportion as the surrender allocation percentages. If this rider is purchased after the beginning of a calendar quarter, the rider charge is prorated according to the number of days this rider is in effect during the calendar quarter. Upon termination of this rider, the rider charge will be based on the number of days this rider is in effect during the calendar quarter. We reserve the right to increase the rider charge up to the maximum annual charge. The maximum annual charge is 1.65% (0.4125% quarterly) of the average quarterly withdrawal benefit base. The rider charge is intended to reimburse us for the cost of the protection provided by this rider. Separate Account Annual Expenses Mortality and Expense Risks Charge We assess each division with a daily charge for mortality and expense risks. The annual rate of the charge is 1.25% of the average daily net assets of the Separate Account divisions. We agree not to increase this charge for the duration of the Contract. This charge is assessed only prior to the annuitization date. This charge is assessed daily when the value of a unit is calculated. This charge is intended to compensate us for the mortality risk on the Contract. We have a mortality risk in that we guarantee payment of a death benefit in a single payment or under an annuity benefit payment option. We do not impose a surrender charge on a death benefit payment, which is an additional mortality risk. This charge is also intended to cover our expenses, primarily related to operation of the Contract, including · furnishing periodic Contract statements, confirmations and other customer communications; · preparation and filing of regulatory documents (such as this prospectus); · preparing, distributing and tabulating proxy voting materials related to the underlying mutual funds; and · providing computer, actuarial and accounting services. If the mortality and expense risks charge is not enough to cover our costs, we bear the loss. If the mortality and expense risks charge is more than our costs, the excess is profit to the Company. Administration Charge Currently, we do not impose a Separate Account administration charge. We reserve the right to assess each Separate Account division with a daily administration charge that is guaranteed not to exceed the annual rate of 0.15% of the average daily net asset value of the divisions. We will provide prior written notice in the event that we exercise our right to assess the administration charge. In the event that we assess the administration charge, it would be imposed in order to cover our costs for administration of the Contract that are not covered in the mortality and expense risk charge, above. In the event that we assess an administration charge, it would not be imposed after the annuitization date of the Contract. In the event that we assess an administration charge, it would be assessed daily against the Separate Account division values in the same manner as the mortality and expense risks charge, above. Special Provisions for Group or Sponsored Arrangements Where permitted by state law, Contracts may be purchased under group or sponsored arrangements as well as on an individual basis. Group Arrangement  program under which a trustee, employer or similar entity purchases Contracts covering a group of individuals on a group basis. Sponsored Arrangement  program under which an employer permits group solicitation of its employees or an association permits group solicitation of its members for the purchase of Contracts on an individual basis. The charges and deductions described above may be reduced or eliminated for Contracts issued in connection with group or sponsored arrangements. The rules in effect at the time the application is approved will determine if reductions apply. Reductions may include but are not limited to sales of Contracts without, or with reduced, mortality and expense risks charges, annual fees or surrender charges. Eligibility for and the amount of these reductions are determined by a number of factors, including the number of individuals in the group, the amount of expected premium payments, total assets under management for the owner, the relationship among the groups members, the purpose for which the Contract is being purchased, the expected persistency of the Contract, and any other circumstances which, in our opinion, are rationally related to the expected reduction in expenses. Reductions reflect the reduced sales efforts and administration costs resulting from these arrangements. We may modify the criteria for and the amount of the reduction in the future. Modifications will not unfairly discriminate against any person, including affected owners and other owners with contracts funded by the Separate Account. RIDER BENEFITS Not all riders are available in all states or through all broker dealers and may be subject to additional restrictions. Some rider provisions may vary from state to state. We may withdraw or prospectively restrict the availability of any rider at any time. For information regarding availability of any rider, you may contact your registered representative or call us at 1-800-852-4450. See CHARGES AND DEDUCTIONS for current and maximum rider charges. Waiver of Surrender Charge Rider The Waiver of Surrender Charge Rider waives the surrender charge on surrenders made after the first Contract anniversary if the original owner or original annuitant has a critical need. This rider is automatically made a part of the Contract at issue. There is no charge for this rider. The benefits under the Waiver of Surrender Charge Rider are available for a critical need if the following conditions are met: · the original owner or original annuitant has a critical need (NOTE: A change of ownership will terminate this rider; once terminated the rider may not be reinstated.); and · the critical need did not exist before the contract date. For the purposes of this rider, the following definitions apply: · critical need  owners or annuitants confinement to a health care facility, terminal illness diagnosis or total and permanent disability. If the critical need is confinement to a health care facility, the confinement must continue for at least 60 consecutive days after the contract date and the surrender must occur within 90 days of the confinements end. · health care facility  a licensed hospital or inpatient nursing facility providing daily medical treatment and keeping daily medical records for each patient (not primarily providing just residency or retirement care). This does not include a facility primarily providing drug or alcohol treatment, or a facility owned or operated by the owner, annuitant or a member of their immediate families. · terminal illness  sickness or injury that results in the owners or annuitants life expectancy being 12 months or less from the date notice to receive a distribution from the Contract is received by the Company. In Texas and New Jersey, terminal illness is not included in the criteria for critical need. · total and permanent disability  a disability that occurs after the contract date but before the original owner or annuitant reaches age 65 and qualifies to receive social security disability benefits. In New York, a different definition of total and permanent disability applies. In Oregon, total and permanent disability is not included in the criteria for critical need. NOTE: The Waiver of Surrender Charge Rider is not available in Massachusetts. You may obtain more specific information regarding the Waiver of Surrender Charge Rider from your registered representative or by calling us at 1-800-852-4450. Guaranteed Minimum Withdrawal Benefit (GMWB) This Contract is issued with a Guaranteed Minimum Withdrawal Benefit (GMWB) rider which is designed to help protect you against the risk of a decrease in the Contract accumulated value due to market declines. This benefit is also intended to help you avoid the risk of outliving your money. The GMWB rider allows you to take certain guaranteed annual withdrawals during the Contract accumulation phase, regardless of your Contract accumulated value. We use certain defined terms in our description of the rider. For your convenience, we have included definitions of those terms in GMWB Terms . GMWB Overview For Life withdrawal benefit payment percentages. This rider permits an election of Joint Life For Life withdrawal benefit payments or Single Life For Life withdrawal benefit payments. Bonus feature. This rider has a Bonus feature (described below) which rewards you for not taking a withdrawal in certain early years of the rider. The GMWB Bonus does not increase your Contract accumulated value. Step-Up feature. This rider has a Step-Up feature (described below) which can increase your rider withdrawal benefit payments if your Contract accumulated value increases. The Contract accumulated value increases whenever additional premium payments are made, the division values rise with market growth, or exchange credits are applied. Maximum annual rider charge. This rider has a maximum annual rider charge of 1.65% of the For Life withdrawal benefit base. Spousal continuation. This rider provides that the For Life withdrawal benefit may be available to an eligible spouse who continues the Contract with the rider. GMWB Rider Restrictions/Limitations This rider may not be terminated for five contract years following the rider effective date. This rider does not restrict or change your right to take  or not take  withdrawals under the Contract. All withdrawals reduce the Contract accumulated value by the amount withdrawn and are subject to the same conditions, limitations, fees, charges and deductions as withdrawals otherwise taken under the provisions of the Contract; for example, withdrawals will be subject to surrender charges if they exceed the free surrender amount (see CHARGES AND DEDUCTIONS  Surrender Charge, Free Surrender Privilege ). However, any withdrawals may have an impact on the value of your riders benefits. If you take withdrawals in an amount that exceeds an available withdrawal benefit payment (excess withdrawal), you will shorten the life of the rider, lower the withdrawal benefit payments and/or cause the rider to terminate for lack of value unless you make additional premium payments or a GMWB Step-Up is applied. There is a charge for this rider which can increase up to the guaranteed maximum charge for the rider (see SUMMARY OF EXPENSE INFORMATION  Periodic Expenses). This rider restricts your Contract investment options (see Investment Options below). Any ownership change, change of beneficiary or other change before the annuitization date which would cause a change in a covered life may result in termination of this rider (see Covered Life Change ). GMWB Terms We use the following definitions to describe the features of this rider: · Excess Withdrawal  the portion of a withdrawal that exceeds the available withdrawal benefit payment. · GMWB Bonus  a bonus credited to the withdrawal benefit base, provided certain conditions are met. · GMWB Step-Up  an increase to the withdrawal benefit base to an amount equal to your Contracts accumulated value on the most recent Contract anniversary, provided certain conditions are met. · Required minimum distribution (RMD) amount  the amount required to be distributed each calendar year for purposes of satisfying the RMD rules of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, and related Code provisions in effect as of the rider effective date. · Rider effective date  the date the rider is issued. · Withdrawal  any partial surrender (including surrender charges, if any) and/or any partial annuitization of your Contracts accumulated value. · Withdrawal benefit base (also referred to as For Life withdrawal benefit base)  the basis for determining the withdrawal benefit payment available each year. · Withdrawal benefit payment (also referred to as For Life withdrawal benefit payment)  the amount that we guarantee you may withdraw each contract year. Investment Options The investment options you may select are restricted. The investment options (the investment options) reflect a balanced investment objective and if your investment goal is aggressive growth, these investment options may not support your investment objective. With investment options that reflect a balanced investment objective, there is potentially a reduced likelihood that we will have to make benefit payments when the Contract value goes to zero, when the Contact reaches the maximum annuitization date, or if there is a death claim. You must allocate 100% of your Separate Account division accumulated value and premium payments to one of the available investment options while the GMWB rider is in effect. Any future premium payments are allocated to the investment option your Separate Account division accumulated value is invested in at the time of the new premium payments. The available investment options are: · Diversified Growth Account; or · Diversified Balanced Account. For more information about the Diversified Growth and Diversified Balanced Account, please see the prospectus sections titled THE CONTRACT - The Underlying Mutual Funds, TABLE OF SEPARATE ACCOUNT DIVISIONS and the underlying funds prospectus provided with this prospectus . You may allocate premium payments and transfer Contract accumulated value to the Fixed Account. Such allocations and transfers are subject to the provisions of your Contract. See FIXED ACCOUNT . We reserve the right to modify the list of available of available investment options, subject to compliance with applicable regulations. Changes or restrictions will apply only to new purchasers of the Contract or to you if you transfer out of an investment option and wish to transfer back to that investment option. The rider may not be terminated for five contract years following the rider effective date. Please see Appendix A for information regarding transfers between GMWB Investment Options and GMWB Investment Options Underlying Funds. Withdrawal Benefit Base The withdrawal benefit base is used to calculate the annual withdrawal benefit payment. We calculate the withdrawal benefit base on the rider effective date and each contract anniversary. The initial withdrawal benefit base is equal to the initial premium payment. On each contract anniversary, the withdrawal benefit base is · increased dollar-for-dollar by any additional premium payments made since the previous contract anniversary, any GMWB Bonus credited since the previous contract anniversary, and any GMWB Step-Up; and · decreased to reflect any excess withdrawals taken since the previous contract anniversary (the reduction will be greater than dollar-for-dollar, if the Contract accumulated value is less than the withdrawal benefit base at the time of the excess withdrawal). See Excess Withdrawals , below, for information about the negative effect of excess withdrawals. If the adjustment for any withdrawals causes the withdrawal benefit base to reduce to zero, the rider will terminate (unless you make additional premium payments or a GMWB Step-Up is applied). Withdrawal Benefit Payment The For Life withdrawal benefit payments are automatically calculated as Single Life unless you provide notice and good order instructions to select Joint Life For Life withdrawal benefit payments. If eligible, you may elect Joint Life For Life withdrawal benefit payments anytime on or before your first withdrawal following the rider effective date. Once you take this first withdrawal, you cannot change your election of Single Life or Joint Life For Life withdrawal benefit payments, regardless of any change in life events. Single Life For Life withdrawal benefit payments. Single Life For Life withdrawal benefit payments are based on one covered life. The covered life for Single Life is the a.owner if there is only one owner; b.annuitant if the owner is not a natural person; c. youngest joint owner if there are joint owners; or d.youngest annuitant if there are joint annuitants and the owner is not a natural person. In addition, the covered life must satisfy this riders issue age requirements on the date the covered life is designated in accordance with the terms of this rider. As long as the Contract is in effect, Single Life For Life withdrawal benefit payments may be taken until the earlier of the date of the death of the first owner to die (first annuitant, if applicable) or the date the For Life withdrawal benefit base reduces to zero. Joint Life For Life withdrawal benefit payments. Joint Life For Life withdrawal benefit payments are based on two covered lives. You may only elect Joint Life For Life withdrawal benefit payments if there are two covered lives that meet the eligibility requirements. There can be no more than two covered lives. The Joint Life election is not available if the owner is not a natural person. To be eligible for Joint Life the covered lives must be a. the owner and the owners spouse, provided there is only one owner and the spouse is named as a primary ben- eficiary; or b. the joint owners, provided the joint owners are each others spouse. NOTE: For purposes of this rider, spouse means the person who is recognized as the owners spouse and is eligible to make a spousal election under federal tax laws. NOTE: At the time a covered life is designated, that covered life must satisfy the issue age requirements. As long as the Contract is in effect, Joint Life For Life withdrawal benefit payments will continue until the earlier of the date of the death of the last covered life or the date the For Life withdrawal benefit base reduces to zero. Calculating the For Life Withdrawal Benefit Payment The For Life withdrawal benefit payment is an amount equal to a percentage multiplied by the For Life withdrawal benefit base. The For Life withdrawal benefit payment percentage depends on whether you have elected Single Life or Joint Life and the age of the covered life on the date of the first withdrawal following the rider effective date: · Single Life : Age of Covered Life at First For Life Withdrawal Benefit Withdrawal Payment Percentage 60-64 5.00% 65-69 5.25% 70-74 5.50% 75-79 6.00% 80+ 6.50% · Joint Life : Age of Younger Covered Life at For Life Withdrawal Benefit First Withdrawal Payment Percentage 60-64 4.50% 65-69 4.75% 70-74 5.00% 75-79 5.50% 80+ 6.00% Because the For Life withdrawal benefit payments are tiered based on the age of the younger covered life at the time of the first withdrawal, you should carefully choose when you take the first withdrawal following the rider effective date. Once a withdrawal is taken, the For Life withdrawal benefit payment percentage is locked in for the life of this rider. In addition, when you take your first withdrawal, your election of Single Life or Joint Life remains locked in and cannot be changed. For example, if you have elected Joint Life For Life withdrawal benefit payments and take the first withdrawal when the younger covered life is age 61, your For Life withdrawal benefit payment percentage will be locked in at 4.50% for the remaining life of this rider and cannot be changed. Covered Life Change. Any ownership change, change of beneficiary or other change before the annuitization date which would cause a change in a covered life (a Change) will result in termination of this rider, except for the following permissible Changes: 1. Spousal continuation of this rider as described below in Spousal Continuation . 2. If withdrawals have not been taken and you have not previously elected to continue this rider as provided in Spousal Continuation , then a. you may add a joint owner or primary beneficiary to your Contract as a covered life, provided that the new joint owner or primary beneficiary is an eligible covered life as set forth above. b. you may remove a joint owner or primary beneficiary as a covered life. c. the For Life withdrawal benefit payment percentage will be based on the age of the covered lives and will lock in at the percentage applicable on the date of your first withdrawal. 3. If withdrawals have been taken and you have locked in Single Life For Life withdrawal benefit payments, then a. you may remove a joint owner as a covered life. b. you may add a primary beneficiary to your Contract, however, you may not add a primary beneficiary as a covered life for purposes of this rider. c. the For Life withdrawal benefit payment percentage will remain locked in at the percentage applicable on the date of your first withdrawal and will not be reset to reflect the removal of the covered life. For Life withdrawal benefit payments will cease upon your death. 4. If withdrawals have been taken and you have locked in Joint Life For Life withdrawal benefit payments, then a. you may remove a joint owner or primary beneficiary as a covered life. b. you may add a primary beneficiary to your Contract; however, you may not add a primary beneficiary as a covered life for purposes of this rider. c. the For Life withdrawal benefit payment percentage will remain locked in at the percentage applicable on the date of your first withdrawal and will not be reset to reflect the removal of the covered life. For Life withdrawal benefit payments will cease upon your death. 5. If you have previously elected to continue this rider as provided in Spousal Continuation , then you may add a pri- mary beneficiary to your Contract; however, you may not add a primary beneficiary as a covered life for purposes of this rider. If the primary beneficiary that you add is your spouse, upon your death the spouse can continue the contract, but the rider will terminate. No Change is effective until approved by us in writing. Upon our approval, the Change is effective as of the date you signed the notice requesting the Change. An assignment of the Contract or this rider shall be deemed a request for a Change. If the Change is not one of the above permissible Changes, this rider will be terminated as of the date of the assignment. Effect of Withdrawals This rider does not require you to take an available withdrawal benefit payment. If you want to take advantage of this riders GMWB Bonus feature, withdrawals cannot be taken during the period the GMWB Bonus is available. Please see GMWB Bonus below. If you elect not to take an available withdrawal benefit payment, that amount will not be carried forward to the next contract year. If you take excess withdrawals, the withdrawal benefit base for each withdrawal option will be reduced on the next contract anniversary. See Excess Withdrawals for information about the negative effect of excess withdrawals. To help you better understand the various features of this rider and to demonstrate how premium payments made and withdrawals taken from the Contract affect the values and benefits under this rider, we have provided several examples in Appendix B . Excess Withdrawals Any withdrawals that exceed the available withdrawal benefit payments are excess withdrawals. Excess withdrawals decrease the withdrawal benefit base, which will reduce future withdrawal benefit payments. Excess withdrawals reduce withdrawal benefit payments and the withdrawal benefit base. The reductions can be greater than dollar-for-dollar when the Contract accumulated value is less than the withdrawal benefit base at the time of the excess withdrawal, as shown below. Effect on withdrawal benefit base. Excess withdrawals will reduce the withdrawal benefit base in an amount equal to the greater of: · the excess withdrawal, or · the result of (a divided by b) multiplied by c, where: a the amount withdrawn that exceeds the available withdrawal benefit payment prior to the withdrawal; b the Contract accumulated value after the withdrawal benefit payment is deducted, but prior to deducting the amount of the excess withdrawal; and c the withdrawal benefit base prior to the adjustment for the excess withdrawal. Required Minimum Distributions (RMD) Tax-qualified Contracts are subject to certain federal tax rules requiring that RMD be taken on a calendar year basis (i.e., compared to a contract year basis), usually beginning after age 70½. If you are eligible for and enroll in our RMD Program for GMWB, as discussed below, a withdrawal taken to satisfy RMD for the Contract (an RMD amount) that exceeds a withdrawal benefit payment for that contract year will not be deemed an excess withdrawal. RMD Program. Eligibility in the RMD Program for GMWB is determined by satisfaction of the following requirements: · the amount required to be distributed each calendar year for purposes of satisfying the RMD rules of the Internal Revenue Code is based only on this Contract (the RMD amount); and · you have elected scheduled withdrawal payments. NOTE: Although enrollment in the RMD Program for GMWB does not prevent you from taking an unscheduled withdrawal, an unscheduled withdrawal will cause you to lose the RMD Program protections for the remainder of the contract year. This means that any withdrawals (scheduled or unscheduled) during the remainder of the contract year that exceed applicable withdrawal benefit payments will be treated as excess withdrawals, even if the purpose is to take the RMD amount. You will automatically be re-enrolled in the RMD Program for GMWB on your next contract anniversary. We reserve the right to modify or eliminate the RMD Program for GMWB; for example, if there is a change to the Internal Revenue Code or Internal Revenue Service rules or interpretations relating to RMD, including the issuance of relevant IRS guidance. We will send you at least 30 days advance notice of any change in or elimination of the RMD Program for GMWB. Any modifications or elimination of the RMD Program for GMWB will take effect after notice. If we exercise our right to modify or eliminate the RMD Program for GMWB, then any scheduled or unscheduled withdrawal in excess of a withdrawal benefit payment after the effective date of the programs modification or elimination will be deemed an excess withdrawal. You may obtain more information regarding our RMD Program for GMWB by contacting your registered representative or by calling us at 1-800-852-4450. GMWB Bonus Under the GMWB Bonus, on each of the first two contract anniversaries following the rider effective date, we will credit a bonus (GMWB Bonus) to the withdrawal benefit base, provided you have not taken any withdrawals since the rider effective date. The GMWB Bonus is equal to the total of all premium payments made prior to the applicable contract anniversary multiplied by the applicable percentage shown in the chart below. Contract Anniversary (following GMWB Bonus Percentage the rider effective date) 1 5.00% 2 5.00% The GMWB Bonus is no longer available after the earlier of · The second contract anniversary following the rider effective date; or · The date you take a withdrawal following the rider effective date. NOTE: The GMWB Bonus is used only for the purposes of calculating the withdrawal benefit base. The GMWB Bonus is not added to your Contract accumulated value . GMWB Step-Up The GMWB Step-Up is automatic and applies annually. Under this rider, unless an owner opts out of the automatic GMWB Step-Up, the rider charge will increase if our then current rider charge is higher than when the rider was pur- chased. The rider charge will never be greater than the maximum GMWB rider charge. See SUMMARY OF EXPENSE INFORMATION section. If you satisfy the eligibility requirements on a contract anniversary and your Contract accumulated value is greater than the withdrawal benefit base, we will step-up the withdrawal benefit base to your Contract accumulated value on that contract anniversary. We will not reduce your withdrawal benefit base if your Contract accumulated value on a contract anniversary is less than the withdrawal benefit base. If you are eligible for a GMWB Step-Up of the withdrawal benefit base, you will be charged the then current rider charge. You may choose to opt out of the GMWB Step-Up feature if the charge for your rider will increase. We will send you advance notice if the charge for your rider will increase in order to give you the opportunity to opt out of the GMWB Step-Up feature. Once you opt out, you will no longer be eligible for future GMWB Step-Ups. The GMWB Step-Up operates as follows: On each contract anniversary following the rider effective date, you are eligible for a GMWB Step-Up of the withdrawal benefit base if you satisfy all of the following requirements: 1. the contract anniversary occurs before the later of a. the contract anniversary following the date the oldest owner (oldest annuitant if the owner is not a natural person) attains age 80; or b. ten years after the rider effective date; 2. you have not declined any increases in the rider charge; and 3. you have not fully annuitized the Contract. Effect of Reaching the Maximum Annuitization Date Under the Rider On or before the maximum annuitization date, you must elect one of the Contract or GMWB rider payment options described below. 1. Contract payment options: · Payments resulting from applying the Contract accumulated value to an annuity benefit payment option. · Payment of the Contract accumulated value as a single payment. 2. GMWB rider payment option: · Fixed scheduled payments each year in the amount of the For Life withdrawal benefit payment, until the date of death of the last covered life. Please see Effect of Withdrawals for information on how withdrawals prior to the maximum annuitization date affect the GMWB values. We will send you written notice at least 30 days prior to the maximum annuitization date and ask you to select one of the available payment options listed above. If we have not received your election as of the maximum annuitization date, we will automatically apply your Contract accumulated value to an annuity benefit payment option as described in THE CONTRACT  The Annuitization Period, Annuity Benefit Payment Options . Effect of the Contract Accumulated Value Reaching Zero under the Rider In the event the Contract accumulated value reduces to zero, we will pay the withdrawal benefit payments to you as follows: · If you have taken withdrawal benefit payments prior to the Contract accumulated value reaching zero, your For Life withdrawal option is either Joint Life or Single Life depending on your election at the time of your first withdrawal. · If you have not taken withdrawal benefit payments prior to the Contract accumulated value reaching zero, you must elect either · the Single Life For Life withdrawal option: you will receive fixed scheduled payments each year in the amount of the Single Life For Life withdrawal benefit payment, until the date of your death (annuitants death if the owner is not a natural person). · the Joint Life For Life withdrawal option: you will receive fixed scheduled payments each year in the amount of the Joint Life For Life withdrawal benefit payment, until the date of the death of the last covered life. NOTE: In the event that the Contract accumulated value reduces to zero, the withdrawal benefit payments elected above will continue, but all other rights and benefits under this rider and the Contract (including the death benefits) will terminate, and no additional premium payments will be accepted. We will send you prior written notice whenever reasonably feasible if your Contract accumulated value is approaching zero. GMWB At Death If the Contract Accumulated Value is Greater than Zero . The following table illustrates the various situations and the resulting outcomes if your Contract accumulated value is greater than zero at your death. If you die and And Then You are the sole Your spouse is The primary beneficiary(ies) will receive the death owner not named as a benefit under the Contract*. primary beneficiary All other rights and benefits under the rider and Contract will terminate. You are the sole Your spouse is Your spouse may owner named as a primary a. continue the contract with or without this rider as set beneficiary forth below in GMWB Spousal Continuation; or b. receive the death benefit under the Contract*. All other primary beneficiaries will receive the death benefit under the contract. Unless your spouse elects to continue the contract with this rider, only your spouses and beneficiary(ies)s right to the above-selected payments will continue; all other rights and benefits under the rider and Contract will terminate. You are a joint The surviving Your surviving owner will receive the death benefit owner joint owner is not under the Contract*. your spouse All other rights and benefits under the rider and Contract will terminate. You are a joint The surviving Your spouse may owner joint owner is your spouse a. continue the contract with or without this rider as set forth below in GWMB Spousal Continuation; or b. receive the death benefit under the Contract*. Unless the surviving spouse owner elects to continue the contract with this rider, upon your death, only your spouses right to the above-selected payments will continue; all other rights and benefits under the rider and Contract will terminate. * Please see THE CONTRACT  Death Benefit for an explanation of the Contracts death benefit and payment options available for the Contracts death benefit. If And Then The annuitant dies The owner is not The beneficiary(ies) receive the death benefit under a natural person the Contract. If a beneficiary dies before the annuitant, on the annuitants death we will make equal payments to the surviving beneficiaries unless the owner provided us with other written instructions. If no beneficiary(ies) survive the annuitant, the death benefit is paid to the owner. Upon the annuitants death, only the beneficiary(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. NOTE: The Joint Life For Life withdrawal option is not available if the owner is not a natural person. If the Contract Accumulated Value is Zero. The following table illustrates the various situations and the resulting outcomes if the Contract accumulated value is zero at your death. If you die and And Then You are the sole You elected the All payments stop and all rights and benefits under the owner Single Life For Contract terminate. Life withdrawal option* You are the sole You elected the We will continue payments to the surviving covered owner Joint Life For life according to the schedule established when you Life withdrawal made your election until the date of the surviving option* covered lifes death. Upon the surviving covered lifes death, all payments stop and all rights and benefits under the Contract You are a joint You elected the All payments stop and all rights and benefits under the owner Single Life For Contract terminate. Life withdrawal option* You are a joint You elected the We will continue payments to the surviving covered owner Joint Life For life according to the schedule established when you Life withdrawal made your election until the date of the surviving option* covered lifes death. Upon the surviving joint owners death, all payments stop and all rights and benefits under the Contract terminate. * Please see Effect of the Contract Accumulated Value Reaching Zero under the Rider for details regarding election of the For Life withdrawal option. If And Then The annuitant dies The owner is not The beneficiary(ies) receive the death benefit under a natural person the Contract. The owner All payments stop and all rights and benefits under the elected the Contract terminate. "Single Life" For Life Withdrawal option* NOTE: The Joint Life For Life withdrawal option is not available if the owner is not a natural person. Termination and Reinstatement of the Rider You may not terminate this rider prior to the 5th contract anniversary following the rider effective date. We will terminate this rider upon the earliest to occur: · The date you send us notice to terminate the rider (after the 5th contract anniversary following the rider effective date). This will terminate the rider, not the Contract. · The date you fully annuitize, fully surrender or otherwise terminate the Contract. · The For Life withdrawal benefit base is zero. · The date the contract owner is changed (annuitant is changed if the owner is not a natural person), except a change in owner due to a spousal continuation of the rider as described in GMWB Spousal Continuation or the removal/ addition of a joint life as described in Covered Life Change . · The date your surviving spouse elects to continue the Contract without this rider (even if prior to the fifth Contract anniversary following the rider effective date). · The date you make an impermissible change in a covered life. If this rider terminates for any reason other than full surrender of the Contract, this rider may not be reinstated. If you surrender the Contract with this rider attached and the Contract is later reinstated, this rider also must be rein- stated. At the time this rider is reinstated, we will deduct rider charges scheduled during the period of termination and make any other adjustments necessary to reflect any changes in the amount reinstated and the contract accumulated value as of the date of termination. GMWB Spousal Continuation This rider provides that the For Life withdrawal benefit may be available to an eligible spouse who continues the Con- tract with the rider. If you die while this rider is in effect and if your surviving spouse elects to continue the Contract in accordance with its terms, the surviving spouse may also elect to continue this rider if 1. the Contract accumulated value is greater than zero; 2. there has not been a previous spousal continuation of the Contract and this rider; and 3. your spouse is either a. your primary beneficiary, if you were the sole owner; or b. the surviving joint owner, if there were joint owners. If your spouse elects to continue the Contract without this rider, this rider and all rights, benefits and charges under this rider will terminate and cannot be reinstated. NOTE: Although spousal continuation may be available under federal tax laws for a subsequent spouse, this rider may be continued one time only. The following table illustrates the various changes and the resulting outcomes associated with continuation of this rider by an eligible surviving spouse. If you die and And Then if your spouse continues this rider No withdrawals Your spouse Your spouse may take withdrawals until the earlier of have been taken meets the the death of your spouse or the For Life withdrawal since the rider minimum issue benefit base reduces to zero. effective date age requirement For Life withdrawal benefits will automatically be calculated as Single Life and your spouse will be the sole covered life. Your spouse may not add a new covered life or elect Joint Life. The For Life withdrawal benefit percentage will be based on your spouses age and will lock in at the Single Life percentage applicable on the date of your spouses first withdrawal. All other provisions of this rider will continue as in effect on the date of your death. No withdrawals Your spouse The GMWB rider terminates upon your death. have been taken does not meet since the rider the minimum All other provisions of the Contract will continue as in effective date issue age effect on the date of your death. requirement If you die and And And Then if your spouse continues this rider Withdrawals have You have The GMWB rider terminates upon your death. been taken since locked in the rider effective Single Life All other provisions of the Contract will continue as date For Life in effect on the date of your death. withdrawal benefits Withdrawals have You have Your spouse Your spouse may continue to take For Life been taken since locked in is the withdrawal benefit payments until the earlier of the the rider effective Joint Life For surviving death of your spouse or the For Life withdrawal date Life covered life benefit base reduces to zero. withdrawal benefits For Life withdrawal benefits will continue to be calculated as Joint Life. The For Life withdrawal benefit percentage will remain locked in at the Joint Life percentage applicable on the date of your first withdrawal and will not be reset to reflect your death. All other provisions of this rider will continue as in effect on the date of your death. Withdrawals have You have There is no The GMWB rider terminates upon your death. been taken since locked in surviving the rider effective Joint Life For covered life All other provisions of the Contract will continue as date Life in effect on the date of your death. withdrawal benefits Effect of Divorce on the Rider Generally, in the event of a divorce, the spouse who retains ownership of the Contract will continue to be entitled to all rights and benefits of this rider while the former spouse will no longer have any such rights or be entitled to any benefits under this rider. If you take a withdrawal to satisfy a court order to pay a portion of the Contract to your former spouse, any portion of such withdrawal that exceeds the available withdrawal benefit payments will be deemed an excess withdrawal under this rider. GMWB Summary Issue Age 60-80 Rider Charge · Maximum annual charge is 1.65%. (as a percentage of average · Current annual charge is 0.73%. quarterly For Life withdrawal benefit base) Annual Withdrawal Limits · Single Life  tiered percentages based on age at first withdrawal, beginning at 5.00% and capping at a maximum of 6.50% of the For Life withdrawal benefit base · Joint Life  tiered percentages based on age at first withdrawal, beginning at 4.50% and capping at a maximum of 6.00% of the For Life withdrawal benefit base For Life Withdrawal Benefit · Single Life or Joint Life (your life and the lifetime Payments of your eligible spouse) · For Life withdrawal benefit payments default to Single Life unless Joint Life is elected Termination · You may terminate this rider anytime after the 5th contract anniversary following the rider effective date GMWB Step-Up · Automatic annual GMWB Step-Up available until the later of (a) the Contract Anniversary prior to age 80 or (b) 10 years after the rider effective date. GMWB Bonus · If no withdrawals are taken, a GMWB Bonus is applied to the withdrawal benefit base on each contract anniversary as shown below. · Year 1  5.00% of premium payments · Year 2  5.00% of premium payments Investment Restrictions You must select either: · Diversified Growth; or · Diversified Balanced. There are no additional restrictions on allocations to the Fixed Account. Spousal Continuation · At the death of the first owner to die, a spouse who is a joint owner or primary beneficiary may have the option to continue the contract with this rider. FIXED ACCOUNT This prospectus is intended to serve as a disclosure document only for the Contract as it relates to the Separate Account and contains only selected information regarding the fixed account. The Fixed Account is a part of our general account. Because of exemptions and exclusions contained in the Securities Act of 1933 and the Investment Company Act of 1940, the Fixed Account, and any interest in it, are not subject to the provisions of these acts. As a result the SEC has not reviewed the disclosures in this prospectus relating to the Fixed Account. However, disclosures relating to them are subject to generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in prospectuses. Our obligations with respect to the Fixed Account are supported by our general account. The general account is the assets of the Company other than those assets allocated to any of our Separate Accounts. Subject to applicable law, we have sole discretion over the assets in the general account. Separate Account expenses are not assessed against any Fixed Account values. You can obtain more information concerning the Fixed Account from your registered representative or by calling us at 1-800-852-4450. We reserve the right to refuse premium payment allocations and transfers from the other investment options to the Fixed Account. We will send you a written notice at least 30 days prior to the date we exercise this right. We will also notify you if we lift such restrictions. The guaranteed minimum interest rate (GMIR) is determined by a formula, with the general parameters established by state law. The GMIR will never be less than one percent and no greater than three percent. The GMIR is set at Contract issue and will not change for the life of the contract. The Company guarantees that premium payments allocated and amounts transferred to the Fixed Account earn interest at the interest rate in effect on the date premium payments are received or amounts are transferred. This rate, which will never be less than the GMIR, applies to each premium payment or amount transferred through the end of the Contract year. Each contract anniversary, we declare a renewal interest rate that applies to the Fixed Account value in existence at that time. This rate, which will never be less than the GMIR applies until the end of the contract year. Interest is earned daily and compounded annually at the end of each contract year. Once credited, the interest is guaranteed and becomes part of the Fixed Account accumulated value from which deductions for fees and charges may be made. NOTE 1: Transfers and surrenders from the Fixed Account are subject to certain limitations as to frequency and amount. See FIXED ACCOUNT - Fixed Account Transfers, Total and Partial Surrenders. NOTE 2: We may defer payment of surrender proceeds payable out of the Fixed Account for up to six months. See GENERAL PROVISIONS - Delay of Payments. Fixed Account Accumulated Value Your Fixed Account accumulated value on any valuation date is equal to: · premium payments or credits allocated to the Fixed Account; · plus any transfers to the Fixed Account from the other investment options; · plus interest credited to the Fixed Account; · minus any surrenders or applicable surrender charges or partial annuitizations from the Fixed Account; · minus any transfers to the Separate Account. Fixed Account Transfers, Total and Partial Surrenders Transfers and surrenders from the Fixed Account are subject to certain limitations. In addition, surrenders from the Fixed Account may be subject to a charge (see GLOSSARY  Surrender Charge ). You may transfer amounts from the Fixed Account to the Separate Account divisions before the annuitization date and as provided below. The transfer is effective on the valuation date following our receipt of your instructions. You may transfer amounts on either a scheduled or unscheduled basis. You may not make both scheduled and unscheduled Fixed Account transfers in the same contract year. Unscheduled Fixed Account Transfers. The minimum transfer amount is $100 (or entire Fixed Account accumulated value if less than $100). Once per contract year, within the 30 days following the contract anniversary date, you can: · transfer an amount not to exceed 25% of your Fixed Account accumulated value; or · transfer up to 100% of your Fixed Account accumulated value if: · your Fixed Account accumulated value is less than $1,000; or · a minus b is greater than 1% where: · a the weighted average of your Fixed Account interest rates for the preceding contract year; and · b the renewal interest rate for the Fixed Account. Scheduled Fixed Account Transfers (Fixed Account Dollar Cost Averaging). You may make scheduled transfers on a monthly basis from the Fixed Account to the Separate Account as follows: · You may establish scheduled transfers by sending a written request or by telephoning the home office at 1- 800-852-4450. · Transfers occur on a date you specify (other than the 29th, 30th or 31st of any month). · If the selected date is not a valuation date, the transfer is completed on the next valuation date. · Scheduled transfers are only available if the Fixed Account accumulated value is $5,000 or more at the time the scheduled transfers begin. · Scheduled monthly transfers of a specified dollar amount will continue until the Fixed Account accumulated value is zero or until you notify us to discontinue the transfers. This specified dollar amount cannot exceed 2% of your Fixed Account accumulated value. · The minimum transfer amount is $100. · If the Fixed Account accumulated value is less than $100 at the time of transfer, the entire Fixed Account accumulated value will be transferred. · If you stop the transfers, you may not start transfers again without our prior approval. GENERAL PROVISIONS The Contract The entire Contract is made up of the Contract, amendments, riders and endorsements and data pages. Only our corporate officers can agree to change or waive any provisions of a Contract. Any change or waiver must be in writing and signed by an officer of the Company. Delay of Payments Surrendered amounts are generally disbursed within seven calendar days after we receive your instruction for a surrender in a form acceptable to us. This period may be shorter where required by law. However, payment of any amount upon total or partial surrender, death, annuitization of the accumulated value or the transfer to or from a division may be deferred during any period when the right to sell mutual fund shares is suspended as permitted under provisions of the Investment Company Act of 1940 (as amended). The right to sell shares may be suspended during any period when: · trading on the NYSE is restricted as determined by the SEC or when the NYSE is closed for other than weekends and holidays; or · an emergency exists, as determined by the SEC, as a result of which: · disposal by a mutual fund of securities owned by it is not reasonably practicable; · it is not reasonably practicable for a mutual fund to fairly determine the value of its net assets; or · the SEC permits suspension for the protection of security holders. If payments are delayed the transfer will be processed on the first valuation date following the expiration of the permitted delay unless we receive your written instructions to cancel your surrender, annuitization, or transfer. Your written instruction must be received in the home office prior to the expiration of the permitted delay. The transaction will be completed within seven business days following the expiration of a permitted delay. In addition, we reserve the right to defer payment of that portion of your accumulated value that is attributable to a premium payment made by check for a reasonable period of time (not to exceed 15 business days) to allow the check to clear the banking system. We may also defer payment of surrender proceeds payable out of the Fixed Account for a period of up to six months. Misstatement of Age or Gender If the age or, where applicable, gender of the annuitant has been misstated, we adjust the annuity benefit payment under your Contract to reflect the amount that would have been payable at the correct age and gender. If we make any overpayment because of incorrect information about age or gender, or any error or miscalculation, we deduct the overpayment from the next payment or payments due. Underpayments are added to the next payment. Assignment If your Contract is part of your qualified plan, IRA, SEP, or SIMPLE-IRA, you may not assign ownership. You may assign ownership of your non-qualified Contract. Each assignment is subject to any payments made or action taken by the Company prior to our notification of the assignment. We assume no responsibility for the validity of any assignment. An assignment or pledge of a Contract may have adverse tax consequences. An assignment must be made in writing and filed with us at our home office. The irrevocable beneficiary(ies), if any, must authorize any assignment in writing. Your rights, as well as those of the annuitant and beneficiary, are subject to any assignment on file with us. Any amount paid to an assignee is treated as a partial surrender and is paid in a single payment. Change of Owner or Annuitant If your Contract is part of your qualified plan, IRA, SEP, or SIMPLE-IRA you may not change either the owner or the annuitant. You may change the owner and/or annuitant of your non-qualified Contract at any time. Your request must be in writing and approved by us. After approval, the change is effective as of the date you signed the request for change. If ownership is changed, the benefits under certain riders may be affected. We reserve the right to require that you send us the Contract so that we can record the change. If an annuitant who is not an owner dies while the Contract is in force, a new annuitant may be named unless the owner is a corporation, trust or other entity. Beneficiary While this Contract is in force, you have the right to name or change a beneficiary. This may be done as part of the application process or by sending us a written request. Unless you have named an irrevocable beneficiary, you may change your beneficiary designation by sending us notice. Contract Termination We reserve the right to terminate the Contract and make a single payment (without imposing any charges) to you if your accumulated value at the end of the accumulation period is less than $2,000, unless you have the GMWB rider. Before the Contract is terminated, we will send you a notice to increase the accumulated value to $2,000 within 60 days. Termination of the Contracts will not unfairly discriminate against any owner. Reinstatement Reinstatement is only available if you have surrendered your Contract for your full accumulated value. Any premium payments you make after a partial surrender or partial annuitization will be deemed new premium payments. If you have requested to replace this Contract with an annuity contract from another company and want to reinstate this Contract, the following apply: · we reinstate the Contract effective on the original surrender date; · we apply the amount received from the other company (reinstatement amount) and the amount of the surrender charge you paid when you surrendered the Contract; · these amounts are priced on the valuation date the money from the other company is received by us; · commissions are not paid on the reinstatement amounts; and · new data pages are sent to your address of record. If you have the GMWB rider, rider fees will apply for the period between the date you requested termination and the date your contract was reinstated. Rider benefits will be adjusted when the amount originally surrendered differs from the reinstatement amount. Reports We will mail to you a statement, along with any reports required by state law, of your current accumulated value at least once per year prior to the annuitization date. After the annuitization date, any reports will be mailed to the person receiving the annuity benefit payments. Quarterly statements reflect purchases and redemptions occurring during the quarter as well as the balance of units owned and accumulated values. Important Information About Customer Identification Procedures To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to obtain, verify, and record information that identifies each person who applies for a Contract. When you apply for a Contract, we will ask for your name, address, date of birth, and other information that will allow us to verify your identity. We may also ask to see your drivers license or other identifying documents. If concerns arise with verification of your identification, no transactions will be permitted while we attempt to reconcile the concerns. If we are unable to verify your identity within 30 days of our receipt of your original premium payment, the Contract will be terminated and any value surrendered in accordance with normal redemption procedures. Rights Reserved by the Company We reserve the right, within the law, to make additions, deletions and substitutions for the divisions. We will make no such substitution or deletion without first notifying you and obtaining approval of the appropriate insurance regulatory authorities and the SEC (to the extent required by 1940 Act). If the shares of a division are no longer available for investment or if, in the judgment of our management, investment in a division becomes inappropriate for the purposes of our contract, we may eliminate the shares of a division and substitute shares of another division of the Trust or another open-end registered investment company. Substitution may be made with respect to both existing investments and the investment of future premium payments. If we eliminate divisions, you may change allocation percentages and transfer any value in an affected division to another division(s) without charge. You may exercise this exchange privilege until the later of 60 days after a) the effective date of the additions, deletions and/or substitutions of the change, or b) the date you receive notice of the options available. You may only exercise this right if you have any value in the affected division(s). We also reserve the right to establish additional divisions, each of which would invest in a separate underlying mutual fund with a specified investment objective. Frequent Trading and Market-Timing (Abusive Trading Practices) This Contract is not designed for frequent trading or market timing activity of the investment options. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase this Contract. The Company does not accommodate market timing. We consider frequent trading and market timing activities to be abusive trading practices because they: · Disrupt the management of the underlying mutual funds by: · forcing the fund to hold short-term (liquid) assets rather than investing for long term growth, which results in lost investment opportunities for the fund; and · causing unplanned portfolio turnover; · Hurt the portfolio performance of the underlying mutual funds; and · Increase expenses of the underlying mutual fund and separate account due to: · increased broker-dealer commissions; and · increased record keeping and related costs. If we are not able to identify such abusive trading practices, the abuses described above will negatively impact the Contract and cause investors to suffer the harms described. We have adopted policies and procedures to help us identify and prevent abusive trading practices. In addition, the underlying mutual funds monitor trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. If we, or an underlying mutual fund that is an investment option with the Contract, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to: · Rejecting transfer instructions from a Contract owner or other person authorized by the owner to direct transfers; · Restricting submission of transfer requests by, for example, allowing transfer requests to be submitted by 1st class U.S. mail only and disallowing requests made via the internet, by facsimile, by overnight courier or by telephone; · Limiting the number of unscheduled transfers during a Contract year to no more than 12; · Prohibiting you from requesting a transfer among the divisions for a minimum of thirty days where there is evidence of at least one round-trip transaction (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption) by you; and · Taking such other action as directed by the underlying mutual fund. We support the underlying mutual funds right to accept, reject or restrict, without prior written notice, any transfer requests into a fund. In some instances, a transfer may be completed prior to a determination of abusive trading. In those instances, we will reverse the transfer (within two business days of the transfer) and return the Contract to the investment option holdings it had prior to the transfer. We will give you notice in writing in this instance. Distribution of the Contract The Company has appointed Princor Financial Services Corporation (Princor) (Des Moines, Iowa 50392-0200), a broker-dealer registered under the Securities Exchange Act of 1934, a member of the Financial Industry Regulatory Authority and affiliate of the Company, as the distributor and principal underwriter of the Contract. Princor is paid 6.5% of premium payments by the Company for the distribution of the Contract. Princor also may receive 12b-1 fees in connection with purchases and sales of mutual funds underlying the Contracts. Applications for the Contracts are solicited by registered representatives of Princor or such other broker-dealers as have entered into selling agreements with Princor. Such registered representatives act as appointed agents of the Company under applicable state insurance law and must be licensed to sell variable insurance products. The Company intends to offer the Contract in all jurisdictions where it is licensed to do business and where the Contract is approved. Performance Calculation The Separate Account may publish advertisements containing information (including graphs, charts, tables and examples) about the hypothetical performance of its divisions for this Contract as if the Contract had been issued on or after the date the underlying mutual fund in which the division invests was first offered. The hypothetical performance from the date of the inception of the underlying mutual fund in which the division invests is calculated by reducing the actual performance of the underlying mutual fund by the fees and charges of this Contract as if it had been in existence. The yield and total return figures described below vary depending upon market conditions, composition of the underlying mutual funds portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other investment vehicles. The Separate Account may also quote rankings, yields or returns as published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents only historical performance and is not intended to indicate future performance. For further information on how the Separate Account calculates yield and total return figures, see the SAI. From time to time the Separate Account advertises its Money Market Divisions yield and effective yield for these Contracts. Both yield figures are based on historical earnings and are not intended to indicate future performance. The yield of the division refers to the income generated by an investment in the division over a 7-day period (which period is stated in the advertisement). This income is then annualized. That is, the amount of income generated by the investment during that week is assumed to be generated each week over a 52-week period and is shown as a percentage of the investment. The effective yield is calculated similarly but, when annualized, the income earned by an investment in the division is assumed to be reinvested. The effective yield is slightly higher than the yield because of the compounding effect of the assumed reinvestment. The Separate Account also advertises the average annual total return of its various divisions. The average annual total return for any of the divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial $1,000 investment to the ending redeemable accumulated value. FEDERAL TAX MATTERS The following description is a general summary of the tax rules, primarily related to federal income taxes, which in our opinion are currently in effect. These rules are based on laws, regulations and interpretations which are subject to change at any time. This summary is not comprehensive and is not intended as tax advice. Federal estate and gift tax considerations, as well as state and local taxes, may also be material. You should consult a qualified tax adviser about the tax implications of taking action under a Contract or related retirement plan. Non-Qualified Contracts Section 72 of the Internal Revenue Code governs the income taxation of annuities in general. · Premium payments made under non-qualified Contracts are not excludable or deductible from your gross income or any other persons gross income. · An increase in the accumulated value of a non-qualified Contract owned by a natural person resulting from the investment performance of the Separate Account or interest credited to the DCA Plus Accounts and the Fixed Account is generally not taxable until paid out as surrender proceeds, death benefit proceeds, or otherwise. · Generally, owners who are not natural persons are immediately taxed on any increase in the accumulated value. The following discussion applies generally to Contracts owned by natural persons. · Surrenders or partial surrenders are taxed as ordinary income to the extent of the accumulated income or gain under the Contract. · The value of the Contract pledged or assigned is taxed as ordinary income to the same extent as a partial surrender. · Annuity benefit payments: · The investment in the contract is generally the total of the premium payments made. · The basic rule for taxing annuity benefit payments is that part of each annuity benefit payment is considered a nontaxable return of the investment in the contract and part is considered taxable income. An exclusion ratio is applied to each annuity benefit payment to determine how much of the payment is excludable from gross income. The remainder of the annuity benefit payment is includable in gross income for the year received. · After the premium payment(s) in the Contract is paid out, the full amount of any annuity benefit payment is taxable. For purposes of determining the amount of taxable income resulting from distributions, all Contracts and other annuity contracts issued by us or our affiliates to the same owner within the same calendar year are treated as if they are a single contract. Transfer of ownership may have tax consequences to the owner. Please consult with your tax advisor before changing ownership of your Contract. Required Distributions for Non-Qualified Contracts In order for a non-qualified Contract to be treated as an annuity contract for federal income tax purposes, the Internal Revenue Code requires: · If the person receiving payments dies on or after the annuitization date but prior to the time the entire interest in the Contract has been distributed, the remaining portion of the interest is distributed at least as rapidly as under the method of distribution being used as of the date of that persons death. · If you die prior to the annuitization date, the entire interest in the Contract will be distributed: · within five years after the date of your death; or · as annuity benefit payments which begin within one year of your death and which are made over the life of your designated beneficiary or over a period not extending beyond the life expectancy of that beneficiary. · If you take a distribution from the Contract before you are 59 ½, you may incur an income tax penalty. Generally, unless the beneficiary elects otherwise, the above requirements are satisfied prior to the annuitization date by paying the death benefit in a single payment, subject to proof of your death. The beneficiary may elect, by written request, to receive an annuity benefit payment option instead of a single payment. If your designated beneficiary is your surviving spouse, the Contract may be continued with your spouse deemed to be the new owner for purposes of the Internal Revenue Code. Where the owner or other person receiving payments is not a natural person, the required distributions provided for in the Internal Revenue Code apply upon the death of the annuitant. TAX-QUALIFIED CONTRACTS: IRA, SEP, and SIMPLE-IRA The Contract may be used to fund IRAs, SEPs, and SIMPLE-IRAs. · IRA  An Individual Retirement Annuity (IRA) is a retirement savings annuity. Contributions grow tax deferred. · SEP-IRA  A SEP is a form of IRA. A SEP allows you, as an employer, to provide retirement benefits for your employees by contributing to their IRAs. · SIMPLE-IRA  SIMPLE stands for Savings Incentive Match Plan for Employers. A SIMPLE-IRA allows employees to save for retirement by deferring salary on a pre-tax basis and receiving predetermined company contributions. The tax rules applicable to owners, annuitants and other payees vary according to the type of plan and the terms and conditions of the plan itself. In general, premium payments made under a retirement program recognized under the Internal Revenue Code are excluded from the participants gross income for tax purposes prior to the annuity benefit payment date (subject to applicable state law). The portion, if any, of any premium payment made that is not excluded from their gross income is their investment in the Contract. Aggregate deferrals under all plans at the employees option may be subject to limitations. Tax-qualified retirement arrangements, such as IRAs, SEPs, and SIMPLE-IRAs, are tax-deferred. You derive no additional benefit from the tax deferral feature of the annuity. Consequently, an annuity should be used to fund an IRA, or other tax qualified retirement arrangement to benefit from the annuitys features other than tax deferral. These features may include guaranteed lifetime income, death benefits without surrender charges, guaranteed caps on fees, and the ability to transfer among investment options without sales or withdrawal charges. The tax implications of these plans are further discussed in the SAI under the heading Taxation Under Certain Retirement Plans. Check with your tax advisor for the rules which apply to your specific situation. Premature Distributions : There is a 10% penalty under the Internal Revenue Code on the taxable portion of a premature distribution from IRAs, IRA rollovers and SIMPLE-IRAs. The tax penalty is increased to 25% in the case of distributions from SIMPLE-IRAs during the first two years of participation. Generally, an amount is a premature distribution unless the distribution is: · made on or after you reach age 59 ½; · made to a beneficiary on or after your death; · made upon your disability; · part of a series of substantially equal periodic payments for the life or life expectancy of you or you and the beneficiary; · made to pay certain medical expenses; · for health insurance premiums while unemployed; · for first home purchases (up to $10,000); · for qualified higher education expenses; · for qualified disaster tax relief distributions (up to $100,000); · for qualified reservist distributions; · for amounts levied by the IRS directly against your IRA; · for earnings associated with refunds of excess IRA contributions paid prior to your tax filing deadline; · for Roth IRA conversions (assuming the conversion remains in the Roth IRA for 5 years); or · for transfer of IRA incident to divorce. For more information regarding premature distributions, please reference IRS Publication 590 and consult your tax advisor. Rollover IRAs If you receive a lump-sum distribution from a qualified retirement plan, tax-sheltered annuity or governmental 457(b) plan, you may maintain the tax-deferred status of the distribution by rolling it over into an eligible retirement plan or IRA. You can accomplish this by electing a direct rollover from the plan, or you can receive the distribution and roll it over into an eligible retirement plan or IRA within 60 days. However, if you do not elect a direct rollover from the plan, the plan is required to withhold 20% of the distribution. This amount is sent to the IRS as income tax withholding to be credited against your taxes. Amounts received prior to age 59 ½ and not rolled over may be subject to an additional 10% excise tax. You may roll over amounts from a qualified plan directly to a Roth IRA. As part of this rollover, previously taxed deferred funds from the qualified plan are converted to after-tax funds under a Roth IRA. Generally, the entire rollover is taxable (unless it includes after-tax dollars) and is included in gross income in the year of the rollover/conversion. For more information, please see your tax advisor. Roth IRAs The Contract may be purchased to fund a Roth IRA. Contributions to a Roth IRA are not deductible from taxable income. Subject to certain limitations, a traditional IRA, SIMPLE-IRA or SEP may be converted into a Roth IRA or a distribution from such an arrangement may be rolled over to a Roth IRA. However, a conversion or a rollover to a Roth IRA is not excludable from gross income. If certain conditions are met, qualified distributions from a Roth IRA are tax-free. For more information, please contact your tax advisor. Required Minimum Distributions for IRAs The Required Minimum Distribution (RMD) regulations dictate when individuals must start taking payments from their IRA. Generally speaking, RMDs for IRAs must begin no later than April 1 following the close of the calendar year in which you turn 70 ½. Thereafter, the RMD is required no later than December 31 of each calendar year. The RMD rules apply to traditional IRAs, as well as SEP-IRAs and SIMPLE-IRAs, during the lifetime and after the death of IRA owners. They do not, however, apply to Roth IRAs during the lifetime of the Roth IRA owner. If an individual owns more than one IRA, the RMD amount must be determined for each, but the actual distribution can be satisfied from a combination of one or more of the owner's IRAs NOTE: Contractual limitations exist that may limit the ability to satisfy an individual's multiple RMD obligations via this annuity. Please see GMWB Rider - Required Minimum Distribution (RMD ) for details. Failure to comply with the RMD rules can result in an excise tax penalty. This penalty equals 50% of the amount of the RMD that exceeds the actual distribution amount (if any) that occurred during the calendar year in question. Withholding Annuity benefit payments and other amounts received under the Contract are subject to income tax withholding unless the recipient elects not to have taxes withheld. The amounts withheld vary among recipients depending on the tax status of the individual and the type of payments from which taxes are withheld. Notwithstanding the recipients election, withholding may be required on payments delivered outside the United States. Moreover, special backup withholding rules may require us to disregard the recipients election if the recipient fails to supply us with a TIN or taxpayer identification number (social security number for individuals), or if the Internal Revenue Service notifies us that the TIN provided by the recipient is incorrect. MUTUAL FUND DIVERSIFICATION The United States Treasury Department has adopted regulations under Section 817(h) of the Internal Revenue Code which establishes standards of diversification for the investments underlying the Contracts. Under this Internal Revenue Code Section, Separate Account investments must be adequately diversified in order for the increase in the value of non-qualified Contracts to receive tax-deferred treatment. In order to be adequately diversified, the portfolio of each underlying mutual fund must, as of the end of each calendar quarter or within 30 days thereafter, have no more than 55% of its assets invested in any one investment, 70% in any two investments, 80% in any three investments and 90% in any four investments. Failure of an underlying mutual fund to meet the diversification requirements could result in tax liability to non-qualified Contract holders. The investment opportunities of the underlying mutual funds could conceivably be limited by adhering to the above diversification requirements. This would affect all owners, including owners of Contracts for whom diversification is not a requirement for tax-deferred treatment. STATE REGULATION The Company is subject to the laws of the State of Iowa governing insurance companies and to regulation by the Insurance Department of the State of Iowa. An annual statement in a prescribed form must be filed by March 1 in each year covering our operations for the preceding year and our financial condition on December 31 of the prior year. Our books and assets are subject to examination by the Commissioner of Insurance of the State of Iowa, or the Commissioners representatives, at all times. A full examination of our operations is conducted periodically by the National Association of Insurance Commissioners. Iowa law and regulations also prescribe permissible investments, but this does not involve supervision of the investment management or policy of the Company. In addition, we are subject to the insurance laws and regulations of other states and jurisdictions where we are licensed to operate. Generally, the insurance departments of these states and jurisdictions apply the laws of the state of domicile in determining the field of permissible investments. GENERAL INFORMATION Reservation of Rights The Company reserves the right to: · increase the minimum amount for each premium payment; and · terminate a Contract and send you the accumulated value if no premiums are paid during two consecutive calendar years and the accumulated value (or total premium payments less partial surrenders and applicable surrender charges) is less than $2,000 unless you have a GMWB rider. The Company will first notify you of its intent to exercise this right and give you 60 days to increase the accumulated value to at least $2,000. Legal Opinions Legal matters applicable to the issue and sale of the Contracts, including our right to issue Contracts under Iowa Insurance Law, have been passed upon by Karen Shaff, General Counsel and Executive Vice President. Legal Proceedings There are no legal proceedings pending to which Separate Account B is a party or which would materially affect Separate Account B. 12h-7 Representation The company is relying on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 regarding the periodic reporting requirements of the Act. Other Variable Annuity Contracts The Company currently offers other variable annuity contracts that participate in Separate Account B. In the future, we may designate additional group or individual variable annuity contracts as participating in Separate Account B. Householding To avoid sending duplicate copies of materials to owners, only one copy of the prospectus and annual and semi- annual reports for the funds will be mailed to owners having the same name and address on our records. The consolidation of these mailings, called householding, benefits us through reduced mailing expense. If you want to receive multiple copies of these materials, you may call us at 1-800-852-4450. You may also notify us in writing. Individual copies of prospectuses and reports will be sent to you within thirty (30) days after we receive your request to stop householding. Payments to Financial Intermediaries The Company pays compensation to broker-dealers, financial institutions, and other parties (Financial Intermediaries) for the sale of the Contract according to schedules in the sales agreements and other agreements reached between the Company and the Financial Intermediaries. Such compensation generally consists of commissions on premiums paid on the Contract. The Company and/or its affiliates may also pay other amounts (Additional Payments) that include, but are not limited to, marketing allowances, expense reimbursements, and educational payments. These Additional Payments are designed to provide incentives for the sale of the Contracts as well as other products sold by the Company and may influence the Financial Intermediaries or their registered representatives to recommend the purchase of this Contract over competing annuity contracts or other investment products. You may ask your registered representative about these differing and divergent interests, how your registered representative is personally compensated, and how your registered representatives broker-dealer is compensated for soliciting applications for the Contract. We and/or our affiliates provide services to and/or funding vehicles for welfare benefit plans, retirement plans and employer sponsored benefits. We and our affiliates may pay a bonus or other consideration or incentive to brokers or dealers: · if a participant in such a welfare benefit or retirement plan or an employee covered under an employer sponsored benefit purchases an individual product with the assistance of a registered representative of an affiliate of ours; · if a participant in such a retirement plan establishes a rollover individual retirement account with the assistance of a registered representative of an affiliate of ours; · if the broker or dealer sold the funding vehicle the welfare benefit or retirement plan or employer sponsored benefit utilizes; or · based on the broker's or dealer's relationship to the welfare benefit or retirement plan or employer sponsored benefit. The broker or dealer may pay to its financial professionals some or all of the amounts we pay to the broker or dealer. Service Arrangements and Compensation The Company has entered into agreements with the distributors, advisers, and/or the affiliates of some of the mutual funds underlying the Contract and receives compensation for providing certain services including, but not limited to, distribution and operational support services, to the underlying mutual fund. Fees for these services are paid periodically (typically, quarterly or monthly) based on the average daily net asset value of shares of each fund held by the Separate Account and purchased at the Contract owners instructions. Because the Company receives such fees, it may be subject to competing interests in making these funds available as investment options under the Contract. The Company takes into consideration the anticipated payments from underlying mutual funds when it determines the charges assessed under the Contract. Without these payments, charges under the Contract are expected to be higher. Independent Registered Public Accounting Firm The financial statements of Principal Life Insurance Company Separate Account B and the consolidated financial statements of Principal Life Insurance Company are included in the SAI. Those statements have been audited by Ernst & Young LLP, independent registered public accounting firm, 801 Grand Avenue, Des Moines, Iowa 50309, for the periods indicated in their reports which also appear in the SAI. Financial Statements The consolidated financial statements of Principal Life Insurance Company which are included in the SAI should be considered only as they relate to our ability to meet our obligations under the Contract. They do not relate to investment performance of the assets held in the Separate Account. TABLE OF SEPARATE ACCOUNT DIVISIONS Diversified Balanced Division Invests in: Principal Variable Contracts Funds Diversified Balanced Account - Class 2 Investment Advisor: Principal Management Corporation Investment Objective: seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. Diversified Growth Division Invests in: Principal Variable Contracts Funds Diversified Growth Account - Class 2 Investment Advisor: Principal Management Corporation Investment Objective: seeks to provide long-term capital appreciation. Money Market Division Invests in: Principal Variable Contracts Funds Money Market Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity. REGISTRATION STATEMENT This prospectus (Part A of the registration statement) omits some information contained in the Statement of Additional Information (Part B of the registration statement) and Part C of the registration statement which the Company has filed with the SEC. The SAI is hereby incorporated by reference into this prospectus. You may request a free copy of the SAI by contacting your registered representative or calling us at 1-800-852-4450. Information about the Contract (including the Statement of Additional Information and Part C of the registration statement) can be reviewed and copied at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. Information on the operation of the public reference room may be obtained by calling the Commission at 202-551-8090. Reports and other information about the Contract are available on the Commissions internet site at http://www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the Commission, treet NE, Washington, D.C. 20549-0102. The registration numbers for the Contract are 333-116220 and 811-02091. CUSTOMER INQUIRIES Your questions should be directed to: Principal Lifetime Income Solutions, Principal Financial Group, P.O. Box 9382, Des Moines, Iowa 50306-9382, 1-800-852-4450. You may also contact us through our internet site: www.principal.com . TABLE OF CONTENTS OF THE SAI General Information and History 3 Independent Registered Public Accounting Firm 3 Principal Underwriter 3 Calculation of Performance Data 3 Taxation Under Certain Retirement Plans 5 Principal Life Insurance Company Separate Account B Report of Independent Registered Public Accounting Firm 9 Financial Statements 10 Principal Life Insurance Company Report of Independent Registered Public Accounting Firm 150 Consolidated Financial Statements 151 To obtain a copy of the Statement of Additional Information, free of charge, write or telephone: Princor Financial Services Corporation a company of the Principal Financial Group Des Moines, IA 50392-2080 Telephone: 1-800-852-4450 APPENDIX A  GMWB INVESTMENT OPTIONS GMWB Investment Options While a GMWB rider is in effect, the investment options you may select are restricted. The investment options available under a GMWB rider (the GMWB investment options) reflect a balanced investment objective and if your investment goal is aggressive growth, a GMWB rider may not support your investment objective. With GMWB investment options that reflect a balanced investment objective, there is potentially a reduced likelihood that we will have to make GMWB benefit payments when the Contract value goes to zero, reaches the maximum annuitization date, or if there is a death claim. When you purchase a GMWB rider, you must allocate 100% of your Separate Account division accumulated value and premium payments to one of the available GMWB investment options. Any future premium payments are allocated to the GMWB investment option your Separate Account division accumulated value is invested in at the time of the new premium payments. The available GMWB investment options are: · Diversified Growth Account; or · Diversified Balanced Account. For more information about the Diversified Growth and Diversified Balanced Account, please see the prospectus sections titled THE CONTRACT - The Underlying Mutual Funds, TABLE OF SEPARATE ACCOUNT DIVISIONS and the underlying funds prospectus provided with this prospectus. You may allocate premium payments and transfer Contract accumulated value to the Fixed Account. Such allocations and transfers are subject to the provisions of your Contract. See FIXED ACCOUNT . We reserve the right to modify the list of available Separate Account divisions in a GMWB Model or modify the list of available GMWB investment options, subject to compliance with applicable regulations. We may make available other GMWB Models. We also may make changes to or restrict the availability of GMWB Models or other GMWB investment options. Changes or restrictions will apply only to new purchasers of the Contract or to you if you transfer out of a GMWB Model or investment option and wish to transfer back to that GMWB Model or investment option. You must stay invested in the GMWB investment options as long as the GMWB rider is in effect. Note, the rider may not be terminated for five contract years following the rider effective date. Transfers Between GMWB Investment Options You may transfer 100% of your Separate Account division accumulated value from your current GMWB investment option to one other GMWB investment option which is available at the time of the transfer. If you transfer from a discontinued GMWB investment option, you will not be able to transfer back to that GMWB investment option. You may make a transfer by providing us notice (we will effect the transfer at the price next determined after we receive your notice in good order). If your Separate Account division accumulated value is invested in a GMWB investment option which is no longer available with the rider but is still available under the Contract, you may continue to maintain that investment and allocate new premium payments to it. If the discontinued GMWB investment option involves more than one Separate Account division, we will rebalance your Separate Account division accumulated value each calendar quarter. You may not transfer your Separate Account division accumulated value to any other discontinued GMWB investment option. You may transfer your Separate Account division accumulated value to another GMWB investment option that is available at the time of transfer; in this case, the discontinued GMWB investment option will no longer be available to you. GMWB Investment Options Underlying Funds You should note that the GMWB investment options are series of Principal Variable Contracts Funds, Inc., which is managed by Principal Management Corporation ("PMC"), an affiliate of ours. If you wish to invest your Contract accumulated value predominantly in underlying funds that are not managed by an affiliate of ours, this Contract may not be appropriate for you. To the extent that an underlying fund managed by PMC may be included as a GMWB investment option, PMC will receive additional compensation from the management fee of the underlying fund. However, we do not take such potential financial benefit into account in selecting the underlying fund to be a GMWB investment option. APPENDIX B  GMWB EXAMPLES These examples have been provided to assist you in understanding the various features of the GMWB rider and to demonstrate how premium payments received and withdrawals taken from the Contract affect the values and benefits under the GMWB rider. These examples are based on certain hypothetical assumptions and are for illustrative purposes only. These examples are not intended to serve as projections of future investment returns. NOTE: The owners actions determine the benefits received. NOTE: For the purpose of the following examples, a partial annuitization has the same effect as a partial surrender and both are referred to as a withdrawal in the following examples. Examples Without Excess Withdrawals (Examples 1-5) The examples without excess withdrawals assume the following: · the client is age 62 and the clients spouse is age 60 on the rider effective date. · initial premium payment $100,000. · the withdrawal benefit base prior to partial surrender $100,000. · Single Life For Life (5%) withdrawal benefit payment $5,000, if withdrawals start prior to the client attaining age 65. · Joint Life For Life (4.5%) withdrawal benefit payment $4,500, if withdrawals start prior to the spouse attaining age 65. Example 1 In contract year one, no withdrawals are taken and no For Life withdrawal benefit payment election has been designated. Because the client has not made a For Life withdrawal benefit payment election, we automatically calculate the For Life withdrawal benefit payment as Single Life. On the first contract anniversary: · a 5% GMWB bonus is credited to the withdrawal benefit base. The credit is $100,000 x 0.05 $5,000. · there is no GMWB Step-Up because the withdrawal benefit base after the bonus is credited is larger than the Contracts accumulated value. · the new withdrawal benefit base is $100,000 + 5,000 $105,000; · the new withdrawal benefit is $105,000 x 0.05 $5,250. Example 2 In contract year one: · no withdrawals are taken and no For Life withdrawal benefit payment election has been designated. Because the client has not made a For Life withdrawal benefit payment election, we automatically calculate the For Life withdrawal benefit payment as Single Life. · the client makes a premium payment of $50,000. On the first contract anniversary: · a 5% GMWB bonus is credited to the withdrawal benefit base. The credit is ($100,000 + $50,000) x 0.05 $7,500. · there is no GMWB Step-Up because the withdrawal benefit base after the bonus is credited is larger than the Contracts accumulated value. · the new withdrawal benefit base is $100,000 + $50,000 + $7,500 $157,500; · the new withdrawal benefit is $157,500 x 0.05 $7,875. Example 3 In contract year one, the client elects the Joint Life For Life withdrawal benefit payment and takes a withdrawal of $4,500. The Joint Life For Life withdrawal benefit payment percentage is locked-in at 4.5%. On the first contract anniversary: · Since a withdrawal was taken in contract year one, no GMWB bonus is credited. · there is no GMWB Step-Up because the withdrawal benefit base is larger than the Contracts accumulated value. · the withdrawal benefit base remains the same ($100,000); · the withdrawal benefit for the next contract year remains the same ($100,000 x 0.045 $4,500). Example 4 In contract year one, no withdrawals are taken and no For Life withdrawal benefit payment election has been designated. Because the client has not made a For Life withdrawal benefit payment election, we automatically calculate For Life withdrawal benefit payment as Single Life. On the first contract anniversary: · a 5% GMWB bonus is credited to the withdrawal benefit base. The credit is $100,000 x 0.05 $5,000. · there is no GMWB Step-Up because the withdrawal benefit base after the bonus is credited is larger than the Contracts accumulated value. · the new withdrawal benefit base is $100,000 + 5,000 $105,000; · the new withdrawal benefit is $105,000 x 0.05 $5,250. In contract year two, the client elects the Joint Life For Life withdrawal benefit payment and takes a withdrawal of $4,500. The Joint Life For Life withdrawal benefit payment percentage is locked-in at 4.5%. On the second contract anniversary: · Since a withdrawal was taken in contract year two, no GMWB bonus is credited. · there is no GMWB Step-Up because the withdrawal benefit base is larger than the Contracts accumulated value. · the withdrawal benefit base remains the same ($105,000); · the withdrawal benefit for the next contract year is $105,000 x 0.045 $4,725. In contract year three, no withdrawals are taken. The Joint Life For Life withdrawal benefit payment percentage remains locked-in at 4.5%. On the third contract anniversary: · Since a withdrawal was taken in contract year two, no GMWB bonus is credited. · there is no GMWB Step-Up because the withdrawal benefit base is larger than the Contracts accumulated value. · the withdrawal benefit base remains the same ($105,000); · the withdrawal benefit for the next contract year remains the same ($105,000 x 0.045 $4,725). Example 5 The client elects the Single Life For Life withdrawal benefit payment, and in each of the first two contract years, takes a withdrawal of $5,000. Assume there is no GMWB Step-Up on the first contract anniversary. On the 2nd contract anniversary, the client will receive a GMWB Step-Up if the Contracts accumulated value is greater than the withdrawal benefit base. If the accumulated value on the second contract anniversary is : For Life (Single Life ) Prior to step-up Withdrawal Benefit Base $100,000 $100,000 Withdrawal Benefit Payment $100,000 x 0.05 $5,000 $100,000 x 0.05 $5,000 After step-up Withdrawal Benefit Base $100,000 $110,000 Withdrawal Benefit Payment $100,000 x 0.05 $5,000 $110,000 x 0.05 $5,500 Examples With Excess Withdrawals (Examples 6-7) The excess withdrawal examples assume the following: · the client is age 62 and elected Single Life For Life withdrawal benefit payments at the first withdrawal and therefore, locks-in the Single Life For Life withdrawal benefit payment percentage at 5%. · the initial premium payment is $100,000 · the withdrawal benefit base prior to partial surrender $100,000 · Single Life For Life (5%) withdrawal benefit payment $5,000 · Withdrawal taken $8,000 · excess amount is $3,000 Example 6 In this example, assume the accumulated value prior to the withdrawal is $90,000. Withdrawal Benefit Base Calculation On the contract anniversary following the withdrawal, the withdrawal benefit base is adjusted for any excess withdrawals. The amount of the adjustment* is $3,529.41. The new For Life withdrawal benefit base is $100,000 - $3,529.41 $96,470.59. *The amount of the adjustment for the excess withdrawal is the greater of a or b where: a $3,000 (the amount of the excess withdrawal); and b $3,529.41 (the result of (1 divided by 2) multiplied by 3) where: 1 the amount of the withdrawal greater than the Single Life For Life withdrawal benefit payment remaining prior to the withdrawal ($3,000); 2 the accumulated value after the Single Life For Life withdrawal benefit payment is deducted but prior to the withdrawal of the excess amount ($90,000 - $5,000); and 3 the For Life withdrawal benefit base prior to the adjustment for the excess amount ($100,000). Withdrawal Benefit Payment Calculation (for the next contract year) The withdrawal benefit payment is the new withdrawal benefit base (calculated on the contract anniversary) multiplied by the associated percentage. The Single Life For Life withdrawal benefit payment percentage is locked- in at 5%. The new Single Life For Life withdrawal benefit payment is $96,470.59 x 0.05 $4,823.53. Example 7 In this example, assume the accumulated value prior to the withdrawal is $110,000. Withdrawal Benefit Base Calculation On the contract anniversary following the withdrawal, the withdrawal benefit base is adjusted for any excess withdrawals. The amount of the adjustment* is $3,000 (the amount of the excess withdrawal). The new For Life withdrawal benefit base is $100,000 - $3,000 $97,000. *The amount of the adjustment for excess withdrawal is the greater of a or b where: a $3,000 (the amount of the excess withdrawal); and b $2,857.14 (the result of (1 divided by 2) multiplied by 3) where: 1 the amount of the withdrawal greater than the Single Life For Life withdrawal benefit payment available prior to the withdrawal ($3,000); 2 the accumulated value after the Single Life For Life withdrawal benefit payment is deducted but prior to the withdrawal of the excess amount ($110,000 minus $5,000); and 3 the For Life withdrawal benefit base prior to the adjustment for the excess amount ($100,000). Withdrawal Benefit Payment Calculation (for the next contract year) The withdrawal benefit payment is the new withdrawal benefit base (calculated on the contract anniversary) multiplied by the associated percentage. The Single Life For Life withdrawal benefit payment percentage is locked- in at 5%. The new Single Life For Life withdrawal benefit payment is $97,000 x 0.05 $4,850. APPENDIX C - CONDENSED FINANCIAL INFORMATION Since the Contract effective date is May 2, 2011, the Condensed Financial Information is not available at this time. PART B PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B PRINCIPAL LIFETIME INCOME SOLUTIONS SM Statement of Additional Information dated May 2, 2011 This Statement of Additional Information provides information about the Principal Lifetime Income Solutions (the Contract) in addition to the information that is contained in the Contracts Prospectus dated May 2, 2011. This Statement of Additional Information is not a prospectus. It should be read in conjunction with the Prospectus, a copy of which can be obtained free of charge by writing or telephoning: Principal Lifetime Income Solutions The Principal Financial Group P.O. Box 9382 Des Moines Iowa 50306-9382 Telephone: 1-800-852-4450 TABLE OF CONTENTS GENERAL INFORMATION AND HISTORY 3 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 PRINCIPAL UNDERWRITER 3 CALCULATION OF PERFORMANCE DATA 3 TAXATION UNDER CERTAIN RETIREMENT PLANS 5 Principal Life Insurance Company Separate Account B Report of Independent Registered Public Accounting Firm 9 Financial Statements 10 Principal Life Insurance Company Report of Independent Registered Public Accounting Firm 150 Consolidated Financial Statements 151 GENERAL INFORMATION AND HISTORY Principal Life Insurance Company (the Company) is the issuer of the Principal Lifetime Income Solutions (the Contract) and serves as custodian of its assets. The Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. The Companys home office is located at: Principal Financial Group, Des Moines, Iowa 50392. The Company is a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24,1879, the Company was incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. The Company became a legal reserve life insurance company and changed its name to Bankers Life Company in 1911. In 1986, the Company changed its name to Principal Mutual Life Insurance Company. In 1998, the Company became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in the current organizational structure. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ernst & Young LLP, 801 Grand Avenue, Suite 3000, Des Moines, Iowa 50309, serves as the independent registered public accounting firm for Principal Life Insurance Company Separate Account B and the Principal Life Insurance Company. PRINCIPAL UNDERWRITER The principal underwriter of the Contract is Princor Financial Services Corporation ("Princor") which is a wholly owned subsidiary of Principal Financial Services, Inc. and an affiliate of the Company. The address of Princor is the Principal Financial Group, 650 8th Street, Des Moines, Iowa 50392-0200. Princor was incorporated in Iowa in 1968 and is a securities broker-dealer registered with the Securities Exchange Commission as well as a member of the FINRA. The Contracts may also be sold through other broker-dealers authorized by Princor and applicable law to do so. CALCULATION OF PERFORMANCE DATA The Separate Account may publish advertisements containing information (including graphs, charts, tables and examples) about the performance of one or more of its divisions. The Contract was not offered prior to May 2, 2011. However, the certain divisions invest in underlying mutual funds which were offered prior to the date the Contract was available. Thus, the Separate Account may publish advertisements containing information about the hypothetical performance of one or more of its divisions for this Contract as the Contract was issued on or after the date the underlying mutual fund was first offered. The hypothetical performance from the date of inception of the underlying mutual fund in which the division invests is derived by reducing the actual performance of the underlying mutual fund by the highest level of fees and charges of the Contract as if it had been in existence. In addition, as certain of the underlying mutual funds have added classes since the inception of the fund, performance may be shown for periods prior to the inception date of the new class which represents the historical results of initial class shares adjusted to reflect the fees and expenses of the new class. The yield and total return figures described below will vary depending upon market conditions, the composition of the underlying mutual funds portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other investment vehicles. The Separate Account may also quote rankings, yields or returns as published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents only historical performance and is not intended to indicate future performance. From time to time the Separate Account advertises its Money Market Divisions yield and effective yield for the Contract. Both yield figures are based on historical earnings and are not intended to indicate future performance. The yield of the division refers to the income generated by an investment under the Contract in the division over a 7-day period (which period will be stated in the advertisement). This income is then annualized. That is, the amount of income generated by the investment during that week is assumed to be generated each week over a 52-week period and is shown as a percentage of the investment. The effective yield is calculated similarly but, when annualized, the income earned by an investment in the division is assumed to be reinvested. The effective yield will be slightly higher than the yield because of the compounding effect of this assumed reinvestment. Neither yield quotation reflects a sales load deducted from purchase payments which, if included, would reduce the yield and effective yield. Yield For the Period Ended December 31, 2010 For Contracts: 7-Day Annualized Yield 7-Day Effective Yield without a surrender charge -1.28% -1.28% with a surrender charge -7.28% -7.28% Also, from time to time, the Separate Account will advertise the average annual total return of its various divisions. The average annual total return for any of the divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial $1,000 investment to the ending redeemable Contract value. The Separate Account may also advertise total return figures for its divisions for a specified period that does not take into account the surrender charge in order to illustrate the change in the divisions unit value over time. See Charges and Deductions in the Prospectus for a discussion of surrender charges. Following are the hypothetical average annual total returns for the period ending December 31, 2010 assuming the Contract had been offered as of the effective dates of the underlying mutual funds in which the divisions invest: For Contracts with Surrender Charge Effective Ten Since Division Date One Year Five Years Years Inception Diversified Balanced Account 12/30/2009 2.80% 2.97% Diversified Growth Account 12/30/2009 4.28% 4.26% Money Market 3/18/1983 -7.28% 0.56% 0.85% For Contracts without Surrender Charge Effective Ten Since Division Date One Year Five Years Years Inception Diversified Balanced Account 12/30/2009 8.80% 8.77% Diversified Growth Account 12/30/2009 10.28% 10.25% Money Market 3/18/1983 -1.28% 1.14% 0.85% TAXATION UNDER CERTAIN RETIREMENT PLANS INDIVIDUAL RETIREMENT ANNUITIES Contributions. Individuals may make contributions for individual retirement annuity (IRA) contracts. Individuals may make deductible contributions (for any year) up to the lesser of the amount shown in the chart or 100% of compensation. Individuals age 50 or over are also permitted to make additional catch-up contributions. The additional contribution is $1,000 in 2010 and 2011. Such individuals may establish a traditional IRA for a non-working spouse. The annual contribution for both spouses contracts cannot exceed the lesser of the amount shown in the chart or 100% of the working spouses compensation. No more than the individual IRA limit may be contributed to either spouses IRA for any year. IRA- Maximum Annual Contribution Year Individual IRA Individual IRA + Spousal IRA 2010 $5,000 $10,000 2011 $5,000 $10,000 Starting in 2012, limits are indexed to inflation. Contributions may be tax deductible. If an individual and his/her spouse do not participate in a qualified retirement plan, the contributions to an IRA are fully tax deductible regardless of income. If an individual is an active participant in a qualified retirement plan, his/her ability to deduct the contributions depends upon his/her income level. For individuals who are not active participants but whose spouses are, deductibility of traditional IRA contributions is phased out if the couple files a joint return and the Adjusted Gross Income is between $169,000 and $179,000 in 2011. Deductibility of Traditional IRA Contributions for Active Participants Married Individuals (Filing Jointly) Single Individual Limited No Limited No Year Deduction Deduction Year Deduction Deduction 2010 $89,000 $109,000 2010 $56,000 $66,000 2011 $90,000 $110,000 2011 $56,000 $66,000 An individual may make non-deductible IRA contributions to the extent of the excess of: (1) The lesser of maximum annual contribution or 100% of compensation, over (2) The IRA deductible contributions made with respect to the individual. An individual may not make any contribution to his/her own IRA for the year in which he/she reaches age 70 ½ or for any year thereafter. Taxation of Distributions . Distributions from IRA Contracts are taxed as ordinary income to the recipient, although special rules exist for the tax-free return of non-deductible contributions. In addition, taxable distributions received under an IRA Contract prior to age 59 ½ are subject to a 10% penalty tax in addition to regular income tax. Certain distributions are exempted from this penalty tax, including distributions following the owners death or disability if the distribution is paid as part of a series of substantially equal periodic payments made for the life (or life expectancy) of the Owner or the joint lives (or joint life expectancies) of Owner and the Owners designated Beneficiary; distributions to pay medical expenses; distributions for certain unemployment expenses; distributions for first home purchases (up to $10,000) and distributions for higher education expenses and distributions for certain natural disaster victims. Required Distributions . Generally, distributions from IRA Contracts must commence not later than April 1 of the calendar year following the calendar year in which the owner attains age 70 ½, and such distributions must be made over a period that does not exceed the uniform life distribution period established by the IRS. A penalty tax of 50% may be imposed on any amount by which the minimum required distribution in any year exceeded the amount actually distributed in that year. In addition, in the event that the owner dies before his or her entire interest in the Contract has been distributed, the owners entire interest must be distributed in accordance with rules similar to those applicable upon the death of the Contract Owner in the case of a non-qualified Contract, as described in the Prospectus. Tax-Free Rollovers . The Internal Revenue Code (the Code) permits the taxable portion of funds to be transferred in a tax-free rollover from a qualified retirement plan, tax-deferred annuity plan or governmental 457(b) plan to an IRA Contract if certain conditions are met, and if the rollover of assets is completed within 60 days after the distribution from the qualified plan is received. A direct rollover of funds may avoid a 20% federal tax withholding generally applicable to qualified plans, tax-deferred annuity plan, or governmental 457(b) plan distributions. In addition, not more frequently than once every twelve months, amounts may be rolled over tax-free from one IRA to another, subject to the 60-day limitation and other requirements. The once-per-year limitation on rollovers does not apply to direct transfers of funds between IRA custodians or trustees. SIMPLIFIED EMPLOYEE PENSION PLANS AND SALARY REDUCTION SIMPLIFIED EMPLOYEE PENSION PLANS Contributions . Under Section 408(k) of the Code, employers may establish a type of IRA plan referred to as a simplified employee pension plan (SEP). Employer contributions to a SEP cannot exceed the lesser of 100% of compensation or $49,000 for 2011. Employees of certain small employers may have contributions made to the salary reduction simplified employee pension plan (SAR/SEP) on their behalf on a salary reduction basis. The amount that an employee chooses to defer and contribute to the SAR/SEP is referred to as an elective deferral. These elective deferrals are subject to the same cap as elective deferrals to IRC Section 401(k) plans, see table below. In addition to the elective deferrals, SAR/SEP may permit additional elective deferrals by individuals age 50 or over, referred to as catch-up contributions. No new SAR/SEP are permitted after 1996 for any employer, but those in effect prior to 1997 may continue to operate, receive contributions, and add new employees. Employees of tax-exempt organizations and state and local government agencies are not eligible for SAR/SEPs. Salary Reduction Simplified Employee Pension Plan (SAR-SEP) Year Elective Deferral Catch-up Contribution $16,500 $5,500 $16,500 $5,500 Taxation of Distributions . Generally, distribution payments from SEPs and SAR/SEPs are subject to the same distribution rules described above for IRAs. Required Distributions . SEPs and SAR/SEPs are subject to the same minimum required distribution rules described above for IRAs. Tax-Free Rollovers . Generally, rollovers and direct transfers may be made to and from SEPs and SAR/SEPs in the same manner as described above for IRAs, subject to the same conditions and limitations. SAVINGS INCENTIVE MATCH PLANS FOR EMPLOYEES (SIMPLE IRA) Contributions . Under Section 408(p) of the Code, employers may establish a type of IRA plan known as a SIMPLE IRA. Employees may have contributions made to the SIMPLE IRA on a salary reduction basis. The amount that an employee chooses to defer and contribute to the SIMPLE IRA is referred to as an elective deferral. These elective deferrals cannot exceed the amounts shown in the chart. In addition to the elective deferrals, SIMPLE IRA may permit additional elective deferrals by individuals age 50 or over, referred to as catch-up contributions. Elective contribution amounts made under the salary reduction portions (i.e., those subject to the $11,500 limit in 2011) of a SIMPLE IRA plan are counted in the overall limit on elective deferrals by any individual. For example, an individual under age 50 who defers the maximum of $11,500 to a SIMPLE IRA of (i.e., $16,500 for 2011) one employer and participates in a 401(k) plan of another employer would be limited to an elective deferral of $5,000 in 2011 ($16,500  $11,500) to the 401(k) plan. The employer generally must match either 100% of the employees elective deferral, up to 3% of the employees compensation or fixed nonelective contributions of 2% of compensation. Savings Incentive Match Plan for Employees (SIMPLE IRA) 401(k) Elective Year Elective Deferral Catch-up Contribution Deferral $11,500 $2,500 $16,500 $11,500 $2,500 $16,500 Taxation of Distributions . Generally, distribution payments from SIMPLE IRAs are subject to the same distribution rules described above for IRAs, except that distributions made within two years of the date of an employees first participation in a SIMPLE IRA of an employer are subject to a 25% penalty tax instead of the 10% penalty tax discussed previously. Required Distributions . SIMPLE IRAs are subject to the same minimum required distribution rules described above for IRAs. Tax-Free Rollovers . Direct transfers may be made among SIMPLE IRAs in the same manner as described above for IRAs, subject to the same conditions and limitations. Rollovers from SIMPLE IRAs are permitted after two years have elapsed from the date of an employees first participation in a SIMPLE IRA of the employer. Rollovers to SIMPLE IRAs from other plans are not permitted. ROTH INDIVIDUAL RETIREMENT ANNUITIES (ROTH IRA) Contribution . Under Section 408A of the Code, individuals may contribute to a Roth IRA on his/her own behalf up to the lesser of maximum annual contribution limit as shown in the chart or 100% of compensation. In addition, the contribution must be reduced by the amount of any contributions made to other IRAs for the benefit of the same individual. Individuals age 50 or over are also permitted to make additional catch-up contributions. The additional contribution is $1,000 for 2010 and 2011. Roth IRA - Maximum Annual Contribution Year Individual Roth IRA Catch-up Contribution $5,000 $1,000 $5,000 $1,000 Starting in 2012, individual Roth IRA limits are indexed for cost-of-living. The maximum contribution is phased out for single taxpayers with adjusted gross income between $107,000 and $122,000 and for joint filers with adjusted gross income between $169,000 and $179,000 (see chart below). For rollovers/conversion to Roth IRAs done in 2010 only, the taxpayer does have a choice of electing a two-year spread option that allows deferral including the taxable amounts in gross income to years 2011 and 2012. For more information, please see your tax advisor. Modified Adjusted Gross Income Limits - 2011 Single Married Filing Joint ROTH IRA Contribution $107,000 or less $169,000 or less Full Contribution $107,000  $122,000 $169,000  $179,000 Partial Contribution * $122,000 & over $179,000 & over No Contribution * Those entitled to only a partial contribution should check with a tax advisor to determine the allowable contribution. A person whose filing status is married, filing separately may not make a full Roth IRA contribution, unless the couple are separated and have been living apart for the entire year. Only a partial contribution is allowed if the Modified Adjusted Gross Income is less than $10,000. Taxation of Distribution . Qualified distributions are received income-tax free by the Roth IRA owner, or beneficiary in case of the Roth IRA owners death. A qualified distribution is any distribution made after five years if the IRA owner is over age 591/2, dies, becomes disabled, or uses the funds for first-time home buyer expenses at the time of distribution. The five-year period for converted amounts begins from the year of the conversion. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants Principal Life Insurance Company We have audited the accompanying statements of assets and liabilities of each of the divisions of Principal Life Insurance Company Separate Account B (Separate Account) comprised of the divisions described in Note 1, as of December 31, 2010, and the related statements of operations for the year then ended and changes in net assets for each of the two years in the period then ended, or for those divisions operating for portions of such periods as disclosed in the financial statements. These financial statements are the responsibility of the management of the Separate Account. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Separate Accounts internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Separate Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the fund companies or their transfer agents, as applicable. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective divisions of Principal Life Insurance Company Separate Account B at December 31, 2010, and the results of their operations and the changes in their net assets for the periods described above, in conformity with U.S. generally accepted accounting principles. /s/Ernst & Young LLP Des Moines, Iowa April 26, 2011 Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities December 31, 2010 American AllianceBernstein Century VP Small Cap Income & Growth Growth Class A Class I Division Division Assets Investments in shares of mutual funds, at market $ 3,666,223 $ 16,652,967 Liabilities   Net assets $ 3,666,223 $ 16,652,967 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  Principal Freedom Variable Annuity 2  The Principal Variable Annuity  The Principal Variable Annuity with Purchase Payment Credit Rider  Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 3,666,223 $ 16,652,967 Investments in shares of mutual funds, at cost $ 2,939,832 $ 17,125,671 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  Principal Freedom Variable Annuity 2  The Principal Variable Annuity  The Principal Variable Annuity With Purchase Payment Credit Rider  Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  Principal Freedom Variable Annuity 2  The Principal Variable Annuity  The Principal Variable Annuity With Purchase Payment Credit Rider  Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. American American Century VP Century VP Inflation Mid Cap American American American American Protection Value Century VP Century VP Century VP Century VP Class II Class II Ultra® Class I Ultra® Class II Value Class II Vista SM Class I Division Division Division Division Division Division $ 86,143,856 $ 662,767 $ 4,935,390 $ 58,641,195 $ 25,179,723 $ 3,007,448       $ 86,143,856 $ 662,767 $ 4,935,390 $ 58,641,195 $ 25,179,723 $ 3,007,448 $  $  $  $  $  $                                                            $ 86,143,856 $ 662,767 $ 4,935,390 $ 58,641,195 $ 25,179,723 $ 3,007,448 $ 80,946,151 $ 627,692 $ 4,560,480 $ 56,479,783 $ 30,301,526 $ 3,042,062                                                     $  $  $  $  $  $                                                            $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2010 Asset Allocation Balanced Division Division Assets Investments in shares of mutual funds, at market $ 49,340,010 $ 42,696,436 Liabilities   Net assets $ 49,340,010 $ 42,696,436 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable  Premier Variable Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 49,340,010 $ 42,696,436 Investments in shares of mutual funds, at cost $ 48,198,839 $ 44,278,900 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable  Premier Variable Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable  Premier Variable Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Bond & Dreyfus IP Mortgage Diversified Diversified Diversified Technology Growth Equity Securities Balanced Growth International Service Shares Income Division Division Division Division Division Division $ 253,668,870 $ 169,722,542 $ 323,912,050 $ 237,655,716 $ 3,834,413 $ 173,784,186       $ 253,668,870 $ 169,722,542 $ 323,912,050 $ 237,655,716 $ 3,834,413 $ 173,784,186 $  $  $  $  $  $                                               $ 253,668,870 $ 169,722,542 $ 323,912,050 $ 237,655,716 $ 3,834,413 $ 173,784,186 $ 268,504,409 $ 159,423,975 $ 300,461,242 $ 244,553,090 $ 3,047,054 $ 199,152,402                                        $  $  $  $  $  $                                               $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2010 Fidelity VIP Fidelity VIP Equity-Income Growth Service Service Class 2 Class Division Division Assets Investments in shares of mutual funds, at market $ 44,412,681 $ 18,619,921 Liabilities   Net assets $ 44,412,681 $ 18,619,921 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 44,412,681 $ 18,619,921 Investments in shares of mutual funds, at cost $ 51,333,942 $ 20,558,346 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. 6 0707-0846563 Fidelity VIP Fidelity VIP Fidelity VIP Fidelity VIP Fidelity VIP Franklin Growth Overseas Contrafund Contrafund Mid Cap Small Cap Service Service Service Service Service Value Securities Class 2 Class 2 Class Class 2 Class 2 Class 2 Division Division Division Division Division Division $ 7,987,849 $ 48,258,753 $ 63,340,887 $ 48,068,758 $ 12,783,816 $ 447,302       $ 7,987,849 $ 48,258,753 $ 63,340,887 $ 48,068,758 $ 12,783,816 $ 447,302 $  $  $  $  $  $                                                              $ 7,987,849 $ 48,258,753 $ 63,340,887 $ 48,068,758 $ 12,783,816 $ 447,302 $ 7,535,822 $ 51,401,159 $ 67,240,998 $ 50,352,257 $ 11,276,893 $ 380,802                                                       $  $  $  $  $  $                                                              $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2010 Goldman Sachs Goldman Sachs VIT Structured VIT Mid Cap Small Cap Value Equity Service Institutional Institutional Class Class Division Division Assets Investments in shares of mutual funds, at market $ 17,385,279 $ 6,006,914 Liabilities   Net assets $ 17,385,279 $ 6,006,914 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 17,385,279 $ 6,006,914 Investments in shares of mutual funds, at cost $ 18,186,253 $ 5,861,859 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Government Invesco V.I. & High International Invesco V.I. Capital Invesco V.I. Invesco V.I. Quality Emerging Basic Value Appreciation Core Equity Dynamics Bond Markets Series I Series I Series I Series I Division Division Division Division Division Division $ 216,706,645 $ 108,918,848 $ 4,297,986 $ 6,028,181 $ 27,717,050 $ 2,742,034       $ 216,706,645 $ 108,918,848 $ 4,297,986 $ 6,028,181 $ 27,717,050 $ 2,742,034 $  $  $  $  $  $                                                   $ 216,706,645 $ 108,918,848 $ 4,297,986 $ 6,028,181 $ 27,717,050 $ 2,742,034 $ 221,805,056 $ 102,400,077 $ 3,681,318 $ 6,590,530 $ 26,091,507 $ 2,311,329                                            $  $  $  $  $  $                                                   $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2010 Invesco V.I. Invesco V.I. Global International Health Care Growth Series I Series I Division Division Assets Investments in shares of mutual funds, at market $ 7,322,711 $ 4,542,215 Liabilities   Net assets $ 7,322,711 $ 4,542,215 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity  The Principal Variable Annuity With Purchase Payment Credit Rider  Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 7,322,711 $ 4,542,215 Investments in shares of mutual funds, at cost $ 6,946,124 $ 3,998,171 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity  The Principal Variable Annuity With Purchase Payment Credit Rider  Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity  The Principal Variable Annuity With Purchase Payment Credit Rider  Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Invesco V.I. Small Cap Invesco V.I. Janus Aspen Equity Technology Enterprise LargeCap LargeCap LargeCap Series I Series I Service Shares Blend II Growth Growth I Division Division Division Division Division Division $ 7,524,206 $ 4,980,784 $ 12,637,981 $ 157,178,665 $ 59,162,639 $ 116,970,484       $ 7,524,206 $ 4,980,784 $ 12,637,981 $ 157,178,665 $ 59,162,639 $ 116,970,484 $  $  $  $  $  $                                                 $ 7,524,206 $ 4,980,784 $ 12,637,981 $ 157,178,665 $ 59,162,639 $ 116,970,484 $ 6,223,175 $ 3,412,985 $ 8,872,464 $ 200,603,546 $ 57,426,952 $ 96,626,076                                          $  $  $  $  $  $                                                 $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2010 LargeCap LargeCap S&P 500 Index Value Division Division Assets Investments in shares of mutual funds, at market $ 96,643,855 $ 97,515,490 Liabilities   Net assets $ 96,643,855 $ 97,515,490 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $ 1,173,281 Pension Builder Plus  Pension Builder Plus  Rollover IRA  Personal Variable  Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Applicable to contracts in annuitization period: Bankers Flexible Annuity  Pension Builder Plus  Rollover IRA  Total net assets $ 96,643,855 $ 97,515,490 Investments in shares of mutual funds, at cost $ 91,943,520 $ 118,400,646 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity  Pension Builder Plus  Pension Builder Plus  Rollover IRA  Personal Variable  Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Accumulation unit value: Bankers Flexible Annuity $  $ 35.82 Pension Builder Plus  Pension Builder Plus  Rollover IRA  Personal Variable  Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Annuitized units outstanding: Bankers Flexible Annuity  12 Pension Builder Plus  Rollover IRA  Annuitized unit value: Bankers Flexible Annuity $  $ 35.82 Pension Builder Plus  Rollover IRA  See accompanying notes. Neuberger MFS® VIT MFS® VIT Berman AMT LargeCap Utilities Value MidCap Money Partners Value III Service Class Service Class Blend Market I Class Division Division Division Division Division Division $ 126,522,916 $ 1,619,334 $ 1,459,189 $ 378,975,288 $ 115,063,727 $ 5,295,863       $ 126,522,916 $ 1,619,334 $ 1,459,189 $ 378,975,288 $ 115,063,727 $ 5,295,863 $  $  $  $  $  $           1                                    $ 126,522,916 $ 1,619,334 $ 1,459,189 $ 378,975,288 $ 115,063,727 $ 5,295,863 $ 144,232,851 $ 1,478,743 $ 1,360,990 $ 337,495,312 $ 115,063,726 $ 5,931,202                                        $  $  $  $  $  $                                              $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2010 Neuberger Neuberger Berman AMT Berman AMT Socially Small-Cap Growth Responsive S Class I Class Division Division Assets Investments in shares of mutual funds, at market $ 3,211,249 $ 6,359,439 Liabilities   Net assets $ 3,211,249 $ 6,359,439 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 3,211,249 $ 6,359,439 Investments in shares of mutual funds, at cost $ 3,195,215 $ 5,483,301 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. PIMCO PIMCO PIMCO Principal All Asset High Yield Total Return Principal LifeTime Principal Administrative Administrative Administrative Capital Strategic LifeTime Class Class Class Appreciation Income Division Division Division Division Division Division $ 2,993,563 $ 8,052,485 $ 16,609,083 $ 7,466,228 $ 24,279,554 $ 41,054,754       $ 2,993,563 $ 8,052,485 $ 16,609,083 $ 7,466,228 $ 24,279,554 $ 41,054,754 $  $  $  $  $  $                                                       $ 2,993,563 $ 8,052,485 $ 16,609,083 $ 7,466,228 $ 24,279,554 $ 41,054,754 $ 3,016,713 $ 7,898,251 $ 16,822,622 $ 6,520,493 $ 24,421,430 $ 43,220,338                                                $  $  $  $  $  $                                                       $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2010 Principal Principal LifeTime LifeTime Division Division Assets Investments in shares of mutual funds, at market $ 176,256,223 $ 63,026,188 Liabilities   Net assets $ 176,256,223 $ 63,026,188 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 176,256,223 $ 63,026,188 Investments in shares of mutual funds, at cost $ 186,144,336 $ 55,312,060 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. SAM SAM Principal Principal SAM Conservative Conservative LifeTime LifeTime Real Estate Balanced Balanced Growth Securities Portfolio Portfolio Portfolio Division Division Division Division Division Division $ 10,823,119 $ 5,829,572 $ 75,754,623 $ 684,067,078 $ 158,219,547 $ 55,154,255       $ 10,823,119 $ 5,829,572 $ 75,754,623 $ 684,067,078 $ 158,219,547 $ 55,154,255 $  $  $  $  $  $                                           $ 10,823,119 $ 5,829,572 $ 75,754,623 $ 684,067,078 $ 158,219,547 $ 55,154,255 $ 11,563,688 $ 6,091,032 $ 83,541,203 $ 617,605,339 $ 140,139,701 $ 50,123,235                                    $  $  $  $  $  $                                           $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2010 SAM SAM Flexible Strategic Income Growth Portfolio Portfolio Division Division Assets Investments in shares of mutual funds, at market $ 157,634,626 $ 38,640,578 Liabilities   Net assets $ 157,634,626 $ 38,640,578 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 157,634,626 $ 38,640,578 Investments in shares of mutual funds, at cost $ 144,124,479 $ 33,997,246 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. T. Rowe Price T. Rowe Price Short-Term SmallCap SmallCap SmallCap Blue Chip Health Income Blend Growth II Value I Growth II Sciences II Division Division Division Division Division Division $ 161,858,230 $ 35,312,556 $ 31,721,697 $ 86,698,136 $ 6,703,493 $ 6,428,884       $ 161,858,230 $ 35,312,556 $ 31,721,697 $ 86,698,136 $ 6,703,493 $ 6,428,884 $  $  $  $  $  $                                              $ 161,858,230 $ 35,312,556 $ 31,721,697 $ 86,698,136 $ 6,703,493 $ 6,428,884 $ 162,693,862 $ 36,047,176 $ 32,885,913 $ 88,543,990 $ 5,254,443 $ 5,338,479                                       $  $  $  $  $  $                                              $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2010 Van Eck Templeton VIP Global Growth Securities Hard Assets Class 2 Class Division Division Assets Investments in shares of mutual funds, at market $ 1,200,063 $ 5,397,141 Liabilities   Net assets $ 1,200,063 $ 5,397,141 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  Principal Freedom Variable Annuity 2   The Principal Variable Annuity  The Principal Variable Annuity With Purchase Payment Credit Rider  Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 1,200,063 $ 5,397,141 Investments in shares of mutual funds, at cost $ 1,323,935 $ 4,481,497 Shares of mutual fund owned Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  Principal Freedom Variable Annuity 2   The Principal Variable Annuity  The Principal Variable Annuity With Purchase Payment Credit Rider  Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  Principal Freedom Variable Annuity 2   The Principal Variable Annuity  The Principal Variable Annuity With Purchase Payment Credit Rider  Principal Investment Plus Variable Annuity  Principal Investment Plus Variable Annuity with Premium Payment Credit Rider  Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Principal Life Insurance Company Separate Account B Statements of Operations Year Ended December 31, 2010 American AllianceBernstein Century VP Small Cap Income & Growth Growth Class A Class I Division Division Investment income (loss) Income: Dividends $  $ 248,730 Expenses: Mortality and expense risks Separate account rider charges Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 691,517 $ 1,942,506 (1) Commenced operations May 24, 2010. See accompanying notes. American American Century VP Century VP Inflation Mid Cap American American American American Protection Value Century VP Century VP Century VP Century VP Class II Class II Ultra® Class I Ultra® Class II Value Class II Vista SM Class I Division Division (1) Division Division Division Division $ 1,380,743 $ 4,466 $ 26,712 $ 200,064 $ 501,910 $        $ 2,956,081 $ 38,034 $ 614,019 $ 8,147,379 $ 2,663,705 $ 486,834 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2010 Asset Allocation Balanced Division Division Investment income (loss) Income: Dividends $ 1,211,875 $ 1,165,658 Expenses: Mortality and expense risks Separate account rider charges Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 3,560,039 $ 4,853,856 (1) Commenced operations January 4, 2010. See accompanying notes. Bond & Dreyfus IP Mortgage Diversified Diversified Diversified Technology Growth Equity Securities Balanced Growth International Service Shares Income Division Division (1) Division (1) Division Division Division $ 13,422,495 $  $  $ 4,054,636 $  $ 5,320,829       $ 24,541,051 $ 9,337,078 $ 21,765,280 $ 30,810,882 $ 646,981 $ 22,879,968 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2010 Fidelity VIP Fidelity VIP Equity-Income Growth Service Service Class 2 Class Division Division Investment income (loss) Income: Dividends $ 670,341 $ 28,787 Expenses: Mortality and expense risks Separate account rider charges Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions  Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 5,336,294 $ 3,504,855 See accompanying notes. Fidelity VIP Fidelity VIP Fidelity VIP Fidelity VIP Fidelity VIP Franklin Growth Overseas Contrafund Contrafund Mid Cap Small Cap Service Service Service Service Service Value Securities Class 2 Class 2 Class Class 2 Class 2 Class 2 Division Division Division Division Division Division (1) $ 2,109 $ 570,747 $ 640,824 $ 454,174 $ 13,528 $ 708  $ 1,348,264 $ 5,238,001 $ 8,717,026 $ 6,525,377 $ 2,296,096 $ 61,506 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2010 Goldman Sachs Goldman Sachs VIT Structured VIT Mid Cap Small Cap Value Equity Service Institutional Institutional Class Class Division Division Investment income (loss) Income: Dividends $ 108,518 $ Expenses: Mortality and expense risks Separate account rider charges Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 3,348,659 $ (1) Commenced operations January 4, 2010. (2) Represented the operations of Mortgage Securities Division until July 16, 2010 name change. (3) Represented the operations of AIM V.I. Basic Value Series I Division until May 24, 2010 name change. (4) Represented the operations of AIM V.I. Capital Appreciation Series I Division until May 24, 2010 name change. (5) Represented the operations of AIM V.I. Core Equity Series I Division until May 24, 2010 name change. See accompanying notes. Government Invesco V.I. & High International Invesco V.I. Capital Invesco V.I. Invesco V.I. Quality Emerging Basic Value Appreciation Core Equity Dynamics Bond Markets Series I Series I Series I Series I Division (2) Division Division (3) Division (4) Division (5) Division (1) $ 6,037,412 $ 1,230,172 $ 25,764 $ 43,320 $ 268,189 $        $ 3,742 $ 15,957,146 $ 280,182 $ 751,738 $ 2,087,034 $ 464,685 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2010 Invesco V.I. Invesco V.I. Global International Health Care Growth Series I Series I Division (2) Division (3) Investment income (loss) Income: Dividends $  $ Expenses: Mortality and expense risks Separate account rider charges Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 234,856 $ (1) Represented the operations of AIM V.I. Dynamics Series I Division until May 24, 2010 name change. (2) Represented the operations of AIM V.I. Global Health Care Series I Division until May 24, 2010 name change. (3) Represented the operations of AIM V.I. International Growth Series I Division until May 24, 2010 name change. (4) Represented the operations of AIM V.I. Small Cap Equity Series I Division until May 24, 2010 name change. (5) Represented the operations of AIM V.I. Technology Series I Division until May 24, 2010 name change. See accompanying notes. Invesco V.I. Small Cap Invesco V.I. Janus Aspen Equity Technology Enterprise LargeCap LargeCap LargeCap Series I Series I Service Shares Blend II Growth Growth I Division (4) Division (5) Division Division Division Division $  $  $  $ 3,738,682 $ 35,289 $ 146,345       $ 1,529,093 $ 768,608 $ 2,505,972 $ 17,134,040 $ 8,801,533 $ 18,419,608 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2010 LargeCap LargeCap S&P 500 Index Value Division Division Investment income (loss) Income: Dividends $ 1,321,164 $ 1,669,930 Expenses: Mortality and expense risks Separate account rider charges Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 11,461,120 $ 11,311,038 See accompanying notes. Neuberger MFS® VIT MFS® VIT Berman AMT LargeCap Utilities Value MidCap Money Partners Value III Service Class Service Class Blend Market I Class Division Division Division Division Division Division $ 2,190,278 $ 24,349 $ 8,953 $ 7,880,433 $ 46 $ 33,013          $ 13,595,734 $ 188,618 $ 94,198 $ 70,173,087 $ (1,729,480) $ 552,666 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2010 Neuberger Neuberger Berman AMT Berman AMT Socially Small-Cap Growth Responsive S Class I Class Division Division Investment income (loss) Income: Dividends $  $ 2,214 Expenses: Mortality and expense risks Separate account rider charges Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 494,323 $ 1,175,573 (1) Commenced operations January 4, 2010. See accompanying notes. PIMCO PIMCO PIMCO Principal All Asset High Yield Total Return Principal LifeTime Principal Administrative Administrative Administrative Capital Strategic LifeTime Class Class Class Appreciation Income Division Division (1) Division Division Division Division $ 125,228 $ 283,617 $ 279,268 $ 105,211 $ 1,108,352 $ 1,679,900     $ 129,636 $ 402,050 $ 590,567 $ 851,651 $ 2,136,451 $ 4,656,598 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2010 Principal Principal LifeTime LifeTime Division Division Investment income (loss) Income: Dividends $ 6,349,336 $ 1,289,926 Expenses: Mortality and expense risks Separate account rider charges Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 21,279,684 $ 7,548,207 See accompanying notes. SAM SAM Principal Principal SAM Conservative Conservative LifeTime LifeTime Real Estate Balanced Balanced Growth Securities Portfolio Portfolio Portfolio Division Division Division Division Division Division $ 202,642 $ 113,340 $ 2,201,741 $ 22,429,504 $ 6,365,259 $ 1,438,449       $ 1,284,319 $ 746,283 $ 15,832,446 $ 72,336,425 $ 14,588,166 $ 6,108,355 Principal Life Insurance Company Separate Account B Statements of Operations Year Ended December 31, 2010 SAM SAM Flexible Strategic Income Growth Portfolio Portfolio Division Division Investment income (loss) Income: Dividends $ 7,679,403 $ 819,347 Expenses: Mortality and expense risks Separate account rider charges Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 12,829,008 $ 4,660,870 See accompanying notes. T. Rowe Price T. Rowe Price Short-Term SmallCap SmallCap SmallCap Blue Chip Health Income Blend Growth II Value I Growth II Sciences II Division Division Division Division Division Division $ 2,883,751 $ 163,754 $  $ 685,146 $  $        $ 1,553,604 $ 6,772,793 $ 6,392,508 $ 18,177,439 $ 908,597 $ 753,823 Principal Life Insurance Company Separate Account B Statements of Operations Year Ended December 31, 2010 Van Eck Templeton VIP Global Growth Securities Hard Assets Class 2 Class Division Division (1) Investment income (loss) Income: Dividends $ 16,526 Expenses: Mortality and expense risks Separate account rider charges  Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions   Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 64,563 (1) Represented the operations of Van Eck Worldwide Hard Assets Service Class Division until May 24, 2010 name change. See accompanying notes. Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets Years Ended December 31, 2010 and 2009, Except as Noted AllianceBernstein Small Cap Growth Class A Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (32,578) $ (20,510) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 3,666,223 $ 1,901,891 (1) Commenced operations May 24, 2010. See accompanying notes. American American American Century VP Century VP Century VP Income & Inflation Mid Cap Growth Protection Value Class I Class II Class II Division Division Division (1) $ 30,551 $ $ 274,438 $ 272,679 $ 3,006             $ 16,652,967 $ $ 86,143,856 $ 81,192,485 $ 662,767 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted American Century VP Ultra® Class I Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (42,714) $ (52,284) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 4,935,390 $ 5,125,570 See accompanying notes. American American American Century VP Century VP Century VP Ultra® Class II Value Class II Vista SM Class I Division Division Division $ (590,139) $ $ 147,761 $ $ (34,221) $ (28,227)               $ 58,641,195 $ $ 25,179,723 $ $ 3,007,448 $ 2,219,126 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Asset Allocation Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 546,815 $ 784,365 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 49,340,010 $ 52,864,573 See accompanying notes. Bond & Mortgage Diversified Balanced Securities Balanced Division Division Division (1) $ 620,571 $ $ 9,970,520 $ $ (925,807)            $ 42,696,436 $ $ 253,668,870 $ $ 169,722,542 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Diversified Diversified Growth International Division (1) Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (1,727,767) $ 1,461,101 $ 5,922,863 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments    Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period  Net assets at end of period $ 323,912,050 $ 237,655,716 $ 176,753,296 (1) Commenced operations January 4, 2010. See accompanying notes. Fidelity VIP Dreyfus IP Equity-Income Technology Growth Equity Service Service Shares Income Class 2 Division Division Division $ (34,885) $ $ 3,059,518 $ 6,450,341 $ 56,628 $ 246,613              $ 3,834,413 $ $ 173,784,186 $ 162,643,939 $ 44,412,681 $ 44,737,069 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Fidelity VIP Growth Service Class Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (205,764) $ (172,704) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 18,619,921 $ 17,733,739 See accompanying notes. Fidelity VIP Fidelity VIP Fidelity VIP Growth Overseas Contrafund Service Service Service Class 2 Class 2 Class Division Division Division $ (92,691) $ $ (66,247) $ $ (193,143) $             $ 7,987,849 $ $ 48,258,753 $ $ 63,340,887 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Fidelity VIP Contrafund Service Class 2 Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (142,296) $ (37,040) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 48,068,758 $ 41,367,396 (1) Commenced operations January 4, 2010. See accompanying notes. Fidelity VIP Franklin Goldman Sachs Mid Cap Small Cap VIT Mid Cap Service Value Securities Value Class 2 Class 2 Institutional Class Division Division (1) Division $ (114,477) $ $ (1,421) $ (122,463) $             $ 12,783,816 $ $ 447,302 $ 17,385,279 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Goldman Sachs VIT Structured Small Cap Equity Service Institutional Class Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (40,788) $ (3,847) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 6,006,914 $ 4,413,535 (1) Represented the operations of Mortgage Securities Division until July 16, 2010 name change. See accompanying notes. Government & High International Invesco V.I. Quality Emerging Basic Value Bond Markets Series I Division (1) Division Division (1) $ 4,558,366 $ 10,515,508 $ (154,429) $ $ (28,472) $              $ 216,706,645 $ 209,263,572 $ 108,918,848 $ $ 4,297,986 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Invesco V.I. Capital Appreciation Series I Division (2) Increase (decrease) in net assets from Operations: Net investment income (loss) $ (33,140) $ (39,565) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 6,028,181 $ 6,191,048 (1) Represented the operations of AIM V.I. Basic Value Series I Division until May 24, 2010 name change. (2) Represented the operations of AIM V.I. Capital Appreciation Series I Division until May 24, 2010 name change. (3) Represented the operations of AIM V.I. Core Equity Series I Division until May 24, 2010 name change. (4) Represented the operations of AIM V.I. Dynamics Series I Division until May 24, 2010 name change. See accompanying notes. Invesco V.I. Invesco V.I. Invesco V.I. Global Core Equity Dynamics Health Care Series I Series I Series I Division (3) Division (4) Division (1) $ (112,698) $ $ (37,357) $ $ (111,018) $              $ 27,717,050 $ $ 2,742,034 $ $ 7,322,711 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Invesco V.I. International Growth Series I Division (2) Increase (decrease) in net assets from Operations: Net investment income (loss) $ 44,934 $ 21,905 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments  Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 4,542,215 $ 3,242,642 (1) Represented the operations of AIM V.I. Global Health Care Series I Division until May 24, 2010 name change. (2) Represented the operations of AIM V.I. International Growth Series I Division until May 24, 2010 name change. (3) Represented the operations of AIM V.I. Small Cap Equity Series I Division until May 24, 2010 name change. (4) Represented the operations of AIM V.I. Technology Series I Division until May 24, 2010 name change. See accompanying notes. Invesco V.I. Small Cap Invesco V.I. Janus Aspen Equity Technology Enterprise Series I Series I Service Shares Division (3) Division (4) Division $ (90,255) $ $ (70,243) $ $ (158,635) $              $ 7,524,206 $ $ 4,980,784 $ $ 12,637,981 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted LargeCap Blend II Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 1,577,002 $ 627,062 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 157,178,665 $ 159,053,183 See accompanying notes. LargeCap LargeCap LargeCap Growth Growth I S&P 500 Index Division Division Division $ (671,425) $ $ (1,337,102) $ $ 93,979 $ 2,638,665             $ 59,162,639 $ $ 116,970,484 $ $ 96,643,855 $ 96,031,039 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted LargeCap Value Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 486,594 $ 3,407,443 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments  Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 97,515,490 $ 99,153,018 (1) Commenced operations May 18, 2009. See accompanying notes. MFS® VIT MFS® VIT LargeCap Utilities Value Value III Service Class Service Class Division Division (1) Division (1) $ 450,497 $ 2,614,336 $ 8,334 $ (1,958) $ (1,691) $ (1,318)                      $ 126,522,916 $ 128,180,205 $ 1,619,334 $ 593,500 $ 1,459,189 $ 467,274 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted MidCap Blend Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 3,923,322 $ (1,023,661) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 378,975,288 $ 245,427,397 (1) Commenced operations May 18, 2009. See accompanying notes. Neuberger Neuberger Berman AMT Berman AMT Money Partners Small-Cap Growth Market I Class S Class Division Division Division $ (1,729,480) $ $ (41,746) $ $ (41,272) $                 $ 115,063,727 $ $ 5,295,863 $ $ 3,211,249 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Neuberger Berman AMT Socially Responsive I Class Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (78,264) $ 39,387 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments  Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 6,359,439 $ 5,324,126 (1) Commenced operations May 18, 2009. (2) Commenced operations January 4, 2010. See accompanying notes. PIMCO PIMCO PIMCO All Asset High Yield Total Return Administrative Administrative Administrative Class Class Class Division (1) Division (2) Division (1) $ 107,337 $ 21,818 $ 225,364 $ 127,743 $ 23,995                     $ 2,993,563 $ 518,508 $ 8,052,485 $ 16,609,083 $ 4,272,915 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Principal Capital Appreciation Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 24,228 $ 9,333 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments  Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 7,466,228 $ 4,670,335 (1) Commenced operations May 18, 2009. See accompanying notes. Principal LifeTime Principal Principal Strategic LifeTime LifeTime Income Division Division Division $ 805,291 $ $ 1,167,031 $ $ 4,074,038 $             $ 24,279,554 $ $ 41,054,754 $ $ 176,256,223 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Principal LifeTime Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 538,996 $ 153,699 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 63,026,188 $ 51,252,035 See accompanying notes. Principal Principal LifeTime LifeTime Real Estate Securities Division Division Division $ 79,228 $ 95,589 $ 38,758 $ 39,632 $ 1,157,863 $             $ 10,823,119 $ 8,166,861 $ 5,829,572 $ 5,018,211 $ 75,754,623 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted SAM Balanced Portfolio Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 14,217,125 $ 9,286,184 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 684,067,078 $ 577,353,403 See accompanying notes. SAM SAM SAM Conservative Conservative Flexible Balanced Growth Income Portfolio Portfolio Portfolio Division Division Division $ 4,391,541 $ $ 797,094 $ $ 5,717,476 $ 3,054,285             $ 158,219,547 $ $ 55,154,255 $ $ 157,634,626 $ 128,679,626 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted SAM Strategic Growth Portfolio Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 361,862 $ 534,685 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 38,640,578 $ 30,168,999 See accompanying notes. Short-Term SmallCap SmallCap Income Blend Growth II Division Division Division $ 1,565,188 $ 732,443 $ (276,862) $ $ (379,812) $             $ 161,858,230 $ 23,551,170 $ 35,312,556 $ $ 31,721,697 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted SmallCap Value I Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (447,870) $ 624,402 Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments Flexible withdrawal option payments Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period Net assets at end of period $ 86,698,136 $ 80,631,904 See accompanying notes. T. Rowe Price T. Rowe Price Templeton Blue Chip Health Growth Securities Growth II Sciences II Class 2 Division Division Division $ (77,481) $ $ (75,034) $ (57,301) $ 6,421 $               $ 6,703,493 $ $ 6,428,884 $ 4,868,700 $ 1,200,063 $ Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2010 and 2009, Except as Noted Van Eck VIP Global Hard Assets Class Division (1) Increase (decrease) in net assets from Operations: Net investment income (loss) $ (30,614) $ (3,425) Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net gains (losses) from investments Payment from Affiliate   Net increase (decrease) in net assets resulting from operations Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes Administration charges Contingent sales charges Contract terminations Death benefit payments   Flexible withdrawal option payments  Transfer payments to other contracts Annuity payments   Increase (decrease) in net assets from principal transactions Total increase (decrease) Net assets at beginning of period  Net assets at end of period $ 5,397,141 $ 1,081,465 (1) Represented the operations of Van Eck Worldwide Hard Assets Service Class Division until May 24, 2010 name change. See accompanying notes. Principal Life Insurance Company Separate Account B Notes to Financial Statements December 31, 2010 1. Nature of Operations and Significant Accounting Policies Principal Life Insurance Company Separate Account B (Separate Account B) is a segregated investment account of Principal Life Insurance Company (Principal Life) and is registered under the Investment Company Act of 1940 as a unit investment trust, with no stated limitations on the number of authorized units. As directed by eligible contractholders, each division of Separate Account B invests exclusively in shares representing interests in a corresponding investment option. As of December 31, 2010, contractholder investment options include the following open- end management investment companies: Principal Variable Contracts Funds, Inc.  Class 1 (1) Asset Allocation Account Balanced Account Bond & Mortgage Securities Account Diversified International Account Equity Income Account (3) Government & High Quality Bond Account (6,10) International Emerging Markets Account LargeCap Blend Account II LargeCap Growth Account LargeCap Growth Account I LargeCap S&P 500 Index Account LargeCap Value Account LargeCap Value Account III MidCap Blend Account Money Market Account Principal Capital Appreciation Account (4) Principal LifeTime Strategic Income Account Principal LifeTime 2010 Account Principal LifeTime 2020 Account Principal LifeTime 2030 Account Principal LifeTime 2040 Account Principal LifeTime 2050 Account Real Estate Securities Account Short-Term Income Account (6) SmallCap Blend Account SmallCap Growth Account II SmallCap Value Account I Strategic Asset Management Balanced Portfolio (4) Strategic Asset Management Conservative Balanced Portfolio (4) Strategic Asset Management Conservative Growth Portfolio (4) Strategic Asset Management Flexible Income Portfolio (4) Strategic Asset Management Strategic Growth Portfolio (4) Principal Variable Contracts Funds, Inc.  Class 2 (1) Diversified Balanced Account (8) Diversified Growth Account (8) Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) AllianceBernstein Variable Product Series Fund, Inc: Small Cap Growth Portfolio  Class A American Century Investments®: VP Income & Growth Fund  Class I VP Inflation Protection Fund  Class II VP Mid Cap Value Fund  Class II (9) VP Ultra® Fund  Class I VP Ultra® Fund  Class II VP Value Fund  Class II VP Vista SM Fund  Class I Dreyfus Investment Portfolios: Technology Growth Portfolio  Service Shares Fidelity Variable Insurance Products Fund: Contrafund Portfolio  Service Class Contrafund Portfolio  Service Class 2 Equity-Income Portfolio  Service Class 2 Growth Portfolio  Service Class Growth Portfolio  Service Class 2 Mid Cap Portfolio  Service Class 2 Overseas Portfolio  Service Class 2 Franklin Templeton Variable Insurance Products Trust: Small Cap Value Securities Fund  Class 2 (8) Templeton Growth Securities Fund  Class 2 Goldman Sachs Variable Insurance Trust: Mid Cap Value Fund  Institutional Shares Structured Small Cap Equity Fund  Institutional Shares Invesco Variable Insurance Fund: Basic Value Fund  Series I Shares (11) Capital Appreciation Fund  Series I Shares (2,12) Core Equity Fund  Series I Shares (13) Dynamics Fund  Series I Shares (14) Global Health Care Fund  Series I Shares (15) International Growth Fund  Series I Shares (5,16) Small Cap Equity Fund  Series I Shares (17) Technology Fund  Series I Shares (18) Janus Aspen Series: Janus Aspen Series Enterprise Portfolio  Service Shares MFS® Variable Insurance Trust: Utilities Series  S Class (7) Value Series  S Class (7) Neuberger Berman Advisors Management Trust: Partners Portfolio  I Class Shares Small-Cap Growth Portfolio  S Class Shares Socially Responsive Portfolio  I Class Shares PIMCO Variable Insurance Trust: All Asset Portfolio Administrative Class (7) High Yield Portfolio Administrative Class (8) Total Return Portfolio Administrative Class (7) T. Rowe Price Equity Series, Inc. Blue Chip Growth Portfolio  II Health Sciences Portfolio  II Van Eck VIP Trust: Global Hard Assets Fund  S Class (7,19) Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) (1) Organized by Principal Life Insurance Company. (2) Commenced operations April 28, 2006. (3) Commenced operations January 5, 2007. (4) Commenced operations May 1, 2007. (5) Commenced operations May 19, 2008. (6) Commenced operations November 24, 2008. (7) Commenced operations May 18, 2009. (8) Commenced operations January 4, 2010. (9) Commenced operations May 24, 2010. (10) Represented the operations of Mortgage Securities Account until July 16, 2010 name change. (11) Represented the operations of AIM V.I. Basic Value Fund Series I until May 24, 2010 name change. (12) Represented the operations of AIM V.I. Capital Appreciation Fund Series I until May 24, 2010 name change. (13) Represented the operations of AIM V.I. Core Equity Fund Series I until May 24, 2010 name change. (14) Represented the operations of AIM V.I. Dynamics Fund Series I until May 24, 2010 name change. (15) Represented the operations of AIM V.I. Global Health Care Fund Series I until May 24, 2010 name change. (16) Represented the operations of AIM V.I. International Growth Fund Series I until May 24, 2010 name change. (17) Represented the operations of AIM V.I. Small Cap Equity Fund Series I until May 24, 2010 name change. (18) Represented the operations of AIM V.I. Technology Fund Series I until May 24, 2010 name change. (19) Represented the operations of Van Eck Worldwide Hard Assets Service Class until May 24, 2010 name change. Commencement of operations date is the date that the division became available to contractholders. The assets of Separate Account B are owned by Principal Life. The assets of Separate Account B support the following variable annuity contracts of Principal Life and may not be used to satisfy the liabilities arising from any other business of Principal Life: Bankers Flexible Annuity; Pension Builder Plus; Pension Builder Plus  Rollover IRA; Personal Variable; Premier Variable; Principal Freedom Variable Annuity; Principal Freedom Variable Annuity 2; The Principal Variable Annuity; The Principal Variable Annuity with Purchase Payment Credit Rider; Principal Investment Plus Variable Annuity, and Principal Investment Plus Variable Annuity with Premium Payment Credit Rider. Principal Life no longer accepts contributions for Bankers Flexible Annuity contracts, Pension Builder Plus contracts and Pension Builder Plus-Rollover IRA contracts. Contractholders are being given the option of withdrawing their funds or transferring to another contract. Contributions to the Personal Variable contracts are no longer accepted from new customers, only from existing customers beginning January 1998. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements and accompanying notes of Separate Account B in accordance with U.S. generally accepted accounting principals requires management to make estimates and assumptions that affect the amounts reported and disclosed. These estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed in the financial statements and accompanying notes. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) Investments Investments are stated at the closing net asset values (NAV) per share on December 31, 2010. Net realized gains and losses on sales of investments are determined on the basis of the FIFO method. Dividends are taken into income on an accrual basis as of the ex-dividend date. Investment transactions are accounted for on a trade date basis. Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels:  Level 1  Fair values are based on unadjusted quoted prices in active markets for identical assets or liabilities.  Level 2  Fair values are based on inputs other than quoted prices within Level 1 that are observable for the asset or liability, either directly or indirectly.  Level 3  Fair values are based on significant unobservable inputs for the asset or liability. All investments of the open-end management investment companies listed above represent investments in mutual funds for which a daily NAV is calculated and published. Therefore, the investments fall into Level 1 of the fair value hierarchy. Foreign Tax Withholdings Principal Life may be entitled to claim a federal income tax credit to the extent foreign income taxes are withheld on investment income allocated to Separate Account B. Principal Life will compensate each separate account division in an amount equal to the tax benefit claimed on its federal income tax return, or subsequently claimed for refund, attributable to foreign taxes on the divisions share of income associated with investments allocated to Separate Account B within a reasonable time of receiving a tax benefit. The amounts presented as payment from affiliate on the Statement of Operations and the Statement of Changes in Net Assets reflect compensation for subsequently claimed refunds. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions Principal Life is compensated for the following expenses: Bankers Flexible Annuity contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.48% of the asset value of each contract. An annual administration charge of $7 for each participants account is deducted as compensation for administrative expenses. This charge is collected by redeeming units of the separate account. Pension Builder Plus and Pension Builder Plus  Rollover IRA contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 1.50% (1.0% for a Rollover Individual Retirement Annuity) of the asset value of each contract. A contingent sales charge of up to 7.0% may be deducted from withdrawals made during the first ten years of a contract, except for withdrawals related to death or permanent disability. An annual administration charge will be deducted ranging from a minimum of $25 to a maximum of $275 depending upon a participants investment account values and the number of participants under the retirement plan and their participant investment account value. Personal Variable contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.64% of the asset value of each contract. The contract provides for recordkeeping and other services and allows the Contractholders, in their sole discretion, a customized Plan-level service package and charges. An annual administration charge of $34 (increased to $37 if the benefit plan reports are distributed directly to the homes of plan participants) for each participants account plus 0.35% of the annual average balance of investment account values which correlate to a plan participant will be deducted on a quarterly basis. Premier Variable contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.42% of the asset value of each contract. The contract provides for recordkeeping and other services and allows the Contractholders, in their sole discretion, a customized Plan-level service package and charges. The amount varies by Plan document and account balance of contract. Recordkeeping charges are also paid by the Contractholder. The annual charge ranges from $2,250 to $25,316 plus $10 per participant. The amount varies by total plan participants. There were no contingent sales charges provided for in these contracts. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) Principal Freedom Variable Annuity  Mortality and expenses risk assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.85% of the asset value of each contract. A surrender charge up to 6.0% may be deducted from the withdrawals made during the first six years of a contract, except for withdrawals related to death, annuitization, permanent disability, confinement in a health facility, or terminal illness. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. This fee is currently being waived. Principal Freedom Variable Annuity 2  Mortality and expenses risk assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.95% of the asset value of each contract. A surrender charge up to 3.0% may be deducted from the withdrawals made during the first three years of a contract, except for death, annuitization, permanent disability, confinement in a health facility, or terminal illness. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. This fee is currently being waived. The Principal Variable Annuity  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 1.25% of the asset value of each contract. A surrender charge of up to 6.0% may be deducted from the withdrawals made during the first six years of a contract, except for death, annuitization, permanent disability, confinement in a health care facility, or terminal illness. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. This fee is currently being waived. The product also contains an optional purchase payment credit rider, which charges an annual rate of 0.6%. For electing participants, the rider is deducted from the daily unit value. For contracts with the purchase payment credit rider, the maximum surrender charge is 8.0% from withdrawals made during the first eight years. The Principal Investment Plus Variable Annuity - Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 1.25% of the asset value of each contract. A surrender charge of up to 6.0% may be deducted from the withdrawals made during the first six years of a contract, except for death, annuitization, permanent disability, confinement in a health care facility, or terminal illness. An annual administration charge of the lesser of 2.0% of the accumulated value or $30 is deducted at the end of the contract year. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. This fee is currently being waived. The product also contains an optional premium payment credit rider, which charges an Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) annual rate of 0.6%. For electing participants, the rider is deducted from the daily unit value. For contracts with the premium payment credit rider, the maximum surrender charge is 8.0% from withdrawals made during the first eight years. During the year ended December 31, 2010, management fees were paid indirectly to Principal Management Corporation (wholly owned by Principal Financial Services, Inc. ), an affiliate of Principal Life, in its capacity as advisor to Principal Variable Contracts Fund, Inc. Investment advisory and management fees are computed on an annual rate of 0.25% of the average daily net assets of the LargeCap S&P 500 Index Account and 0.03% of each of the Principal LifeTime Accounts average daily net assets. Prior to July 1, 2009, the annual rate paid by each Principal LifeTime Account was 0.1225% of the average daily net assets up to $3 billion and 0.1125% of the average daily net assets over $3 billion. The annual rate paid by the SAM Portfolios is based upon the aggregate average daily net assets (aggregate net assets) of the SAM Portfolios. The investment advisory and management fee schedule for the SAM Portfolios is 0.25% of aggregate net assets up to the first $1 billion and 0.20% of aggregate net assets over $1 billion. The annual rates used in this calculation for each of the other Accounts are as shown in the following tables. Net Assets of Accounts (in millions) Over First $100 Next $100 Next $100 Next $100 Asset Allocation Account 0.80% 0.75% 0.70% 0.65% 0.60% Balanced Account Bond & Mortgage Securities Account Equity Income Account LargeCap Growth Account I MidCap Blend Account Money Market Account Real Estate Securities Account SmallCap Blend Account SmallCap Growth Account II SmallCap Value Account I Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) Net Assets of Accounts (in millions) Over First $250 Next $250 Next $250 Next $250 Diversified International Account 0.85% 0.80% 0.75% 0.70% 0.65% International Emerging Markets Account LargeCap Blend Account II LargeCap Value Account LargeCap Value Account III Net Assets of Accounts Net Assets of Accounts (in millions) (in millions) First Next Over First Over Short-Term Principal Capital Income Account 0.50% 0.45% 0.40% Appreciation Account 0.625% 0.50% Net Assets of Accounts (in millions) Next $1 Next $1 Over $3 First $500 Next $500 billion billion billion LargeCap Growth Account 0.68% 0.63% 0.61% 0.56% 0.51% Net Assets of Accounts First $2 Over $2 billion billion Overall Fee Equity Income 0.50% 0.45% 0.25% Account LargeCap S&P 500 Index Account Government & High Quality Bond Account All Assets Diversified Balanced Account .05% Diversified Growth Account .05% Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 3. Federal Income Taxes The operations of Separate Account B are a part of the operations of Principal Life. Under current practice, no federal income taxes are allocated by Principal Life to the operations of Separate Account B. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments The aggregate cost of purchases and proceeds from sales of investments were as follows for the period ended December 31, 2010: Division: Purchases Sales AllianceBernstein Small Cap Growth Class A Division: $ 1,744,627 $ 704,390 Principal Investment Plus Variable Annuity $ 1,360,391 $ 663,994 Principal Investment Plus Variable Annuity with Premium Payment Credit Rider American Century VP Income & Growth Class I Division: $ 2,739,657 $ 5,504,994 Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider American Century VP Inflation Protection Class II Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider American Century VP Mid Cap Value Class II Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider American Century VP Ultra ® Class I Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales American Century VP Ultra ® Class II Division: Principal Investment Plus Variable Annuity $ 4,627,228 $ 9,112,959 Principal Investment Plus Variable Annuity with Premium Payment Credit Rider American Century VP Value Class II Division: $ 2,854,312 $ 6,102,336 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider American Century VP Vista SM Class I Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Asset Allocation Division: Premier Variable The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Balanced Division: Personal Variable Premier Variable The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Bond & Mortgage Securities Division: Personal Variable $ 81,102 $ 124,574 Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Capital Appreciation Division: $ 3,390,841 $ 1,294,545 Principal Freedom Variable Annuity 2 Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Diversified Balanced Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Diversified Growth Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Diversified International Division: Personal Variable $ 87,994 $ 103,472 Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Dreyfus IP Technology Growth Service Shares Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Equity Income Division: Premier Variable The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Fidelity VIP Equity-Income Service Class 2 Division: $ 5,892,064 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales 0 Fidelity VIP Growth Service Class Division: The Principal Variable Annuity $ 2,205,990 $ 3,366,690 The Principal Variable Annuity with Purchase Payment Credit Rider Fidelity VIP Growth Service Class 2 Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Fidelity VIP Overseas Service Class 2 Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Fidelity VIP II Contrafund Service Class Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Fidelity VIP Contrafund Service Class 2 Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Fidelity VIP Mid Cap Service Class 2 Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Franklin Small Cap Value Securities Class 2 Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Goldman Sachs VIT Mid Cap Value Institutional Class Division: Principal Investment Plus Variable Annuity $ 1,949,748 $ 3,298,793 Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Goldman Sachs VIT Structured Small Cap Equity Institutional Class Division: $ 1,616,344 $ 1,297,388 Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Government & High Quality Bond Division: Pension Builder Plus Pension Builder Plus - Rollover IRA Personal Variable Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider International Emerging Markets Division: Premier Variable The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Invesco V.I. Basic Value Series I Division: Principal Investment Plus Variable Annuity $ 1,145,016 $ 710,739 Principal Investment Plus Variable Annuity With Purchase Rider Invesco V.I. Capital Appreciation Series I Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Invesco V.I. Core Equity Series I Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Invesco V.I. Dynamics Series I Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Invesco V.I. Global Health Care Series I Division: $ 1,458,804 $ 3,137,438 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Invesco V.I. International Growth Series I Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Invesco V.I. Small Cap Equity Series I Division: The Principal Variable Annuity $ 1,013,861 $ 990,101 The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Invesco V.I. Technology Series I Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Janus Aspen Enterprise Service Shares Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider LargeCap Blend II Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales LargeCap Growth Division: Personal Variable $ 511,156 $ 608,741 Premier Variable The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider LargeCap Growth I Division: Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider LargeCap S&P 500 Index Division: Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales LargeCap Value Division: Bankers Flexible Annuity $ 19,672 $ 77,975 Pension Builder Plus Pension Builder Plus - Rollover IRA Personal Variable Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider LargeCap Value III Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider MFS ® VIT Utilities Service Class Division: $ 1,478,711 $ 633,161 Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity With Purchase Rider MFS ® VIT Value Service Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales MidCap Blend Division: Personal Variable $ 112,868 $ 257,411 Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Money Market Division: Pension Builder Plus 1 Pension Builder Plus - Rollover IRA 2 Personal Variable Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Neuberger Berman AMT Partners I Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Neuberger Berman AMT Small-Cap Growth S Class Division: Principal Investment Plus Variable Annuity $ 376,798 $ 390,156 Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Neuberger Berman AMT Socially Responsive I Class Division: $ 1,212,950 $ 1,431,474 Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider PIMCO All Asset Administrative Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider PIMCO High Yield Administrative Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider PIMCO Total Return Administrative Class Division: i Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium i Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Principal LifeTime Strategic Income Division: Principal Freedom Variable Annuity 2 $ 46,342 $ 224,865 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal LifeTime 2010 Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal LifeTime 2020 Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Principal LifeTime 2030 Division: $ 6,111,576 Principal Freedom Variable Annuity 2 $ 166,602 $ 253,653 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal LifeTime 2040 Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal LifeTime 2050 Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Real Estate Securities Division: Premier Variable $ 243,283 $ 378,422 Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SAM Balanced Portfolio Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SAM Conservative Balanced Portfolio Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales SAM Conservative Growth Portfolio Division: Principal Freedom Variable Annuity 2 $ 98,841 $ 135,471 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SAM Flexible Income Portfolio Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SAM Strategic Growth Portfolio Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Short-Term Income Division: Principal Freedom Variable Annuity $ 2,972,014 $ 609,470 Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SmallCap Blend Division: $ 4,419,277 $ 9,985,345 Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider SmallCap Growth II Division: Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales SmallCap Value I Division: Premier Variable $ 166,388 $ 145,382 Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider T. Rowe Price Blue Chip Growth II Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity T. Rowe Price Health Sciences II Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Templeton Growth Securities Class 2 Division: Principal Freedom Variable Annuity Van Eck VIP Global Hard Assets Class Division: The Principal Variable Annuity The Principal Variable Annuity with Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding Transactions in units were as follows for each of the periods ended December 31: Division: Purchased Redeemed Purchased Redeemed AllianceBernstein Small Cap Growth Class A Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider American Century VP Income & Growth Class I Division: Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 60 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider American Century VP Inflation Protection Class II Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider American Century VP Mid Cap Value Class II Division: The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity with Premium Payment Credit Rider 32   American Century VP Ultra ® Class I Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed American Century VP Ultra ® Class II Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider American Century VP Value Class II Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider American Century VP Vista SM Class I Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Asset Allocation Division: Premier Variable The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Balanced Division: Personal Variable Premier Variable The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed Bond & Mortgage Securities Division: Personal Variable Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Capital Appreciation Division: Principal Freedom Variable Annuity 2 18 46 Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Diversified Balanced Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity with Premium Payment Credit Rider   Diversified Growth Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity with Premium Payment Credit Rider   Diversified International Division: Personal Variable Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed Dreyfus IP Technology Growth Service Shares Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Equity Income Division: Premier Variable The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Fidelity VIP Equity-Income Service Class 2 Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Fidelity VIP Growth Service Class Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Fidelity VIP Growth Service Class 2 Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Fidelity VIP Overseas Service Class 2 Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed Fidelity VIP Contrafund Service Class Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Fidelity VIP Contrafund Service Class 2 Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Fidelity VIP Mid Cap Service Class 2 Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Franklin Small Cap Value Securities Class 2 Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity with Premium Payment Credit Rider   Goldman Sachs VIT Mid Cap Value Institutional Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Goldman Sachs VIT Structured Small Cap Equity Institutional Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed Government & High Quality Bond Division: Pension Builder Plus   Pension Builder Plus - Rollover IRA    Personal Variable   Premier Variable   Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider International Emerging Markets Division: Premier Variable The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Invesco V.I. Basic Value Series I Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Invesco V.I. Capital Appreciation Series I Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Invesco V.I. Core Equity Series I Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed Invesco V.I. Dynamics Series I Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Invesco V.I. Global Health Care Series I Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Invesco V.I. International Growth Series I Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Invesco V.I. Small Cap Equity Series I Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Invesco V.I. Technology Series I Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Janus Aspen Enterprise Service Shares Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider LargeCap Blend II Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed LargeCap Growth Division: Personal Variable Premier Variable The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider LargeCap Growth I Division: Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider LargeCap S&P 500 Index Division: Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed LargeCap Value Division: Bankers Flexible Annuity   Pension Builder Plus  2 Pension Builder Plus  Rollover IRA  Personal Variable Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider LargeCap Value III Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider MFS ® VIT Utilities Service Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider 76 MFS ® VIT Value Service Class Division: Principal Investment Plus Variable Annuity 93 Principal Investment Plus Variable Annuity with Premium Payment Credit Rider 17 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed MidCap Blend Division: Personal Variable Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Money Market Division: Pension Builder Plus   Pension Builder Plus  Rollover IRA   16 Personal Variable Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Neuberger Berman AMT Partners I Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Neuberger Berman AMT Small-Cap Growth S Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed Neuberger Berman AMT Socially Responsive I Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider PIMCO All Asset Administrative Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider 93 PIMCO High Yield Administrative Class Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity with Premium Payment Credit Rider   PIMCO Total Return Administrative Class Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal LifeTime Strategic Income Division: Principal Freedom Variable Annuity 2 6 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal LifeTime 2010 Division: Principal Freedom Variable Annuity 2  The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed Principal LifeTime 2020 Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal LifeTime 2030 Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal LifeTime 2040 Division: Principal Freedom Variable Annuity 2 10 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal LifeTime 2050 Division: Principal Freedom Variable Annuity 2   The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed Real Estate Securities Division: Premier Variable Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SAM Balanced Portfolio Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SAM Conservative Balanced Portfolio Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SAM Conservative Growth Portfolio Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed SAM Flexible Income Portfolio Division: Principal Freedom Variable Annuity 2  The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SAM Strategic Growth Portfolio Division: Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Short-Term Income Division: Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2  The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SmallCap Blend Division: Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) Division: Purchased Redeemed Purchased Redeemed SmallCap Growth II Division: Premier Variable Principal Freedom Variable Annuity Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider SmallCap Value I Division: Premier Variable Principal Freedom Variable Annuity 2 The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider T. Rowe Price Blue Chip Growth II Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider T. Rowe Price Health Sciences II Division: Principal Investment Plus Variable Annuity Principal Investment Plus Variable Annuity with Premium Payment Credit Rider Templeton Growth Securities Class 2 Division: Principal Freedom Variable Annuity Van Eck VIP Global Hard Assets Class Division: The Principal Variable Annuity The Principal Variable Annuity With Purchase Payment Credit Rider Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity with Premium Payment Credit Rider   Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights Principal Life sells anumber of variable annuity products, which have unique combinations of features and fees that are charged against the contract owners account balance. Differences in the fee structures result in a variety of unit values, expense ratios, and total returns. Separate Account B has presented the following disclosures for 2010, 2009, 2008, 2007, and 2006 in accordance with AICPA Audit and Accounting Guide for Investment Companies. The following table was developed by determining which products issued by Principal Life have the lowest and highest total return. Only product designs within each division that had units outstanding during the respective periods were considered when determining the lowest and highest total return. The summary may not reflect the minimum and maximum contract charges offered by Principal Life as contract owners may not have selected all available and applicable contract options as discussed in Note 2. For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest AllianceBernstein VP Series Small Cap Growth Class A Division: $15.80 to $15.21 % 1.25% to 1.85% 35.16% to 34.36% 11.69 to 11.32  1.25 to 1.85 40.00 to 39.24 8.35 to 8.13  1.25 to 1.85 (46.23) to (46.58) 15.53 to 15.22  1.25 to 1.85 12.65 to 11.97 72 13.78 to 13.59  1.25 to 1.85 9.31 to 8.66 American Century VP Income & Growth Class I Division: 10.54 to 9.62 0.85 to 1.85 13.09 to 12.12 9.32 to 8.58 0.85 to 1.85 17.09 to 15.95 7.96 to 7.40 0.85 to 1.85 (35.13) to (35.82) 12.27 to 11.53 0.85 to 1.85 (0.92) to (1.91) 12.38 to 11.76 0.85 to 1.85 16.10 to 14.95 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest American Century VP Inflation Protection Class II Division: $12.17 to $11.72 1.68% 1.25% to 1.85% 3.75% to 3.17% 11.73 to 11.36 1.25 to 1.85 8.91 to 8.29 10.77 to 10.49 1.25 to 1.85 (2.89) to (3.50) 11.09 to 10.87 1.25 to 1.85 8.17 to 7.52 10.25 to 10.11 1.25 to 1.85 0.33 to (0.27) American Century VP Mid Cap Value Class II Division: 2010 (12) 57 11.58 to 11.54 1.25 to 1.85 17.33 to 16.92 American Century VP Ultra ® Class I Division: 9.51 to 8.98 1.25 to 1.85 14.58 to 13.96 8.30 to 7.88 1.25 to 1.85 32.80 to 31.99 6.25 to 5.97  1.25 to 1.85 (42.18) to (42.54) 10.81 to 10.39  1.25 to 1.85 19.51 to 18.79 9.04 to 8.74  1.25 to 1.85 (4.47) to (5.04) American Century VP Ultra ® Class II Division: 11.26 to 10.84 1.25 to 1.85 14.31 to 13.75 9.85 to 9.53 1.25 to 1.85 32.93 to 31.99 7.41 to 7.22  1.25 to 1.85 (42.38) to (42.74) 12.86 to 12.61  1.25 to 1.85 19.33 to 18.62 10.78 to 10.63  1.25 to 1.85 (4.59) to (5.16) American Century VP Value Class II Division: 13.04 to 12.38 1.25 to 1.85 11.64 to 11.03 11.68 to 11.15 1.25 to 1.85 18.22 to 17.49 9.88 to 9.49 1.25 to 1.85 (27.67) to (28.16) 13.66 to 13.21 1.25 to 1.85 (6.49) to (7.05) 14.61 to 14.21 1.25 to 1.85 17.00 to 16.30 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest American Century VP Vista SM Class I Division: $13.93 to $13.41 % 1.25% to 1.85% 22.41% to 21.69% 11.38 to 11.02  1.25 to 1.85 20.94 to 20.17 9.41 to 9.17  1.25 to 1.85 (49.27) to (49.56) 18.55 to 18.18  1.25 to 1.85 38.03 to 37.20 52 13.44 to 13.25  1.25 to 1.85 7.66 to 7.01 Asset Allocation Division: 1.43 to 23.53 0.46 to 1.85 8.64 to 7.10 1.32 to 21.97 0.44 to 1.85 18.28 to 16.61 1.11 to 18.84 0.51 to 1.85 (25.15) to (26.20) 1.49 to 25.53 0.42 to 1.85 11.31 to 9.72 1.34 to 23.27 0.42 to 1.85 12.29 to 10.71 Balanced Division: 2.19 to 18.46 0.42 to 1.85 13.15 to 11.54 1.94 to 16.55 0.41 to 1.85 20.65 to 18.98 1.61 to 13.91 0.41 to 1.85 (31.21) to (32.21) 2.34 to 20.52 0.42 to 1.85 4.93 to 3.43 2.17 to 19.84 0.42 to 1.85 10.73 to 9.40 Bond & Mortgage Securities Division: 2.40 to 19.61 0.43 to 1.85 11.19 to 9.61 2.16 to 17.89 0.40 to 1.85 20.41 to 18.71 1.79 to 15.07 0.44 to 1.85 (17.41) to (18.58) 2.17 to 18.51 0.42 to 1.85 2.97 to 1.50 2.11 to 18.24 0.42 to 1.85 4.21 to 2.73 Principal Capital Appreciation 10.07 to 9.74 0.95 to 1.85 14.30 to 13.26 8.81 to 8.60 0.95 to 1.85 28.61 to 27.41 6.85 to 6.75 0.95 to 1.85 (34.01) to (34.59) 2007 (7) 10.38 to 10.32 0.95 to 1.85 3.48 to 2.86 Diversified Balanced Division: 2010 (11) 10.88 to 10.82  1.25 to 1.85 7.94 to 7.34 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Diversified Growth Division: 2010 (11) $11.03 to $10.97 % 1.25% to 1.85% 9.10% to 8.51% Diversified International Division: 2.67 to 22.17 0.41 to 1.85 13.25 to 11.63 2009 (4) 2.36 to 19.86 0.40 to 1.85 27.22 to 26.50 1.85 to 15.70 0.41 to 1.85 (46.44) to (47.19) 3.46 to 29.73 0.42 to 1.85 15.60 to 13.95 2.99 to 26.09 0.42 to 1.85 27.43 to 25.63 Dreyfus IP Technology Growth Service Shares Division: 15.86 to 15.26  1.25 to 1.85 28.01 to 27.27 12.39 to 11.99 1.25 to 1.85 55.26 to 54.11 90 7.98 to 7.78  1.25 to 1.85 (42.01) to (42.33) 75 13.76 to 13.49  1.25 to 1.85 13.01 to 12.33 37 12.18 to 12.00  1.25 to 1.85 2.75 to 2.13 Equity Income Division: 1.17 to 8.99 0.29 to 1.85 15.69 to 14.09 1.01 to 7.88 0.55 to 1.85 19.23 to 17.79 0.85 to 6.69 0.48 to 1.85 (34.22) to (35.17) 2007 (6) 1.29 to 10.32 0.42 to 1.85 5.73 to 3.46 Fidelity VIP Equity-Income Service Class 2 Division: 11.47 to 10.89 1.25 to 1.85 13.45 to 12.85 10.11 to 9.65 1.25 to 1.85 28.30 to 27.48 7.88 to 7.57 1.25 to 1.85 (43.51) to (43.88) 13.95 to 13.49 1.25 to 1.85 0.01 to (0.59) 13.95 to 13.57 1.25 to 1.85 18.44 to 17.74 Fidelity VIP Growth Service Class Division: 8.87 to 8.35 1.25 to 1.85 22.51 to 21.90 7.24 to 6.85 1.25 to 1.85 26.57 to 25.69 5.72 to 5.45 1.25 to 1.85 (47.91) to (48.19) 10.98 to 10.52 1.25 to 1.85 25.29 to 24.53 8.76 to 8.45 1.25 to 1.85 5.41 to 4.78 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Fidelity VIP Growth Service Class 2 Division: $12.12 to $11.67 0.03% 1.25% to 1.85% 22.30% to 21.56% 9.91 to 9.60 1.25 to 1.85 26.40 to 25.65 7.84 to 7.64 1.25 to 1.85 (47.98) to (48.27) 15.07 to 14.77 1.25 to 1.85 25.08 to 24.33 12.05 to 11.88 1.25 to 1.85 5.25 to 4.62 Fidelity VIP Overseas Service Class 2 Division: 14.23 to 13.70 1.25 to 1.85 11.52 to 10.84 12.76 to 12.36 1.25 to 1.85 24.61 to 23.97 10.24 to 9.97 1.25 to 1.85 (44.65) to (45.01) 18.50 to 18.13 1.25 to 1.85 15.59 to 14.90 16.00 to 15.78 1.25 to 1.85 16.31 to 15.62 Fidelity VIP Contrafund Service Class Division: 15.07 to 14.18 1.25 to 1.85 15.66 to 14.91 13.03 to 12.34 1.25 to 1.85 33.92 to 33.26 9.73 to 9.26 1.25 to 1.85 (43.30) to (43.71) 17.16 to 16.45 1.25 to 1.85 16.04 to 15.34 14.79 to 14.26 1.25 to 1.85 10.21 to 9.55 Fidelity VIP Contrafund Service Class 2 Division: 14.60 to 14.05 1.25 to 1.85 15.51 to 14.79 12.64 to 12.24 1.25 to 1.85 33.76 to 32.90 9.45 to 9.21 1.25 to 1.85 (43.41) to (43.70) 16.70 to 16.36 1.25 to 1.85 15.84 to 15.14 14.41 to 14.21 1.25 to 1.85 10.05 to 9.39 Fidelity VIP Mid Cap Service Class 2 Division: 18.57 to 17.87 1.25 to 1.85 26.93 to 26.20 14.63 to 14.16 1.25 to 1.85 38.02 to 37.21 10.60 to 10.32 1.25 to 1.85 (40.35) to (40.72) 17.77 to 17.41 1.25 to 1.85 13.90 to 13.21 15.60 to 15.38 1.25 to 1.85 11.01 to 10.35 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Franklin Small Cap Value Securities Class 2 Division: 2010 (11) 35 $12.66 to $12.59 0.42% 1.25% to 1.85% 23.75% to 23.07% Goldman Sachs VIT Mid Cap Value Institutional Class Division: 15.29 to 14.71 1.25 to 1.85 23.51 to 22.69 12.38 to 11.99 1.25 to 1.85 31.42 to 30.75 9.42 to 9.17 1.25 to 1.85 (37.82) to (38.25) 15.15 to 14.85 1.25 to 1.85 1.91 to 1.30 14.86 to 14.65 1.25 to 1.85 14.72 to 14.04 Goldman Sachs VIT Structured Small Cap Equity Institutional Class Division: 11.74 to 11.30 1.25 to 1.85 28.59 to 27.83 9.13 to 8.84 1.25 to 1.85 26.10 to 25.21 7.24 to 7.06 1.25 to 1.85 (34.89) to (35.23) 11.12 to 10.90 1.25 to 1.85 (17.53) to (18.02) 13.48 to 13.29 1.25 to 1.85 10.88 to 10.22 Government & High Quality Bond Division: 2010 (22) 2.47 to 10.96 0.44 to 1.85 5.71 to 3.98 10.66 to 10.54 0.85 to 1.85 5.54 to 103.87 2008 (9) 26 10.10 to 5.17  0.85 to 1.85 1.20 to (48.20) International Emerging Markets Division: 4.03 to 34.45 0.41 to 1.85 18.76 to 17.10 2009 (4) 3.40 to 29.42 0.42 to 1.85 68.27 to 66.50 2.02 to 17.67 0.43 to 1.85 (55.05) to (55.69) 4.49 to 39.88 0.42 to 1.85 41.51 to 39.49 3.17 to 28.59  0.42 to 1.85 37.74 to 35.79 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Invesco V.I. Basic Value Series I Division: 2010 (13) $9.71 to $9.34 0.65% 1.25% to 1.85% 6.00% to 5.30% 9.16 to 8.87 1.25 to 1.85 46.09 to 45.41 6.27 to 6.10 1.25 to 1.85 (52.32) to (52.68) 13.15 to 12.89 1.25 to 1.85 0.28 to (0.33) 82 13.12 to 12.93 1.25 to 1.85 11.80 to 11.13 Invesco V.I. Capital Appreciation Series I Division: 2010 (14) 8.46 to 8.23 1.25 to 1.85 14.02 to 13.36 7.42 to 7.26 1.25 to 1.85 19.68 to 19.02 6.20 to 6.10  1.25 to 1.85 (43.22) to (43.62) 10.92 to 10.82  1.25 to 1.85 10.61 to 9.95 2006 (5) 9.88 to 9.84 1.25 to 1.85 (1.12) to (1.52) Invesco V.I. Core Equity Series I Division: 2010 (15) 10.38 to 9.77 1.25 to 1.85 8.12 to 7.48 9.60 to 9.09 1.25 to 1.85 26.82 to 26.07 7.57 to 7.21 1.25 to 1.85 (31.06) to (31.46) 10.98 to 10.52 1.25 to 1.85 6.77 to 6.12 10.28 to 9.91 1.25 to 1.85 15.26 to 14.57 Invesco V.I. Dynamics Series I Division: 2010 (16) 10.03 to 9.46  1.25 to 1.85 22.32 to 21.44 8.20 to 7.79  1.25 to 1.85 40.65 to 39.86 5.83 to 5.57  1.25 to 1.85 (48.72) to (48.99) 11.37 to 10.92  1.25 to 1.85 10.79 to 10.12 10.26 to 9.92  1.25 to 1.85 14.68 to 13.99 Invesco V.I. Global Health Care Series I Division: 2010 (17) 11.20 to 10.58  1.25 to 1.85 3.99 to 3.42 10.77 to 10.23 1.25 to 1.85 25.96 to 25.37 8.55 to 8.16  1.25 to 1.85 (29.46) to (29.96) 12.12 to 11.65  1.25 to 1.85 10.46 to 9.79 10.98 to 10.61  1.25 to 1.85 3.93 to 3.31 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Invesco V.I. International Growth Series I Division: 2010 (18) $9.05 to $8.90 2.48% 1.25% to 1.85% 11.45% to 10.70% 8.12 to 8.04 1.25 to 1.85 33.55 to 32.89 2008 (8) 18 6.08 to 6.05 1.25 to 1.85 (39.14) to (39.44) Invesco V.I. Small Cap Equity Series I Division: 2010 (19) 15.23 to 14.66  1.25 to 1.85 27.02 to 26.27 11.99 to 11.61 1.25 to 1.85 19.78 to 19.08 10.01 to 9.75  1.25 to 1.85 (32.18) to (32.62) 14.76 to 14.47 1.25 to 1.85 (1.03) to 3.25 55 14.21 to 14.01  1.25 to 1.85 15.98 to 15.29 Invesco V.I. Technology Series I Division: 2010 (20) 6.58 to 6.21  1.25 to 1.85 19.85 to 19.19 5.49 to 5.21  1.25 to 1.85 55.52 to 54.60 3.53 to 3.37  1.25 to 1.85 (45.19) to (45.56) 6.44 to 6.19  1.25 to 1.85 6.36 to 5.72 6.06 to 5.86  1.25 to 1.85 9.11 to 8.46 Janus Aspen Enterprise Service Shares Division: 9.13 to 8.59  1.25 to 1.85 24.05 to 23.24 7.36 to 6.97  1.25 to 1.85 42.64 to 41.67 5.16 to 4.92 1.25 to 1.85 (44.58) to (44.84) 9.31 to 8.92 1.25 to 1.85 20.22 to 19.50 7.74 to 7.47  1.25 to 1.85 11.90 to 11.23 LargeCap Blend II Division: 12.15 to 11.54 1.25 to 1.85 11.88 to 11.18 10.86 to 10.38 1.25 to 1.85 28.07 to 27.36 8.48 to 8.15 1.25 to 1.85 (37.23) to (37.60) 13.51 to 13.06 1.25 to 1.85 3.81 to 3.19 13.01 to 12.65 1.25 to 1.85 14.38 to 13.70 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest LargeCap Growth Division: $2.02 to $17.40 0.06% 0.42% to 1.85% 17.88% to 16.23% 1.72 to 14.97 0.40 to 1.85 26.48 to 24.65 1.36 to 12.01 0.41 to 1.85 (43.40) to (44.19) 2.40 to 21.52 0.42 to 1.85 22.68 to 20.93 1.95 to 17.80 0.42 to 1.85 9.46 to 7.91 LargeCap Growth I Division: 1.23 to 31.66 0.53 to 1.85 19.10 to 17.43 1.03 to 26.96 0.49 to 1.85 52.05 to 49.86 0.68 to 17.99 0.49 to 1.85 (40.85) to (41.69) 1.14 to 30.85 0.42 to 1.85 8.14 to 6.52 1.06 to 28.96  0.42 to 1.85 5.71 to 4.27 LargeCap S&P 500 Index Division: 1.15 to 9.07 0.21 to 1.85 14.19 to 12.67 1.01 to 8.05 0.37 to 1.85 25.78 to 23.85 0.80 to 6.50 0.43 to 1.85 (37.36) to (38.21) 1.28 to 10.52 0.42 to 1.85 4.70 to 3.21 1.22 to 10.19 0.42 to 1.85 15.09 to 13.46 LargeCap Value Division: 35.82 to 22.60 0.29 to 1.85 13.54 to 11.99 31.55 to 20.18 0.35 to 1.85 15.90 to 14.14 2.34 to 17.68 0.41 to 1.85 (35.44) to (36.36) 3.63 to 27.78 0.42 to 1.85 (0.52) to (1.94) 3.65 to 28.33 0.42 to 1.85 19.45 to 17.76 LargeCap Value III Division: 10.78 to 10.23 1.25 to 1.85 11.48 to 10.71 9.67 to 9.24 1.25 to 1.85 18.36 to 17.71 8.17 to 7.85 1.25 to 1.85 (41.56) to (41.89) 13.98 to 13.51 1.25 to 1.85 (4.92) to (5.49) 14.70 to 14.30 1.25 to 1.85 20.04 to 19.33 MFS ® VIT Utilities Service Class Division: 14.60 to 14.46 1.25 to 1.85 12.05 to 11.40 2009 (11) 46 13.03 to 12.98  1.25 to 1.85 27.62 to 27.13 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest MFS ® VIT Value Service Class Division: $13.34 to $13.21 1.08% 1.25% to 1.85% 9.79% to 9.17% 2009 (11) 38 12.15 to 12.10  1.25 to 1.85 18.31 to 17.82 MidCap Blend Division: 4.92 to 41.29 0.44 to 1.85 23.58 to 21.84 3.98 to 33.89 0.40 to 1.85 33.20 to 31.31 2.99 to 25.81 0.44 to 1.85 (34.20) to (35.15) 4.54 to 39.80 0.42 to 1.85 8.99 to 7.43 4.17 to 37.04 0.42 to 1.85 13.75 to 12.14 Money Market Division: 1.70 to 13.31  0.40 to 1.85 (0.42) to (1.84) 1.71 to 13.56 0.43 to 1.85 (0.20) to (1.60) 1.71 to 13.78 0.40 to 1.85 2.15 to 0.73 1.68 to 13.68 0.42 to 1.85 4.55 to 2.96 1.60 to 13.29 0.42 to 1.85 4.32 to 2.71 Neuberger Berman AMT Partners I Class Division: 13.54 to 13.03 1.25 to 1.85 14.26 to 13.50 11.85 to 11.48 1.25 to 1.85 54.10 to 53.27 7.69 to 7.49 1.25 to 1.85 (53.00) to (53.28) 16.36 to 16.03 1.25 to 1.85 7.97 to 7.32 15.15 to 14.94 1.25 to 1.85 10.85 to 10.19 Neuberger Berman AMT Small Cap Growth S Class Division: 9.84 to 9.47  1.25 to 1.85 18.13 to 17.49 8.33 to 8.06  1.25 to 1.85 21.25 to 20.48 6.87 to 6.69  1.25 to 1.85 (40.21) to (40.59) 11.49 to 11.26  1.25 to 1.85 (0.74) to (1.34) 11.58 to 11.42  1.25 to 1.85 3.95 to 3.33 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Neuberger Berman AMT Socially Responsive I Class Division: $13.63 to $13.12 0.04% 1.25% to 1.85% 21.37% to 20.59% 11.23 to 10.88 1.25 to 1.85 29.83 to 29.06 8.65 to 8.43 1.25 to 1.85 (40.22) to (40.55) 14.47 to 14.18 1.25 to 1.85 6.27 to 5.63 13.62 to 13.43 1.25 to 1.85 12.29 to 11.62 PIMCO All Asset Administrative Class Division: 12.83 to 12.71 1.25 to 1.85 11.66 to 11.00 2009 (10) 45 11.49 to 11.45 1.25 to 1.85 14.21 to 13.82 PIMCO High Yield Administrative Class Division: 2010 (11) 11.31 to 11.24 1.25 to 1.85 12.65 to 11.95 PIMCO Total Return Administrative Class Division: 11.39 to 11.28 1.25 to 1.85 6.75 to 6.11 2009 (10) 10.67 to 10.63 1.25 to 1.85 6.70 to 6.30 Principal LifeTime Strategic Income Division: 10.61 to 11.40 0.95 to 1.85 10.29 to 9.20 9.62 to 10.44 0.95 to 1.85 17.75 to 16.78 8.17 to 8.94 0.95 to 1.85 (24.63) to (25.25) 10.84 to 11.97 0.95 to 1.85 1.15 to (0.06) 10.71 to 11.93 0.95 to 1.85 1.69 to 8.24 Principal LifeTime 2010 Division: 10.67 to 11.79 0.95 to 1.85 12.79 to 11.86 9.46 to 10.54 0.95 to 1.85 23.98 to 22.84 7.63 to 8.58 0.95 to 1.85 (31.57) to (32.17) 11.15 to 12.66 0.95 to 1.85 2.75 to 0.95 10.85 to 12.43 0.95 to 1.85 2.75 to 10.24 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Principal LifeTime 2020 Division: $10.76 to $12.25 3.85% 0.95% to 1.85% 13.86% to 12.90% 9.45 to 10.85 0.95 to 1.85 26.34 to 25.14 7.48 to 8.67 0.95 to 1.85 (34.79) to (35.35) 11.47 to 13.42 0.95 to 1.85 3.87 to 1.54 11.04 to 13.03  0.95 to 1.85 3.41 to 13.06 Principal LifeTime 2030 Division: 10.56 to 12.02 0.95 to 1.85 14.29 to 13.29 9.24 to 10.61 0.95 to 1.85 26.92 to 25.86 7.28 to 8.43 0.95 to 1.85 (36.97) to (37.60) 11.55 to 13.52 0.95 to 1.85 4.96 to 1.97 11.01 to 12.99 0.95 to 1.85 3.90 to 12.73 Principal LifeTime 2040 Division: 10.48 to 12.14 0.95 to 1.85 14.79 to 13.78 9.13 to 10.67 0.95 to 1.85 28.23 to 27.18 7.12 to 8.39 0.95 to 1.85 (38.73) to (39.33) 11.62 to 13.84 0.95 to 1.85 5.52 to 2.13 11.01 to 13.22 0.95 to 1.85 4.22 to 13.03 Principal LifeTime 2050 Division: 10.42 to 12.12 0.95 to 1.85 15.14 to 14.02 9.05 to 10.63 0.95 to 1.85 28.73 to 27.76 7.03 to 8.32 0.95 to 1.85 (39.60) to (40.19) 11.64 to 13.92 0.95 to 1.85 5.61 to 2.26 11.02 to 13.29 1.25 to 1.85 4.59 to 13.38 Real Estate Securities Division: 2.80 to 29.17 0.67 to 1.85 25.17 to 23.44 2.24 to 23.63 0.37 to 1.85 28.33 to 26.50 1.74 to 18.68 0.47 to 1.85 (33.14) to (34.09) 2.61 to 28.34 0.42 to 1.85 (18.04) to (19.21) 3.18 to 35.07 0.42 to 1.85 35.90 to 34.11 SAM Balanced Portfolio Division: 10.43 to 10.09 0.95 to 1.85 12.51 to 11.49 9.27 to 9.05 0.95 to 1.85 22.62 to 21.64 7.56 to 7.44 0.95 to 1.85 (26.82) to (27.56) 2007 (7) 10.33 to 10.28 0.95 to 1.85 3.35 to 2.20 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest SAM Conservative Balanced Portfolio Division: $10.96 to $10.61 4.32% 0.95% to 1.85% 10.71% to 9.83% 9.90 to 9.66 0.95 to 1.85 20.00 to 18.97 8.25 to 8.12 0.95 to 1.85 (19.98) to (20.70) 2007 (7) 10.31 to 10.25 0.95 to 1.85 3.07 to 1.64 SAM Conservative Growth Portfolio Division: 9.73 to 9.41 0.95 to 1.85 14.07 to 13.10 8.53 to 8.32 0.95 to 1.85 24.53 to 23.44 6.85 to 6.74 0.95 to 1.85 (33.75) to (34.37) 2007 (7) 10.34 to 10.28 0.95 to 1.85 3.30 to 2.62 SAM Flexible Income Portfolio Division: 11.38 to 11.01 0.95 to 1.85 9.42 to 8.47 10.40 to 10.15 0.95 to 1.85 18.86 to 17.75 8.75 to 8.62 0.95 to 1.85 (14.55) to (15.32) 2007 (7) 10.24 to 10.19 0.95 to 1.85 2.43 to 1.12 SAM Strategic Growth Portfolio Division: 9.32 to 9.02 0.95 to 1.85 15.35 to 14.32 8.08 to 7.89 0.95 to 1.85 26.25 to 25.04 6.40 to 6.31 0.95 to 1.85 (38.04) to (38.56) 2007 (7) 10.33 to 10.27 0.95 to 1.85 3.16 to 2.87 Short-Term Income Division: 11.25 to 11.02 0.85 to 1.85 3.31 to 2.32 10.89 to 10.77 0.85 to 1.85 9.01 to 110.35 2008 (9) 28 9.99 to 5.12  0.85 to 1.85 0.30 to (48.59) SmallCap Blend Division: 1.26 to 11.71 0.20 to 1.85 23.74 to 21.98 1.02 to 9.60 0.33 to 1.85 21.60 to 19.85 0.84 to 8.01 0.43 to 1.85 (37.00) to (37.86) 1.33 to 12.89 0.42 to 1.85 1.22 to (0.23) 1.31 to 12.92 0.42 to 1.85 12.23 to 10.64 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest SmallCap Growth II Division: $0.81 to $9.95 % 0.23% to 1.85% 26.40% to 24.69% 0.64 to 7.98  0.72 to 1.85 31.00 to 29.34 0.49 to 6.17  0.43 to 1.85 (41.39) to (42.28) 0.83 to 10.69  0.42 to 1.85 4.48 to 3.06 0.80 to 10.37  0.42 to 1.85 8.52 to 6.98 SmallCap Value I Division: 1.79 to 21.02 0.36 to 1.85 25.53 to 23.72 1.42 to 16.99 0.46 to 1.85 15.68 to 14.10 1.23 to 14.89 0.41 to 1.85 (32.10) to (33.08) 1.81 to 22.25 0.42 to 1.85 (9.90) to (11.18) 2.01 to 25.05 0.42 to 1.85 18.24 to 16.47 T. Rowe Price Blue Chip Growth II Division: 12.61 to 12.14  1.25 to 1.85 14.53 to 13.88 11.01 to 10.66  1.25 to 1.85 40.08 to 39.16 7.86 to 7.66 1.25 to 1.85 (43.37) to (43.68) 13.88 to 13.60 1.25 to 1.85 11.08 to 10.42 83 12.49 to 12.32 1.25 to 1.85 7.97 to 7.33 T. Rowe Price Health Sciences II Division: 16.36 to 15.75  1.25 to 1.85 13.85 to 13.23 14.37 to 13.91  1.25 to 1.85 29.69 to 28.92 11.08 to 10.79  1.25 to 1.85 (30.05) to (30.48) 15.84 to 15.52  1.25 to 1.85 16.24 to 15.54 13.62 to 13.43  1.25 to 1.85 7.09 to 6.45 Templeton Growth Securities Class 2 Division: 79 92 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Van Eck VIP Global Hard Assets Class Division: 2010 (21) $16.74 to $16.58 0.14% 1.25% to 1.85% 27.11% to 41.23% 2009 (10) 82 13.17 to 13.12  1.25 to 1.85 26.63 to 26.28 These amounts represent the dividends, excluding distributions of capital gains, received by the division from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets. These ratios exclude those expenses, such as mortality and expense charges, that result in direct reductions in the unit values. The recognition of investment income by the subaccount is affected by the timing of the declaration of dividends by the underlying fund in which the subaccounts invest. These ratios represent the annualized contract expenses of Separate Account B, consisting primarily of mortality and expense charges, for each period indicated. The ratios include only those expenses that result in adirect reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. These amounts represent the total return for the periods indicated, including changes in the value of the underlying fund, and reflect deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption of units; inclusion of these expenses in the calculation would result in areduction in the total return presented. Investment options with adate notation indicate the effective date of that investment option in the variable account. The total return is calculated for the period indicated or from the effective date through the end of the reporting period. These percentages represent the range of total returns available as of the report date and correspond with the expense ratio lowest to highest. These divisions received payment from an affiliate as compensation for foreign income tax credits. The total returns for these divisions would have been lower without the inclusion of the Payment from Affiliate. Commenced operations April 28, 2006. Commenced operations January 5, 2007. Commenced operations May 1, 2007. Commenced operations May 19, 2008. Commenced operations November 24, 2008. Commenced operations May 18, 2009. Commenced operations January 4, 2010. Commenced operations May 24, 2010. Formerly known as AIM V.I. Basic Value Fund Series I Division when the name was changed on May 24, 2010. Formerly known as AIM V.I. Core Equity Fund Series I Division when the name was changed on May 24, 2010. Formerly known as AIM V.I. Capital Appreciation Fund Series I Division when the name was changed on May 24, 2010. Formerly known as AIM V.I. Dynamics Fund Series I Division when the name was changed on May 24, 2010. Formerly known as AIM V.I. Small Cap Equity Fund Series I Division when the name was changed on May 24, 2010. Formerly known as AIM V.I. International Growth Fund Series I Division when the name was changed on May 24, 2010. Formerly known as AIM V.I. Global Health Care Fund Series I Division when the name was changed on May 24, 2010. Formerly known as AIM V.I. Technology Fund Series I Division when the name was changed on May 24, 2010. Formerly known as Van Eck Worldwide Hard Assets Service Class Division when the name was changed on May 24, 2010. Formerly known as Mortgage Securities Division when the name was changed on July 16, 2010. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) There are divisions that have total return outside of the ranges indicated above. The following is a list of the divisions and corresponding lowest total return and highest total return. Division 2010 Unit Value 2010 Total Return American Century VP Income & Growth Class I Division 13.15% Asset Allocation Division  Balanced Division 2.12 and 19.61 Bond & Mortgage Securities Division 2.31 and 20.83  Diversified International Division 2.58 and 23.55  Equity Income Division  2.37, 11.10, 11.17 and Government & High Quality Bond Division  International Emerging Markets Division  LargeCap Growth Division 1.95 and 18.49  LargeCap Growth I Division  LargeCap S&P 500 Index Division 9.63, 10.09 and 10.22  2.96, 3.08, 5.92, 6.96, LargeCap Value Division 9.35 and 10.17 MidCap Blend Division 4.74 and 43.87  Money Market Division 1.63 and 14.14  Principal LifeTime Strategic Income Division  Principal LifeTime 2010 Division  Principal LifeTime 2020 Division  Principal LifeTime 2030 Division  Principal LifeTime 2040 Division  Principal LifeTime 2050 Division  Real Estate Securities Division  SmallCap Blend Division 12.45 and 15.95  SmallCap Growth II Division  SmallCap Value I Division  Van Eck VIP Global Hard Assets Class Division  26.37 and 41.74 Division 2009 Unit Value 2009 Total Return American Century VP Income & Growth Class I Division % Asset Allocation Division  Balanced Division 1.88 and 17.48  Bond & Mortgage Securities Division 2.09 and 18.89  Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2009 Unit Value 2009 Total Return Diversified International Division $2.28 and $20.97 % Equity Income Division  Government & High Quality Bond Division 2.25 and 19.27  International Emerging Markets Division  International Small Cap Division  LargeCap Growth Division 1.66 and 15.81  LargeCap Growth I Division  LargeCap S&P 500 Index Division 8.51, 8.88 and 9.00  2.61, 2.71, 5.27, LargeCap Value Division 6.16, 8.27 and 8.99  MidCap Blend Division 3.85 and 35.80  32.72, 33.42 and MidCap Growth I Division 10.62 and 11.86 MidCap Value II Division 12.17 and 18.45  Money Market Division 1.64 and 14.32  Mortgage Securities Division  5.15 and 5.45 Principal LifeTime Strategic Income Division  Principal LifeTime 2010 Division  Principal LifeTime 2020 Division  Principal LifeTime 2030 Division  Principal LifeTime 2040 Division  Principal LifeTime 2050 Division  Real Estate Securities Division  Short-Term Income Division  8.51 and 8.91 SmallCap Blend Division 10.14 and 12.95  SmallCap Growth II Division  SmallCap Value I Division  Division 2008 Unit Value 2008 Total Return American Century VP Income & Growth Class I Division % Asset Allocation Division  Balanced Division 1.56 and 14.61  Bond & Mortgage Securities Division 1.74 and 15.82  Diversified International Division 1.80 and 16.48  Equity Income Division  Government & High Quality Bond Division 2.15 and 18.53  International Emerging Markets Division  Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2008 Unit Value 2008 Total Return International SmallCap Division % LargeCap Growth Division 1.32 and 12.61  LargeCap Growth I Division  LargeCap S&P 500 Index Division 6.82, 7.09 and 7.19  LargeCap Value Division 2.26, 18.56 and 27.22  MidCap Blend Division 2.90 and 27.10  MidCap Growth I Division 7.96 and 8.85  MidCap Value II Division 9.19 and 13.88  Money Market Division 1.65 and 14.47  Principal LifeTime Strategic Income Division Principal LifeTime 2010 Division Principal LifeTime 2020 Division Principal LifeTime 2030 Division Principal LifeTime 2040 Division Principal LifeTime 2050 Division Real Estate Securities Division  SAM Balanced Portfolio Division  SAM Conservative Balanced Portfolio Division  SAM Conservative Growth Portfolio Division  SAM Flexible Income Portfolio Division  SmallCap Blend Division 8.40 and 10.69  SmallCap Growth II Division  SmallCap Value I Division  Division 2007 Unit Value 2007 Total Return AIM V.I. SmallCap Equity Series I Division $  (1.43)% and 3.87% American Century VP Income and Growth Class I Division  Asset Allocation Division  Balanced Division 2.27 and 21.41  Bond Division 2.11 and 19.32  Principal Capital Value Division 3.51, 28.99 and 42.27  Diversified International Division 3.36 and 31.03  Equity Growth Division 2.66 and 2.73 Equity Income I Division  Government & High Quality Bond Division 2.20 and 19.07  Growth Division 2.33 and 22.46  International Emerging Markets Division  Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2007 Unit Value 2007 Total Return International SmallCap Division % 10.98, 11.37 and LargeCap Stock Index Division  MidCap Division 4.41 and 41.53  MidCap Growth Division 13.69 and 15.16  MidCap Value Division 16.60 and 24.95  Money Market Division 1.62 and 14.28  Principal LifeTime Strategic Income Division  Principal LifeTime 2010 Division  Principal LifeTime 2020 Division  Principal LifeTime 2030 Division  Principal LifeTime 2040 Division  Principal LifeTime 2050 Division  Real Estate Securities Division  SAM Balanced Portfolio Division  SAM Conservative Balanced Portfolio Division  SAM Conservative Growth Portfolio Division  SAM Flexible Income Portfolio Division  SAM Strategic Growth Portfolio Division  SmallCap Division 13.45 and 17.04  SmallCap Growth Division  SmallCap Value Division  Division 2006 Unit Value 2006 Total Return American Century VP Income & Growth Class I Division 4.83% Asset Allocation Division  Balanced Division 2.17 and 20.58  Bond Division 2.05 and 18.92 Capital Value Division 3.53, 29.38 and 42.51 Diversified International Division 2.91 and 27.07 Equity Growth Division  Government & High Quality Bond Division 2.11 and 18.41 Growth Division 1.90 and 18.46  International Emerging Markets Division  International SmallCap Division  10.57, 10.90 and LargeCap Stock Index Division Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2006 Unit Value 2006 Total Return MidCap Division $4.05 and $38.42 4.32% MidCap Growth Division 12.51 and 13.80 MidCap Value Division 16.98 and 25.43 Money Market Division 1.55 and 13.79 Principal LifeTime Strategic Income Division Principal LifeTime 2010 Division Principal LifeTime 2020 Division Principal LifeTime 2030 Division Principal LifeTime 2040 Division Principal LifeTime 2050 Division Real Estate Securities Division Short-Term Bond Division  SmallCap Division 13.40 and 16.90 SmallCap Growth Division SmallCap Value Division Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder Principal Life Insurance Company We have audited the accompanying consolidated statements of financial position of Principal Life Insurance Company (the Company) as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders equity and cash flows for each of the three years in the period ended December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Companys internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Principal Life Insurance Company at December 31, 2010 and 2009, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the consolidated financial statements, in response to new accounting standards, the Company changed its methods of accounting for credit derivatives embedded in beneficial interests in securitized financial assets effective July 1, 2010; for variable interest entities effective January 1, 2010; for other-than-temporary impairments on debt securities and for the treatment of noncontrolling interests effective January 1, 2009; and for its pension and other postretirement benefits effective January 1, 2008. /s/ Ernst & Young LLP Des Moines, Iowa March 16, 2011 Principal Life Insurance Company Consolidated Statements of Financial Position December 31, (in millions) Assets Fixed maturities, available-for-sale (2010 includes $257.9 million related to consolidated variable interest entities) $ 45,184.8 $ 43,518.4 Fixed maturities, trading (2010 includes $131.4 million related to consolidated variable interest entities) Equity securities, available-for-sale Equity securities, trading (2010 includes $158.6 million related to consolidated variable interest entities) Mortgage loans Real estate Policy loans Other investments (2010 includes $128.7 million related to consolidated variable interest entities of which $128.3 million are measured at fair value under the fair value option) Total investments Cash and cash equivalents (2010 includes $100.0 million related to consolidated variable interest entities) Accrued investment income Premiums due and other receivables Deferred policy acquisition costs Property and equipment Goodwill Other intangibles Separate account assets Other assets Total assets $ 130,939.1 $ 125,698.8 Liabilities Contractholder funds $ 37,092.1 $ 39,764.7 Future policy benefits and claims Other policyholder funds Short-term debt Long-term debt Income taxes currently payable Deferred income taxes Separate account liabilities Other liabilities (2010 includes $433.6 million related to consolidated variable interest entities of which $114.5 million are measured at fair value under the fair value option) Total liabilities Stockholders equity Common stock, par value $1 per share  5.0 million shares authorized, 2.5 million shares issued and outstanding (wholly owned indirectly by Principal Financial Group, Inc.) Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Total stockholders equity attributable to Principal Life Insurance Company Noncontrolling interest Total stockholders equity Total liabilities and stockholders equity $ 130,939.1 $ 125,698.8 See accompanying notes. Principal Life Insurance Company Consolidated Statements of Operations For the year ended December 31, (in millions) Revenues Premiums and other considerations $ 3,300.3 $ 3,511.5 $ 4,005.1 Fees and other revenues Net investment income Net realized capital gains (losses), excluding impairment losses on available-for-sale securities Total other-than-temporary impairment losses on available-for-sale securities Portion of impairment losses on fixed maturities, available-for-sale recognized in other comprehensive income  Net impairment losses on available-for-sale securities Net realized capital losses Total revenues Expenses Benefits, claims and settlement expenses Dividends to policyholders Operating expenses Total expenses Income before income taxes Income taxes Net income Net income attributable to noncontrolling interest Net income attributable to Principal Life Insurance Company $ 485.9 $ 502.4 $ 403.1 See accompanying notes. Principal Life Insurance Company Consolidated Statements of Stockholders Equity Accumulated Additional other Total Common paid-in Retained comprehensive Noncontrolling stockholders stock capital earnings income (loss) interest equity (in millions) Balances at January 1, 2008 $ 2.5 $ 5,595.9 $ 760.8 $ 117.5 $ 89.9 $ 6,566.6 Return of capital to parent     Capital transactions of equity method investee, net of related income taxes    Stock-based compensation and additional related tax benefits    Dividends to parent     Distributions to noncontrolling interest     Contributions from noncontrolling interest     Effects of changing postretirement benefit plan measurement date, net of related income taxes    Comprehensive loss: Net income    Net unrealized losses, net     Foreign currency translation adjustment, net of related income taxes     Unrecognized postretirement benefit obligation, net of related income taxes     Comprehensive loss Balances at December 31, 2008 Contributions from parent     Stock-based compensation and additional related tax benefits    Dividends to parent     Distributions to noncontrolling interest     Contributions from noncontrolling interest     Purchase of subsidiary shares from noncontrolling interest    Effects of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available-for-sale, net     Comprehensive income: Net income    Net unrealized gains, net     Noncredit component of impairment losses on fixed maturities, available-for-sale, net     Foreign currency translation adjustment, net of related income taxes     Unrecognized postretirement benefit obligation, net of related income taxes     Comprehensive income Balances at December 31, 2009 Return of capital to parent     Stock-based compensation and additional related tax benefits    Distributions to noncontrolling interest     Contributions from noncontrolling interest     Effects of implementation of accounting change related to variable interest entities, net     Effects of electing fair value option for fixed maturities upon implementation of accounting change related to embedded credit derivatives, net     Comprehensive income: Net income    Net unrealized gains, net     Noncredit component of impairment losses on fixed maturities, available-for-sale, net     Foreign currency translation adjustment, net of related income taxes     Unrecognized postretirement benefit obligation, net of related income taxes     Comprehensive income Balances at December 31, 2010 $ 2.5 $ 6,145.0 $ 1,472.4 $ 195.4 $ 150.9 $ 7,966.2 See accompanying notes. Principal Life Insurance Company Consolidated Statements of Cash Flows For the year ended December 31, (in millions) Operating activities Net income $ 502.5 $ 525.4 $ 412.7 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred policy acquisition costs Additions to deferred policy acquisition costs Accrued investment income Net cash flows for trading securities Premiums due and other receivables Contractholder and policyholder liabilities and dividends Current and deferred income taxes (benefits) Net realized capital losses Depreciation and amortization expense Mortgage loans held for sale, acquired or originated  Mortgage loans held for sale, sold or repaid, net of gain Real estate acquired through operating activities  Real estate sold through operating activities Stock-based compensation Other Net adjustments Net cash provided by operating activities Investing activities Available-for-sale securities: Purchases Sales Maturities Mortgage loans acquired or originated Mortgage loans sold or repaid Real estate acquired Real estate sold  Net purchases of property and equipment Purchases of interest in subsidiaries, net of cash acquired  Net change in other investments Net cash provided by (used in) investing activities $ 242.1 $ 1,189.5 $ (2,776.2) Principal Life Insurance Company Consolidated Statements of Cash Flows  (continued) For the year ended December 31, (in millions) Financing activities Proceeds from financing element derivatives $ 79.3 $ 122.0 $ 142.2 Payments for financing element derivatives Excess tax benefits from share-based payment arrangements Dividends to parent  Capital contributions from (to) parent Issuance of long-term debt   Principal repayments of long-term debt Net proceeds from (repayments of) short-term borrowings Investment contract deposits Investment contract withdrawals Net increase in banking operation deposits Other Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ 1,546.8 $ 2,044.5 $ 2,536.7 Supplemental Information: Cash paid for interest $ 10.7 $ 14.7 $ 15.2 Cash paid for income taxes $ 88.6 $ 107.1 $ 227.5 See accompanying notes. Principal Life Insurance Company Notes to Consolidated Financial Statements December 31, 2010 1. Nature of Operations and Significant Accounting Policies Description of Business Principal Life Insurance Company (PLIC) along with its consolidated subsidiaries is a diversified financial services organization engaged in promoting retirement savings and investment and insurance products and services in the U.S. We are a direct wholly owned subsidiary of Principal Financial Services, Inc. (PFSI), which in turn is a direct wholly owned subsidiary of Principal Financial Group, Inc. (PFG). Basis of Presentation The accompanying consolidated financial statements, which include our majority-owned subsidiaries and consolidated variable interest entities (VIEs), have been prepared in conformity with U.S. generally accepted accounting principles (U.S. GAAP). Less than majority-owned entities in which we have at least a 20% interest and limited liability companies (LLCs), partnerships and real estate joint ventures in which we have at least a 5% interest, are reported on the equity method in the consolidated statements of financial position as other investments. Investments in LLCs, partnerships and real estate joint ventures in which we have an ownership percentage of 3% to 5% are accounted for under the equity or cost method depending upon the specific facts and circumstances of our ownership and involvement. All significant intercompany accounts and transactions have been eliminated. Information included in the notes to the financial statements excludes information applicable to less than majority-owned entities reported on the equity and cost methods, unless otherwise noted. We have evaluated subsequent events through March 16, 2011, which was the date our consolidated financial statements were issued. Reclassifications have been made to prior period financial statements to conform to the December 31, 2010, presentation. See Recent Accounting Pronouncements for impact of new accounting guidance on prior period financial statements. Closed Block We operate a closed block (Closed Block) for the benefit of individual participating dividend-paying policies in force at the time of the 1998 mutual insurance holding company (MIHC) formation. See Note 7, Closed Block, for further details. Recent Accounting Pronouncements In October 2010, the Financial Accounting Standards Board (FASB) issued authoritative guidance that modifies the definition of the types of costs incurred by insurance entities that can be capitalized in the successful acquisition of new or renewal insurance contracts. Capitalized costs should include incremental direct costs of contract acquisition, as well as certain costs related directly to acquisition activities such as underwriting, policy issuance and processing, medical and inspection and sales force contract selling. This guidance will be effective for us on January 1, 2012, with retrospective application permitted but not required. We are currently evaluating the impact this guidance will have on our consolidated financial statements. In July 2010, the FASB issued authoritative guidance that requires new and expanded disclosures related to the credit quality of financing receivables and the allowance for credit losses. Reporting entities are required to provide qualitative and quantitative disclosures on the allowance for credit losses, credit quality, impaired loans, modifications and nonaccrual and past due financing receivables. The disclosures are required to be presented on a disaggregated basis by portfolio segment and class of financing receivable. Disclosures required by the guidance that relate to the end of a reporting period were effective for us in our December 31, 2010, consolidated financial statements. See Note 5, Investments, for further details. Disclosures required by the guidance that relate to an activity that occurs during a reporting period will be effective for us on January 1, 2011, and will not have a material impact on our consolidated financial statements. In January 2011, the FASB issued authoritative guidance that deferred indefinitely the disclosures relating to troubled debt restructuring. In April 2010, the FASB issued authoritative guidance addressing how investments held through the separate accounts of an insurance entity affect the entitys consolidation analysis. This guidance clarifies that an insurance entity should not consider any separate account interests held for the benefit of policyholders in an investment to be the insurers interests and should not combine those interests with its general account interest in the same investment when assessing the investment for consolidation. This guidance will be effective for us on January 1, 2011, and will not have a material impact on our consolidated financial statements. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) In March 2010, the FASB issued authoritative guidance that amends and clarifies the guidance on evaluation of credit derivatives embedded in beneficial interests in securitized financial assets, including asset-backed securities, credit-linked notes, collateralized loan obligations and collateralized debt obligations (CDOs). This guidance eliminates the scope exception for bifurcation of embedded credit derivatives in interests in securitized financial assets, unless they are created solely by subordination of one financial instrument to another. We adopted this guidance effective July 1, 2010, and within the scope of this guidance reclassified fixed maturities with a fair value of $75.3 million, from available-for-sale to trading. The cumulative change in accounting principle related to unrealized losses on these fixed maturities resulted in a net $25.4 million decrease to retained earnings, with a corresponding increase to accumulated other comprehensive income (AOCI). In January 2010, the FASB issued authoritative guidance that requires new disclosures related to fair value measurements and clarifies existing disclosure requirements about the level of disaggregation, inputs and valuation techniques. Specifically, reporting entities now must disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. In addition, in the reconciliation for Level 3 fair value measurements, a reporting entity should present separately information about purchases, sales, issuances and settlements. The guidance clarifies that a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities for disclosure of fair value measurement, considering the level of disaggregated information required by other applicable U.S. GAAP guidance and should also provide disclosures about the valuation techniques and inputs used to measure fair value for each class of assets and liabilities. This guidance was effective for us on January 1, 2010, except for the disclosures about purchases, sales, issuances and settlements in the reconciliation for Level 3 fair value measurements, which will be effective for us on January 1, 2011. This guidance will not have a material impact on our consolidated financial statements. In September 2009, FASB issued authoritative guidance for measuring the fair value of certain alternative investments and to offer investors a practical means for measuring the fair value of investments in certain entities that calculate net asset value per share. This guidance was effective for us on October 1, 2009, and did not have a material impact on our consolidated financial statements. In August 2009, the FASB issued authoritative guidance to provide additional guidance on measuring the fair value of liabilities. This guidance clarifies that the quoted price for the identical liability, when traded as an asset in an active market, is also a Level 1 measurement for that liability when no adjustment to the quoted price is required. In the absence of a quoted price in an active market, an entity must use one or more of the following valuation techniques to estimate fair value: (1) a valuation technique that uses a quoted price (a) of an identical liability when traded as an asset or (b) of a similar liability when traded as an asset; or (2) another valuation technique such as (a) a present value technique or (b) a technique based on the amount an entity would pay to transfer the identical liability or would receive to enter into an identical liability. This guidance was effective for us on October 1, 2009, and did not have a material impact on our consolidated financial statements. In June 2009, the FASB issued authoritative guidance for the establishment of the FASB Accounting Standards Codification TM (Codification) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. All guidance contained in the Codification carries an equal level of authority. This guidance was effective for us on July 1, 2009, and did not have a material impact on our consolidated financial statements. In June 2009, the FASB issued authoritative guidance to improve the relevance, representational faithfulness and comparability of the information that a reporting entity provides in its fi nancial reports about a transfer of fi nancial assets; the effects of a transfer on its fi nancial position, fi nancial performance and cash fl ows; and a transferors continuing involvement in transferred fi nancial assets. The most significant change is the elimination of the concept of a qualifying special-purpose entity (QSPE). Therefore, former QSPEs, as defined under previous accounting standards, should be evaluated for consolidation by reporting entities on and after the effective date in accordance with the applicable consolidation guidance. This guidance was effective for us on January 1, 2010, and did not have a material impact on our consolidated financial statements. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Also in June 2009, the FASB issued authoritative guidance related to the accounting for VIEs, which amends prior guidance and requires an enterprise to perform an analysis to determine whether the enterprises variable interest or interests give it a controlling financial interest in a VIE. This analysis identifies the primary beneficiary of a VIE as the enterprise with (1) the power to direct the activities of a VIE that most significantly impact the entitys economic performance and (2) the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. In addition, this guidance requires ongoing reassessments of whether an enterprise is the primary beneficiary of a VIE. Furthermore, we are required to enhance disclosures that will provide users of financial statements with more transparent information about an enterprises involvement in a VIE. We adopted this guidance prospectively effective January 1, 2010. Due to the implementation of this guidance, certain previously unconsolidated VIEs were consolidated and certain previously consolidated VIEs were deconsolidated. The cumulative change in accounting principle from adopting this guidance resulted in a net $10.7 million decrease to retained earnings and a net $10.7 million increase to AOCI. In February 2010, the FASB issued an amendment to this guidance. The amendment indefinitely defers the consolidation requirements for reporting enterprises interests in entities that have the characteristics of investment companies and regulated money market funds. This amendment was effective January 1, 2010, and did not have a material impact to our consolidated financial statements. The required disclosures are included in our consolidated financial statements. See Note 4, Variable Interest Entities, for further details. In April 2009, the FASB issued authoritative guidance which relates to the recognition and presentation of an other- than-temporary impairment (OTTI) of securities and requires additional disclosures. The recognition provisions apply only to debt securities classified as available-for-sale and held-to-maturity, while the presentation and disclosure requirements apply to both debt and equity securities. An impaired debt security will be considered other-than-temporarily impaired if a holder has the intent to sell, or it more likely than not will be required to sell prior to recovery of the amortized cost. If a holder of a debt security does not expect recovery of the entire cost basis, even if there is no intention to sell the security, it will be considered an OTTI as well. This guidance also changes how an entity recognizes an OTTI for a debt security by separating the loss between the amount representing the credit loss and the amount relating to other factors, if a holder does not have the intent to sell or it more likely than not will not be required to sell prior to recovery of the amortized cost less any current period credit loss. Credit losses will be recognized in net income and losses relating to other factors will be recognized in other comprehensive income (OCI). If the holder has the intent to sell or it more likely than not will be required to sell before its recovery of amortized cost less any current period credit loss, the entire OTTI will continue to be recognized in net income. Furthermore, this guidance requires a cumulative effect adjustment to the opening balance of retained earnings in the period of adoption with a corresponding adjustment to accumulated OCI. We adopted this guidance effective January 1, 2009. The cumulative change in accounting principle from adopting this guidance resulted in a net $9.9 million increase to retained earnings and a corresponding decrease to accumulated OCI. The required disclosures have been included in our consolidated financial statements. Also in April 2009, the FASB issued authoritative guidance which provides additional information on estimating fair value when the volume and level of activity for an asset or liability have significantly decreased in relation to normal market activity for the asset or liability and clarifies that the use of multiple valuation techniques may be appropriate. It also provides additional guidance on circumstances that may indicate a transaction is not orderly. Further, it requires additional disclosures about fair value measurements in annual and interim reporting periods. We adopted this guidance effective January 1, 2009, and it did not have a material impact on our consolidated financial statements. See Note 15, Fair Value Measurements, for further details. In January 2009, the FASB issued authoritative guidance related to the assessment of the OTTI of certain beneficial interests in securitized financial assets, which eliminated the requirement that a financial instrument holders best estimate of cash flows be based upon those that a market participant would use. Instead, this guidance requires the use of managements judgment in the determination of whether it is probable there has been an adverse change in estimated cash flow. This guidance was effective for us on October 1, 2008, and did not have a material impact on our consolidated financial statements. In December 2008, the FASB issued authoritative guidance requiring additional disclosures by public entities with continuing involvement in transfers of financial assets to special purpose entities and with variable interests in VIEs. This guidance was effective for us on October 1, 2008. We have included the required disclosures in our consolidated financial statements. See Note 4, Variable Interest Entities for further details. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) In September 2008, the FASB issued authoritative guidance (1) requiring disclosures by sellers of credit derivatives, including credit derivatives embedded in a hybrid instrument and (2) requiring an additional disclosure about the current status of the payment/performance risk of a guarantee. This guidance was effective for us on October 1, 2008. We have included the required disclosures in our consolidated financial statements. See Note 6, Derivative Financial Instruments, for further details relating to our credit derivatives. In March 2008, the FASB issued authoritative guidance requiring (1) qualitative disclosures about objectives and strategies for using derivatives, (2) quantitative disclosures about fair value amounts of gains and losses on derivative instruments and related hedged items and (3) disclosures about credit-risk-related contingent features in derivative instruments. The disclosures are intended to provide users of financial statements with an enhanced understanding of how and why derivative instruments are used, how they are accounted for and the financial statement impacts. We adopted these changes on January 1, 2009. See Note 6, Derivative Financial Instruments, for further details. In December 2007, the FASB issued authoritative guidance requiring that the acquiring entity in a business combination establish the acquisition-date fair value as the measurement objective for all assets acquired and liabilities assumed, including any noncontrolling interests, and requires the acquirer to disclose additional information needed to more comprehensively evaluate and understand the nature and financial effect of the business combination. In addition, direct acquisition costs are to be expensed. We adopted this guidance on January 1, 2009, and all requirements are applied prospectively. Also in December 2007, the FASB issued authoritative guidance mandating the following changes to noncontrolling interests: Noncontrolling interests are to be treated as a separate component of equity, rather than as a liability or other item outside of equity. Net income includes the total income of all consolidated subsidiaries, with separate disclosures on the face of the statement of operations of the income attributable to controlling and noncontrolling interests. Previously, net income attributable to the noncontrolling interest was reported as an operating expense in arriving at consolidated net income. This guidance revises the accounting requirements for changes in a parents ownership interest when the parent retains control and for changes in a parents ownership interest that results in deconsolidation. We adopted this guidance on January 1, 2009. Presentation and disclosure requirements have been applied retrospectively for all periods presented. All other requirements have been applied prospectively. In February 2007, the FASB issued authoritative guidance permitting entities to choose, at specified election dates, to measure eligible financial instruments and certain other items at fair value that are not currently required to be reported at fair value. Unrealized gains and losses on items for which the fair value option is elected shall be reported in net income. The decision about whether to elect the fair value option (1) is applied instrument by instrument, with certain exceptions (2) is irrevocable and (3) is applied to an entire instrument and not only to specified risks, specific cash flows, or portions of that instrument. This guidance also requires additional disclosures that are intended to facilitate comparisons between entities that choose different measurement attributes for similar assets and liabilities and between assets and liabilities in the financial statements of an entity that selects different measurement attributes for similar assets and liabilities. At the effective date, the fair value option may be elected for eligible items that exist at that date and the effect of the first remeasurement to fair value for those items should be reported as a cumulative effect adjustment to retained earnings. We adopted this guidance on January 1, 2008, and the resulting cumulative effect of the change in accounting principle was immaterial. Therefore, the pre-tax cumulative effect of the change in accounting principle is reflected in net realized capital gains (losses). Election of this option upon acquisition or assumption of eligible items could introduce period to period volatility in net income. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) In September 2006, the FASB issued authoritative guidance related to defined benefit pension plans and other postretirement benefit plans, which eliminated the ability to choose a measurement date by requiring that plan assets and benefit obligations be measured as of the annual balance sheet date. This guidance was effective for us on December 31, 2008. For 2007, we used a measurement date of October 1 for the measurement of plan assets and benefit obligations. Two transition methods were available when implementing the change in measurement date for 2008. We chose the alternative that allowed us to use the October 1, 2007, measurement date as a basis for determining the 2008 expense and transition adjustment. The effect of changing the measurement date resulted in a $0.9 million increase to retained earnings and a $2.0 million decrease to accumulated OCI in the first quarter of 2008. In September 2006, the FASB issued authoritative guidance for using fair value to measure assets and liabilities, which applies whenever other standards require or permit assets or liabilities to be measured at fair value, but does not expand the use of fair value measurement. This guidance establishes a fair value hierarchy that gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data, and requires fair value measurements to be separately disclosed by level within the hierarchy. In February 2008, the FASB deferred the effective date of this guidance for one year for nonfinancial assets and nonfinancial liabilities that are recognized or disclosed at fair value on a nonrecurring basis. In February 2008, the FASB issued authoritative guidance excluding instruments covered by lease accounting and its related interpretive guidance from the scope of its fair value measurement guidance. In October 2008, the FASB issued authoritative guidance which clarifies the application of its fair value measurement guidance in an inactive market and provides an illustrative example to demonstrate how the fair value of a financial asset is determined when the market for that financial asset is inactive. Our adoption of the FASBs fair value measurement guidance on January 1, 2008, for assets and liabilities measured at fair value on a recurring basis and financial assets and liabilities measured at fair value on a nonrecurring basis did not have a material impact on our consolidated financial statements. We deferred the adoption for nonfinancial assets and liabilities measured at fair value on a nonrecurring basis until January 1, 2009, which also did not have a material impact on our consolidated financial statements. See Note 15, Fair Value Measurements, for further details. Use of Estimates in the Preparation of Financial Statements The preparation of our consolidated financial statements and accompanying notes requires management to make estimates and assumptions that affect the amounts reported and disclosed. These estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed in the consolidated financial statements and accompanying notes. The most critical estimates include those used in determining:  the fair value of investments in the absence of quoted market values;  investment impairments and valuation allowances;  the fair value of and accounting for derivatives;  the deferred policy acquisition costs (DPAC) and other actuarial balances where the amortization is based on estimated gross profits;  the measurement of goodwill, indefinite lived intangible assets, finite lived intangible assets and related impairments or amortization, if any;  the liability for future policy benefits and claims;  the value of our pension and other postretirement benefit obligations and  accounting for income taxes and the valuation of deferred tax assets. A description of such critical estimates is incorporated within the discussion of the related accounting policies which follow. In applying these policies, management makes subjective and complex judgments that frequently require estimates about matters that are inherently uncertain. Many of these policies, estimates and related judgments are common in the insurance and financial services industries; others are specific to our businesses and operations. Actual results could differ from these estimates. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, money market instruments and other debt issues with a maturity date of three months or less when purchased. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Investments Fixed maturities include bonds, mortgage-backed securities, redeemable preferred stock and certain nonredeemable preferred stock. Equity securities include mutual funds, common stock and nonredeemable preferred stock. We classify fixed maturities and equity securities as either available-for-sale or trading at the time of the purchase and, accordingly, carry them at fair value. See Note 15, Fair Value Measurements, for policies related to the determination of fair value. Unrealized gains and losses related to available-for-sale securities, excluding those in fair value hedging relationships, are reflected in stockholders equity, net of adjustments related to DPAC, sales inducements, unearned revenue reserves, derivatives in cash flow hedge relationships and applicable income taxes. Unrealized gains and losses related to available-for-sale securities in fair value hedging relationships and mark-to-market adjustments on trading securities are reflected in net realized capital gains (losses). The cost of fixed maturities is adjusted for amortization of premiums and accrual of discounts, both computed using the interest method. The cost of fixed maturities and equity securities is adjusted for declines in value that are other than temporary. Impairments in value deemed to be other than temporary are primarily reported in net income as a component of net realized capital gains (losses), with noncredit impairment losses for certain fixed maturities reported in OCI. See further discussion in Note 4, Investments. For loan-backed and structured securities, we recognize income using a constant effective yield based on currently anticipated cash flows. Real estate investments are reported at cost less accumulated depreciation. The initial cost bases of properties acquired through loan foreclosures are the lower of the fair market values of the properties at the time of foreclosure or the outstanding loan balance. Buildings and land improvements are generally depreciated on the straight-line method over the estimated useful life of improvements and tenant improvement costs are depreciated on the straight-line method over the term of the related lease. We recognize impairment losses for properties when indicators of impairment are present and a property's expected undiscounted cash flows are not sufficient to recover the property's carrying value. In such cases, the cost bases of the properties are reduced to fair value. Real estate expected to be disposed is carried at the lower of cost or fair value, less cost to sell, with valuation allowances established accordingly and depreciation no longer recognized. The carrying amount of real estate held for sale was $41.7 million and $23.8 million as of December 31, 2010 and 2009, respectively. Any impairment losses and any changes in valuation allowances are reported in net income. Commercial and residential mortgage loans are generally reported at cost adjusted for amortization of premiums and accrual of discounts, computed using the interest method, net of valuation allowances. Interest income is accrued on the principal amount of the loan based on the loans contractual interest rate. Interest income, as well as prepayment of fees and the amortization of the related premium or discount, is reported in net investment income. Any changes in the valuation allowances are reported in net income as net realized capital gains (losses). We measure impairment based upon the difference between carrying value and estimated value less cost to sell. Estimated value is based on either the present value of expected cash flows discounted at the loan's effective interest rate, the loan's observable market price or the fair value of the collateral. If foreclosure is probable, the measurement of any valuation allowance is based upon the fair value of the collateral. Net realized capital gains and losses on sales of investments are determined on the basis of specific identification. In general, in addition to realized capital gains and losses on investment sales and periodic settlements on derivatives not designated as hedges, we report gains and losses related to the following in net realized capital gains (losses): other than temporary impairments of securities and subsequent recoveries, mark-to-market adjustments on trading securities, mark-to- market adjustments on certain seed money investments, fair value and cash flow hedge ineffectiveness, mark-to-market adjustments on derivatives not designated as hedges, changes in the mortgage loan valuation allowance provision and subsequent commercial mortgage loan recoveries and impairments of real estate held for investment. Investment gains and losses on sales of certain real estate held for sale, which do not meet the criteria for classification as a discontinued operation are reported as net investment income and are excluded from net realized capital gains (losses). Policy loans and other investments, excluding investments in unconsolidated entities, are primarily reported at cost. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Derivatives Overview. Derivatives are financial instruments whose values are derived from interest rates, foreign exchange rates, financial indices or the values of securities. Derivatives generally used by us include interest rate swaps, interest rate collars, swaptions, futures, currency swaps, credit default swaps and options. Derivatives may be exchange traded or contracted in the over-the-counter market. Derivative positions are either assets or liabilities in the consolidated statements of financial position and are measured at fair value, generally by obtaining quoted market prices or through the use of pricing models. See Note 15, Fair Value Measurements, for policies related to the determination of fair value. Fair values can be affected by changes in interest rates, foreign exchange rates, financial indices, values of securities, credit spreads, and market volatility and liquidity. Accounting and Financial Statement Presentation. We designate derivatives as either: (a) a hedge of the exposure to changes in the fair value of a recognized asset or liability or an unrecognized firm commitment, including those denominated in a foreign currency (fair value hedge); (b) a hedge of a forecasted transaction or the exposure to variability of cash flows to be received or paid related to a recognized asset or liability, including those denominated in a foreign currency (cash flow hedge) or (c) a derivative not designated as a hedging instrument. Our accounting for the ongoing changes in fair value of a derivative depends on the intended use of the derivative and the designation, as described above, and is determined when the derivative contract is entered into or at the time of redesignation. Hedge accounting is used for derivatives that are specifically designated in advance as hedges and that reduce our exposure to an indicated risk by having a high correlation between changes in the value of the derivatives and the items being hedged at both the inception of the hedge and throughout the hedge period. Fair Value Hedges. When a derivative is designated as a fair value hedge and is determined to be highly effective, changes in its fair value, along with changes in the fair value of the hedged asset, liability or firm commitment attributable to the hedged risk, are reported in net realized capital gains (losses). Any difference between the net change in fair value of the derivative and the hedged item represents hedge ineffectiveness. Cash Flow Hedges. When a derivative is designated as a cash flow hedge and is determined to be highly effective, changes in its fair value are recorded as a component of OCI. Any hedge ineffectiveness is recorded immediately in net income. At the time the variability of cash flows being hedged impacts net income, the related portion of deferred gains or losses on the derivative instrument is reclassified and reported in net income. Non-Hedge Derivatives. If a derivative does not qualify or is not designated for hedge accounting, all changes in fair value are reported in net income without considering the changes in the fair value of the economically associated assets or liabilities. Hedge Documentation and Effectiveness Testing. At inception, we formally document all relationships between hedging instruments and hedged items, as well as our risk management objective and strategy for undertaking various hedge transactions. This process includes associating all derivatives designated as fair value or cash flow hedges with specific assets or liabilities on the statement of financial position or with specific firm commitments or forecasted transactions. Effectiveness of the hedge is formally assessed at inception and throughout the life of the hedging relationship. Even if a derivative is highly effective and qualifies for hedge accounting treatment, the hedge might have some ineffectiveness. We use qualitative and quantitative methods to assess hedge effectiveness. Qualitative methods may include monitoring changes to terms and conditions and counterparty credit ratings. Quantitative methods may include statistical tests including regression analysis and minimum variance and dollar offset techniques. Termination of Hedge Accounting. We prospectively discontinue hedge accounting when (1) the criteria to qualify for hedge accounting is no longer met, e.g., a derivative is determined to no longer be highly effective in offsetting the change in fair value or cash flows of a hedged item; (2) the derivative expires, is sold, terminated or exercised or (3) we remove the designation of the derivative being the hedging instrument for a fair value or cash flow hedge. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) If it is determined that a derivative no longer qualifies as an effective hedge, the derivative will continue to be carried on the consolidated statements of financial position at its fair value, with changes in fair value recognized prospectively in net realized capital gains (losses). The asset or liability under a fair value hedge will no longer be adjusted for changes in fair value pursuant to hedging rules and the existing basis adjustment is amortized to the consolidated statements of operations line associated with the asset or liability. The component of OCI related to discontinued cash flow hedges that are no longer highly effective is amortized to the consolidated statements of operations consistent with the net income impacts of the original hedged cash flows. If a cash flow hedge is discontinued because it is probable the hedged forecasted transaction will not occur, the deferred gain or loss is immediately reclassified from OCI into net income. Embedded Derivatives. We purchase and issue certain financial instruments and products that contain a derivative that is embedded in the financial instrument or product. We assess whether this embedded derivative is clearly and closely related to the asset or liability that serves as its host contract. If we deem that the embedded derivative's terms are not clearly and closely related to the host contract, and a separate instrument with the same terms would qualify as a derivative instrument, the derivative is bifurcated from that contract and held at fair value on the consolidated statements of financial position, with changes in fair value reported in net income. Contractholder and Policyholder Liabilities Contractholder and policyholder liabilities (contractholder funds, future policy benefits and claims and other policyholder funds) include reserves for investment contracts and reserves for universal life, term life insurance, participating traditional individual life insurance, group life insurance, accident and health insurance and disability income policies, as well as a provision for dividends on participating policies. Investment contracts are contractholders' funds on deposit with us and generally include reserves for pension and annuity contracts. Reserves on investment contracts are equal to the cumulative deposits less any applicable charges and withdrawals plus credited interest. Reserves for universal life insurance contracts are equal to cumulative deposits less charges plus credited interest, which represents the account balances that accrue to the benefit of the policyholders. We hold additional reserves on certain long duration contracts where benefit features result in gains in early years followed by losses in later years, universal life/variable universal life contracts that contain no lapse guarantee features, or annuities with guaranteed minimum death benefits. Reserves for nonparticipating term life insurance and disability income contracts are computed on a basis of assumed investment yield, mortality, morbidity and expenses, including a provision for adverse deviation, which generally varies by plan, year of issue and policy duration. Investment yield is based on our experience. Mortality, morbidity and withdrawal rate assumptions are based on our experience and are periodically reviewed against both industry standards and experience. Reserves for participating life insurance contracts are based on the net level premium reserve for death and endowment policy benefits. This net level premium reserve is calculated based on dividend fund interest rates and mortality rates guaranteed in calculating the cash surrender values described in the contract. Participating business represented approximately 16%, 17% and 17% of our life insurance in force and 53%, 55% and 57% of the number of life insurance policies in force at December 31, 2010, 2009 and 2008, respectively. Participating business represented approximately 67%, 68% and 68% of life insurance premiums for the years ended December 31, 2010, 2009 and 2008, respectively. The amount of dividends to policyholders is declared annually by our Board of Directors. The amount of dividends to be paid to policyholders is determined after consideration of several factors including interest, mortality, morbidity and other expense experience for the year and judgment as to the appropriate level of statutory surplus to be retained by us. At the end of the reporting period, we establish a dividend liability for the pro rata portion of the dividends expected to be paid on or before the next policy anniversary date. Some of our policies and contracts require payment of fees or other policyholder assessments in advance for services that will be rendered over the estimated lives of the policies and contracts. These payments are established as unearned revenue liabilities upon receipt and included in other policyholder funds in the consolidated statements of financial position. These unearned revenue reserves are amortized to operations over the estimated lives of these policies and contracts in relation to the emergence of estimated gross profit margins. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) The liability for unpaid disability and health claims is an estimate of the ultimate net cost of reported and unreported losses not yet settled. This liability is estimated using actuarial analyses and case basis evaluations. Although considerable variability is inherent in such estimates, we believe that the liability for unpaid claims is adequate. These estimates are continually reviewed and, as adjustments to this liability become necessary, such adjustments are reflected in net income. Recognition of Premiums and Other Considerations, Fees and Other Revenues and Benefits Traditional individual life insurance products include those products with fixed and guaranteed premiums and benefits and consist principally of whole life and term life insurance policies. Premiums from these products are recognized as premium revenue when due. Related policy benefits and expenses for individual life products are associated with earned premiums and result in the recognition of profits over the expected term of the policies and contracts. Immediate annuities with life contingencies include products with fixed and guaranteed annuity considerations and benefits and consist principally of group and individual single premium annuities with life contingencies. Annuity considerations from these products are recognized as revenue. However, the collection of these annuity considerations does not represent the completion of the earnings process, as we establish annuity reserves, using estimates for mortality and investment assumptions, which include provision for adverse deviation as required by U.S. GAAP. We anticipate profits to emerge over the life of the annuity products as we earn investment income, pay benefits and release reserves. Group life and health insurance premiums are generally recorded as premium revenue over the term of the coverage. Certain group contracts contain experience premium refund provisions based on a pre-defined formula that reflects their claim experience. Experience premium refunds reduce revenue over the term of the coverage and are adjusted to reflect current experience. Related policy benefits and expenses for group life and health insurance products are associated with earned premiums and result in the recognition of profits over the term of the policies and contracts. Fees for contracts providing claim processing or other administrative services are recorded as revenue over the period the service is provided. Universal life-type policies are insurance contracts with terms that are not fixed. Amounts received as payments for such contracts are not reported as premium revenues. Revenues for universal life-type insurance contracts consist of policy charges for the cost of insurance, policy initiation and administration, surrender charges and other fees that have been assessed against policy account values and investment income. Policy benefits and claims that are charged to expense include interest credited to contracts and benefit claims incurred in the period in excess of related policy account balances. Investment contracts do not subject us to significant risks arising from policyholder mortality or morbidity and consist primarily of guaranteed investment contracts (GICs), funding agreements and certain deferred annuities. Amounts received as payments for investment contracts are established as investment contract liability balances and are not reported as premium revenues. Revenues for investment contracts consist of investment income and policy administration charges. Investment contract benefits that are charged to expense include benefit claims incurred in the period in excess of related investment contract liability balances and interest credited to investment contract liability balances. Fees and other revenues are earned for asset management services provided to retail and institutional clients based largely upon contractual rates applied to the market value of the client's portfolio. Additionally, fees and other revenues are earned for administrative services performed including recordkeeping and reporting services for retirement savings plans. Fees and other revenues received for performance of asset management and administrative services are recognized as revenue when earned, typically when the service is performed. Deferred Policy Acquisition Costs Commissions and other costs (underwriting, issuance and field expenses) that vary with and are primarily related to the acquisition of new and renewal insurance policies and investment contract business are capitalized to the extent recoverable. Maintenance costs and acquisition costs that are not deferrable are charged to operations as incurred. DPAC for universal life-type insurance contracts, participating life insurance policies and certain investment contracts are being amortized over the lives of the policies and contracts in relation to the emergence of estimated gross profit margins. This amortization is adjusted in the current period when estimated gross profits are revised. For individual variable life insurance, individual variable annuities and group annuities which have separate account equity investment options, we utilize a mean reversion method (reversion to the mean assumption), a common industry practice, to determine the future domestic equity market growth assumption used for the amortization of DPAC. The DPAC of nonparticipating term life insurance and individual disability policies are being amortized over the premium-paying period of the related policies using assumptions consistent with those used in computing policyholder liabilities. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) DPAC are subject to recoverability testing at the time of policy issue and loss recognition testing on an annual basis, or when an event occurs that may warrant loss recognition. If loss recognition is necessary, DPAC would be written off to the extent that it is determined that future policy premiums and investment income or gross profits are not adequate to cover related losses and expenses. Deferred Policy Acquisition Costs on Internal Replacements All insurance and investment contract modifications and replacements are reviewed to determine if the internal replacement results in a substantially changed contract. If so, the acquisition costs, sales inducements and unearned revenue associated with the new contract are deferred and amortized over the lifetime of the new contract. In addition, the existing DPAC, sales inducement costs and unearned revenue balances associated with the replaced contract are written off. If an internal replacement results in a substantially unchanged contract, the acquisition costs, sales inducements and unearned revenue associated with the new contract are immediately recognized in the period incurred. In addition, the existing DPAC, sales inducement costs or unearned revenue balance associated with the replaced contract is not written off, but instead is carried over to the new contract. Long-Term Debt Long-term debt includes notes payable, nonrecourse mortgages and other debt with a maturity date greater than one year at the date of issuance. Current maturities of long-term debt are classified as long-term debt in our statement of financial position. Reinsurance We enter into reinsurance agreements with other companies in the normal course of business. We may assume reinsurance from or cede reinsurance to other companies. Assets and liabilities related to reinsurance ceded are reported on a gross basis. Premiums and expenses are reported net of reinsurance ceded. The cost of reinsurance related to long-duration contracts is accounted for over the life of the underlying reinsured policies using assumptions consistent with those used to account for the underlying policies. We are contingently liable with respect to reinsurance ceded to other companies in the event the reinsurer is unable to meet the obligations it has assumed. At December 31, 2010 and 2009, our largest exposures to a single third-party reinsurer in our individual life insurance business was $23.3 billion and $22.0 billion of life insurance in force, representing 15% and 14% of total net individual life insurance in force, respectively. The financial statement exposure is limited to the reinsurance recoverable related to this single third party reinsurer, which was $27.5 million and $26.8 million at December 31, 2010 and 2009, respectively. The effects of reinsurance on premiums and other considerations and policy and contract benefits were as follows: For the year ended December 31, (in millions) Premiums and other considerations: Direct $ 3,604.0 $ 3,807.9 $ Assumed Ceded Net premiums and other considerations $ 3,300.3 $ 3,511.5 $ Benefits, claims and settlement expenses: Direct $ 5,007.4 $ 5,234.0 $ Assumed Ceded Net benefits, claims and settlement expenses $ 4,840.6 $ 5,005.9 $ Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Separate Accounts The separate account assets presented in the consolidated financial statements represent the fair value of funds that are separately administered by us for contracts with equity, real estate and fixed income investments. The separate account contract owner, rather than us, bears the investment risk of these funds. The separate account assets are legally segregated and are not subject to claims that arise out of any of our other business. We receive fees for mortality, withdrawal and expense risks, as well as administrative, maintenance and investment advisory services that are included in the consolidated statements of operations. Net deposits, net investment income and realized and unrealized capital gains and losses on the separate accounts are not reflected in the consolidated statements of operations. At December 31, 2010 and 2009, the separate accounts include a separate account valued at $221.7 million and $191.5 million, respectively, which primarily includes shares of PFG stock that were allocated and issued to eligible participants of qualified employee benefit plans administered by us as part of the policy credits issued under Principal Mutual Holding Companys 2001 demutualization. The separate account shares are recorded at fair value and are reported as separate account assets with a corresponding separate account liability to eligible participants of the qualified plan. Changes in fair value of the separate account shares are reflected in both the separate account assets and separate account liabilities and do not impact our results of operations. Income Taxes Our ultimate parent, PFG, files a U.S. consolidated income tax return that includes all of our qualifying subsidiaries. In addition, we file income tax returns in all states in which we conduct business. PFG allocates income tax expenses and benefits to companies in the group generally based upon pro rata contribution of taxable income or operating losses. We are taxed at corporate rates on taxable income based on existing tax laws. Current income taxes are charged or credited to net income based upon amounts estimated to be payable or recoverable as a result of taxable operations for the current year. Deferred income taxes are provided for the tax effect of temporary differences in the financial reporting and income tax bases of assets and liabilities and net operating losses using enacted income tax rates and laws. The effect on deferred income tax assets and deferred income tax liabilities of a change in tax rates is recognized in operations in the period in which the change is enacted. Goodwill and Other Intangibles Goodwill and other intangible assets include the cost of acquired subsidiaries in excess of the fair value of the net tangible assets recorded in connection with acquisitions. Goodwill and indefinite-lived intangible assets are not amortized. Rather, they are tested for impairment during the fourth quarter each year, or more frequently if events or changes in circumstances indicate that the asset might be impaired. Goodwill is tested at the reporting unit level to which it was assigned. A reporting unit is an operating segment or a business one level below that operating segment, if financial information is prepared and regularly reviewed by management at that level. Once goodwill has been assigned to a reporting unit, it is no longer associated with a particular acquisition; therefore, all of the activities within a reporting unit, whether acquired or organically grown, are available to support the goodwill value. Impairment testing for indefinite-lived intangible assets consists of a comparison of the fair value of the intangible asset with its carrying value. Intangible assets with a finite useful life are amortized as related benefits emerge and are reviewed periodically for indicators of impairment in value. If facts and circumstances suggest possible impairment, the sum of the estimated undiscounted future cash flows expected to result from the use of the asset is compared to the current carrying value of the asset. If the undiscounted future cash flows are less than the carrying value, an impairment loss is recognized for the excess of the carrying amount of assets over their fair value. 2. Related Party Transaction We have entered into various related party transactions with our ultimate parent and its other affiliates. During the years ended December 31, 2010, 2009 and 2008, we received $210.8 million, $196.1 million and $199.2 million, respectively, of expense reimbursements from affiliated entities. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 2. Related Party Transaction  (continued) We and our direct parent, PFSI, are parties to a cash advance agreement, which allows us, collectively, to pool our available cash in order to more efficiently and effectively invest our cash. The cash advance agreement allows (i) us to advance cash to PFSI in aggregate principal amounts not to exceed $1.0 billion, with such advanced amounts earning interest at the daily 30-day LIBOR rate (the Internal Crediting Rate); and (ii) PFSI to advance cash to us in aggregate principal amounts not to exceed $1.0 billion, with such advance amounts paying interest at the Internal Crediting Rate plus 10 basis points to reimburse PFSI for the costs incurred in maintaining short-term investing and borrowing programs. Under this cash advance agreement, we had a receivable from PFSI of $547.5 million and $458.7 million at December 31, 2010 and 2009, respectively, and earned interest of $1.4 million, $1.3 million and $10.9 million during 2010, 2009 and 2008, respectively. We have short-term affiliated debt and long-term affiliated debt with our parent. See Note 10, Debt, for additional information. We and an affiliated entity, Principal National Life Insurance Company, are parties to a reinsurance agreement to reinsure certain life insurance business. Under this agreement, we had an assumed reinsurance liability of $178.9 million and $5.0 million as of December 31, 2010 and 2009, respectively. In addition, we had assumed reinsurance expenses of $115.2 million and $2.8 million for the years ended December 31, 2010 and 2009, respectively. We receive commission fees, distribution and services fees from Principal Funds for distributing proprietary products on our behalf. Furthermore, we receive management and administrative fees from Principal Funds for investments our products hold in the Principal Mutual Funds and Principal Variable Contracts. Fees and other revenue was $282.4 million, $172.7 million and $101.9 million for the years ended December 31, 2010, 2009 and 2008, respectively. In addition, we pay commission expense to affiliated registered representatives to sell proprietary products. Commission expense was $61.4 million, $57.8 million and $145.2 million for the years ended December 31, 2010, 2009 and 2008, respectively. Pursuant to certain regulatory requirements or otherwise in the ordinary course of business, we guarantee certain payments of our subsidiaries and have agreements with affiliates to provide and/or receive management, administrative and other services, all of which, individually and in the aggregate, are immaterial to our business, financial condition and net income. 3. Goodwill and Other Intangible Assets Goodwill The changes in the carrying amount of goodwill reported in our segments were as follows: Retirement Principal U.S. and Investor Global Insurance Services Investors Solutions Corporate Consolidated (in millions) Balances at December 31, 2009 $ 18.7 $ 152.5 $ 43.4 $ 43.6 $ 258.2 Balances at January 1, 2010 $ 18.7 $ 152.5 $ 43.4 $ 43.6 $ 258.2 Impairment    Balances at December 31, 2010 $ 18.7 $ 152.5 $ 43.4 $  $ 214.6 On September 30, 2010, we announced our decision to exit the group medical insurance business. This event constituted a substantive change in circumstances that would more likely than not reduce the fair value of our group medical insurance reporting unit below its carrying amount. Accordingly, we performed an interim goodwill impairment test as of September 30, 2010. As a result of the shortened period of projected cash flows, we determined that the goodwill related to this reporting unit within our Corporate operating segment was impaired and it was written down to a value of zero. We recorded a $43.6 million pre-tax impairment loss as an operating expense in the consolidated statements of operations during the year ended December 31, 2010. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 3. Goodwill and Other Intangible Assets (continued) Finite Lived Intangible Assets Amortized intangible assets that continue to be subject to amortization over a weighted average remaining expected life of 18 years were as follows: December 31, Gross Net Gross Net carrying Accumulated carrying carrying Accumulated carrying amount amortization amount amount amortization amount (in millions) Total finite lived intangible assets $ 74.8 $ 29.6 $ 45.2 $ 80.3 $ 29.1 $ 51.2 During 2010, we recorded a $1.6 million pre-tax impairment loss as an operating expense related to finite lived intangible assets with a gross carrying amount of $5.5 million and $3.9 million of accumulated amortization at the time of impairment resulting from our decision to exit the group medical insurance business. We had no significant impairments in 2009 and 2008. The amortization expense for intangible assets with finite useful lives was $4.5 million, $6.0 million and $8.3 million for 2010, 2009 and 2008, respectively. At December 31, 2010, the estimated amortization expense for the next five years is as follows (in millions): Year ending December 31: $ 4.4 Indefinite Lived Intangible Assets The net carrying amount of unamortized indefinite lived intangible assets was $94.5 million as of both December 31, 2010 and 2009. This represents our share of the purchase price from our parents December 31, 2006, acquisition of WM Advisors, Inc. related to investment management contracts that are not subject to amortization. We were allocated $99.9 million of the purchase price based on the fact that we will benefit from our parents acquisition, which also included $3.2 million related to goodwill and $2.2 million related to amortizable finite lived intangible assets that were subject to a three-year amortization period. 4. Variable Interest Entities We have relationships with and may have a variable interest in various types of special purpose entities. Following is a discussion of our interest in entities that meet the definition of a VIE. When we are the primary beneficiary we are required to consolidate the entity in our financial statements. On January 1, 2010, we adopted authoritative guidance that changed the method of determining the primary beneficiary of a VIE. Prior to January 1, 2010, the primary beneficiary was the enterprise who absorbed the majority of the entitys expected losses, received a majority of the expected residual returns or both. The new guidance identifies the primary beneficiary of a VIE as the enterprise with (1) the power to direct the activities of a VIE that most significantly impact the entitys economic performance and (2) the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. We assess whether we are the primary beneficiary of VIEs we have relationships with on an ongoing basis. See further discussion of the adoption in Note 1, Nature of Operations and Significant Accounting Policies. Consolidated Variable Interest Entities Grantor Trusts We contributed undated subordinated floating rate notes to three grantor trusts. The trusts separated the cash flows by issuing an interest-only certificate and a residual certificate related to each note contributed. Each interest-only certificate entitles the holder to interest on the stated note for a specified term, while the residual certificate entitles the holder to interest payments subsequent to the term of the interest-only certificate and to all principal payments. We retained the interest-only certificates and the residual certificates were subsequently sold to third parties. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 4. Variable Interest Entities  (continued) We have determined these grantor trusts are VIEs due to insufficient equity to sustain them. As our interest-only certificates are exposed to the majority of the risk of loss due to interest rate risk, we determined we were the primary beneficiary prior to January 1, 2010. Beginning January 1, 2010, we determined we remain the primary beneficiary as a result of our contribution of securities into the trusts. Collateralized Private Investment Vehicles We invest in synthetic CDOs, collateralized bond obligations, collateralized loan obligations, collateralized commodity obligations and other collateralized structures, which are VIEs due to insufficient equity to sustain the entities (collectively known as collateralized private investment vehicles). The performance of the notes of these structures is primarily linked to a synthetic portfolio by derivatives; each note has a specific loss attachment and detachment point. The notes and related derivatives are collateralized by a pool of permitted investments. The investments are held by a trustee and can only be liquidated to settle obligations of the trusts. These obligations primarily include derivatives, financial guarantees and the notes due at maturity or termination of the trusts. Prior to January 1, 2010, we determined we were the primary beneficiary of a certain number of these entities due to the nature of our direct investment in the VIEs. As of December 31, 2009, we consolidated five collateralized private investment vehicles with assets of $135.6 million. Upon adoption of the new accounting guidance as of January 1, 2010, we determined we were no longer the primary beneficiary of three of these entities with assets of $65.4 million. For these three entities, we do not control the decisions affecting the economic performance of the entities and we were not involved with the design of the entities. As of December 31, 2010, we continue to hold $53.9 million of investments in these entities classified on the consolidated statements of financial position as fixed maturities, available-for-sale or fixed maturities, trading. We also determined we are the primary beneficiary of two additional collateralized private investment vehicles. For all the collateralized structures consolidated as of December 31, 2010, we are the primary beneficiary because we act as the investment manager of the underlying portfolio and we have an ownership interest. In October 2009, a synthetic CDO we had previously consolidated was terminated. During the year ended December 31, 2009, we recognized a pre-tax gain of $49.8 million related to the change in fair value and termination of the credit default swaps within the VIE. We were considered the primary beneficiary due to our direct investment in the VIE and management of the synthetic reference portfolios. Commercial Mortgage-Backed Securities In September 2000, we sold commercial mortgage loans to a real estate mortgage investment conduit trust. The trust issued various commercial mortgage-backed securities (CMBS) certificates using the cash flows of the underlying commercial mortgages it purchased. Prior to January 1, 2010, this entity was scoped out of the consolidation guidance as a QSPE. Based on the new accounting guidance, the previous scope exception for QSPEs no longer exists and this entity is now a VIE due to the entity having insufficient equity to sustain itself. We have determined we are the primary beneficiary as we retained the special servicing role for the assets within the trust as well as the ownership of the bond class which controls the unilateral kick out rights of the special servicer. Hedge Funds We are a general partner with an insignificant equity ownership in various hedge funds. These entities are deemed VIEs due to the equity owners not having decision-making ability. Before January 1, 2010, we consolidated these VIEs due to our related parties ownership. Beginning January 1, 2010, we continue to consolidate these entities due to our control through our management relationship, related party ownership and our fee structure in certain of these funds. These entities contain various fixed maturities held as available-for-sale and trading and equity securities held as trading. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 4. Variable Interest Entities  (continued) The carrying amounts of our consolidated VIE assets, which can only be used to settle obligations of consolidated VIEs, and liabilities of consolidated VIEs for which creditors do not have recourse are as follows: Collateralized private investment Grantor trusts vehicles CMBS Hedge funds (2) Total (in millions) December 31, 2010 Fixed maturities, available-for-sale $ 243.1 $ 14.8 $  $  $ 257.9 Fixed maturities, trading    Equity securities, trading    Other investments   Cash and cash equivalents   Accrued investment income  Premiums due and other receivables   Total assets $ 243.8 $ 202.9 $ 129.2 $ 217.8 $ 793.7 Deferred income taxes $ 2.4 $  $  $  $ 2.4 Other liabilities (1) Total liabilities $ 138.2 $ 132.6 $ 94.1 $ 71.1 $ 436.0 December 31, 2009 Fixed maturities, available-for-sale $ 226.6 $ 59.2 $  $  $ 285.8 Fixed maturities, trading    Equity securities, trading    Cash and cash equivalents   Accrued investment income   Premiums due and other receivables   Total assets $ 227.4 $ 135.6 $  $ 154.1 $ 517.1 Deferred income taxes $ 2.7 $  $  $  $ 2.7 Other liabilities (1)  Total liabilities $ 91.8 $ 24.6 $  $ 43.1 $ 159.5 (1) Grantor trusts contain an embedded derivative of a forecasted transaction to deliver the underlying securities; collateralized private investment vehicles include derivative liabilities, financial guarantees and obligation to redeem notes at maturity or termination of the trust; CMBS includes obligation to the bondholders; and hedge funds include liabilities to securities brokers. (2) The consolidated statements of financial position included a $145.9 million and $110.2 million as of December 31, 2010 and 2009, respectively, noncontrolling interest for hedge funds. We did not provide financial or other support to investees designated as VIEs for the years ended December 31, 2010 and 2009. Unconsolidated Variable Interest Entities Invested Securities We hold a variable interest in a number of VIEs where we are not the primary beneficiary. Our investments in securities issued by these VIEs are reported in fixed maturities, available-for-sale and fixed maturities, trading in the consolidated statements of financial position and are described below. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 4. Variable Interest Entities  (continued) VIEs include CMBS, residential mortgage-backed securities and asset-backed securities. All of these entities were deemed VIEs upon the removal of the QSPE scope exception because the equity within these entities is insufficient to sustain them. We currently are not the primary beneficiary in any of the entities within these categories of investments. This determination was based primarily on the fact we do not own the class of security that controls the unilateral right to replace the special servicer or equivalent function. As previously discussed, we invest in several types of collateralized private investment vehicles, which are VIEs. These include cash and synthetic structures that we do not manage. We are currently not the primary beneficiary of these collateralized private investment vehicles primarily because we do not control the economic performance of the entities and were not involved with the design of the entities. We have invested in various VIE trusts as a debt holder. All of these entities are classified as VIEs due to insufficient equity to sustain them. Prior to January 1, 2010, we had performed a quantitative analysis and concluded that although we held a significant variable interest in these entities we were not the primary beneficiary due to lack of majority of the risk of loss or because they were scoped out as a QSPE. Beginning January 1, 2010, we concluded we are not the primary beneficiary primarily because we do not control the economic performance of the entities and were not involved with the design of the entities. Prior to January 1, 2010, we were only required to disclose information about carrying value and maximum loss exposure for our significant unconsolidated VIEs. The carrying value and maximum loss exposure for our unconsolidated VIEs as of December 31, 2010, and for our significant unconsolidated VIEs as of December 31, 2009, were as follows: Maximum exposure to Asset carrying value loss (1) (in millions) December 31, 2010 Fixed maturities, available-for-sale: Corporate $ 429.0 $ 367.7 Residential mortgage-backed securities Commercial mortgage-backed securities Collateralized debt obligations Other debt obligations Fixed maturities, trading: Residential mortgage-backed securities Commercial mortgage-backed securities Collateralized debt obligations Other debt obligations December 31, 2009 Fixed maturities, available-for-sale: Corporate $ 162.8 $ 144.2 (1) Our risk of loss is limited to our initial investment measured at amortized cost for fixed maturities, available-for-sale and to fair value for our fixed maturities, trading. Sponsored Investment Funds We provide asset management and other services to certain investment structures that are considered VIEs as we generally earn management fees and in some instances performance based fees. We are not the primary beneficiary of these entities as we do not have the obligation to absorb losses of the entities that could be potentially significant to the VIE or the right to receive benefits from these entities that could be potentially significant. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments Fixed Maturities and Equity Securities The amortized cost, gross unrealized gains and losses, other-than-temporary impairments in AOCI and fair value of fixed maturities and equity securities available-for-sale are summarized as follows: Other-than- Gross Gross temporary unrealized unrealized impairments in Amortized cost gains losses AOCI Fair value (in millions) December 31, 2010 Fixed maturities, available-for-sale: U.S. government and agencies $ 529.1 $ 20.7 $ 0.1 $  $ 549.7 Non-U.S. governments   States and political subdivisions  Corporate Residential mortgage-backed securities  Commercial mortgage-backed securities Collateralized debt obligations Other debt obligations Total fixed maturities, available-for-sale $ 44,489.3 $ 2,140.8 $ 1,110.8 $ 334.5 $ 45,184.8 Total equity securities, available-for-sale $ 177.3 $ 6.8 $ 18.2 $ 165.9 December 31, 2009 Fixed maturities, available-for-sale: U.S. government and agencies $ 530.4 $ 8.7 $ 0.5 $  $ 538.6 Non-U.S. governments  States and political subdivisions  Corporate Residential mortgage-backed securities  Commercial mortgage-backed securities Collateralized debt obligations Other debt obligations Total fixed maturities, available-for-sale $ 44,977.6 $ 1,469.7 $ 2,650.5 $ 278.4 $ 43,518.4 Total equity securities, available-for-sale $ 229.9 $ 16.1 $ 34.3 $ 211.7 The amortized cost and fair value of fixed maturities available-for-sale at December 31, 2010, by expected maturity, were as follows: Amortized cost Fair value (in millions) Due in one year or less $ 2,325.6 $ 2,364.7 Due after one year through five years Due after five years through ten years Due after ten years Subtotal Mortgage-backed and other asset-backed securities Total $ 44,489.3 $ 45,184.8 Actual maturities may differ because borrowers may have the right to call or prepay obligations. Our portfolio is diversified by industry, issuer and asset class. Credit concentrations are managed to established limits. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) Net Investment Income Major categories of net investment income are summarized as follows: For the year ended December 31, (in millions) Fixed maturities, available-for-sale $ 2,500.1 $ 2,587.0 $ 2,748.3 Fixed maturities, trading Equity securities, available-for-sale Equity securities, trading Mortgage loans Real estate Policy loans Cash and cash equivalents Derivatives Other Total Investment expenses Net investment income $ 3,085.8 $ 3,188.2 $ 3,472.0 Net Realized Capital Gains and Losses The major components of net realized capital gains (losses) on investments are summarized as follows: For the year ended December 31, (in millions) Fixed maturities, available-for-sale: Gross gains $ 56.9 $ 109.0 $ 39.3 Gross losses Portion of OTTI losses recognized in OCI  Hedging, net Fixed maturities, trading Equity securities, available-for-sale: Gross gains Gross losses Equity securities, trading Mortgage loans Derivatives Other Net realized capital losses $ (288.4) $ (445.3) $ (622.6) Proceeds from sales of investments (excluding call and maturity proceeds) in fixed maturities, available-for-sale were $1.4 billion, $3.0 billion and $1.1 billion in 2010, 2009 and 2008, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) Other-Than-Temporary Impairments We have a process in place to identify fixed maturity and equity securities that could potentially have a credit impairment that is other than temporary. This process involves monitoring market events that could impact issuers credit ratings, business climate, management changes, litigation and government actions and other similar factors. This process also involves monitoring late payments, pricing levels, downgrades by rating agencies, key financial ratios, financial statements, revenue forecasts and cash flow projections as indicators of credit issues. During first quarter 2009, we adopted authoritative guidance that changed the recognition and presentation of other- than-temporary impairments. See further discussion of the adoption in Note 1, Nature of Operations and Significant Accounting Policies. The recognition provisions of the guidance apply only to debt securities classified as available-for-sale and held-to- maturity, while the presentation and disclosure requirements apply to both debt and equity securities. Each reporting period, all securities are reviewed to determine whether an other-than-temporary decline in value exists and whether losses should be recognized. We consider relevant facts and circumstances in evaluating whether a credit or interest rate-related impairment of a security is other than temporary. Relevant facts and circumstances considered include: (1) the extent and length of time the fair value has been below cost; (2) the reasons for the decline in value; (3) the financial position and access to capital of the issuer, including the current and future impact of any specific events; (4) for structured securities, the adequacy of the expected cash flows; (5) for fixed maturities, our intent to sell a security or whether it is more likely than not we will be required to sell the security before the recovery of its amortized cost which, in some cases, may extend to maturity and (6) for equity securities, our ability and intent to hold the security for a period of time that allows for the recovery in value. Prior to 2009, our ability and intent to hold fixed maturities for a period of time that allowed for a recovery in value was considered rather than our intent to sell these securities. To the extent we determine that a security is deemed to be other than temporarily impaired, an impairment loss is recognized. Impairment losses on equity securities are recognized in net income and are measured as the difference between amortized cost and fair value . The way in which impairment losses on fixed maturities are now recognized in the financial statements is dependent on the facts and circumstances related to the specific security. If we intend to sell a security or it is more likely than not that we would be required to sell a security before the recovery of its amortized cost, less any current period credit loss, we recognize an other-than-temporary impairment in net income for the difference between amortized cost and fair value. If we do not expect to recover the amortized cost basis, we do not plan to sell the security and if it is not more likely than not that we would be required to sell a security before the recovery of its amortized cost, less any current period credit loss, the recognition of the other-than-temporary impairment is bifurcated. We recognize the credit loss portion in net income and the noncredit loss portion in OCI. Prior to 2009, other-than-temporary impairments on fixed maturities were recorded in net income in their entirety and the amount recognized was the difference between amortized cost and fair value. We estimate the amount of the credit loss component of a fixed maturity security impairment as the difference between amortized cost and the present value of the expected cash flows of the security. The present value is determined using the best estimate cash flows discounted at the effective interest rate implicit to the security at the date of purchase or the current yield to accrete an asset-backed or floating rate security. The methodology and assumptions for establishing the best estimate cash flows vary depending on the type of security. The asset-backed securities cash flow estimates are based on security specific facts and circumstances that may include collateral characteristics, expectations of delinquency and default rates, loss severity and prepayment speeds and structural support, including subordination and guarantees. The corporate security cash flow estimates are derived from scenario-based outcomes of expected corporate restructurings or liquidations using bond specific facts and circumstances including timing, security interests and loss severity. Total other-than-temporary impairment losses, net of recoveries from the sale of previously impaired securities, were as follows: For the year ended December 31, (in millions) Fixed maturities, available-for-sale $ (300.8) $ (692.2) $ (430.4) Equity securities, available-for-sale Total other-than-temporary impairment losses, net of recoveries from the sale of previously impaired securities $ (297.1) $ (712.4) $ (477.7) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) The change in accumulated credit losses associated with other-than-temporary impairments on fixed maturities for which an amount related to credit losses was recognized in net realized capital gains (losses) and an amount related to noncredit losses was recognized in OCI (bifurcated OTTI) is summarized as follows: For the year ended December 31, (in millions) Total other-than-temporary impairments on fixed maturities for which an amount related to noncredit losses was recognized in OCI $ (180.6) $ Noncredit loss recognized in OCI Credit loss impairment recognized in net realized capital losses (1) $ (124.5) $ (1) Includes additions to bifurcated credit losses recognized in net realized capital gains (losses) during the period for fixed maturities for which an other-than-temporary impairment was not previously recognized and additional credit losses for previously recognized other-than-temporary impairments of $222.1 million and $221.2 million for the years ended December 31, 2010 and 2009, respectively. These losses were offset by reductions for previously recognized bifurcated credit losses on fixed maturities now sold or intended to be sold and fixed maturities reclassified from available-for-sale to trading due to the adoption of new accounting guidance, which did not impact net income for the period, of $97.6 million and $33.4 million for the years ended December 31, 2010 and 2009, respectively. See the credit loss rollforward table below for further details on bifurcated credit losses. Non-bifurcated other-than-temporary impairment losses, net of recoveries from the sale of previously impaired available- for-sale securities, for fixed maturities recognized in net realized capital gains (losses) during the period were $22.6 million and $210.1 million for the years ended December 31, 2010 and 2009, respectively. The following table provides a rollforward of accumulated credit losses for fixed maturities with bifurcated credit losses. The purpose of the table is to provide detail of (1) additions to the bifurcated credit loss amounts recognized in net realized capital gains (losses) during the period and (2) decrements for previously recognized bifurcated credit losses where the loss is no longer bifurcated and/or there has been a positive change in expected cash flows or accretion of the bifurcated credit loss amount. For the year ended December 31, (in millions) Beginning balance $ (204.7) $ (18.5) Credit losses for which an other-than-temporary impairment was not previously recognized Credit losses for which an other-than-temporary impairment was previously recognized Reduction for credit losses previously recognized on fixed maturities now sold or intended to be sold Reduction for credit losses previously recognized on fixed maturities reclassified to trading (1)  Reduction for positive changes in cash flows expected to be collected and amortization (2) Ending balance $ (325.7) $ (204.7) (1) Fixed maturities previously classified as available-for-sale have been reclassified to trading as a result of electing the fair value option upon adoption of accounting guidance related to the evaluation of credit derivatives embedded in beneficial interests in securitized financial assets. (2) Amounts are recognized in net investment income. Gross Unrealized Losses for Fixed Maturities and Equity Securities For fixed maturities and equity securities available-for-sale with unrealized losses, including other-than-temporary impairment losses reported in OCI, the gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are summarized as follows: Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) December 31, 2010 Less than Greater than or twelve months equal to twelve months Total Gross Gross Gross Carrying unrealized Carrying unrealized Carrying unrealized value losses value losses value losses (in millions) Fixed maturities, available-for-sale: U.S. government and agencies $ 14.9 $ 0.1 $  $  $ 14.9 $ 0.1 States and political subdivisions Corporate Residential mortgage-backed securities   Commercial mortgage-backed securities Collateralized debt obligations Other debt obligations Total fixed maturities, available-for-sale $ 4,112.3 $ 95.7 $ 5,801.9 $ 1,349.6 $ 9,914.2 $ 1,445.3 Total equity securities, available-for-sale $ 47.3 $ 7.2 $ 77.0 $ 11.0 $ 124.3 $ 18.2 Our consolidated portfolio consists of fixed maturities where 77% were investment grade (rated AAA through BBB-) with an average price of 87 (carrying value/amortized cost) at December 31, 2010. Gross unrealized losses in our fixed maturities portfolio decreased during the year ended December 31, 2010, due to a decline in interest rates and a tightening of credit spreads primarily in the corporate and commercial mortgage-backed securities sectors. For those securities that had been in a loss position for less than twelve months, our consolidated portfolio held 534 securities with a carrying value of $4,112.3 million and unrealized losses of $95.7 million reflecting an average price of 98 at December 31, 2010. Of this portfolio, 94% was investment grade (rated AAA through BBB-) at December 31, 2010, with associated unrealized losses of $88.7 million. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. For those securities that had been in a continuous loss position greater than or equal to twelve months, our consolidated portfolio held 773 securities with a carrying value of $5,801.9 million and unrealized losses of $1,349.6 million. The average rating of this portfolio was BBB with an average price of 81 at December 31, 2010. Of the $1,349.6 million in unrealized losses, the commercial mortgage-backed securities sector accounts for $695.8 million in unrealized losses with an average price of 63 and an average credit rating of BBB. The remaining unrealized losses consist primarily of $444.1 million within the corporate sector at December 31, 2010. The average price of the corporate sector was 89 and the average credit rating was BBB. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. Because it was not our intent to sell the fixed maturity available-for-sale securities with unrealized losses and it was not more likely than not that we would be required to sell these securities before recovery of the amortized cost, which may be maturity, we did not consider these investments to be other-than-temporarily impaired at December 31, 2010. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) December 31, 2009 Less than Greater than or twelve months equal to twelve months Total Gross Gross Gross Carrying unrealized Carrying unrealized Carrying unrealized value losses value losses value losses (in millions) Fixed maturities, available-for-sale: U.S. government and agencies $ 32.7 $ 0.4 $ 1.0 $ 0.1 $ 33.7 $ 0.5 Non-U.S. governments States and political subdivisions Corporate Residential mortgage-backed securities Commercial mortgage-backed securities Collateralized debt obligations   Other debt obligations Total fixed maturities, available-for-sale $ 3,739.3 $ 100.5 $ 11,239.9 $ 2,828.4 $ 14,979.2 $ 2,928.9 Total equity securities, available-for-sale $ 4.4 $ 0.1 $ 116.1 $ 34.2 $ 120.5 $ 34.3 Our consolidated portfolio consists of fixed maturities where 83% were investment grade (rated AAA through BBB-) with an average price of 84 (carrying value/amortized cost) at December 31, 2009. Due to the credit disruption that began in the last half of 2007 and continued into first quarter of 2009, which reduced liquidity and led to wider credit spreads, we saw an increase in unrealized losses in our securities portfolio. The unrealized losses were more pronounced in the Corporate sector and in structured products, such as commercial mortgage-backed securities, collateralized debt obligations and asset-backed securities (included in other debt obligations). During the second quarter of 2009 and continuing through the end of the year, a narrowing of credit spreads and improvement in liquidity resulted in a decrease in the unrealized losses in our securities portfolio relative to year-end 2008. For those securities that had been in a loss position for less than twelve months, our consolidated portfolio held 406 securities with a carrying value of $3,739.3 million and unrealized losses of $100.5 million reflecting an average price of 97 at December 31, 2009. Of this portfolio, 97% was investment grade (rated AAA through BBB-) at December 31, 2009, with associated unrealized losses of $82.7 million. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. For those securities that had been in a continuous loss position greater than or equal to twelve months, our consolidated portfolio held 1,481 securities with a carrying value of $11,239.9 million and unrealized losses of $2,828.4 million. The average rating of this portfolio was BBB+ with an average price of 80 at December 31, 2009. Of the $2,828.4 million in unrealized losses, the commercial mortgage-backed securities sector accounts for $1,302.5 million in unrealized losses with an average price of 63 and an average credit rating of AA-. The remaining unrealized losses consist primarily of $993.5 million within the Corporate sector at December 31, 2009. The average price of the Corporate sector was 88 and the average credit rating was BBB. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. Because it was not our intent to sell the fixed maturity available-for-sale securities with unrealized losses and it was not more likely than not that we would be required to sell these securities before recovery of the amortized cost, which may be maturity, we did not consider these investments to be other-than-temporarily impaired at December 31, 2009. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) Net Unrealized Gains and Losses on Available-for-Sale Securities and Derivative Instruments The net unrealized gains and losses on investments in fixed maturities available-for-sale, equity securities available-for- sale and derivative instruments are reported as a separate component of stockholders equity. The cumulative amount of net unrealized gains and losses on available-for-sale securities and derivative instruments net of adjustments related to DPAC, sales inducements, unearned revenue reserves and applicable income taxes was as follows: December 31, (in millions) Net unrealized gains (losses) on fixed maturities, available-for-sale (1) $ 957.2 $ (1,180.8) Noncredit component of impairment losses on fixed maturities, available-for-sale Net unrealized losses on equity securities, available-for-sale Adjustments for assumed changes in amortization patterns Net unrealized gains on derivative instruments Net unrealized gains on equity method subsidiaries and noncontrolling interest adjustments Provision for deferred income tax benefits (taxes) Effects of implementation of accounting change related to variable interest entities, net  Effects of electing fair value option for fixed maturities upon implementation of accounting changes related to embedded credit derivatives, net  Effects of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available-for-sale, net  Net unrealized gains (losses) on available-for-sale securities and derivative instruments $ 384.6 $ (694.2) Excludes net unrealized gains (losses) on fixed maturities, available-for-sale included in fair value hedging relationships. Mortgage Loans Mortgage loans consist of commercial and residential mortgage loans. We evaluate risks inherent in our commercial mortgage loans in two classes: (1) brick and mortar property loans, where we analyze the property's rent payments as support for the loan, and (2) credit tenant loans (CTL), where we rely on the credit analysis of the tenant for the repayment of the loan We evaluate risks inherent in our residential mortgage loan portfolio in two classes: (1) home equity mortgages and (2) first lien mortgages. The carrying amount of our mortgage loan portfolio was as follows: December 31, (in millions) Commercial mortgage loans $ 9,680.2 $ 10,254.4 Residential mortgage loans Total amortized cost Valuation allowance Total carrying value $ 10,477.1 $ 11,250.5 Our commercial mortgage loan portfolio consists primarily of non-recourse, fixed rate mortgages on fully or near fully leased properties. Commercial mortgage loans represent a primary area of credit risk exposure. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) Our commercial mortgage loan portfolio is diversified by geographic region and specific collateral property type as follows: December 31, Amortized Percent Amortized Percent cost of total cost of total ($ in millions) Geographic distribution New England $ 430.3 4.4% $ 4.4% Middle Atlantic East North Central West North Central South Atlantic East South Central West South Central Mountain Pacific Total $ 9,680.2 100.0% $ 100.0% Property type distribution Office $ 2,886.2 29.8% $ 27.1% Retail Industrial Apartments Hotel Mixed use/other Total $ 9,680.2 100.0% $ 100.0% Our residential mortgage loan portfolio is composed of home equity mortgages with an amortized cost of $719.3 million and $912.2 million and first lien mortgages with an amortized cost of $195.9 million and $245.2 million as of December 31, 2010 and 2009, respectively. Our residential home equity mortgages are concentrated in the United States and are generally second lien mortgages comprised of closed-end loans and lines of credit. Mortgage Loan Credit Monitoring Commercial Credit Risk Profile Based on Internal Rating We actively monitor and manage our commercial mortgage loan portfolio. All commercial mortgage loans are analyzed regularly and substantially all are internally rated, based on a proprietary risk rating cash flow model, in order to monitor the financial quality of these assets. The model stresses expected cash flows at various levels and at different points in time depending on the durability of the income stream, which includes our assessment of factors such as location (macro and micro markets), tenant quality and lease expirations. Our internal rating analysis results in expected credit losses comparable to equivalent bond ratings. Internal ratings on commercial mortgage loans are updated at least annually and potentially more often for certain loans with material changes in collateral value or occupancy and for loans on an internal watch list. Commercial mortgage loans that require more frequent and detailed attention than other loans in our portfolio are identified and placed on an internal watch list. Among the criteria that would indicate a potential problem are imbalances in ratios of loan to value or contract rents to debt service, major tenant vacancies or bankruptcies, borrower sponsorship problems, late payments, delinquent taxes and loan relief/restructuring requests. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) Our commercial mortgage loan portfolio by credit risk, as determined by our internal rating system expressed in terms of an S&P bond equivalent rating, was as follows: December 31, 2010 Brick and mortar CTL Total (in millions) A- and above $ 4,780.1 $ 324.7 $ 5,104.8 BBB+ thru BBB- BB+ thru BB- B+ and below Total $ 9,063.6 $ 616.6 $ 9,680.2 Residential Credit Risk Profile Based on Performance Status Our residential mortgage loan portfolio is monitored based on performance of the loans. Monitoring on a residential mortgage loan increases when the loan is delinquent or earlier if there is an indication of impairment. We define non- performing residential mortgage loans as loans 90 days or greater delinquent or on non-accrual status. Our performing and non-performing residential mortgage loans were as follows: December 31, 2010 Home equity First liens Total (in millions) Performing $ 705.0 $ $ 891.2 Nonperforming Total $ 719.3 $ $ 915.2 Non-Accrual Mortgage Loans Commercial and residential mortgage loans are placed on non-accrual status if we have concern regarding the collectability of future payments. Factors considered may include conversations with the borrower, loss of major tenant, bankruptcy of borrower or major tenant, decreased property cash flow for commercial mortgage loans or number of days past due for residential mortgage loans. Based on an assessment as to the collectability of the principal, a determination is made to apply any payments received either against the principal or according to the contractual terms of the loan. Accrual of interest resumes after factors resulting in doubts about collectability have improved. Mortgage loans on non-accrual status were as follows: December 31, 2010 (in millions) Commercial: Brick and mortar $ 67.1 Residential: Home equity First liens Total $ 91.1 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) The aging of mortgage loans was as follows: December 31, 2010 90 days or 30-59 days 60-89 days more past Total past past due past due due due Current Total loans (in millions) Commercial-brick and mortar $  $ 22.5 $ 9.1 $ 31.6 $ 9,032.0 $ 9,063.6 Commercial-CTL     Residential-home equity Residential-first liens Total $ 10.8 $ 29.0 $ 25.3 $ 65.1 $ 10,530.3 $ 10,595.4 We did not have any mortgage loans that were 90 days or more past due and still accruing interest as of December 31, 2010. Mortgage Loan Valuation Allowance We establish a valuation allowance to provide for the risk of credit losses inherent in our portfolio. The valuation allowance includes loan specific reserves for loans that are deemed to be impaired as well as reserves for pools of loans with similar risk characteristics where a property risk or market specific risk has not been identified but for which we expect to incur a loss. Mortgage loans on real estate are considered impaired when, based on current information and events, it is probable that we will be unable to collect all amounts due according to contractual terms of the loan agreement. When we determine that a loan is impaired, a valuation allowance is established equal to the difference between the carrying amount of the mortgage loan and the estimated value reduced by the cost to sell. Estimated value is based on either the present value of the expected future cash flows discounted at the loan's effective interest rate, the loan's observable market price or fair value of the collateral. Amounts on loans deemed to be uncollectible are charged off and removed from the valuation allowance. When a valuation allowance is established, subsequent recoveries are removed from the valuation allowance and subsequent losses are added to the valuation allowance. The change in the valuation allowance is included in net realized capital gains (losses) on our consolidated statements of operations. The valuation allowance is maintained at a level believed adequate by management to absorb estimated probable credit losses. Management's periodic evaluation and assessment of the valuation allowance adequacy is based on known and inherent risks in the portfolio, adverse situations that may affect a borrower's ability to repay, the estimated value of the underlying collateral, composition of the loan portfolio, portfolio delinquency information, underwriting standards, peer group information, current economic conditions, loss experience and other relevant factors. The evaluation of our impaired loan component is subjective, as it requires the estimation of timing and amount of future cash flows expected to be received on impaired loans. We review our commercial mortgage loan portfolio and analyze the need for a valuation allowance for any loan that is delinquent for 60 days or more, in process of foreclosure, restructured, on the internal watch list or that currently has a valuation allowance. In addition to establishing allowance levels for specifically identified impaired commercial mortgage loans, management determines an allowance for all other loans in the portfolio for which historical experience and current economic conditions indicate certain losses exist. These loans are segregated by major product type and/or risk level with an estimated loss ratio applied against each product type and/or risk level. The loss ratio is generally based upon historic loss experience for each loan type as adjusted for certain environmental factors management believes to be relevant. For our residential mortgage loan portfolio, we separate the loans into several homogeneous pools, each of which consist of loans of a similar nature including but not limited to loans similar in collateral, term and structure and loan purpose or type. We evaluate loan pools based on aggregated risk ratings, estimated specific loss potential in the different classes of credits, and historical loss experience by pool type. We adjust these quantitative factors for qualitative factors of present conditions. Qualitative factors include items such as economic and business conditions, changes in the portfolio, value of underlying collateral, and concentrations. Residential mortgage loan pools exclude loans that have been restructured or impaired, as those loans are evaluated individually. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) A rollforward of our valuation allowance and ending balances of the allowance and loan balance by basis of impairment method was as follows: Commercial Residential Total (in millions) December 31, 2010 Beginning balance $ 132.5 $ 28.8 $ 161.3 Provision Charge-offs Recoveries  Ending balance $ 80.6 $ 37.7 $ 118.3 Allowance ending balance by basis of impairment method: Individually evaluated for impairment $ 9.1 $ 3.0 $ 12.1 Collectively evaluated for impairment Allowance ending balance $ 80.6 $ 37.7 $ 118.3 Loan balance by basis of impairment method: Individually evaluated for impairment $ 29.8 $ 16.1 $ 45.9 Collectively evaluated for impairment Loan ending balance $ 9,680.2 $ 915.2 $ 10,595.4 December 31, 2009 Beginning balance $ 57.0 $ 12.1 $ 69.1 Provision Charge-offs/recoveries Ending balance $ 132.5 $ 28.8 $ 161.3 December 31, 2008 Beginning balance $ 42.8 $ 5.7 $ 48.5 Provision Charge-offs/recoveries Ending balance $ 57.0 $ 12.1 $ 69.1 We periodically purchase mortgage loans as well as sell mortgage loans we have originated. We sold $34.1 million of commercial mortgage loans as of December 31, 2010. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) Impaired Mortgage Loans Impaired mortgage loans include loans with a related specific valuation allowance, loans whose carrying amount has been reduced to the expected collectible amount because the impairment has been considered other than temporary or troubled debt restructurings. Based on an assessment as to the collectability of the principal, a determination is made to apply any payments received either against the principal or according to the contractual terms of the loan. Our recorded investment in and unpaid principal balance of impaired loans along with the related loan specific allowance for losses, if any, for each reporting period and the average recorded investment and interest income recognized during the time the loans were impaired were as follows: Unpaid Average Recorded principal Related recorded Interest income investment balance allowance investment recognized (in millions) For the year ended, December 31, 2010 With no related allowance recorded: Commercial-brick and mortar $ 22.5 $ 28.9 $  $ 13.4 $ 1.1 Residential-first liens   With an allowance recorded: Commercial-brick and mortar Residential-home equity  Residential-first liens  Total: Commercial $ 52.3 $ 58.6 $ 9.1 $ 90.6 $ 2.9 Residential $ 21.4 $ 21.0 $ 3.0 $ 29.2 $  For the year ended, December 31, 2009 Total: Commercial $ 120.7 $ 120.5 $ 43.8 $ 97.6 $ 0.3 Residential $ 10.2 $ 14.7 $ 6.3 $ 12.5 $  For the year ended, December 31, 2008 Total: Commercial $ 74.4 $ 74.4 $ 13.4 $ 45.7 $ 0.1 Residential $ 14.7 $ 14.7 $ 4.5 $ 15.5 $  Real Estate Depreciation expense on invested real estate was $41.1 million, $41.7 million and $32.1 million in 2010, 2009 and 2008, respectively. Accumulated depreciation was $331.2 million and $290.1 million as of December 31, 2010 and 2009, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Investments  (continued) Other Investments Other investments include minority interests in unconsolidated entities, joint ventures and partnerships and properties owned jointly with venture partners and operated by the partners. Such investments are generally accounted for using the equity method. In applying the equity method, we record our share of income or loss reported by the equity investees in net investment income. Summarized financial information for these unconsolidated entities was as follows: December 31, (in millions) Total assets $ 6,366.8 $ 5,371.7 Total liabilities Total equity $ 3,393.9 $ 2,531.9 Net investment in unconsolidated entities $ 77.4 $ 31.1 Derivative assets are carried at fair value and reported as a component of other investments. Certain seed money investments are also carried at fair value and reported as a component of other investments, with changes in fair value included in net realized capital gains (losses) on our consolidated statements of operations. Securities Posted as Collateral We posted $1,052.5 million in fixed maturities, available-for-sale securities at December 31, 2010, to satisfy collateral requirements primarily associated with our derivative credit support annex (collateral) agreements and a reinsurance arrangement. In addition, we posted $1,695.1 million in commercial mortgage loans as of December 31, 2010, to satisfy collateral requirements associated with our obligation under funding agreements with the Federal Home Loan Bank of Des Moines. Since we did not relinquish ownership rights on these securities, they are reported as fixed maturities, available-for- sale and commercial mortgage loans, respectively, on our consolidated statements of financial position. For the year ended December 31, (in millions) Total revenues $ 3,076.1 $ 2,594.8 $ 2,198.6 Total expenses Net income Our share of net income of unconsolidated entities Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments Derivatives are generally used to hedge or reduce exposure to market risks associated with assets held or expected to be purchased or sold and liabilities incurred or expected to be incurred. Derivatives are used to change the characteristics of our asset/liability mix consistent with our risk management activities. Derivatives are also used in asset replication strategies. Types of Derivative Instruments Interest Rate Contracts Interest rate risk is the risk that we will incur economic losses due to adverse changes in interest rates. Sources of interest rate risk include the difference between the maturity and interest rate changes of assets with the liabilities they support, timing differences between the pricing of liabilities and the purchase or procurement of assets and changing cash flow profiles from original projections due to prepayment options embedded within asset and liability contracts. We use various derivatives to manage our exposure to fluctuations in interest rates. Interest rate swaps are contracts in which we agree with other parties to exchange, at specified intervals, the difference between fixed rate and floating rate interest amounts based upon designated market rates or rate indices and an agreed upon notional principal amount. Generally, no cash is exchanged at the outset of the contract and no principal payments are made by either party. Cash is paid or received based on the terms of the swap. These transactions are entered into pursuant to master agreements that provide for a single net payment to be made by one counterparty at each due date. We use interest rate swaps primarily to more closely match the interest rate characteristics of assets and liabilities and to mitigate the risks arising from timing mismatches between assets and liabilities (including duration mismatches). We also use interest rate swaps to hedge against changes in the value of assets we anticipate acquiring and other anticipated transactions and commitments. Interest rate swaps are used to hedge against changes in the value of the guaranteed minimum withdrawal benefit (GMWB) liability. The GMWB rider on our variable annuity products provides for guaranteed minimum withdrawal benefits regardless of the actual performance of various equity and/or fixed income funds available with the product. Interest rate caps and interest rate floors, which can be combined to form interest rate collars, are contracts that entitle the purchaser to pay or receive the amounts, if any, by which a specified market rate exceeds a cap strike interest rate, or falls below a floor strike interest rate, respectively, at specified dates. We have entered into interest rate collars whereby we receive amounts if a specified market rate falls below a floor strike interest rate, and we pay if a specified market rate exceeds a cap strike interest rate. We use interest rate collars to manage interest rate risk related to guaranteed minimum interest rate liabilities in our individual annuities contracts. A swaption is an option to enter into an interest rate swap at a future date. We purchase swaptions to offset existing exposures. We have also written these options and received a premium in order to transform our callable liabilities into fixed term liabilities. Swaptions provide us the benefit of the agreed-upon strike rate if the market rates for liabilities are higher, with the flexibility to enter into the current market rate swap if the market rates for liabilities are lower. Swaptions not only hedge against the downside risk, but also allow us to take advantage of any upside benefits. In exchange-traded futures transactions, we agree to purchase or sell a specified number of contracts, the values of which are determined by the values of designated classes of securities, and to post variation margin on a daily basis in an amount equal to the difference in the daily market values of those contracts. We enter into exchange-traded futures with regulated futures commissions merchants who are members of a trading exchange. We have used exchange-traded futures to reduce market risks from changes in interest rates and to alter mismatches between the assets in a portfolio and the liabilities supported by those assets. Foreign Exchange Contracts Foreign currency risk is the risk that we will incur economic losses due to adverse fluctuations in foreign currency exchange rates. This risk arises from foreign currency-denominated funding agreements we issue and foreign currency- denominated fixed maturities we invest in. We may use currency swaps to hedge foreign currency risk. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) Currency swaps are contracts in which we agree with other parties to exchange, at specified intervals, a series of principal and interest payments in one currency for that of another currency. Generally, the principal amount of each currency is exchanged at the beginning and termination of the currency swap by each party. The interest payments are primarily fixed-to- fixed rate; however, they may also be fixed-to-floating rate or floating-to-fixed rate. These transactions are entered into pursuant to master agreements that provide for a single net payment to be made by one counterparty for payments made in the same currency at each due date. We use currency swaps to reduce market risks from changes in currency exchange rates with respect to investments or liabilities denominated in foreign currencies that we either hold or intend to acquire or sell. Equity Contracts Equity risk is the risk that we will incur economic losses due to adverse fluctuations in common stock. We use various derivatives to manage our exposure to equity risk, which arises from products in which the interest we credit is tied to an external equity index as well as products subject to minimum contractual guarantees. We may sell an investment-type insurance contract with attributes tied to market indices (an embedded derivative as noted below), in which case we write an equity call option to convert the overall contract into a fixed-rate liability, essentially eliminating the equity component altogether. We purchase equity call spreads to hedge the equity participation rates promised to contractholders in conjunction with our fixed deferred annuity products that credit interest based on changes in an external equity index. We use exchange-traded futures and equity put options to hedge against changes in the value of the GMWB liability related to the GMWB rider on our variable annuity product, as previously explained. The premium associated with certain options is paid quarterly over the life of the option contract. Credit Contracts Credit risk relates to the uncertainty associated with the continued ability of a given obligor to make timely payments of principal and interest. We use credit default swaps to enhance the return on our investment portfolio by providing comparable exposure to fixed income securities that might not be available in the primary market. They are also used to hedge credit exposures in our investment portfolio. Credit derivatives are used to sell or buy credit protection on an identified name or names on an unfunded or synthetic basis in return for receiving or paying a quarterly premium. The premium generally corresponds to a referenced name's credit spread at the time the agreement is executed. In cases where we sell protection, at the same time we enter into these synthetic transactions, we buy a quality cash bond to match against the credit default swap. When selling protection, if there is an event of default by the referenced name, as defined by the agreement, we are obligated to pay the counterparty the referenced amount of the contract and receive in return the referenced security in a principal amount equal to the notional value of the credit default swap. Other Contracts Commodity Swaps. Commodity swaps are used to sell or buy protection on commodity prices in return for receiving or paying a quarterly premium. We have purchased secured limited recourse notes from VIEs that were consolidated in our financial results prior to 2010, but for which we are no longer the primary beneficiary. These VIEs used a commodity swap to enhance the return on an investment portfolio by selling protection on a static portfolio of commodity trigger swaps, each referencing a base or precious metal. The portfolio of commodity trigger swaps was a portfolio of deep out-of-the-money European puts on various base or precious metals. The VIEs provided mezzanine protection that the average spot rate would not fall below a certain trigger price on each commodity trigger swap in the portfolio and received guaranteed quarterly premiums in return until maturity. At the same time the VIEs entered into this synthetic transaction, they bought a quality cash bond to match against the commodity swaps. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) Embedded Derivatives. We purchase or issue certain financial instruments or products that contain a derivative instrument that is embedded in the financial instrument or product. When it is determined that the embedded derivative possesses economic characteristics that are not clearly or closely related to the economic characteristics of the host contract and a separate instrument with the same terms would qualify as a derivative instrument, the embedded derivative is bifurcated from the host instrument for measurement purposes. The embedded derivative, which is reported with the host instrument in the consolidated statements of financial position, is carried at fair value. We sell investment-type insurance contracts in which the return is tied to an external equity index, a leveraged inflation index or leveraged reference swap. We economically hedge the risk associated with these investment-type insurance contracts. We offer group benefit plan contracts that have guaranteed separate accounts as an investment option. We have structured investment relationships with trusts we have determined to be VIEs, which are consolidated in our financial statements. The notes issued by these trusts include obligations to deliver an underlying security to residual interest holders and the obligations contain an embedded derivative of the forecasted transaction to deliver the underlying security. We have fixed deferred annuities that credit interest based on changes in an external equity index. We also have certain variable annuity products with a GMWB rider, which provides that the contractholder will receive at least their principal deposit back through withdrawals of up to a specified annual amount, even if the account value is reduced to zero. Declines in the equity market may increase our exposure to benefits under contracts with the GMWB. We economically hedge the exposure in these annuity contracts, as previously explained. Exposure Our risk of loss is typically limited to the fair value of our derivative instruments and not to the notional or contractual amounts of these derivatives. Risk arises from changes in the fair value of the underlying instruments. We are also exposed to credit losses in the event of nonperformance of the counterparties. Our current credit exposure is limited to the value of derivatives that have become favorable to us. This credit risk is minimized by purchasing such agreements from financial institutions with high credit ratings and by establishing and monitoring exposure limits. We also utilize various credit enhancements, including collateral and credit triggers to reduce the credit exposure to our derivative instruments. Our derivative transactions are generally documented under International Swaps and Derivatives Association, Inc. (ISDA) Master Agreements. Management believes that such agreements provide for legally enforceable set-off and close-out netting of exposures to specific counterparties. Under such agreements, in connection with an early termination of a transaction, we are permitted to set off our receivable from a counterparty against our payables to the same counterparty arising out of all included transactions. For reporting purposes, we do not offset fair value amounts recognized for the right to reclaim cash collateral or the obligation to return cash collateral against fair value amounts recognized for derivative instruments executed with the same counterparties under master netting agreements. We posted $376.8 million and $273.7 million in cash and securities under collateral arrangements as of December 31, 2010 and 2009, respectively, to satisfy collateral requirements associated with our derivative credit support agreements. Certain of our derivative instruments contain provisions that require us to maintain an investment grade rating from each of the major credit rating agencies on our debt. If the rating on our debt were to fall below investment grade, it would be in violation of these provisions and the counterparties to the derivative instruments could request immediate payment or demand immediate and ongoing full overnight collateralization on derivative instruments in net liability positions. The aggregate fair value, inclusive of accrued interest, of all derivative instruments with credit-risk-related contingent features that were in a liability position without regard to netting under derivative credit support annex agreements as of December 31, 2010 and 2009, was $1,262.0 million and $1,139.7 million, respectively. With respect to these derivatives, we posted collateral of $376.8 million and $273.7 million as of December 31, 2010 and 2009, respectively, in the normal course of business, which reflects netting under derivative credit support annex agreements. If the credit-risk-related contingent features underlying these agreements were triggered on December 31, 2010, we would be required to post an additional $56.6 million of collateral to our counterparties. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) As of December 31, 2010 and 2009, we had received $233.1 million and $341.3 million, respectively, of cash collateral associated with our derivative credit support annex agreements. The cash collateral is included in other assets on the consolidated statements of financial position, with a corresponding liability reflecting our obligation to return the collateral recorded in other liabilities. Notional amounts are used to express the extent of our involvement in derivative transactions and represent a standard measurement of the volume of our derivative activity. Notional amounts represent those amounts used to calculate contractual flows to be exchanged and are not paid or received, except for contracts such as currency swaps. Credit exposure represents the gross amount owed to us under derivative contracts as of the valuation date. The notional amounts and credit exposure of our derivative financial instruments by type were as follows: December 31, 2010 December 31, 2009 (in millions) Notional amounts of derivative instruments Interest rate contracts: Interest rate swaps $ 19,803.0 $ 19,531.0 Interest rate collars  Swaptions  Futures Foreign exchange contracts: Foreign currency swaps Equity contracts: Options Futures  Credit contracts: Credit default swaps Other contracts: Embedded derivative financial instruments Commodity swaps  Total notional amounts at end of period $ 30,884.3 $ 30,195.3 Credit exposure of derivative instruments Interest rate contracts: Interest rate swaps $ 607.1 $ 578.9 Interest rate collars  Swaptions  Foreign exchange contracts: Foreign currency swaps Equity contracts: Options Credit contracts: Credit default swaps Total gross credit exposure Less: collateral received Net credit exposure $ 919.2 $ 939.4 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) The fair value of our derivative instruments classified as assets and liabilities was as follows: Derivative assets (1) Derivative liabilities (2) December 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 (in millions) Derivatives designated as hedging instruments Interest rate contracts $ 66.6 $ 81.5 $ 405.4 $ 309.1 Foreign exchange contracts Total derivatives designated as hedging instruments $ 457.4 $ 525.9 $ 547.9 $ 549.7 Derivatives not designated as hedging instruments Interest rate contracts $ 488.4 $ 433.4 $ 459.5 $ 336.8 Foreign exchange contracts Equity contracts  Credit contracts Other contracts   Total derivatives not designated as hedging instruments $ 601.1 $ 686.7 $ 855.0 $ 614.7 Total derivative instruments $ 1,058.5 $ 1,212.6 $ 1,402.9 $ 1,164.4 The fair value of derivative assets is reported with other investments on the consolidated statements of financial position. The fair value of derivative liabilities is reported with other liabilities on the consolidated statements of financial position, with the exception of certain embedded derivative liabilities. Embedded derivative liabilities with a net (asset) liability fair value of $(7.4) million and $17.1 million as of December 31, 2010 and 2009, respectively, are reported with contractholder funds on the consolidated statements of financial position. Credit Derivatives Sold When we sell credit protection, we are exposed to the underlying credit risk similar to purchasing a fixed maturity security instrument. The majority of our credit derivative contracts sold reference a single name or reference security (referred to as single name credit default swaps). The remainder of our credit derivatives reference either a basket or index of securities. These instruments are either referenced in an over-the-counter credit derivative transaction, or embedded within an investment structure that has been fully consolidated into our financial statements. These credit derivative transactions are subject to events of default defined within the terms of the contract, which normally consist of bankruptcy, failure to pay, or modified restructuring of the reference entity and/or issue. If a default event occurs for a reference name or security, we are obligated to pay the counterparty an amount equal to the notional amount of the credit derivative transaction. As a result, our maximum future payment is equal to the notional amount of the credit derivative. In certain cases, we also have purchased credit protection with identical underlyings to certain of our sold protection transactions. The effect of this purchased protection would reduce our total maximum future payments by $10.0 million and $47.0 million as of December 31, 2010 and 2009, respectively. These credit derivative transactions had a net asset (liability) fair value of $(0.8) million and $2.4 million as of December 31, 2010 and 2009, respectively. Our potential loss could also be reduced by any amount recovered in the default proceedings of the underlying credit name. We purchased certain investment structures with embedded credit features that are fully consolidated into our financial statements. This consolidation results in recognition of the underlying credit derivatives and collateral within the structure, typically high quality fixed maturities that are owned by a special purpose vehicle. These credit derivatives reference a single name or several names in a basket structure. In the event of default, the collateral within the structure would typically be liquidated to pay the claims of the credit derivative counterparty. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) The following tables show our credit default swap protection sold by types of contract, types of referenced/underlying asset class and external agency rating for the underlying reference security. The maximum future payments are undiscounted and have not been reduced by the effect of any offsetting transactions, collateral or recourse features described above. December 31, 2010 Weighted Maximum average Notional Fair future expected life amount value payments (in years) (in millions) Single name credit default swaps Corporate debt AA $ 135.0 $ (0.5) $ 135.0 A BBB Structured finance B CCC Total single name credit default swaps Basket and index credit default swaps Corporate debt A  CCC (1) CC Government/municipalities A Structured finance AA BBB Total basket and index credit default swaps Total credit default swap protection sold $ 1,107.9 $ (162.7) $ 1,107.9 The increase from December 31, 2009, resulted from the consolidation of additional collateralized private investment vehicles due to our implementation of new authoritative guidance related to the accounting for VIEs effective January 1, Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) December 31, 2009 Weighted Maximum average Notional Fair future expected life amount value payments (in years) (in millions) Single name credit default swaps Corporate debt AA $ 135.0 $ (0.6) $ 135.0 A BBB BB  Structured finance AA BBB CCC Total single name credit default swaps Basket and index credit default swaps Corporate debt A BBB  CCC Government/municipalities A Structured finance AA BBB Total basket and index credit default swaps Total credit default swap protection sold $ 1,137.9 $ $ 1,137.9 We also have invested in fixed maturities classified as available-for-sale that contain credit default swaps that do not require bifurcation and fixed maturities classified as trading that contain credit default swaps. These securities are subject to the credit risk of the issuer, normally a special purpose vehicle, which consists of the underlying credit default swaps and high quality fixed maturities that serve as collateral. A default event occurs if the cumulative losses exceed a specified attachment point, which is typically not the first loss of the portfolio. If a default event occurs that exceeds the specified attachment point, our investment may not be fully returned. We would have no future potential payments under these investments. The following tables show, by the types of referenced/underlying asset class and external rating, our fixed maturities with embedded credit derivatives. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) December 31, 2010 Weighted average Amortized Carrying expected life cost value (in years) (in millions) Corporate debt BB $ 18.1 CCC CC Total corporate debt Structured finance AA BBB BB B CCC C Total structured finance Total fixed maturities with credit derivatives $ 160.9 $ 134.2 December 31, 2009 Weighted average Amortized Carrying expected life cost value (in years) (in millions) Corporate debt AA $ 15.0 $ 14.3 A BBB BB CCC C Total corporate debt Structured finance AA A BBB BB B CCC CC C Total structured finance Total fixed maturities with credit derivatives $ 286.6 $ 177.3 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) Fair Value Hedges We use fixed-to-floating rate interest rate swaps to more closely align the interest rate characteristics of certain assets and liabilities. In general, these swaps are used in asset and liability management to modify duration, which is a measure of sensitivity to interest rate changes. We enter into currency exchange swap agreements to convert certain foreign denominated assets and liabilities into U.S. dollar floating-rate denominated instruments to eliminate the exposure to future currency volatility on those items. We also sell callable investment-type insurance contracts and use cancellable interest rate swaps and have written interest rate swaptions to hedge the changes in fair value of the callable feature. The net interest effect of interest rate swap and currency swap transactions for derivatives in fair value hedges is recorded as an adjustment to income or expense of the underlying hedged item in our consolidated statements of operations. Hedge effectiveness testing for fair value relationships is performed utilizing a regression analysis approach for both prospective and retrospective evaluations. This regression analysis will consider multiple data points for the assessment that the hedge continues to be highly effective in achieving offsetting changes in fair value. In certain periods, the comparison of the change in value of the derivative and the change in the value of the hedged item may not be offsetting at a specific period in time due to small movements in value. However, any amounts recorded as fair value hedges have shown to be highly effective in achieving offsetting changes in fair value both for present and future periods. The following table shows the effect of derivatives in fair value hedging relationships and the related hedged items on the consolidated statements of operations. All gains or losses on derivatives were included in the assessment of hedge effectiveness. Amount of gain (loss) recognized in net income Amount of gain (loss) recognized in net Derivatives in fair on derivatives for the year income on related hedged item for the year value hedging ended December 31, (1) Hedged items in fair value ended December 31, (1) relationships hedging relationships (in millions) (in millions) Interest rate Fixed maturities, contracts $ (100.2) $ 308.6 $ (532.2) available-for-sale $ 106.4 $ (264.0) $ Interest rate Investment-type contracts insurance contracts Foreign exchange Fixed maturities, contracts available-for-sale Foreign exchange Investment-type contracts insurance contracts Total $ (135.8) $ 365.0 $ Total $ 139.5 $ (309.3) $ 657.7 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) (1) The gain (loss) on both derivatives and hedged items in fair value relationships is reported in net realized capital gains (losses) on the consolidated statements of operations. The net amount represents the ineffective portion of our fair value hedges. The following table shows the periodic settlements on interest rate contracts and foreign exchange contracts in fair value hedging relationships. Amount of gain (loss) for the year ended December 31, Hedged Item (in millions) Fixed maturities, available-for-sale (1) $ (161.9) $ (143.5) $ Investment-type insurance contracts (2) Reported in net investment income on the consolidated statements of operations. Reported in benefits, claims and settlement expenses on the consolidated statements of operations. Cash Flow Hedges We utilize floating-to-fixed rate interest rate swaps to eliminate the variability in cash flows of recognized financial assets and liabilities and forecasted transactions. We enter into currency exchange swap agreements to convert both principal and interest payments of certain foreign denominated assets and liabilities into U.S. dollar denominated fixed-rate instruments to eliminate the exposure to future currency volatility on those items. The net interest effect of interest rate swap and currency swap transactions for derivatives in cash flow hedges is recorded as an adjustment to income or expense of the underlying hedged item in our consolidated statements of operations. The maximum length of time that we are hedging our exposure to the variability in future cash flows for forecasted transactions, excluding those related to the payments of variable interest on existing financial assets and liabilities, is 9.5 years. At December 31, 2010, we had $65.8 million of gross unrealized gains reported in AOCI on the consolidated statements of financial position related to active hedges of forecasted transactions. If a hedged forecasted transaction is no longer probable of occurring, cash flow hedge accounting is discontinued. If it is probable that the hedged forecasted transaction will not occur, the deferred gain or loss is immediately reclassified from OCI into net income. No amounts were reclassified from AOCI into net realized capital gains (losses) as a result of the determination that hedged cash flows were probable of not occurring during the years ended December 31, 2010 and 2008. During the year ended December 31, 2009, $40.4 million of gross unrealized losses were reclassified from AOCI into net realized capital gains (losses) as a result of the determination that hedged cash flows of a forecasted liability issuance were probable of not occurring. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) The following table shows the effect of derivatives in cash flow hedging relationships on the consolidated statements of operations and consolidated statements of financial position. All gains or losses on derivatives were included in the assessment of hedge effectiveness. Amount of gain (loss) recognized in Amount of gain (loss) reclassified Derivatives in AOCI on derivatives (effective Location of gain (loss) from AOCI on derivatives cash flow portion) for the year ended reclassified from AOCI (effective portion) for the year hedging December 31, into net income ended December 31, relationships Related hedged item (effective portion) (in millions) (in millions) Interest rate Fixed maturities, Net investment contracts available-for-sale $ (18.0) $ (124.4) $ income $ 7.1 $ 4.8 $ 3.6 Benefits, claims and Interest rate Investment-type settlement contracts insurance contracts expenses Foreign exchange Fixed maturities, Net investment contracts available-for-sale income    Foreign Benefits, claims and exchange Investment-type settlement contracts insurance contracts expenses Net realized capital gains (losses) Total $ 60.6 $ (61.5) $ Total $ (0.1) $ 21.0 $ 0.3 The following table shows the periodic settlements on interest rate contracts and foreign exchange contracts in cash flow hedging relationships. Amount of gain (loss) for the year ended December 31, Hedged Item (in millions) Fixed maturities, available-for-sale (1) $ 11.1 $ 16.9 $ Investment-type insurance contracts (2) Reported in net investment income on the consolidated statements of operations. Reported in benefits, claims and settlement expenses on the consolidated statements of operations. The ineffective portion of our cash flow hedges is reported in net realized capital gains (losses) on the consolidated statements of operations. The net loss resulting from the ineffective portion of interest rate contracts in cash flow hedging relationships was zero for the years ended December 31, 2010 and 2009, and $1.8 million for the year ended December 31, 2008. The net gain resulting from the ineffective portion of foreign currency contracts in cash flow hedging relationships was $0.9 million, $2.2 million and $0.4 million for the years ended December 31, 2010, 2009 and 2008, respectively. We expect to reclassify net gains of $31.1 million from AOCI into net income in the next 12 months, which includes both net deferred gains on discontinued hedges and net deferred losses on periodic settlements of active hedges. Actual amounts may vary from this amount as a result of market conditions. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Derivative Financial Instruments  (continued) Derivatives Not Designated as Hedging Instruments Our use of futures, certain swaptions and swaps, collars and options are effective from an economic standpoint, but they have not been designated as hedges for financial reporting purposes. As such, periodic changes in the market value of these instruments, which includes mark-to-market gains and losses as well as periodic and final settlements, flow directly into net realized capital gains (losses) on the consolidated statements of operations. The following tables show the effect of derivatives not designated as hedging instruments, including market value changes of embedded derivatives that have been bifurcated from the host contract, on the consolidated statements of operations. Amount of gain (loss) recognized in net income on derivatives for the year ended December 31, Derivatives not designated as hedging instruments (in millions) Interest rate contracts $ 45.3 $ (58.8) $ 90.4 Foreign exchange contracts Equity contracts Credit contracts Other contracts (1) Total $ (54.2) $ (28.7) $ (96.8) (1) Primarily includes the change in fair value of embedded derivatives. 7. Closed Block In connection with the 1998 MIHC formation, we formed a Closed Block to provide reasonable assurance to policyholders included therein that, after the formation of the MIHC, assets would be available to maintain dividends in aggregate in accordance with the 1997 policy dividend scales, if the experience underlying such scales continued. Certain of our assets were allocated to the Closed Block in an amount that produces cash flows which, together with anticipated revenue from policies and contracts included in the Closed Block, were expected to be sufficient to support the Closed Block policies, including, but not limited to, provisions for payment of claims, certain expenses, charges and taxes, and to provide for continuation of policy and contract dividends in aggregate in accordance with the 1997 dividend scales, if the experience underlying such scales continues, and to allow for appropriate adjustments in such scales, if such experience changes. Due to adjustable life policies being included in the Closed Block, the Closed Block is charged with amounts necessary to properly fund for certain adjustments, such as face amount and premium increases, that are made to these policies after the Closed Block inception date. These amounts are referred to as Funding Adjustment Charges and are treated as capital transfers from the Closed Block. Assets allocated to the Closed Block inure solely to the benefit of the holders of policies included in the Closed Block. Closed Block assets and liabilities are carried on the same basis as other similar assets and liabilities. We will continue to pay guaranteed benefits under all policies, including the policies within the Closed Block, in accordance with their terms. If the assets allocated to the Closed Block, the investment cash flows from those assets and the revenues from the policies included in the Closed Block, including investment income thereon, prove to be insufficient to pay the benefits guaranteed under the policies included in the Closed Block, we will be required to make such payments from their general funds. No additional policies were added to the Closed Block, nor was the Closed Block affected in any other way, as a result of the demutualization. A policyholder dividend obligation (PDO) is required to be established for earnings in the Closed Block that are not available to PFG stockholders. A model of the Closed Block was established to produce the pattern of expected earnings in the Closed Block, adjusted to eliminate the impact of related amounts in AOCI. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Closed Block  (continued) If actual cumulative earnings of the Closed Block are greater than the expected cumulative earnings of the Closed Block, only the expected cumulative earnings will be recognized in income with the excess recorded as a PDO. This PDO represents undistributed accumulated earnings that will be paid to Closed Block policyholders as additional policyholder dividends unless offset by future performance of the Closed Block that is less favorable than originally expected. If actual cumulative performance is less favorable than expected, only actual earnings will be recognized in income. At December 31, 2010 and 2009, cumulative actual earnings have been less than cumulative expected earnings. Additionally, cumulative net unrealized gains were not greater than expected. Therefore, we had no PDO liability as of December 31, 2010 and 2009. Closed Block liabilities and assets designated to the Closed Block were as follows: December 31, (in millions) Closed Block liabilities Future policy benefits and claims $ 5,003.1 $ 5,172.9 Other policyholder funds Policyholder dividends payable Other liabilities Total Closed Block liabilities Assets designated to the Closed Block Fixed maturities, available-for-sale Fixed maturities, trading Equity securities, available-for-sale Mortgage loans Policy loans Other investments Total investments Cash and cash equivalents  Accrued investment income Premiums due and other receivables Deferred income tax asset Total assets designated to the Closed Block Excess of Closed Block liabilities over assets designated to the Closed Block Amounts included in accumulated other comprehensive income (loss) Maximum future earnings to be recognized from Closed Block assets and liabilities $ 847.6 $ 913.5 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Closed Block  (continued) Closed Block revenues and expenses were as follows: For the year ended December 31, (in millions) Revenues Premiums and other considerations $ 459.3 $ 508.6 $ 550.4 Net investment income Net realized capital gains (losses) Total revenues Expenses Benefits, claims and settlement expenses Dividends to policyholders Operating expenses Total expenses Closed Block revenues, net of Closed Block expenses, before income taxes Income taxes Closed Block revenues, net of Closed Block expenses and income taxes Funding adjustment charges Closed Block revenues, net of Closed Block expenses, income taxes and funding adjustment charges $ 65.9 $ 54.2 $ 47.7 The change in maximum future earnings of the Closed Block was as follows: For the year ended December 31, (in millions) Beginning of year $ 913.5 $ 967.7 $ 1,015.4 End of year Change in maximum future earnings $ (65.9) $ (54.2) $ (47.7) We charge the Closed Block with federal income taxes, payroll taxes, state and local premium taxes and other state or local taxes, licenses and fees as provided in the plan of reorganization. 8. Deferred Policy Acquisition Costs Policy acquisition costs deferred and amortized were as follows: For the year ended December 31, (in millions) Balance at beginning of year $ 3,454.8 $ 3,970.1 $ 2,626.7 Cost deferred during the year Amortized to expense during the year (1) Adjustment related to unrealized (gains) losses on available-for-sale securities and derivative instruments Balance at end of year $ 3,258.8 $ 3,454.8 $ 3,970.1 (1) Includes adjustments for revisions to estimated gross profits. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 9. Insurance Liabilities Contractholder Funds Major components of contractholder funds in the consolidated statements of financial position are summarized as follows: December 31, (in millions) Liabilities for investment-type insurance contracts: GICs $ 10,013.6 $ 10,839.2 Funding agreements Other investment-type insurance contracts Total liabilities for investment-type insurance contracts Liabilities for individual annuities Universal life and other reserves Total contractholder funds $ 37,092.1 $ 39,764.7 Our GICs and funding agreements contain provisions limiting or prohibiting early surrenders, which typically include penalties for early surrenders, minimum notice requirements or, in the case of funding agreements with survivor options, minimum pre-death holding periods and specific maximum amounts. Funding agreements include those issued directly to nonqualified institutional investors, as well as to four separate programs where the funding agreements have been issued directly or indirectly to unconsolidated special purpose entities. Claims for principal and interest under funding agreements are afforded equal priority to claims of life insurance and annuity policyholders under insolvency provisions of Iowa Insurance Laws. We are authorized to issue up to $4.0 billion of funding agreements under a program established in 1998 to support the prospective issuance of medium term notes by an unaffiliated entity in non-U.S. markets. As of December 31, 2010 and 2009, $2,055.4 million and $2,502.2 million, respectively, of liabilities are outstanding with respect to the issuance outstanding under this program. We do not anticipate any new issuance activity under this program as we are authorized to issue up to Euro 4.0 billion (approximately USD$5.3 billion) of funding agreements under a program established in 2006 to support the prospective issuance of medium term notes by an unaffiliated entity in non-U.S. markets. The unaffiliated entity is an unconsolidated special purpose vehicle. As of December 31, 2010 and 2009, $1,340.0 million and $1,404.2 million, respectively, of liabilities are outstanding with respect to the issuances outstanding under this program. In addition, we were authorized to issue up to $7.0 billion of funding agreements under a program established in 2001 to support the prospective issuance of medium term notes by an unaffiliated entity in both domestic and international markets. The unaffiliated entity is an unconsolidated qualifying special purpose entity. As of December 31, 2010 and 2009, $2,224.7 million and $2,474.0 million, respectively, of liabilities are being held with respect to the issuance outstanding under this program. We do not anticipate any new issuance activity under this program, given our December 2005 termination of the dealership agreement for this program and the availability of the SEC-registered program described in the following paragraph. We were authorized to issue up to $4.0 billion of funding agreements under a program established in March 2004 to support the prospective issuance of medium term notes by unaffiliated entities in both domestic and international markets. In February 2006, this program was amended to authorize issuance of up to an additional $5.0 billion in recognition of the use of nearly all $4.0 billion of initial issuance authorization. In recognition of the use of nearly all $9.0 billion, this program was amended in November 2007 to authorize issuance of up to an additional $5.0 billion. Under this program, both the notes and the supporting funding agreements are registered with the SEC. As of December 31, 2010 and 2009, $3,597.8 million and $5,122.4 million, respectively, of liabilities are being held with respect to the issuance outstanding under this program. In contrast with direct funding agreements, GIC issuances and the other three funding agreement-backed medium term note programs described above, our payment obligations on each funding agreement issued under this SEC-registered program are guaranteed by PFG. Due to a downturn in the credit market, we reduced the amount of medium term note issuances in 2008 and had no issuances in 2009 and 2010. As economic conditions change, we will reassess the issuance of funding agreements to these medium term note programs. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 9. Insurance Liabilities  (continued) Future Policy Benefits and Claims Activity associated with unpaid disability and health claims is summarized as follows: For the year ended December 31, (in millions) Balance at beginning of year $ 1,025.6 $ 991.8 $ 964.3 Incurred: Current year Prior years Total incurred Payments: Current year Prior years Total payments Balance at end of year: Current year Prior years Total balance at end of year $ 1,061.8 $ 1,025.6 $ 991.8 Supplemental information: Claim adjustment expense liabilities $ 42.7 $ 40.7 $ 39.1 Reinsurance recoverables Incurred liability adjustments relating to prior years, which affected current operations during 2010, 2009 and 2008, resulted in part from developed claims for prior years being different than were anticipated when the liabilities for unpaid disability and health claims were originally estimated. These trends have been considered in establishing the current year liability for unpaid disability and health claims. 10. Debt Short-Term Debt As of both December 31, 2010 and 2009, we had credit facilities with various financial institutions in an aggregate amount of $644.0 million. As of December 31, 2010 and 2009, we had $294.4 million and $312.1 million, respectively, of outstanding borrowings related to our credit facilities, which consisted of a payable to PFSI, with zero assets pledged as support as of December 31, 2010. Interest paid on intercompany debt was $1.3 million, $1.3 million and $8.3 million during 2010, 2009 and 2008. The weighted-average interest rate on short-term borrowings as of both December 31, 2010 and 2009, was 0.4%. Long-Term Debt The components of long-term debt were as follows: December 31, (in millions) 8% surplus notes payable, due 2044 $ 99.3 $ 99.2 Other mortgages and notes payable Total long-term debt $ 120.4 $ 120.8 The amounts included above are net of the discount and premium associated with issuing these notes, which are being amortized to expense over their respective terms using the interest method. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 10. Debt  (continued) On March 10, 1994, we issued $100.0 million of surplus notes due March 1, 2044, at an 8% annual interest rate. None of our affiliates hold any portion of the notes. Each payment of interest and principal on the notes, however, may be made only with the prior approval of the Commissioner of Insurance of the State of Iowa (the Commissioner) and only to the extent that we have sufficient surplus earnings to make such payments. Interest of $8.0 million for each of the years ended December 31, 2010, 2009 and 2008 was approved by the Commissioner, and charged to expense. Subject to Commissioner approval, the notes due March 1, 2044, may be redeemed at our election on or after March 1, 2014, in whole or in part at a redemption price of approximately 102.3% of par. The approximate 2.3% premium is scheduled to gradually diminish over the following ten years. These notes may be redeemed on or after March 1, 2024, at a redemption price of 100% of the principal amount plus interest accrued to the date of redemption. The non-recourse mortgages, other mortgages and notes payable are primarily financings for real estate developments. Outstanding principal balances as of December 31, 2010, ranged from $5.8 million to $8.9 million per development with interest rates generally ranging from 5.5% to 5.8%. Outstanding principal balances as of December 31, 2009, ranged from $5.9 million to $9.1 million per development with interest rates generally ranging from 5.5% to 5.8%. Outstanding debt is secured by the underlying real estate properties, which were reported as real estate on our consolidated statements of financial position with a carrying value of $29.6 million and $30.1 million as of December 31, 2010 and 2009, respectively. At December 31, 2010, future annual maturities of the long-term debt were as follows (in millions): Year ending December 31: $ 0.4  Thereafter Total future maturities of the long-term debt $ 120.4 11. Income Taxes Income Tax Expense Our income tax expense (benefit) was as follows: For the year ended December 31, (in millions) Current income taxes: U.S. federal $ 120.0 $ 140.4 $ 116.0 State and foreign Total current income taxes Deferred income taxes Total income taxes $ 120.4 $ 124.8 $ 44.3 Effective Income Tax Rate Our provision for income taxes may not have the customary relationship of taxes to income. A reconciliation between the U.S. corporate income tax rate and the effective income tax rate is as follows: For the year ended December 31, U.S. corporate income tax rate 35% 35% 35% Dividends received deduction Interest exclusion from taxable income Other 2  Effective income tax rate 19% 19% 10% Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 11. Income Taxes  (continued) Unrecognized Tax Benefits A summary of the changes in unrecognized tax benefits follows. For the year ended December 31, (in millions) Balance at beginning of year $ 52.6 $ 62.9 Additions based on tax positions related to the current year Additions for tax positions of prior years Reductions for tax positions related to the current year Reductions for tax positions of prior years  Settlements  Balance at end of year (1) $ 53.0 $ 52.6 Of this amount, $20.5 million, if recognized, would reduce the 2010 effective income tax rate. We recognize interest and penalties related to uncertain tax positions in operating expenses. As of December 31, 2010 and 2009, we had recognized $23.4 million and $22.5 million of accumulated pre-tax interest and penalties related to unrecognized tax benefits, respectively. Net Deferred Income Taxes Significant components of our net deferred income taxes were as follows: December 31, (in millions) Deferred income tax assets: Net unrealized losses on available-for-sale securities $  $ 375.4 Insurance liabilities Net operating and capital loss carryforwards Postretirement benefits Stock-based compensation Other deferred income tax assets Gross deferred income tax assets Valuation allowance  Total deferred income tax assets Deferred income tax liabilities: Deferred policy acquisition costs Net unrealized gains on available-for-sale securities  Real estate Intangible assets Other deferred income tax liabilities Total deferred income tax liabilities Total net deferred income tax assets (liabilities) $ (267.8) $ 387.2 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 11. Income Taxes  (continued) Net deferred income taxes by jurisdiction are as follows: December 31, (in millions) Deferred income tax assets: U.S. $  $ 392.1 Deferred income tax liabilities: U.S.  State Total net deferred income tax assets (liabilities) $ (267.8) $ 387.2 No valuation allowance was provided on the deferred income tax asset attributable to the net unrealized losses on available-for-sale securities as of December 31, 2009. This deferred tax asset reversed during 2010 to a deferred tax liability position attributable to the net unrealized gains on available-for-sale securities as of December 31, 2010. The total deferred income tax asset also includes capital and net operating loss carryforwards for tax purposes available to offset future capital gains and taxable income, respectively. The total capital loss carryforward, available to offset future capital gains, was $209.1 million as of December 31, 2010. If not used, this remaining capital loss carryforward generated in 2009 will expire in 2014. Domestic state net operating loss carryforwards were $0.8 million as of December 31, 2010, and will expire between 2017 and 2029. We maintain valuation allowances by jurisdiction against the deferred income tax assets related to certain of these carryforwards, as utilization of these income tax benefits fail the more likely than not criteria in certain jurisdictions. A valuation allowance has been recorded on income tax benefits associated with state net operating loss carryforwards and foreign net operating loss carryforwards. Adjustments to the valuation allowance will be made if there is a change in managements assessment of the amount of the deferred income tax asset that is more likely than not to be realized. Accumulated net operating losses of $640.8 million and $485.2 million at December 31, 2010 and 2009, respectively, are attributed to captive reinsurance companies that are temporarily excluded from our consolidated U.S. federal income tax return. These net operating losses will expire between 2021 and 2025. One of the captive reinsurance companies will be able to join the consolidated U.S. federal income tax return in 2012, with the other in 2013. All accumulated net operating losses are anticipated to be utilized before expiration. Therefore, no valuation allowance has been provided for the deferred income tax assets attributable to these net operating losses. Other Tax Information The Internal Revenue Service (IRS) has completed examination of the consolidated federal income tax returns for years prior to 2004. We are contesting certain issues and have filed suit in the Court of Federal Claims, requesting refunds for the years 1995-2003. We are also litigating a partnership issue for the years 2002-2003 in the federal district court of Iowa. We had $229.1 million and $241.0 million of current income tax receivables associated with outstanding audit issues reported as other assets in our consolidated statements of financial position as of December 31, 2010 and 2009, respectively. We do not expect the litigation to be resolved within the next twelve months. The IRS commenced examination of the U.S. consolidated federal income tax returns for 2004-2005 in March 2007. The fieldwork is substantially complete and the final report is expected to be received sometime in the first or second quarter of 2011. The statute of limitations for the 2004-2005 tax years expires on September 15, 2011. The IRS commenced examination of the U.S. consolidated federal income tax returns for 2006-2007 in March 2009 and of the tax return for 2008 in January 2010. We do not believe there is a reasonable possibility that the total amount of unrecognized tax benefits will significantly increase or decrease in the next twelve months. We believe that we have adequate defenses against, or sufficient provisions for, the contested issues, but final resolution of the contested issues could take several years while legal remedies are pursued. Consequently, we do not expect the ultimate resolution of issues from tax years 1995 - 2003 to have a material impact on our net income. Similarly, we believe there are adequate defenses against, or sufficient provisions for, any challenges that might arise in tax years subsequent to 2003. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits We have post-retirement benefit plans covering substantially all of our employees and certain agents, including employees of other companies affiliated with our ultimate parent, PFG ("affiliated companies"). Actuarial information regarding the status of the post-retirement benefit plans is calculated for the total plan only. The affiliated company portion of the actuarial present value of the accumulated or projected benefit obligations, or net assets available for benefits, is not separately determined. However, we are reimbursed for employee benefits related to the affiliated companies. The reimbursement is not reflected in our employee and agent benefits disclosures. We have defined benefit pension plans covering substantially all of our employees and certain agents. Some of these plans provide supplemental pension benefits to employees and agents with salaries and/or pension benefits in excess of the qualified plan limits imposed by federal tax law. The employees and agents are generally first eligible for the pension plans when they reach age 21. For plan participants employed prior to January 1, 2002, the pension benefits are based on the greater of a final average pay benefit or a cash balance benefit. The final average pay benefit is based on the years of service and generally the employee's or agent's average annual compensation during the last five years of employment. Partial benefit accrual of final average pay benefits is recognized from first eligibility until retirement based on attained service divided by potential service to age 65 with a minimum of 35 years of potential service. The cash balance portion of the plan started on January 1, 2002. An employee's account is credited with an amount based on the employee's salary, age and service. These credits accrue with interest. For plan participants hired on and after January 1, 2002, only the cash balance plan applies. Our policy is to fund the cost of providing pension benefits in the years that the employees and agents are providing service to us. Our funding policy for the qualified defined benefit plan is to contribute an amount annually at least equal to the minimum annual contribution required under the Employee Retirement Income Security Act (ERISA), and, generally, not greater than the maximum amount that can be deducted for federal income tax purposes. Our funding policy for the nonqualified benefit plan is to fund the plan in the years that the employees are providing service, taking into account the funded status of the trust. While we designate assets to cover the computed liability of the nonqualified plan, the assets are not included as part of the asset balances presented in this footnote as they do not qualify as plan assets in accordance with U.S. GAAP. We also provide certain health care, life insurance and long-term care benefits for retired employees. Subsidized retiree health benefits are provided for employees hired prior to January 1, 2002. Employees hired after December 31, 2001, have access to retiree health benefits but it is intended that they pay for the full cost of the coverage. The health care plans are contributory with participants' contributions adjusted annually. The contributions are based on the number of years of service and age at retirement for those hired prior to January 1, 2002, who retired prior to January 1, 2011. For employees hired prior to January 1, 2002, who retire on or after January 1, 2011, the contributions are 60% of the expected cost. As part of the substantive plan, the retiree health contributions are assumed to be adjusted in the future as claim levels change. The life insurance plans are contributory for a small group of previously grandfathered participants that have elected supplemental coverage and dependent coverage. Covered employees are first eligible for the health and life postretirement benefits when they reach age 57 and have completed ten years of service with us. Retiree long-term care benefits are provided for employees whose retirement was effective prior to July 1, 2000. Our policy is to fund the cost of providing retiree benefits in the years that the employees are providing service, taking into account the funded status of the trust. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) Obligations and Funded Status The plans' combined funded status, reconciled to amounts recognized in the consolidated statements of financial position and consolidated statements of operations, was as follows: Other postretirement Pension benefits benefits December 31, December 31, (in millions) Change in benefit obligation Benefit obligation at beginning of year $ (1,797.4) $ (1,712.1) $ (360.1) $ (335.0) Service cost Interest cost Actuarial gain (loss) Participant contributions   Benefits paid Amount recognized due to special events    Plan amendment    Other Benefit obligation at end of year $ (1,933.8) $ (1,797.4) $ (162.6) $ (360.1) Change in plan assets Fair value of plan assets at beginning of year $ 1,250.3 $ 1,010.5 $ 421.5 $ 362.0 Actual return on plan assets Employer contribution Participant contributions   Benefits paid Fair value of plan assets at end of year $ 1,417.7 $ 1,250.3 $ 471.7 $ 421.5 Amount recognized in statement of financial position Other assets $  $  $ 309.4 $ 78.4 Other liabilities Total $ (516.1) $ (547.1) $ 309.1 $ 61.4 Amount recognized in accumulated other comprehensive (income) loss Total net actuarial loss $ 469.7 $ 564.9 $ 10.2 $ 104.1 Prior service benefit Pre-tax accumulated other comprehensive (income) loss $ 428.1 $ 512.2 $ (138.6) $ 97.3 The accumulated benefit obligation for all defined benefit pension plans was $1,811.7 million and $1,640.5 million at December 31, 2010 and 2009, respectively. Employer contributions to the pension plans include contributions made directly to the qualified pension plan assets and contributions from corporate assets to pay nonqualified pension benefits. Benefits paid from the pension plans include both qualified and nonqualified plan benefits. Nonqualified pension plan assets are not included as part of the asset balances presented in this footnote. The nonqualified pension plan assets are held in Rabbi trusts for the benefit of all nonqualified plan participants. The assets held in a Rabbi trust are available to satisfy the claims of general creditors only in the event of bankruptcy. Therefore, these assets are fully consolidated in our consolidated statements of financial position and are not reflected in our funded status as they do not qualify as plan assets under U.S. GAAP. The market value of assets held in these trusts was $265.3 million and $245.1 million as of December 31, 2010 and 2009, respectively. Pension Plan Changes and Plan Gains/Losses On January 1, 2010, benefits under the Principal Pension Plan are frozen for certain participants. This change was recognized as a prior service cost and resulted in a decrease in liabilities as of December 31, 2009. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) For the year ended December 31, 2010, the pension plans had a loss primarily due to a decrease in the discount rate and a change in the mortality assumption. The plans also had a gain resulting from asset returns greater than expected. The net result was an actuarial gain for the year ended December 31, 2010. For the year ended December 31, 2009, the pension plans had an actuarial loss primarily due to a greater than expected cost of living adjustment and greater number of early retirements. Other Postretirement Plan Changes and Plan Gains/Losses On December 8, 2003, the Medicare Prescription Drug, Improvement and Modernization Act of 2003 (the Medicare Modernization Act) was signed into law. The Medicare Modernization Act introduced a prescription drug benefit under Medicare (Medicare Part D) as well as a federal subsidy to sponsors of retiree medical benefit plans. During each of the years ended December 31, 2010, 2009 and 2008, the Medicare subsidies we received and accrued for were $0.8 million. An actuarial gain occurred during 2010 for the other postretirement benefit plans. This was due to a decrease in the trend and claim cost assumptions and greater than expected increase in the medical premium equivalents. This was partially offset by the decrease in the discount rate. An actuarial loss occurred during 2009 for the other postretirement benefit plans. This was due to a less than expected increase in retiree contributions, an increase in assumed health care costs for our agents and an increase in the trend assumption. Impact of Amendment to Retiree Health Benefits In September 2010, an amendment to retiree health benefits was announced. This amendment, which is effective for individuals retiring on or after January 1, 2011, resulted in a plan remeasurement as of September 30, 2010. Under this amendment, the company-paid subsidy for pre-Medicare-eligible coverage will be 40% and the cost of coverage for Medicare-eligible retirees (or their dependents) will no longer be subsidized. Prior to amendment, the subsidy calculation was complex and varied based on age and service with the company at the time of retirement. In addition to the changes for individuals retiring on or after January 1, 2011, the plan was simplified to a single consolidated plan design, the coordination with Medicare was changed for certain post-1984 retirees and the method for determining the premium equivalent rate was changed to be based solely on retiree experience. For the remeasurement of the retiree health benefits as of September 30, 2010, the assumptions used were a 5.40% discount rate to determine the benefit obligation; a 7.25% weighted-average expected long-term return on plan assets used to determine the net periodic benefit cost; and a health care cost initial trend rate of 9.5% pre-Medicare and 9.0% post-Medicare, decreasing to an ultimate rate of 5.0% in the year 2022. The plan amendment resulted in a $153.6 million reduction to the accumulated postretirement benefit obligation as of September 30, 2010. The plan amendment and remeasurement resulted in a $14.0 million reduction in the 2010 net periodic postretirement benefit cost, which was reflected in the fourth quarter of 2010. Impact from Exit of Group Medical Insurance Business On September 30, 2010, we announced our decision to exit the group medical insurance business and entered into an agreement with United Healthcare Services, Inc. to renew medical insurance coverage for our customers as the business transitions. Our exit from the group medical insurance business will result in a curtailment associated with the pension and other postretirement benefits of the impacted employees. We have determined that the curtailment will result in a gain, which will be recognized quarterly in our consolidated financial statements as impacted employees are terminated. In the fourth quarter of 2010, the curtailment gain recognized was $0.9 million for the pension benefits and $2.6 million for the other postretirement benefits from the accelerated recognition of the existing prior service benefits. Also in the fourth quarter of 2010, the recognition of terminations resulted in a $0.2 million increase in the accumulated postretirement benefit obligation resulting from losses associated with individuals who were retirement eligible at termination exceeding the gains associated with those individuals who were not retirement eligible at termination. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) Information for Pension Plans with an Accumulated Benefit Obligation in Excess of Plan Assets For 2010 and 2009, both the qualified and nonqualified plans had accumulated benefit obligations in excess of plan assets. As noted previously, the nonqualified plans have assets that are deposited in trusts that fail to meet the U.S. GAAP requirements to be included in plan assets; however, these assets are included in our consolidated statements of financial position. December 31, (in millions) Projected benefit obligation $ 1,933.8 $ 1,797.4 Accumulated benefit obligation Fair value of plan assets Information for Other Postretirement Benefit Plans with an Accumulated Postretirement Benefit Obligation in Excess of Plan Assets December 31, (in millions) Accumulated postretirement benefit obligation $ 1.5 $ 98.7 Fair value of plan assets Components of Net Periodic Benefit Cost Pension benefits Other postretirement benefits For the year ended December 31, (in millions) Service cost $ 45.6 $ 51.4 $ 62.0 $ 8.8 $ 11.3 $ 10.5 Interest cost Expected return on plan assets Amortization of prior service benefit Recognized net actuarial (gain) loss Amount recognized due to special events     Net periodic benefit cost (income) $ 109.5 $ 157.6 $ 15.4 $ (11.3) $ 12.3 $ (22.6) For 2008, 2009 and 2010, we used a December 31 measurement date in connection with our adoption of required measurement date guidance. Net periodic benefit cost shown above for 2008 covers the period of 15 months from October 1, 2007, through December 31, 2008. Net periodic benefit cost for the period from October 1, 2007, to December 31, 2007, was recognized as a direct adjustment to retained earnings during 2008 as required by the measurement date guidance. The breakdown of 2008 net periodic benefit cost between the two periods was as follows: Pension benefits Other postretirement benefits 10/1/07- 1/1/08- 10/1/07- 1/1/08- 12/31/07 12/31/08 Total 12/31/07 12/31/08 Total (in millions) Net periodic benefit cost (income) $ 3.1 $ 12.3 $ 15.4 $ (4.5) $ (18.1) $ (22.6) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) The pension plans' actuarial gains and losses are amortized using a straight-line amortization method over the average remaining service period of plan participants. For the qualified pension plan, gains and losses are amortized without use of the 10% allowable corridor. For the nonqualified pension plans and other postretirement benefit plans, the corridors allowed are used. Other postretirement Pension benefits benefits For the year ended December 31, (in millions) Other changes recognized in accumulated other comprehensive (income) loss Net actuarial gain $ (27.5) $ (110.7) $ (89.8) $ (39.6) Prior service benefit   Amortization of net loss Amortization of prior service benefit Total recognized in pre-tax accumulated other comprehensive income $ (84.1) $ (216.5) $ (46.8) Total recognized in net periodic benefit cost and pre-tax accumulated other comprehensive (income) loss $ 25.4 $ (58.9) $ (34.5) Net actuarial (gain) loss and net prior service cost benefit have been recognized in AOCI. The estimated net actuarial (gain) loss and prior service cost (benefit) that will be amortized from AOCI into net periodic benefit cost for the pension benefits during the 2011 fiscal year are $62.8 million and $(9.8) million, respectively. The estimated net actuarial (gain) loss and prior service cost (benefit) for the postretirement benefits that will be amortized from AOCI into net periodic benefit cost during the 2011 fiscal year are $0.4 million and $(29.7) million, respectively. The estimated amortization of net actuarial (gain) loss does not reflect future curtailment recognition. Assumptions Weighted-average assumptions used to determine benefit obligations as disclosed under the Obligations and Funded Status section Other postretirement Pension benefits benefits For the year ended December 31, Discount rate 5.65% 6.00% 5.65% 6.00% Rate of compensation increase 5.00% 5.00% 5.00% 5.00% Weighted-average assumptions used to determine net periodic benefit cost Pension benefits Other postretirement benefits For the year ended December 31, Discount rate 6.00% 6.00% 6.30% 6.00% 6.00% 6.30% Expected long-term return on plan assets 8.00% 8.00% 8.25% 7.30% 7.30% 7.30% Rate of compensation increase 5.00% 5.00% 5.00% 5.00% 5.00% 5.00% For the pension benefits, the expected return on plan assets is the long-term rate we expect to be earned based on the plans investment strategy. Historical and expected future returns of multiple asset classes were analyzed to develop a risk free rate of return and risk premiums for each asset class. The overall rate for each asset class was developed by combining a long- term inflation component, the risk free real rate of return and the associated risk premium. A weighted average rate was developed based on those overall rates and the target asset allocation of the plans. For other postretirement benefits, the 7.3% expected long-term return on plan assets for 2010 is based on the weighted average expected long-term asset returns for the medical, life and long-term care plans. The expected long-term rates for the medical, life and long-term care plans are 7.25%, 7.75% and 5.85%, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) Assumed Health Care Cost Trend Rates December 31, Health care cost trend rate assumed for next year under age 65 9.5% 11.0% Health care cost trend rate assumed for next year age 65 and over 9.0% 10.5% Rate to which the cost trend rate is assumed to decline (the ultimate trend rate) 5.0% 5.0% Year that the rate reaches the ultimate trend rate Assumed health care cost trend rates have a significant effect on the amounts reported for the health care plans. A one- percentage-point change in assumed health care cost trend rates would have the following effects: 1-percentage- 1-percentage- point increase point decrease (in millions) Effect on total of service cost and interest cost components $ 4.2 $ Effect on accumulated postretirement benefit obligation Pension Plan and Other Postretirement Benefit Plan Assets Fair value is defined as the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels.  Level 1  Fair values are based on unadjusted quoted prices in active markets for identical assets. Our Level 1 assets include cash, fixed income investment funds and exchange traded equity securities.  Level 2  Fair values are based on inputs other than quoted prices within Level 1 that are observable for the asset, either directly or indirectly. Our Level 2 assets primarily include fixed income and equity investment funds.  Level 3  Fair values are based on significant unobservable inputs for the asset. Our Level 3 assets include a real estate investment fund and a general account investment of ours. Our pension plan assets consist of investments in separate accounts. Net asset value (NAV) of the separate accounts is calculated in a manner consistent with U.S. GAAP for investment companies and is determinative of their fair value. Several of the separate accounts invest in publicly quoted mutual funds or actively managed stocks. The fair value of the underlying mutual funds or stock is used to determine the NAV of the separate account, which is not publicly quoted. Some of the separate accounts also invest in fixed income securities. The fair value of the underlying securities is based on quoted prices of similar assets and used to determine the NAV of the separate account. One separate account invests in real estate, for which the fair value of the underlying real estate is based on unobservable inputs and used to determine the NAV of the separate account. The fair value of the underlying real estate is estimated using discounted cash flow valuation models that utilize public real estate market data inputs such as transaction prices, market rents, vacancy levels, leasing absorption, market cap rates and discount rates. In addition, each property is appraised annually by an independent appraiser. Our other postretirement benefit plan assets consist of cash, investments in fixed income security portfolios and investments in equity security portfolios. Because of the nature of cash, its carrying amount approximates fair value. The fair value of fixed income investment funds, U.S. equity portfolios and international equity portfolios is based on quoted prices in active markets for identical assets. The fair value of our general account investment is the amount the plan would receive if withdrawing funds from this participating contract. The amount that would be received is calculated using a cash-out factor based on an associated pool of general account fixed income securities. The cash-out factor is a ratio of the asset investment value of these securities to asset book value. As the investment values change, the cash-out factor is adjusted, impacting the amount the plan receives at measurement date. To determine investment value for each category of assets, we project cash flows. This is done using contractual provisions for the assets, with adjustment for expected prepayments and call provisions. Projected cash flows are discounted to present value for each asset category. Interest rates for discounting are based on current rates on similar new assets in the general account based on asset strategy. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) Pension Plan Assets The fair value of the qualified pension plans assets by asset category as of the most recent measurement date is as follows: As of December 31, 2010 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Asset category U.S. large cap equity portfolios (1) $ 580.9 $  $ 580.9 $  U.S. small/mid cap equity portfolios (2)   International equity portfolios (3)   Fixed income security portfolios (4)   Real estate investment portfolios: Real estate investment trusts (5)   Direct real estate investments (6)   Total $ 1,417.7 $  $ 1,333.0 $ 84.7 As of December 31, 2009 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Asset category U.S. large cap equity portfolios (1) $ 555.5 $  $ 555.5 $  U.S. small/mid cap equity portfolios (2)   International equity portfolios (3)   Fixed income security portfolios (4)   Real estate investment portfolios: Real estate investment trusts (5)   Direct real estate investments (6)   Total $ 1,250.3 $  $ 1,196.3 $ The portfolios invest primarily in publicly traded equity securities of large U.S. companies. The portfolios invest primarily in publicly traded equity securities of mid-sized and small U.S. companies. The portfolios invest primarily in publicly traded equity securities of non-U.S. companies. The portfolios invest in various fixed income securities, primarily of U.S. origin. These include, but are not limited to, corporate bonds, mortgage-backed securities, commercial mortgage-backed securities, U.S. Treasury securities, agency securities, asset-backed securities and collateralized mortgage obligations. The portfolio invests primarily in publicly traded securities of U.S. equity real estate investment trusts. The portfolio invests primarily in U.S. commercial real estate properties. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) The reconciliation for all assets measured at fair value using significant unobservable inputs (Level 3) is as follows: For the year ended December 31, 2010 Actual return gains (losses) on Beginning plan assets Ending asset Relating to asset balance as assets still Relating to balance of held at the assets sold Purchases, Transfers as of December reporting during the sales and in (out) of December 31, 2009 date period settlements Level 3 31, 2010 (in millions) Asset category Direct real estate investments $ 54.0 $ 10.7 $  $ 20.0 $  $ 84.7 Total $ 54.0 $ 10.7 $  $ 20.0 $  $ 84.7 For the year ended December 31, 2009 Actual return gains (losses) on plan assets Ending Beginning Relating to asset asset assets still Relating to balance balance as held at the assets sold Purchases, Transfers as of of January reporting during the sales and in (out) of December 1, 2009 date period settlements Level 3 31, 2009 (in millions) Asset category Direct real estate investments $ 78.8 $ (24.8) $  $  $  $ 54.0 Total $ 78.8 $ (24.8) $  $  $  $ 54.0 We have established an investment policy that provides the investment objectives and guidelines for the pension plan. Our investment strategy is to achieve the following:  Obtain a reasonable long-term return consistent with the level of risk assumed and at a cost of operation within prudent levels. Performance benchmarks are monitored.  Ensure sufficient liquidity to meet the emerging benefit liabilities for the plan.  Provide for diversification of assets in an effort to avoid the risk of large losses and maximize the investment return to the pension plan consistent with market and economic risk. In administering the qualified pension plans asset allocation strategy, we consider the projected liability stream of benefit payments, the relationship between current and projected assets of the plan and the projected actuarial liabilities streams, the historical performance of capital markets adjusted for the perception of future short- and long-term capital market performance and the perception of future economic conditions. According to our investment policy, the target asset allocation for the qualified plan is: Asset category Target allocation U.S. equity portfolios 35% - 60% International equity portfolios 5% - 20% Fixed income security portfolios 20% - 37% Real estate investment portfolios 3% - 10% Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) Other Postretirement Benefit Plan Assets The fair value of the other postretirement benefit plans assets by asset category as of the most recent measurement date is as follows: As of December 31, 2010 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Asset category Cash and cash equivalents $ 1.3 $ 1.3 $  $  Fixed income security portfolios: Fixed income investment funds (1)   Principal Life general account investment (2)   U.S. equity portfolios (3)  International equity portfolios (4)  Total $ 471.7 $ 373.1 $ 54.1 $ 44.5 As of December 31, 2009 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Asset category Cash and cash equivalents $ 1.0 $ 1.0 $  $  Fixed income security portfolios: Fixed income investment funds (1)   Principal Life general account investment (2)   U.S. equity portfolios (3)  International equity portfolios (4)  Total $ 421.5 $ 328.9 $ 47.1 $ 45.5 The portfolios invest in various fixed income securities, primarily of U.S. origin. These include, but are not limited to, corporate bonds, mortgage-backed securities, commercial mortgage-backed securities, U.S. Treasury securities, agency securities, asset-backed securities and collateralized mortgage obligations. The general account is invested in various fixed income securities. The portfolios invest primarily in publicly traded equity securities of large U.S. companies. The portfolios invest primarily in publicly traded equity securities of non-U.S. companies. As of December 31, 2010 and 2009, respectively, $54.1 million and $47.1 million of assets in the U.S. equity and international equity portfolios were included in a trust owned life insurance contract. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) The reconciliation for all assets measured at fair value using significant unobservable inputs (Level 3) is as follows: For the year ended December 31, 2010 Actual return gains (losses) on Beginning plan assets Ending asset Relating to asset balance as assets still Relating to balance of held at the assets sold Purchases, Transfers as of December reporting during the sales and in (out) of December 31, 2009 date period settlements Level 3 31, 2010 (in millions) Asset category Principal Life general account investment $ 45.5 $ 4.3 $  $ (5.3) $  $ 44.5 Total $ 45.5 $ 4.3 $  $ (5.3) $  $ 44.5 For the year ended December 31, 2009 Actual return gains (losses) on plan assets Ending Beginning Relating to asset asset assets still Relating to balance balance as held at the assets sold Purchases, Transfers as of of January reporting during the sales and in (out) of December 1, 2009 date period settlements Level 3 31, 2009 (in millions) Asset category Principal Life general account investment $ 54.9 $ (1.3) $  $ (8.1) $  $ 45.5 Total $ 54.9 $ (1.3) $  $ (8.1) $  $ 45.5 According to our investment policy, the target asset allocation for the other postretirement benefit plans is: Asset category Target allocation U.S. equity portfolios 45% - 65% International equity portfolios 5% - 15% Fixed income security portfolios 30% - 50% The investment strategies and policies for the other postretirement benefit plans are similar to those employed by the qualified pension plan. Contributions Our funding policy for the qualified pension plan is to fund the plan annually in an amount at least equal to the minimum annual contribution required under ERISA and, generally, not greater than the maximum amount that can be deducted for federal income tax purposes. We do not anticipate contributions will be needed to satisfy the minimum funding requirements of ERISA for our qualified plan. At this time, it is too early to estimate the amount that may be contributed, but it is possible that we may fund the plans in 2011 in the range of $60-$90 million. This includes funding for both our qualified and nonqualified pension plans. While we designate assets to cover the computed liability of the nonqualified plan, the assets are not included as part of the asset balances presented in this footnote as they do not qualify as plan assets in accordance with U.S. GAAP. We may contribute to our other postretirement benefit plans in 2011 pending future analysis. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) Estimated Future Benefit Payments The estimated future benefit payments, which reflect expected future service, and the expected amount of subsidy receipts under Medicare Part D are: Other postretirement benefits (gross benefit payments, including prescription drug Amount of Medicare Part D Pension benefits benefits) subsidy receipts (in millions) Year ending December 31: $ 76.9 $ 19.3 $ 0.9 2016-2020 The above table reflects the total estimated future benefits to be paid from the plan, including both our share of the benefit cost and the participants' share of the cost, which is funded by their contributions to the plan. The assumptions used in calculating the estimated future benefit payments are the same as those used to measure the benefit obligation for the year ended December 31, 2010. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Employee and Agent Benefits  (continued) The information that follows shows supplemental information for our defined benefit pension plans. Certain key summary data is shown separately for qualified and nonqualified plans. For the year ended December 31, Qualified Nonqualified Qualified Nonqualified plan plans Total plan plans Total (in millions) Amount recognized in statement of financial position Other assets $  $  $  $  $  $  Other liabilities Total $ (210.8) $ (305.3) $ (516.1) $ (249.9) $ (297.2) $ (547.1) Amount recognized in accumulated other comprehensive loss Total net actuarial loss $ 404.1 $ 65.6 $ 469.7 $ 495.0 $ 69.9 $ 564.9 Prior service cost benefit Total pre-tax accumulated other comprehensive loss $ 377.5 $ 50.6 $ 428.1 $ 461.1 $ 51.1 $ 512.2 Components of net periodic benefit cost Service cost $ 39.3 $ 6.3 $ 45.6 $ 41.8 $ 9.6 $ 51.4 Interest cost Expected return on plan assets   Amortization of prior service cost benefit Recognized net actuarial loss Amount recognized due to special events    Net periodic benefit cost $ 84.4 $ 25.1 $ 109.5 $ 126.4 $ 31.2 $ 157.6 Other changes recognized in accumulated other comprehensive (income) loss Net actuarial (gain) loss $ (28.4) $ 0.9 $ (27.5) $ (108.8) $ (1.9) $ (110.7) Prior service benefit    Amortization of net loss Amortization of prior service cost benefit Total recognized in pre-tax accumulated other comprehensive income $ (83.6) $ (0.5) $ (84.1) $ (200.6) $ (15.9) $ (216.5) Total recognized in net periodic benefit cost and pre- tax accumulated other comprehensive (income) loss $ 0.8 $ 24.6 $ 25.4 $ (74.2) $ 15.3 $ (58.9) In addition, we have defined contribution plans that are generally available to all U.S. employees and agents. Eligible participants could not contribute more than $16,500 of their compensation to the plans in 2010. Effective January 1, 2006, we made several changes to the retirement programs. In general, the pension and supplemental executive retirement plan benefit formulas were reduced, and the 401(k) matching contribution was increased. Employees who were ages 47 or older with at least ten years of service on December 31, 2005, could elect to retain the prior benefit provisions and forgo receipt of the additional matching contributions. The employees who elected to retain the prior benefit provisions are referred to as Grandfathered Choice Participants. We match the Grandfathered Choice Participant's contribution at a 50% contribution rate up to a maximum contribution of 3% of the participant's compensation. For all other participants, we match the participant's contributions at a 75% contribution rate up to a maximum of 6% of the participant's compensation. The defined contribution plans allow employees to choose among various investment options, including PFG common stock. We contributed $35.7 million, $33.9 million and $41.2 million in 2010, 2009 and 2008, respectively, to our qualified defined contribution plans. We also have nonqualified deferred compensation plans available to select employees and agents that allow them to defer compensation amounts in excess of limits imposed by federal tax law with respect to the qualified plans. In 2010, we matched the Grandfathered Choice Participant's deferral at a 50% match deferral rate up to a maximum matching deferral of 3% of the participant's compensation. For all other participants, we matched the participant's deferral at a 75% match deferral rate up to a maximum matching deferral of 6% of the participant's compensation. We contributed $2.8 million, $4.6 million and $7.3 million in 2010, 2009 and 2008, respectively, to our nonqualified deferred compensation plans. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Contingencies, Guarantees and Indemnifications Litigation and Regulatory Contingencies We are regularly involved in litigation, both as a defendant and as a plaintiff, but primarily as a defendant. Litigation naming us as a defendant ordinarily arises out of our business operations as a provider of asset management and accumulation products and services, life, health and disability insurance. Some of the lawsuits are class actions, or purport to be, and some include claims for unspecified or substantial punitive and treble damages. In addition, regulatory bodies such as state insurance departments, the Securities Exchange Commission, the Financial Industry Regulatory Authority, the Department of Labor and other regulatory agencies regularly make inquiries and conduct examinations or investigations concerning our compliance with, among other things, insurance laws, securities laws, ERISA and laws governing the activities of broker-dealers. We receive requests from regulators and other governmental authorities relating to industry issues and may receive additional requests, including subpoenas and interrogatories, in the future. On November 8, 2006, a trustee of Fairmount Park Inc. Retirement Savings Plan filed a putative class action lawsuit the United States District Court for the Southern District of Illinois against us. Our motion to transfer venue was granted and the case is now pending in the Southern District of Iowa. The complaint alleged, among other things, that we breached our alleged fiduciary duties while performing services to 401(k) plans by failing to disclose, or adequately disclose, to employers or plan participants the fact that we receive revenue sharing fees from mutual funds that are included in its pre-packaged 401(k) plans and allegedly failed to use the revenue to defray the expenses of the services provided to the plans. Plaintiff further alleged that these acts constitute prohibited transactions under ERISA. Plaintiff sought to certify a class of all retirement plans to which we were a service provider and for which we received and retained revenue sharing fees from mutual funds. On August 27, 2008, the plaintiff's motion for class certification was denied. The plaintiffs new motion for class certification, filed May 11, 2009, was stricken by the court on March 31, 2010. We continue to aggressively defend the lawsuit. On October 28, 2009, Judith Curran filed a derivative action lawsuit on behalf of Principal Funds, Inc. Strategic Asset Management Portfolios in the United States District Court for the Southern District of Iowa against Principal Management Corporation, Principal Global Investors, LLC, and Principal Funds Distributor, Inc. (the Curran Defendants). The lawsuit alleges the Curran Defendants breached their fiduciary duty under Section 36(b) of the Investment Company Act by charging advisory fees and distribution fees that were excessive. The Curran Defendants filed a motion to dismiss the case on January 29, 2010. That motion was granted in part and overruled in part. Principal Global Investors, LLC was dismissed from the suit. The remaining Curran Defendants are aggressively defending the lawsuit. On December 2, 2009 and December 4, 2009, two plaintiffs, Cruise and Mullaney, each filed putative class action lawsuits in the United States District Court for the Southern District of New York against us, PFG, Principal Global Investors, LLC, and Principal Real Estate Investors, LLC (the Cruise/Mullaney Defendants). The lawsuits alleged the Cruise/Mullaney Defendants failed to manage the Principal U.S. Property Separate Account (PUSPSA) in the best interests of investors, improperly imposed a withdrawal freeze on September 26, 2008, and instituted a withdrawal queue to honor withdrawal requests as sufficient liquidity became available. Plaintiffs allege these actions constitute a breach of fiduciary duties under ERISA. Plaintiffs seek to certify a class including all qualified ERISA plans and the participants of those plans that invested in PUSPSA between September 26, 2008, and the present that have suffered losses caused by the queue. The two lawsuits, as well as two subsequently filed complaints asserting similar claims, have been consolidated and are now known as In re Principal U.S. Property Account Litigation . On April 22, 2010, an order was entered granting the motion made by the Cruise/Mullaney Defendants for change of venue to the United States District Court for the Southern District of Iowa. The plaintiffs have filed a Consolidated Complaint adding five new plaintiffs. The Cruise/Mullaney Defendants are aggressively defending the lawsuit. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Contingencies, Guarantees and Indemnifications  (continued) On July 1, 2010, Debra and Russell Hurd filed a putative class action lawsuit in the United States District Court for the Southern District of Iowa against us and PFG (the Hurd Defendants). The complaint alleges the Hurd Defendants underpay out-of-network health claims by using an allegedly flawed database to calculate usual and customary charges. Plaintiffs are suing on behalf of "all participants and/or beneficiaries in group health plans in the United States issued, insured or administered by [us] as to which [we] have administered claims and/or paid or denied benefits for out-of-network benefit claims." The complaint alleged four causes of action, all based on violations of ERISA. The Hurd Defendants filed a stipulated dismissal with prejudice on December 8, 2010. While the outcome of any pending or future litigation or regulatory matter cannot be predicted, management does not believe that any pending litigation or regulatory matter will have a material adverse effect on our business or financial position. The outcome of such matters is always uncertain, and unforeseen results can occur. It is possible that such outcomes could materially affect net income in a particular quarter or annual period. Guarantees and Indemnifications In the normal course of business, we have provided guarantees to third parties primarily related to a former subsidiary, joint ventures and industrial revenue bonds. These agreements generally expire through 2019. The maximum exposure under these agreements as of December 31, 2010, was approximately $226.0 million. At inception, the fair value of such guarantees was insignificant. In addition, we believe the likelihood is remote that material payments will be required. Therefore, any liability accrued within our consolidated statements of financial position is insignificant. Should we be required to perform under these guarantees, we generally could recover a portion of the loss from third parties through recourse provisions included in agreements with such parties, the sale of assets held as collateral that can be liquidated in the event that performance is required under the guarantees or other recourse generally available to us; therefore, such guarantees would not result in a material adverse effect on our business or financial position. While the likelihood is remote, such outcomes could materially affect net income in a particular quarter or annual period. We are also subject to various other indemnification obligations issued in conjunction with divestitures, acquisitions and financing transactions whose terms range in duration and often are not explicitly defined. Certain portions of these indemnifications may be capped, while other portions are not subject to such limitations; therefore, the overall maximum amount of the obligation under the indemnifications cannot be reasonably estimated. At inception, the fair value of such indemnifications was insignificant. In addition, we believe the likelihood is remote that material payments will be required. Therefore, any liability accrued within our consolidated statements of financial position is insignificant. While we are unable to estimate with certainty the ultimate legal and financial liability with respect to these indemnifications, we believe that performance under these indemnifications would not result in a material adverse effect on our business or financial position. While the likelihood is remote, performance under these indemnifications could materially affect net income in a particular quarter or annual period. Guaranty Funds Under state insurance guaranty fund laws, insurers doing business in a state can be assessed, up to prescribed limits, for certain obligations of insolvent insurance companies to policyholders and claimants. A states fund assesses its members based on their pro rata market share of written premiums in the state for the classes of insurance for which the insolvent insurer was engaged. Some states permit member insurers to recover assessments paid through full or partial premium tax offsets. We accrue liabilities for guaranty fund assessments when an assessment is probable, can be reasonably estimated and when the event obligating us to pay has occurred. While we cannot predict the amount and timing of any future assessments, we have established reserves we believe are adequate for assessments relating to insurance companies that are currently subject to insolvency proceedings . As of December 31, 2010 and 2009, the liability balance for guaranty fund assessments, which is not discounted, was $14.5 million and $15.1 million, respectively, and was reported within other liabilities in the consolidated statements of financial position. As of December 31, 2010 and 2009, $6.9 million and $7.4 million, respectively, related to premium tax offsets were included in premiums due and other receivables in the consolidated statements of financial position. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Contingencies, Guarantees and Indemnifications  (continued) Operating Leases As a lessee, we lease office space, data processing equipment, office furniture and office equipment under various operating leases. Rental expense for the years ended December 31, 2010, 2009 and 2008, respectively, was $45.0 million, $47.8 million and $46.7 million. The following represents payments due by period for operating lease obligations (in millions): Year ending December 31: $ 41.0 2016 and thereafter Total operating lease obligations Less: Future sublease rental income on noncancelable leases Total future minimum lease payments $ 190.0 Capital Leases We lease hardware storage equipment under capital leases. As of December 31, 2010 and 2009, these leases had a gross asset balance of $17.4 million and $16.1 million and accumulated depreciation of $13.4 million and $9.2 million, respectively. Depreciation expense for the years ended December 31, 2010, 2009 and 2008 was $4.2 million, $5.2 million and $6.2 million, respectively. The following represents future minimum lease payments due by period for capital lease obligations (in millions). Year ending December 31: $ 3.0 Total Less: Amounts representing interest Net present value of minimum lease payments $ 4.2 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Stockholders Equity Accumulated Other Comprehensive Income (Loss) Comprehensive income includes all changes in stockholders equity during a period except those resulting from investments by our stockholder and distributions to our stockholder. The components of accumulated other comprehensive income (loss) were as follows: Net unrealized Net unrealized Foreign Unrecognized Accumulated gains (losses) on gains on currency postretirement other available-for-sale derivative translation benefit comprehensive securities instruments adjustment obligations income (loss) (in millions) Balances at January 1, 2008 $ 31.2 $ 21.6 $ (2.5) $ 67.2 $ 117.5 Net change in unrealized gains on fixed maturities, available-for-sale    Net change in unrealized gains on equity securities, available-for-sale    Net change in unrealized gains on equity method subsidiaries and minority interest adjustments    Adjustments for assumed changes in amortization pattern    Net change in unrealized gains on derivative instruments    Change in net foreign currency translation adjustment    Effects of changing postretirement benefit plan measurement date    Change in unrecognized postretirement benefit obligations    Net change in provision for deferred income tax benefit (expense) Balances at December 31, 2008 $ (4,254.9) $ 102.6 $ (18.0) $ (567.3) $ (4,737.6) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Stockholders Equity  (continued) Net unrealized Net unrealized Foreign Unrecognized Accumulated losses on gains on currency postretirement other available-for-sale derivative translation benefit comprehensive securities instruments adjustment obligations loss (in millions) Balances at January 1, 2009 $ (4,254.9) $ 102.6 $ (18.0) $ (567.3) $ (4,737.6) Net change in unrealized losses on fixed maturities, available-for-sale    Net change in noncredit component of impairment losses on fixed maturities, available-for-sale    Net change in unrealized losses on equity securities, available-for-sale    Net change in unrealized losses on equity method subsidiaries and noncontrolling interest adjustments    Adjustments for assumed changes in amortization pattern    Net change in unrealized gains on derivative instruments    Change in net foreign currency translation adjustment    Change in unrecognized postretirement benefit obligations    Cumulative effect of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available-for-sale, net    Net change in provision for deferred income tax benefit (expense) Balances at December 31, 2009 $ (753.7) $ 59.5 $ 3.6 $ (396.2) $ (1,086.8) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Stockholders Equity  (continued) Net unrealized Net unrealized Foreign Unrecognized Accumulated gains (losses) on gains on currency postretirement other available-for-sale derivative translation benefit comprehensive securities instruments adjustment obligations income (loss) (in millions) Balances at January 1, 2010 $ (753.7) $ 59.5 $ 3.6 $ (396.2) $ (1,086.8) Net change in unrealized losses on fixed maturities, available-for-sale    Net change in noncredit component of impairment losses on fixed maturities, available-for-sale    Net change in unrealized losses on equity securities, available-for-sale    Net change in unrealized losses on equity method subsidiaries and noncontrolling interest adjustments    Adjustments for assumed changes in amortization pattern    Net change in unrealized gains on derivative instruments    Change in net foreign currency translation adjustment    Change in unrecognized postretirement benefit obligations    Cumulative effect of implementation of accounting change related to variable interest entities, net    Cumulative effect of electing fair value option for fixed maturities upon implementation of accounting change related to embedded credit derivatives, net    Net change in provision for deferred income tax benefit (expense) Balances at December 31, 2010 $ 304.3 $ 80.3 $ (1.0) $ (188.2) $ 195.4 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Stockholders Equity  (continued) The following table sets forth the adjustments necessary to avoid duplication of items that are included as part of net income for a year that had been part of other comprehensive income in prior years: For the year ended December 31, (in millions) Unrealized gains (losses) on available-for-sale securities and derivative instruments, as reported $ 1,078.8 $ 3,458.1 $ (4,205.1) Adjustment for realized gains (losses) on available-for-sale securities and derivative instruments included in net income Unrealized gains (losses) on available-for-sale securities and derivative instruments arising during the year $ 984.8 $ 2,992.7 $ (4,190.0) The above table includes unrealized gains (losses) on available-for-sale securities and derivatives in cash flow hedge relationships net of adjustments related to DPAC, sales inducements, unearned revenue reserves, changes in policyholder benefits and claims and applicable income taxes. Dividend Limitations Under Iowa law, we may pay stockholder dividends only from the earned surplus arising from our business and must receive the prior approval of the Commissioner to pay a stockholder dividend if such a stockholder dividend would exceed certain statutory limitations. The current statutory limitation is the greater of 10% of our policyholder surplus as of the preceding year-end or the net gain from operations from the previous calendar year. Based on this limitation and 2010 statutory results, we could pay approximately $509.7 million in stockholder dividends in 2011 without exceeding the statutory limitation. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 15. Fair Value Measurements We use fair value measurements to record fair value of certain assets and liabilities and to estimate fair value of financial instruments not recorded at fair value but required to be disclosed at fair value. Certain financial instruments, particularly policyholder liabilities other than investment-type insurance contracts, are excluded from these fair value disclosure requirements. Fair Value of Financial Instruments The carrying value and estimated fair value of financial instruments were as follows: December 31, 2010 December 31, 2009 Carrying amount Fair value Carrying amount Fair value (in millions) Assets (liabilities) Fixed maturities, available-for-sale $ 45,184.8 $ 45,184.8 $ 43,518.4 $ Fixed maturities, trading Equity securities, available-for-sale Equity securities, trading Mortgage loans Policy loans Other investments Cash and cash equivalents Derivative assets Separate account assets Cash collateral Investment-type insurance contracts Short-term debt Long-term debt Separate account liabilities Derivative liabilities Bank deposits Cash collateral payable Other liabilities Valuation Hierarchy Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels.  Level 1  Fair values are based on unadjusted quoted prices in active markets for identical assets or liabilities. Our Level 1 assets and liabilities primarily include exchange traded equity securities, mutual funds and U.S. Treasury bonds.  Level 2  Fair values are based on inputs other than quoted prices within Level 1 that are observable for the asset or liability, either directly or indirectly. Our Level 2 assets and liabilities primarily include fixed maturities (including public and private bonds), equity securities, over-the-counter derivatives and other investments for which public quotations are not available but that are priced by third-party pricing services or internal models using substantially all observable inputs.  Level 3  Fair values are based on significant unobservable inputs for the asset or liability. Our Level 3 assets and liabilities include certain fixed maturities, private equity securities, real estate and commercial mortgage loan investments of our separate accounts, commercial mortgage loan investments and obligations of consolidated VIEs for which the fair value option was elected, complex derivatives and embedded derivatives that must be priced using broker quotes or other valuation methods that utilize at least one significant unobservable input. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 15. Fair Value Measurements  (continued) Determination of Fair Value The following discussion describes the valuation methodologies and inputs used for assets and liabilities measured at fair value on a recurring basis or disclosed at fair value. The techniques utilized in estimating the fair values of financial instruments are reliant on the assumptions used. Care should be exercised in deriving conclusions about our business, its value or financial position based on the fair value information of financial instruments presented below. Fair value estimates are made at a specific point in time, based on available market information and judgments about the financial instrument. Such estimates do not consider the tax impact of the realization of unrealized gains or losses. In addition, the disclosed fair value may not be realized in the immediate settlement of the financial instrument. We validate prices through an investment analyst review process, which includes validation through direct interaction with external sources, review of recent trade activity or use of internal models. In circumstances where broker quotes are used to value an instrument, we generally receive one non-binding quote. Broker quotes are validated through an investment analyst review process, which includes validation through direct interaction with external sources and use of internal models or other relevant information. We did not make any significant changes to our valuation processes during 2010. Fixed Maturities Fixed maturities include bonds, asset-backed securities, redeemable preferred stock and certain nonredeemable preferred stock. When available, the fair value of fixed maturities is based on quoted prices of identical assets in active markets. These are reflected in Level 1 and primarily include U.S. Treasury bonds and actively traded redeemable corporate preferred securities. When quoted prices are not available, our first priority is to obtain prices from third party pricing vendors. We have regular interaction with these vendors to ensure we understand their pricing methodologies and to confirm they are utilizing observable market information. Their methodologies vary by asset class and include inputs such as estimated cash flows, benchmark yields, reported trades, broker quotes, credit quality, industry events and economic events. Fixed maturities with validated prices from pricing services, which includes the majority of our public fixed maturities in all asset classes, are generally reflected in Level 2. Also included in Level 2 are corporate bonds where quoted market prices are not available, for which a matrix pricing valuation approach is used. In this approach, securities are grouped into pricing categories that vary by sector, rating and average life. Each pricing category is assigned a risk spread based on studies of observable public market data from the investment professionals assigned to specific security classes. The expected cash flows of the security are then discounted back at the current Treasury curve plus the appropriate risk spread. Although the matrix valuation approach provides a fair valuation of each pricing category, the valuation of an individual security within each pricing category may actually be impacted by company specific factors. If we are unable to price a fixed maturity security using prices from third party pricing vendors or other sources specific to the asset class, we may obtain a broker quote or utilize an internal pricing model specific to the asset utilizing relevant market information, to the extent available, which are reflected in Level 3 and can include fixed maturities across all asset classes. These models primarily use projected cash flows discounted using a rate derived from market interest rate curves and relevant risk spreads. As of December 31, 2010, less than 1% of our fixed maturities were valued using internal pricing models, which were classified as Level 3 assets accordingly. The primary inputs, by asset class, for valuations of the majority of our Level 2 investments from third party pricing vendors or our internal pricing valuation approach are described below. U.S. government and agencies/Non-U.S. governments  Inputs include recently executed market transactions, interest rate yield curves, maturity dates, market price quotations and credit spreads relating to similar instruments. State and political subdivisions  Inputs include Municipal Securities Rulemaking Board reported trades, U.S. Treasury and other benchmark curves, material event notices, new issue data, and issuer financial statements. Corporates  Inputs include recently executed transactions, market price quotations, benchmark yields, issuer spreads and observations of equity and credit default swap curves related to the issuer. For private placement corporate securities valued through the matrix valuation approach inputs include the current U.S. Treasury curve and risk spreads based on sector, rating and average life of the issuance. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 15. Fair Value Measurements  (continued) RMBS, CMBS, CDOs and Other debt obligations  Inputs include cash flows, priority of the tranche in the capital structure, expected time to maturity for the specific tranche, reinvestment period remaining and performance of the underlying collateral including prepayments, defaults, deferrals, loss severity of defaulted collateral and, for RMBS, prepayment speed assumptions. Other inputs include market indices and recently executed market transactions. Equity Securities Equity securities include mutual funds, common stock and nonredeemable preferred stock. Fair values of equity securities are determined using quoted prices in active markets for identical assets when available, which are reflected in Level 1. When quoted prices are not available, we may utilize internal valuation methodologies appropriate for the specific asset that use observable inputs such as underlying share prices, which are reflected in Level 2. Fair values might also be determined using broker quotes or through the use of internal models or analysis that incorporate significant assumptions deemed appropriate given the circumstances and consistent with what other market participants would use when pricing such securities, which are reflected in Level 3. Mortgage Loans Mortgage loans are not measured at fair value on a recurring basis. Fair values of commercial and residential mortgage loans are primarily determined by discounting the expected cash flows at current treasury rates plus an applicable risk spread, which reflects credit quality and maturity of the loans. The risk spread is based on market clearing levels for loans with comparable credit quality, maturities and risk. The fair value of mortgage loans may also be based on the fair value of the underlying real estate collateral less cost to sell, which is estimated using appraised values. Policy Loans Policy loans are not measured at fair value on a recurring basis. Fair values of policy loans are estimated by discounting expected cash flows using a risk-free rate based on the U.S. Treasury curve. Derivatives The fair values of exchange-traded derivatives are determined through quoted market prices, which are reflected in Level 1. Exchange-traded derivatives include interest rate and equity futures that are settled daily such that their fair value is not reflected in the consolidated statements of financial position. The fair values of over-the-counter derivative instruments are determined using either pricing valuation models that utilize market observable inputs or broker quotes. The majority of our over-the-counter derivatives are valued with models that use market observable inputs, which are reflected in Level 2. Significant inputs include contractual terms, interest rates, currency exchange rates, credit spread curves, equity prices, and volatilities. These valuation models consider projected discounted cash flows, relevant swap curves, and appropriate implied volatilities. Certain over-the-counter derivatives utilize unobservable market data, primarily independent broker quotes that are nonbinding quotes based on models that do not reflect the result of market transactions, which are reflected in Level 3. Our derivative contracts are generally documented under ISDA Master Agreements, which provide for legally enforceable set-off and close-out netting of exposures to specific counterparties. Collateral arrangements are bilateral and based on current ratings of each entity. We utilize the LIBOR interest rate curve to value our positions, which includes a credit spread. This credit spread incorporates an appropriate level of nonperformance risk into our valuations given the current ratings of our counterparties, as well as the collateral agreements in place. Counterparty credit risk is routinely monitored to ensure our adjustment for non-performance risk is appropriate. Interest Rate Contracts. We use discounted cash flow valuation techniques to determine the fair value of interest rate swaps using observable swap curves as the inputs. These are reflected in Level 2. In addition, we have a limited number of complex inflation-linked interest rate swaps and interest rate collars that are valued using broker quotes. These are reflected in Level 3. We use option pricing models to determine the fair value of swaptions using observable swap interest rate curves and observable implied volatilities as inputs. These are reflected in Level 2. Foreign Exchange Contracts. We use discounted cash flow valuation techniques that utilize observable swap curves and exchange rates as the inputs to determine the fair value of foreign currency swaps. These are reflected in Level 2. In addition, we have a limited number of non-standard currency swaps that are valued using broker quotes. These are reflected within Level 3. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 15. Fair Value Measurements  (continued) Equity Contracts. We use an option pricing model using observable implied volatilities, dividend yields, index prices and swap curves as the inputs to determine the fair value of equity options. These are reflected in Level 2. Credit Contracts. We use either the ISDA Credit Default Swap Standard discounted cash flow model that utilizes observable default probabilities and recovery rates as inputs or broker prices to determine the fair value of credit default swaps. These are reflected in Level 3. Other Contracts. We use broker prices to determine the fair value of commodity swaps. These are reflected in Level 3. Other Investments Other investments reported at fair value primarily include seed money investments, for which the fair value is determined using the net asset value of the fund. The net asset value of the fund represents the price at which we feel we would be able to initiate a transaction. Seed money investments in mutual funds for which the net asset value is published are reflected in Level 1. Seed money investments in mutual funds or other investment funds in markets that do not have a published net asset value are reflected in Level 2. Other investments reported at fair value also include commercial mortgage loans of consolidated VIEs for which the fair value option was elected, which are reflected in Level 3. Fair value of these commercial mortgage loans is computed utilizing a discount rate based on the current market. The market discount rate is then adjusted based on various factors that differentiate it from our pool of loans. The carrying amounts of other assets classified as other investments in the accompanying consolidated statements of financial position, which are not measured at fair value on a recurring basis, approximate their fair values. Cash and Cash Equivalents Certain cash equivalents are reported at fair value on a recurring basis and include money market instruments and other short-term investments with maturities of less than three months. Fair values of these cash equivalents may be determined using public quotations, when available, which are reflected in Level 1. When public quotations are not available, because of the highly liquid nature of these assets, carrying amounts may be used to approximate fair values, which are reflected in Level 2. The carrying amounts of cash and cash equivalents that are not reported at fair value on a recurring basis approximate their fair value. Separate Account Assets Separate account assets include equity securities, debt securities and derivative instruments, for which fair values are determined as previously described, and are reflected in Level 1, Level 2 and Level 3. Separate account assets also include commercial mortgage loans, for which the fair value is estimated by discounting the expected total cash flows using market rates that are applicable to the yield, credit quality and maturity of the loans. The market clearing spreads vary based on mortgage type, weighted average life, rating and liquidity. These are reflected in Level 3. Finally, separate account assets include real estate, for which the fair value is estimated using discounted cash flow valuation models that utilize public real estate market data inputs such as transaction prices, market rents, vacancy levels, leasing absorption, market cap rates and discount rates. In addition, each property is appraised annually by an independent appraiser. The real estate within the separate accounts is reflected in Level 3. Cash Collateral and Cash Collateral Payable Cash collateral is not measured at fair value on a recurring basis. The carrying amounts of cash collateral received and posted under derivative credit support annex (collateral) agreements and the carrying amount of the payable associated with our obligation to return the cash collateral received approximate their fair value. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 15. Fair Value Measurements  (continued) Investment-Type Insurance Contracts Investment-type insurance contracts are not measured at fair value on a recurring basis. The fair values of our reserves and liabilities for investment-type insurance contracts are estimated using discounted cash flow analyses based on current interest rates, including non-performance risk, being offered for similar contracts with maturities consistent with those remaining for the investment-type contracts being valued. Investment-type insurance contracts include insurance, annuity and other policy contracts that do not involve significant mortality or morbidity risk and are only a portion of the policyholder liabilities appearing in the consolidated statements of financial position. Insurance contracts include insurance, annuity and other policy contracts that do involve significant mortality or morbidity risk. The fair values for our insurance contracts, other than investment-type contracts, are not required to be disclosed. Certain annuity contracts and other investment-type insurance contracts include embedded derivatives that have been bifurcated from the host contract and that are measured at fair value on a recurring basis, which are reflected in Level 3. The key assumptions for calculating the fair value of the embedded derivative liabilities are market assumptions (such as equity market returns, interest rate levels, market volatility and correlations) and policyholder behavior assumptions (such as lapse, mortality, utilization and withdrawal patterns). They are valued using a combination of historical data and actuarial judgment. Stochastic models are used to value the embedded derivatives that incorporate a spread reflecting our own creditworthiness and risk margins. The assumption for our own non-performance risk for investment-type insurance contracts and any embedded derivatives bifurcated from certain annuity and investment-type insurance contracts is based on the current market credit spreads for debt-like instruments that we have issued and are available in the market. Short-Term Debt Short-term debt is not measured at fair value on a recurring basis. The carrying amount of short-term debt approximates its fair value because of the relatively short time between origination of the debt instrument and its maturity. Long-Term Debt Long-term debt is not measured at fair value on a recurring basis. Fair values for debt issues are estimated using discounted cash flow analysis based on our incremental borrowing rate for similar borrowing arrangements. Separate Account Liabilities Separate account liabilities are not measured at fair value on a recurring basis. Fair values of separate account liabilities, excluding insurance-related elements, are estimated based on market assumptions around what a potential acquirer would pay for the associated block of business, including both the separate account assets and liabilities. As the applicable separate account assets are already reflected at fair value, any adjustment to the fair value of the block is an assumed adjustment to the separate account liabilities. To compute fair value, the separate account liabilities are originally set to equal separate account assets because these are pass-through contracts. The separate account liabilities are reduced by the amount of future fees expected to be collected that are intended to offset upfront acquisition costs already incurred that a potential acquirer would not have to pay. The estimated future fees are adjusted by an adverse deviation discount and the amount is then discounted at a risk- free rate as measured by the yield on U.S. Treasury securities at maturities aligned with the estimated timing of fee collection. Bank Deposits Bank deposits are not measured at fair value on a recurring basis. The fair value of deposits of our Principal Bank subsidiary with no stated maturity, such as demand deposits, savings, and interest-bearing demand accounts, is equal to the amount payable on demand (i.e., their carrying amounts). The fair value of certificates of deposit is based on the discounted value of contractual cash flows. The discount is estimated using the rates currently offered for deposits of similar remaining maturities. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 15. Fair Value Measurements  (continued) Other Liabilities Certain obligations reported in other liabilities include embedded derivatives to deliver underlying securities of structured investments to third parties. The fair value of the embedded derivatives is calculated based on the value of the underlying securities. We have had an embedded derivative in which the fair value of the underlying securities was obtained from a third party pricing vendor and was reflected in Level 2. We also have an embedded derivative in which the fair value of the underlying securities is calculated utilizing the yield, credit quality and average maturity of each security, which is reflected in Level 3. Additionally, obligations of consolidated VIEs for which the fair value option was elected are included in other liabilities. These obligations are valued either based on prices obtained from third party pricing vendors as utilized and described in our discussion of how fair value is determined for fixed maturities, which are reflected in Level 2, or broker quotes, which are reflected in Level 3. Assets and liabilities measured at fair value on a recurring basis Assets and liabilities measured at fair value on a recurring basis are summarized below. As of December 31, 2010 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Assets Fixed maturities, available-for-sale: U.S. government and agencies $ 549.7 $ 15.0 $ 534.7 $  Non-U.S. governments   States and political subdivisions   Corporate Residential mortgage-backed securities   Commercial mortgage-backed securities  Collateralized debt obligations  Other debt obligations  Total fixed maturities, available-for-sale Fixed maturities, trading  Equity securities, available-for-sale  Equity securities, trading  Derivative assets (1)  Other investments (2) Cash equivalents (3)  Sub-total excluding separate account assets Separate account assets Total assets $ 110,869.9 $ 50,396.4 $ 55,633.3 $ 4,840.2 Liabilities Investment-type insurance contracts (4) $ 7.4 $  $  $ 7.4 Derivative liabilities (1)  Other liabilities (4)  Total liabilities $ (1,517.4) $  $ (1,186.5) $ (330.9) Net assets (liabilities) $ 109,352.5 $ 50,396.4 $ 54,446.8 $ 4,509.3 Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 15. Fair Value Measurements  (continued) As of December 31, 2009 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Assets Fixed maturities, available-for-sale U.S. government and agencies $ 538.6 $ 11.2 $ 527.4 $  Non-U.S. governments   States and political subdivisions  Corporate Residential mortgage-backed securities   Commercial mortgage-backed securities  Collateralized debt obligations  Other debt obligations  Total fixed maturities, available-for-sale Fixed maturities, trading  Equity securities, available-for-sale  Equity securities, trading  Derivative assets (1)  Other investments (2)  Cash equivalents (3)  Sub-total excluding separate account assets Separate account assets Total assets $ 104,204.8 $ 40,468.1 $ 58,467.2 $ 5,269.5 Liabilities Investment-type insurance contracts (4) $ (17.1) $  $  $ (17.1) Derivative liabilities (1)  Other liabilities (4)  Total liabilities $ (1,164.4) $  $ (964.5) $ (199.9) Net assets (liabilities) $ 103,040.4 $ 40,468.1 $ 57,502.7 $ 5,069.6 Within the consolidated statements of financial position, derivative assets are reported with other investments and derivative liabilities are reported with other liabilities. Refer to Note 6, Derivative Financial Instruments, for further information on fair value by class of derivative instruments. Our derivatives are primarily Level 2, with the exception of some credit default swaps and other swaps that are Level 3. Primarily includes seed money investments and, beginning in 2010, commercial mortgage loans of consolidated VIEs reported at fair value. Includes money market instruments and short-term investments with a maturity date of three months or less when purchased. Includes bifurcated embedded derivatives that are reported at fair value within the same line item in the consolidated statements of financial position in which the host contract is reported and, beginning in 2010, other liabilities include obligations of consolidated VIEs reported at fair value. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 15. Fair Value Measurements  (continued) Changes in Level 3 fair value measurements The reconciliation for all assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) are summarized as follows: For the year ended December 31, 2010 Changes in Beginning Total realized/unrealized gains Ending unrealized asset / (losses) Purchases, asset / gains (losses) (liability) sales, (liability) included in net balance as Included in issuances balance income of Included in other and Transfers Transfers as of relating to December net income comprehensive settlements into out of December positions still 31, 2009 income Level 3 Level 3 31, 2010 held (1) (in millions) Assets Fixed maturities, available-for-sale: State and political subdivisions     Corporate Commercial mortgage-backed securities  Collateralized debt obligations Other debt obligations   Total fixed maturities, available-for-sale Fixed maturities, trading   Equity securities, available-for-sale Derivative assets   Other investments     Separate account assets (2)  Liabilities Investment-type insurance contracts    Derivative liabilities   Other liabilities (3)   Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 15. Fair Value Measurements  (continued) For the year ended December 31, 2009 Changes in Beginning Total realized/unrealized gains Ending unrealized asset / (losses) asset / gains (losses) (liability) Purchases, (liability) included in balance as Included in sales, balance net income of Included in other issuances Transfers as of relating to December net income comprehensive and in (out) of December positions still 31, 2008 income settlements Level 3 31, 2009 held (1) (in millions) Assets Fixed maturities, available-for-sale Non-U.S. governments $ 33.6 $ (10.2) $ 2.6 $ (26.0) $  $  $  State and political subdivisions     Corporate Commercial mortgage-backed securities  Collateralized debt obligations Other debt obligations  Total fixed maturities, available- for-sale Fixed maturities, trading   Equity securities, available-for-sale Derivative assets  Separate account assets (2)  Liabilities Investment-type insurance contracts   Derivative liabilities  Other liabilities (3)    For the year ended December 31, 2008 Changes in Total realized/unrealized gains Ending unrealized Beginning (losses) asset / gains (losses) asset / Purchases, (liability) included in (liability) Included in sales, balance net income balance as Included in other issuances Transfers as of relating to of January net income comprehensive and in (out) of December positions still 1, 2008 income settlements Level 3 31, 2008 held (1) (in millions) Assets Fixed maturities, available-for-sale $ 2,153.6 $ (148.5) $ (508.7) $ (567.8) $ 207.4 $ 1,136.0 $ (116.7) Fixed maturities, trading  Equity securities, available-for-sale Derivative assets  Separate account assets (2)  Liabilities Investment-type insurance contracts   Derivative liabilities  Other liabilities (3)    Both realized gains (losses) and mark-to-market unrealized gains (losses) are generally reported in net realized capital gains (losses) within the consolidated statements of operations. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 15. Fair Value Measurements  (continued) Gains and losses for separate account assets do not impact net income as the change in value of separate account assets is offset by a change in value of separate account liabilities. Certain embedded derivatives reported in other liabilities are part of a cash flow hedge, with the effective portion of the unrealized gains (losses) recorded in AOCI. As a result of our implementation of new authoritative guidance related to the accounting for VIEs effective January 1, 2010, certain previously unconsolidated VIEs were consolidated and certain previously consolidated VIEs were deconsolidated. The fair value of the Level 3 assets and liabilities of the newly consolidated and deconsolidated VIEs is primarily included in fixed maturities, trading; other investments; derivative liabilities and other liabilities. As a result of our implementation of new authoritative guidance related to the accounting for embedded credit derivatives effective July 1, 2010, we elected the fair value option for certain securities previously included in fixed maturities, available-for-sale, effectively reclassifying them to fixed maturities, trading. Transfers Transfers between fair value hierarchy levels are recognized at the beginning of the reporting period. Assets transferred into Level 3 during 2010, 2009 and 2008 were $226.1 million, $518.6 million and $1,405.6 million, respectively. The majority of assets transferred into Level 3 primarily include those assets for which we are now unable to obtain pricing from a recognized third party pricing vendor and, to a lesser extent, assets added to our watch list that were previously priced using a matrix pricing valuation approach that may no longer be relevant when applied to asset- specific situations. Assets transferred out of Level 3 during 2010, 2009 and 2008 were $497.1 million, $413.6 million and $1,265.6 million, respectively. The majority of assets that transferred out of Level 3 include those for which we are now able to obtain pricing from a recognized third party pricing vendor. We had significant transfers of separate account assets between Level 1 and Level 2, primarily related to foreign equity securities. When these securities are valued at the local close price of the exchange where the assets traded, they are reflected in Level 1. When events materially affecting the value occur between the close of the local exchange and the New York Stock Exchange, we use adjusted prices determined by a third party pricing vendor to update the foreign market closing prices and the fair value is reflected in Level 2. During 2010, $6,600.6 million of separate account assets transferred out of Level 2 into Level 1. During 2010, $3,128.3 million of separate account assets transferred out of Level 1 into Level 2. Other transfers into and out of Level 2 during 2010 primarily included those that transferred out of and into Level 3, respectively. Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis Certain assets are measured at fair value on a nonrecurring basis. During 2010, certain mortgage loans had been impaired or written down to fair value of $250.7 million. The impairments resulted in a loss of $79.6 million that was recorded in net realized capital gains (losses) as part of the mortgage loan valuation allowance. These collateral-dependent mortgage loans are a Level 3 fair value measurement, as fair value is based on the fair value of the underlying real estate collateral, which is estimated using appraised values that involve significant unobservable inputs. During 2010, real estate had been written down to fair value of $1.4 million. This write down resulted in a loss of $0.3 million that was recorded in net realized capital gains (losses). This is a Level 3 fair value measurement, as the fair value of real estate is estimated using appraised values that involve significant unobservable inputs. During 2010, mortgage servicing rights had been written down to fair value of $1.0 million, resulting in a charge of $0.6 million that was recorded in operating expenses. These mortgage servicing rights are a Level 3 fair value measurement, as fair value is determined by calculating the present value of the future servicing cash flows from the underlying mortgage loans. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 15. Fair Value Measurements  (continued) During 2010, we impaired goodwill and finite lived intangible assets. See Note 3, Goodwill and Other Intangible Assets, for further details. During 2009, mortgage loans had been written down to fair value of $3.9 million. This write down resulted in a loss of $8.0 million that was recorded in net realized capital gains (losses). These collateral-dependent mortgage loans are a Level 3 fair value measurement, as fair value is based on the fair value of the underlying real estate collateral, which is estimated using appraised values that involve significant unobservable inputs. During 2009, real estate had been written down to fair value of $0.9 million. This write down resulted in a loss of $0.8 million that was recorded in net realized capital gains (losses). This is a Level 3 fair value measurement, as the fair value of the real estate is estimated using appraised values that involve significant unobservable inputs. During 2008, mortgage servicing rights had been written down to fair value of $13.4 million, resulting in a charge of $1.5 million that was recorded in operating expenses. These mortgage servicing rights are a Level 3 fair value measurement, as fair value is determined by calculating the present value of the future servicing cash flows from the underlying mortgage loans. Fair Value Option As a result of our implementation of new authoritative guidance related to the accounting for VIEs effective January 1, 2010, we elected fair value accounting for certain assets and liabilities of newly consolidated VIEs for which it was not practicable for us to determine the carrying value. The fair value option was elected for commercial mortgage loans reported with other investments and obligations reported with other liabilities in the consolidated statements of financial position. The changes in fair value of these items are reported in net realized capital gains (losses) on the consolidated statements of operations. The fair value and aggregate contractual principal amounts of commercial mortgage loans for which the fair value option has been elected were $128.3 million and $124.4 million, respectively, as of December 31, 2010. The change in fair value of the loans resulted in a $25.9 million pre-tax gain for the year ended December 31, 2010, none of which related to instrument-specific credit risk. None of these loans were more than 90 days past due or in nonaccrual status. Interest income on these commercial mortgage loans is included in net investment income on the consolidated statements of operations and is recorded based on the effective interest rates as determined at the closing of the loan. For the year ended December 31, 2010, we recorded $10.5 million of interest income on these commercial mortgage loans. The fair value and aggregate unpaid principal amounts of obligations for which the fair value option has been elected were $114.5 million and $186.5 million, respectively, as of December 31, 2010. The change in fair value of the obligations resulted in a $2.9 million pre-tax loss, which includes a $3.0 million pre-tax gain related to instrument-specific credit risk that is estimated based on credit spreads and quality ratings for the year ended December 31, 2010. Interest expense recorded on these obligations is included in operating expenses on the consolidated statements of operations and was $8.9 million for the year ended December 31, 2010. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 16. Statutory Insurance Financial Information We prepare statutory financial statements in accordance with the accounting practices prescribed or permitted by the Insurance Division of the Department of Commerce of the State of Iowa (the State of Iowa). The State of Iowa recognizes only statutory accounting practices prescribed or permitted by the State of Iowa for determining and reporting the financial condition and results of operations of an insurance company to determine its solvency under the Iowa Insurance Law. The National Association of Insurance Commissioners' (NAIC) Accounting Practices and Procedures Manual has been adopted as a component of prescribed practices by the State of Iowa. The Commissioner has the right to permit other specific practices that deviate from prescribed practices. Our use of prescribed and permitted statutory accounting practices has resulted in higher statutory capital and surplus of $244.9 million relative to the accounting practices and procedures of the NAIC primarily due to a state prescribed practice associated with reinsurance of our term life products and secondary or no lapse guarantee provisions on our universal life products. Statutory accounting practices differ from U.S. GAAP primarily due to charging policy acquisition costs to expense as incurred, establishing reserves using different actuarial assumptions, valuing investments on a different basis and not admitting certain assets, including certain net deferred income tax assets. Life and health insurance companies are subject to certain risk-based capital (RBC) requirements as specified by the NAIC. Under those requirements, the amount of capital and surplus maintained by a life and health insurance company is to be determined based on the various risk factors related to it. At December 31, 2010, we meet the minimum RBC requirements. Statutory net income and statutory capital and surplus were as follows: As of or for the year ended December 31, (in millions) Statutory net income $ 404.6 $ 42.1 $ Statutory capital and surplus 17. Segment Information We provide financial products and services through the following segments: Retirement and Investor Services, Principal Global Investors and U.S. Insurance Solutions. In addition, there is a Corporate segment. The segments are managed and reported separately because they provide different products and services, have different strategies or have different markets and distribution channels. Prior to third quarter 2010, amounts now reported in the U.S. Insurance Solutions segment and amounts for our group medical insurance business now reported in the Corporate segment were reported together in the Life and Health Insurance segment. This change was made due to our decision to exit the group medical insurance business (insured and administrative services only) and has no impact on our consolidated financial statements for any period presented. Our segment results for 2009 and 2008 have been restated to conform to the current segment presentation. With the exception of corporate overhead, amounts related to our group medical insurance business previously included in segment operating earnings have been removed from operating earnings for all periods presented and are reported as other after-tax adjustments. The Retirement and Investor Services segment provides retirement and related financial products and services primarily to businesses, their employees and other individuals. The Principal Global Investors segment provides asset management services to our asset accumulation business, our insurance operations, the Corporate segment and third-party clients. The U.S. Insurance Solutions segment provides individual life insurance and specialty benefits, which consists of group dental and vision insurance, individual and group disability insurance and group life insurance, throughout the United States. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 17. Segment Information  (continued) The Corporate segment manages the assets representing capital that has not been allocated to any other segment. Financial results of the Corporate segment primarily reflect our financing activities (including interest expense), income on capital not allocated to other segments, inter-segment eliminations, income tax risks and certain income, expenses and other after-tax adjustments not allocated to the segments based on the nature of such items. Management uses segment operating earnings in goal setting, as a basis for determining employee compensation and in evaluating performance on a basis comparable to that used by securities analysts. We determine segment operating earnings by adjusting U.S. GAAP net income for net realized capital gains (losses), as adjusted, and other after-tax adjustments which management believes are not indicative of overall operating trends. Net realized capital gains (losses), as adjusted, are net of income taxes, related changes in the amortization pattern of DPAC and sales inducements, recognition of deferred front-end fee revenues for sales charges on retirement products and services, net realized capital gains and losses distributed, noncontrolling interest capital gains and losses and certain market value adjustments to fee revenues. Net realized capital gains (losses), as adjusted, exclude periodic settlements and accruals on derivative instruments not designated as hedging instruments and exclude certain market value adjustments of embedded derivatives and realized capital gains (losses) associated with our exited group medical insurance business. Segment operating revenues exclude net realized capital gains (losses) (except periodic settlements and accruals on derivatives not designated as hedging instruments), including their impact on recognition of front-end fee revenues and certain market value adjustments to fee revenues, revenue from our exited group medical insurance business and revenue from our terminated commercial mortgage securities issuance operation. While these items may be significant components in understanding and assessing the consolidated financial performance, management believes the presentation of segment operating earnings enhances the understanding of our results of operations by highlighting earnings attributable to the normal, ongoing operations of the business. The accounting policies of the segments are consistent with the accounting policies for the consolidated financial statements, with the exception of income tax allocation. The Corporate segment functions to absorb the risk inherent in interpreting and applying tax law. The segments are allocated tax adjustments consistent with the positions we took on tax returns. The Corporate segment results reflect any differences between the tax returns and the estimated resolution of any disputes. The following tables summarize selected financial information by segment and reconcile segment totals to those reported in the consolidated financial statements: December 31, (in millions) Assets: Retirement and Investor Services $ 109,335.7 $ 106,179.2 Principal Global Investors U.S. Insurance Solutions Corporate Total consolidated assets $ 130,939.1 $ 125,698.8 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 17. Segment Information  (continued) For the year ended December 31, (in millions) Operating revenues by segment: Retirement and Investor Services $ 3,705.0 $ 3,673.7 $ 4,331.3 Principal Global Investors U.S. Insurance Solutions Corporate Total segment operating revenues Net realized capital losses (except periodic settlements and accruals on non- hedge derivatives), including recognition of front-end fee revenues and certain market value adjustments to fee revenues Exited group medical insurance business Terminated commercial mortgage securities issuance operation Total revenues per consolidated statements of operations $ 7,852.8 $ 7,873.4 $ 8,704.0 Operating earnings (loss) by segment, net of related income taxes: Retirement and Investor Services $ 543.4 $ 485.5 $ 499.6 Principal Global Investors U.S. Insurance Solutions Corporate Total segment operating earnings, net of related income taxes Net realized capital losses, as adjusted (1) Other after-tax adjustments (2) Net income attributable to PLIC per consolidated statements of operations $ 485.9 $ 502.4 $ 403.1 (1) Net realized capital losses, as adjusted, is derived as follows: For the year ended December 31, (in millions) Net realized capital losses: Net realized capital losses $ (288.4) $ (445.3) $ (622.6) Periodic settlements and accruals on non-hedge derivatives Certain market value adjustments to fee revenues Recognition of front-end fee revenues  Net realized capital losses, net of related revenue adjustments Amortization of deferred policy acquisition and sales inducement costs Capital (gains) losses distributed Certain market value adjustments of embedded derivatives Net realized capital losses associated with exited group medical insurance business Noncontrolling interest capital (gains) losses Income tax effect Net realized capital losses, as adjusted $ (279.5) $ (254.4) $ (451.5) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 17. Segment Information  (continued) In 2010, other after-tax adjustments included (1) the positive effect of gains associated with our exited group medical insurance business that does not yet qualify for discontinued operations accounting treatment under U.S. GAAP ($24.8 million) and (2) the negative effect resulting from: (a) the tax impact of healthcare reform, which eliminates the tax deductibility of retiree prescription drug expenses related to our employees incurred after 2012 ($7.2 million) and (b) losses associated with our terminated commercial mortgage securities issuance operation that has been exited but does not qualify for discontinued operations accounting treatment under U.S. GAAP ($0.5 million). In 2009, other after-tax adjustments included the positive effect of gains associated with our exited group medical insurance business that does not yet qualify for discontinued operations accounting treatment under U.S. GAAP ($72.8 million) and the negative effect of losses associated with our terminated commercial mortgage securities issuance operation that has been exited but does not qualify for discontinued operations accounting treatment under U.S. GAAP ($0.7 million). In 2008, other after-tax adjustments included (1) the positive effect of: (a) gains associated with our exited group medical insurance business that does not yet qualify for discontinued operations accounting treatment under U.S. GAAP ($96.4 million) (b) a change in an estimated loss related to a prior year legal contingency ($7.6 million) and (2) the negative effect of losses associated with our terminated commercial mortgage securities issuance operation that has been exited but does not qualify for discontinued operations accounting treatment under U.S. GAAP ($28.0 million). The following is a summary of income tax expense (benefit) allocated to our segments for purposes of determining operating earnings. Segment income taxes are reconciled to income taxes reported on our consolidated statements of operations. For the year ended December 31, (in millions) Income tax expense (benefit) by segment: Retirement and Investor Services $ 142.3 $ 127.2 $ 116.3 Principal Global Investors U.S. Insurance Solutions Corporate Total segment income taxes from operating earnings Tax benefit related to net realized capital losses, as adjusted Tax expense related to other after-tax adjustments Total income tax expense per consolidated statements of operations $ 120.4 $ 124.8 $ 44.3 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 17. Segment Information  (continued) The following table summarizes operating revenues for our products and services: For the year ended December 31, (in millions) Retirement and Investor Services: Full-service accumulation $ 1,333.1 $ 1,280.7 $ 1,397.3 Individual annuities Bank and trust services Eliminations Total Accumulation Investment only Full-service payout Total Guaranteed Total Retirement and Investor Services Principal Global Investors (1) U.S. Insurance Solutions: Individual life insurance Specialty benefits insurance Total U.S. Insurance Solutions Corporate Total operating revenues $ 6,828.5 $ 6,782.4 $ 7,656.1 Total operating revenues $ 6,828.5 $ 6,782.4 $ 7,656.1 Net realized capital losses (except periodic settlements and accruals on non-hedge derivatives), including recognition of front-end fee revenues and certain market value adjustments to fee revenues Exited group medical insurance business Terminated commercial mortgage securities issuance operation Total revenues per consolidated statements of operations $ 7,852.8 $ 7,873.4 $ 8,704.0 Reflects inter-segment revenues of $189.4 million, $183.8 million and $230.0 million in 2010, 2009 and 2008, respectively. These revenues are eliminated within the Corporate segment. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Stock-Based Compensation Plans As of December 31, 2010, our ultimate parent, PFG, has the 2010 Stock Incentive Plan (formerly known as the 2005 Stock Incentive Plan), the Employee Stock Purchase Plan, the Stock Incentive Plan and the Long-Term Performance Plan ("Stock-Based Compensation Plans"), which resulted in an expense to us. As of May 17, 2005, no new grants will be made under the Stock Incentive Plan or the Long-Term Performance Plan. Under the terms of the 2010 Stock Incentive Plan, grants may be nonqualified stock options, incentive stock options qualifying under Section 422 of the Internal Revenue Code, restricted stock, restricted stock units, stock appreciation rights, performance shares, performance units or other stock based awards. To date, PFG has not granted any incentive stock options, restricted stock or performance units. The following Stock-Based Compensation Plans information represents all share based compensation data related to us and our subsidiaries employees. For awards with graded vesting, we use an accelerated expense attribution method. The compensation cost that was charged against income for stock-based awards granted under the Stock-Based Compensation Plans was as follows: For the year ended December 31, (in millions) Compensation cost $ 38.9 $ 39.5 $ Related income tax benefit Capitalized as part of an asset Nonqualified Stock Options Nonqualified stock options were granted to certain employees under the 2010 Stock Incentive Plan and the Stock Incentive Plan. Options outstanding under the 2010 Stock Incentive Plan and the Stock Incentive Plan were granted at an exercise price equal to the fair market value of PFG common stock on the date of grant, and expire ten years after the grant date. These options have graded or cliff vesting over a three-year period, except in the case of approved retirement. The total intrinsic value of stock options exercised was $1.7 million, zero and $3.4 million during 2010, 2009, and 2008, respectively. The weighted-average remaining contractual lives for stock options exercisable is approximately 5 years as of December 31, 2010. The fair value of stock options is estimated using the Black-Scholes option pricing model. The following is a summary of the assumptions used in this model for the stock options granted during the period: For the year ended December 31, Options Expected volatility 66.6% 55.0% 25.4% Expected term (in years) 6 6 6 Risk-free interest rate 2.8% 2.1% 3.1% Expected dividend yield 2.25% 4.07% 1.51% Weighted average estimated fair value $ 11.48 $ 4.07 We determine expected volatility based on, among other factors, historical volatility using daily price observations. The expected term represents the period of time that options granted are expected to be outstanding. We previously determined expected term based on the simplified method as described by the Securities Exchange Commission. Beginning with stock options granted in 2008, we determine expected term using historical exercise and employee termination data. The risk-free rate for periods within the expected term of the option is based on the U.S. Treasury risk-free interest rate in effect at the time of grant. The dividend yield is based on historical dividend distributions compared to the closing price of PFG common shares on the grant date. As of December 31, 2010, there was $3.1 million of total unrecognized compensation costs related to nonvested stock options. The cost is expected to be recognized over a weighted-average service period of approximately 1.6 years. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Stock-Based Compensation Plans  (continued) Performance Share Awards Performance share awards were granted to certain employees under the 2010 Stock Incentive Plan. The performance share awards are treated as an equity award and are paid in shares. Whether the performance shares are earned depends upon the participant's continued employment through the performance period (except in the case of an approved retirement) and PFGs performance against three-year goals set at the beginning of the performance period. Performance goals based on various factors, including return on equity, PFGs earnings per common share, operating income and PFGs book value per common share, must be achieved for any of the performance shares to be earned. If the performance requirements are not met, the performance shares will be forfeited, no compensation cost is recognized and any previously recognized compensation cost is reversed. There is no maximum contractual term on these awards. Dividend equivalents are credited on performance shares outstanding as of the record date. These dividend equivalents are only paid on the shares released. The total intrinsic value of performance share awards vested was zero, $6.0 million and zero during 2010, 2009 and 2008, respectively. The fair value of performance share awards is determined based on the closing stock price of PFG common shares on the grant date. The weighted-average grant-date fair value of performance share awards granted during 2010, 2009 and 2008 were $22.21, $11.64 and $56.92, respectively. As of December 31, 2010, there was $4.2 million of total unrecognized compensation cost related to nonvested performance share awards granted. The cost is expected to be recognized over a weighted-average service period of approximately 1.6 years. Restricted Stock Units Restricted stock units were granted to certain employees and agents pursuant to the 2010 Stock Incentive Plan and the Stock Incentive Plan. The restricted stock units are treated as an equity award. Under these plans, awards have graded or cliff vesting over a three-year service period. When service for PFG ceases (except in the case of an approved retirement), all vesting stops and unvested units are forfeited.There is no maximum contractual term on these awards. Dividend equivalents are credited on restricted stock units outstanding as of the record date. These dividend equivalents are only paid on the shares released. The total intrinsic value of restricted stock units vested was $8.8 million, $3.2 million and $23.8 million during 2010, 2009 and 2008, respectively. The fair value of restricted stock units is determined based on the closing stock price of PFG common shares on the grant date. The weighted-average grant-date fair value of restricted stock units granted during 2010, 2009 and 2008 was $22.42, $11.70 and $57.96, respectively. As of December 31, 2010, there was $19.7 million of total unrecognized compensation cost related to nonvested restricted stock unit awards granted under these plans. The cost is expected to be recognized over a weighted-average period of approximately 1.7 years. Employee Stock Purchase Plan Under the Employee Stock Purchase Plan, participating employees had the opportunity to purchase shares of PFG common stock on a quarterly basis through 2008. Beginning in 2009, participating employees have the opportunity to purchase shares of PFG common stock on a semi-annual basis. Employees may purchase up to $25,000 worth of PFG common stock each year. Employees may purchase shares of PFG common stock at a price equal to 85% of the shares' fair market value as of the beginning or end of the purchase period, whichever is lower. We recognize compensation expense for the fair value of the discount granted to employees participating in the employee stock purchase plan in the period of grant. Shares of the Employee Stock Purchase Plan are treated as an equity award. The weighted-average fair value of the discount on the stock purchased was $7.37, $4.98 and $6.54 during 2010, 2009 and 2008, respectively. The total intrinsic value of the Employee Stock Purchase Plan shares settled was $6.5 million, $5.2 million and $4.8 million during 2010, 2009 and 2008, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 19. Quarterly Results of Operations (Unaudited) The following is a summary of unaudited quarterly results of operations. For the three months ended December 31 September 30 June 30 March 31 (in millions, except per share data) Total revenues $ 2,053.3 $ 1,956.5 $ 1,865.3 $ 1,977.7 Total expenses Net income Net income attributable to PLIC Total revenues $ 1,949.8 $ 2,009.0 $ 1,881.5 $ 2,033.1 Total expenses Net income Net income attributable to PLIC (1) During the third quarter of 2009, we discovered a prior period error related to DPAC amortization of certain contracts in our full service accumulation business. We evaluated the materiality of the error from qualitative and quantitative perspectives and concluded it was not material to any prior periods. The correction of the error in the third quarter of 2009 could be considered material to the results of operations for the three months ended September 30, 2009, but is not material to the results of operations for any annual period presented. Accordingly, we made an adjustment in the third quarter of 2009 that resulted in a decrease in DPAC amortization expense. On an after-tax basis, the adjustment for prior periods resulted in an $18.9 million increase in net income for the three months ended September 30, 2009. During the second quarter of 2010, we determined our residential mortgage loan portfolio, and in particular our home equity loan portfolio, had experienced an increase in severe delinquencies and loss severity from sustained elevated levels of unemployment along with continued depressed collateral values. The deterioration resulted in an increase in delinquencies and default costs. During the second quarter of 2010, we recorded a $41.9 million after-tax residential mortgage loan loss provision for our Bank and Trust Services business. Of this residential mortgage loan loss provision, $21.4 million after-tax could be attributed to 2009. We evaluated the qualitative and quantitative factors for materiality. The adjustment related to prior periods could be considered material to the results of operations for the three months ended June 30, 2010, but was not material to the results of operations for any annual period presented. The provision for loan loss is reported in net realized capital gains (losses) on our consolidated statements of operations and the adjustment for prior periods resulted in a decrease in net income for the three months ended June 30, 2010. PART C OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements included in the Registration Statement (1) Part A None (2) Part B Principal Life Insurance Company Separate Account B: Report of Independent Registered Public Accounting Firm Statements of Assets and Liabilities, December 31, 2010 Statements of Operations for the year ended December 31, 2010 Statements of Changes in Net Assets for the years ended December 31, 2010 and 2009. Notes to Financial Statements. Principal Life Insurance Company: Report of Independent Registered Public Accounting Firm Consolidated Statements of Financial Position at December 31, 2010, and 2009. Consolidated Statements of Operations for the years ended December 31, 20010, 2009 and 2008. Consolidated Statements of Stockholder's Equity for the years ended December 31, 2010, 2009 and 2008. Consolidated Statements of Cash Flows for the years ended December 31, 2010, 2009 and 2008. Notes to Consolidated Financial Statements. (3) Part C Principal Life Insurance Company Report of Independent Registered Public Accounting Firm on Schedules* Schedule I - Summary of Investments - Other Than Investments in Related Parties As of December 31, 2010* Schedule III - Supplementary Insurance Information as of December 31, 2010, 2009 and 2008 and for each of the years then ended* Schedule IV  Reinsurance as of December 31, 2010, 2009 and 2008 and for each of the years then ended* All other schedules for which provision is made in the applicable accounting regulation of the Securities and Exchange Commission are not required under the related instructions or are inapplicable and therefore have been omitted. (b) Exhibits (1) Resolution of Board of Directors of the Depositor - Filed as EX-99.b(1) on 01/11/11(Accession No. 0000898745-11-000017) (3a) Distribution Agreement Filed as EX- 99 b (3a) on 03/30/11 (Accession No. 0000898745-11- 000175) (3b) Selling Agreement Filed as EX- 99 b (3b) on 03/30/11 (Accession No. 0000898745-11- 000175) (4a) Form of Variable Annuity Contract - Filed as EX-99.b (3a) on 01/11/11(Accession No. 0000898745-11-000017) (4d) Amendment to Fixed Account Endorsement - Filed as EX-99.b (3c) on 01/11/11(Accession No. 0000898745-11-000017) (4e) Amendment to GMWB Rider Filed as EX- 99 b (4e) on 03/30/11 (Accession No. 0000898745-11-000175) (4f) Amendment to Contract Data Page Filed as EX- 99 b (4f) on 03/30/11 (Accession No. 0000898745-11-000175) (4g) Amendment to Partial Annuitization Endorsement - Filed as EX-99.b (3g) on 01/11/11(Accession No. 0000898745-11-000017) (5a) Form of Variable Annuity Application Filed as EX- 99 b (5a) on 03/30/11 (Accession No. 0000898745-11-000175) (5b) Form of Variable Annuity Application with Principal Connection Filed as EX- 99 b (5b) on 03/30/11 (Accession No. 0000898745-11-000175) (6a) Articles of Incorporation of the Depositor - Filed as EX-99.b(5a) on 01/11/11(Accession No. 0000898745-11-000017) (6b) Bylaws of Depositor - Filed as EX-99.b(3c) on 01/11/11(Accession No. 0000898745-11- 000017) (8) Participation Agreement Filed as EX- 99 b (8) on 03/30/11 (Accession No. 0000898745-11- 000175) (9) Opinion of Counsel  Filed as EX- 99 b (9) on 03/30/11 (Accession No. 0000898745-11- 000175) (10a) Consent of Ernst & Young LLP* (10b) Powers of Attorney - Filed as EX-99.b(3c) on 01/11/11(Accession No. 0000898745-11- 000017) (11) Financial Statement Schedules* * Filed herewith ** To be filed by amendment Item 25. Officers and Directors of the Depositor Principal Life Insurance Company is managed by a Board of Directors which is elected by its policyowners. The directors and executive officers of the Company, their positions with the Company, including Board Committee memberships, and their principal business address, are as follows: DIRECTORS: Name and Principal Business Address Positions and Offices BETSY J. BERNARD Director 40 Shalebrook Drive Chair, Nominating and Governance Committee Morristown, NJ 07960 Member, Executive and Human Resources Committees JOCELYN CARTER-MILLER Director TechEd Ventures Member, Nominating and Governance Committee 3rd Avenue Lauderdale Lakes, FL 33311 GARY E. COSTLEY Director 257 Barefoot Beach Boulevard, Suite 404 Member, Audit Committee Bonita Springs, FL 34134 MICHAEL T. DAN Director The Brink's Company Chair, Human Resources Committee 1801 Bayberry Court Richmond, VA 23226 DENNIS H. FERRO Director 100 Dove Plum Road Vero Beach, FL 32963 C. DANIEL GELATT, JR. Director NMT Corporation Member, Audit Committee 2004 Kramer Street La Crosse, WI 54603 SANDRA L. HELTON Director 1040 North Lake Shore Drive #26A Member, Audit Committee Chicago, IL 60611 RICHARD L. KEYSER Director 5215 Old Orchard Place Member, Nominating and Governance and Human Ste. 440 Resources Committees Skokie, IL 60077 ARJUN K. MATHRANI Director 176 East 71st Street, Apt. 9-F Chair, Audit Committee New York, NY 10021 Member, Executive Committee ELIZABETH E. TALLETT Director Hunter Partners, LLC Member, Executive, Human Resources and Nominating 12 Windswept Circle and Governance Committees Thornton, NH 03285-6883 LARRY D. ZIMPLEMAN Chairman of the Board and Chair, Executive Committee, The Principal Financial Group Principal Life: Chairman, President and Chief Executive Des Moines, IA 50392 Officer EXECUTIVE OFFICERS (OTHER THAN DIRECTORS) Name and Principal Business Address Positions and Offices REX AUYEUNG Senior Vice President and President, Principal Financial Group  Asia NED A. BURMEISTER Senior Vice President and Chief Operating Officer, Principal International GREGORY J. BURROWS Senior Vice President Retirement and Investor Services TERESA M. BUTTON Vice President and Treasurer RONALD L. DANILSON Senior Vice President Retirement and Investor Services TIMOTHY M. DUNBAR Senior Vice President  Strategy and Finance GREGORY B. ELMING Senior Vice President and Chief Risk Officer RALPH C. EUCHER Senior Vice President Human Resources and Corporate Services NORA M. EVERETT Senior Vice President Retirement and Investor Services JOYCE N. HOFFMAN Senior Vice President and Corporate Secretary DANIEL J. HOUSTON President  Retirement, Insurance and Financial Services JULIA M. LAWLER Senior Vice President and Chief Investment Officer TERRANCE J. LILLIS Senior Vice President and Chief Financial Officer JAMES P. MCCAUGHAN President  Global Asset Management TIMOTHY J. MINARD Senior Vice President  Distribution MARY A. O'KEEFE Senior Vice President and Chief Marketing Officer GARY P. SCHOLTEN Senior Vice President and Chief Information Officer KAREN E. SHAFF Executive Vice President and General Counsel NORMAN R. SORENSEN Chairman  Principal International DEANNA D. STRABLE Senior Vice President  U.S. Insurance Solutions LUIS E. VALDES President  Principal International Item 26. Persons Controlled by or Under Common Control with the Depositor or the Registrant The Registrant is a separate account of Principal Life Insurance Company (the "Depositor") and is operated as a unit investment trust. Registrant supports benefits payable under Depositor's variable life contracts by investing assets allocated to various investment options in shares of Principal Variable Contracts Funds, Inc. and other mutual funds registered under the Investment Company Act of 1940 as open-end management investment companies of the "series" type. No person is directly or indirectly controlled by the Registrant. The Depositor is wholly-owned by Principal Financial Services, Inc. Principal Financial Services, Inc. (an Iowa corporation) an intermediate holding company organized pursuant to Section 512A.14 of the Iowa Code. In turn, Principal Financial Services, Inc. is a wholly-owned subsidiary of Principal Financial Group, Inc., a publicly traded company that filed consolidated financial statements with the SEC. A list of persons directly or indirectly controlled by or under common control with Depositor as of December 31, 2010 appears below: None of the companies listed in such organization chart is a subsidiary of the Registrant; therefore, only the separate financial statements of Registrant and the consolidated financial statements of Depositor are being filed with this Registration Statement. Item 27. Number of Contractowners  As of March 31, 2010 (1) (2) (3) Number of Plan Number of Title of Class Participants Contractowners BFA Variable Annuity Contracts 28 6 Pension Builder Contracts 134 87 Personal Variable Contracts 230 17 Premier Variable Contracts 1158 35 Flexible Variable Annuity Contract 33,458 33,458 Freedom Variable Annuity Contract 1,304 1,304 Freedom 2 Variable Annuity Contract 345 345 Investment Plus Variable Annuity Contract 32,779 32,779 Principal Lifetime Income Solutions N/A N/A Item 28. Indemnification Sections 490.851 through 490.859 of the Iowa Business Corporation Act permit corporations to indemnify directors and officers where (A) all of the following apply: the director or officer (i) acted in good faith; (ii) reasonably believed that (a) in the case of conduct in the individual's official capacity, that the individual's conduct was in the best interests of the corporation or (b) in all other cases, that the individual's conduct was at least not opposed to the best interests of the corporation; and (iii) in the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful; and (B) the individual engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the corporation's articles of incorporation. Unless ordered by a court pursuant to the Iowa Business Corporation Act, a corporation shall not indemnify a director or officer in either of the following circumstances: (A) in connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct (above) or (B) in connection with any proceeding with respect to conduct for which the director was adjudged liable on the basis that the director receive a financial benefit to which he or she was not entitled, whether or not involving action in the director's official capacity. Registrant's By-Laws provide that it shall indemnify directors and officers against damages, awards, settlements and costs reasonably incurred or imposed in connection with any suit or proceeding to which such person is or may be made a party by reason of being a director or officer of the Registrant. Such rights of indemnification are in addition to any rights to indemnity to which the person may be entitled under Iowa law and are subject to any limitations imposed by the Board of Directors. The Board has provided that certain procedures must be followed for indemnification of officers, and that there is no indemnity of officers when there is a final adjudication of liability based upon acts which constitute gross negligence or willful misconduct. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriters (a) Other Activity Princor Financial Services Corporation acts as principal underwriter for variable annuity contracts issued by Principal Life Insurance Company Separate Account B, a registered unit investment trust, and for variable life contracts issued by Principal Life Insurance Company Variable Life Separate Account, a registered unit investment trust. (b) Management (b1) (b2) Positions and offices Name and principal with principal business address underwriter Deborah J. Barnhart Director/Distribution (PPN) The Principal Financial Group Patricia A. Barry Assistant Corporate Secretary The Principal Financial Group(1) Michael J. Beer President and Director The Principal Financial Group(1) Tracy W. Bollin Assistant Controller The Principal Financial Group(1) David J. Brown Senior Vice President The Principal Financial Group(1) Jill R. Brown Senior Vice President and Chief Financial Officer The Principal Financial Group(1) Bret J. Bussanmas Vice President/Distribution The Principal Financial Group(1) P. Scott Cawley Product Marketing Officer The Principal Financial Group(1) Nicholas M. Cecere Senior Vice President The Principal Financial Group(1) Ralph C. Eucher Chairman of the Board The Principal Financial Group(1) Nora M. Everett Director and Chief Financial Officer The Principal Financial Group (1) Stephen G. Gallaher Assistant General Counsel The Principal Financial Group(1) Ernest H. Gillum Vice President The Principal Financial Group(1) Eric W. Hays Senior Vice President/Chief Information Officer The Principal Financial Group(1) Joyce N. Hoffman Senior Vice President and Corporate Secretary The Principal Financial Group(1) Ann Hudson Compliance Officer The Principal Financial Group(1) Patrick A. Kirchner Assistant General Counsel The Principal Financial Group(1) Julie LeClere Director  Marketing & Recruiting The Principal Financial Group(1) Jennifer A. Mills Counsel The Principal Financial Group(1) David L. Reichart Senior Vice President The Principal Financial Group(1) Martin R. Richardson Vice President  Broker Dealer Operations The Principal Financial Group(1) Michael D. Roughton Senior Vice President and Associate General Counsel The Principal Financial Group(1) Adam U. Shaikh Counsel The Principal Financial Group(1) Traci L. Weldon Vice President/Chief Compliance Officer The Principal Financial Group(1) Tisha Worden Operations Officer The Principal Financial Group(1) (1) 711 High Street Des Moines, IA 50309 (c) Compensation from the Registrant Compensation on Events Net Underwriting Occasioning the Discounts & Deduction of a Deferred Brokerage Name of Principal Underwriter Commissions Sales Load Commissions Compensation Princor Financial Services $26,132,360.18 0 0 0 Corporation Item 30. Location of Accounts and Records All accounts, books or other documents of the Registrant are located at the offices of the Depositor, The Principal Financial Group, Des Moines, Iowa 50392. Item 31. Management Services N/A Item 32. Undertakings The Registrant undertakes that in restricting cash withdrawals from Tax Sheltered Annuities to prohibit cash withdrawals before the Participant attains age 59 1/2, separates from service, dies, or becomes disabled or in the case of hardship, Registrant acts in reliance on SEC No Action Letter addressed to American Counsel of Life Insurance (available November 28, 1988). Registrant further undertakes that: 1. Registrant has included appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in its registration statement, including the prospectus, used in connection with the offer of the contract; 2. Registrant will include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in any sales literature used in connection with the offer of the contract; 3. Registrant will instruct sales representatives who solicit Plan Participants to purchase the contract specifically to bring the redemption restrictions imposed by Section 403(b)(11) to the attention of the potential Plan Participants; and 4. Registrant will obtain from each Plan Participant who purchases a Section 403(b) annuity contract, prior to or at the time of such purchase, a signed statement acknowledging the Plan Participant's understanding of (a) the restrictions on redemption imposed by Section 403(b)(11), and (b) the investment alternatives available under the employer's Section 403(b) arrangement, to which the Plan Participant may elect to transfer his contract value. Fee Representation Principal Life Insurance Company represents the fees and charges deducted under the Policy, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by the Company. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Principal Life Insurance Company Separate Account B, has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned thereto duly authorized, and its seal to be hereunto affixed and attested, in the City of Des Moines and State of Iowa, on the 27th day of April, 2011. PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B (Registrant) By : /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer PRINCIPAL LIFE INSURANCE COMPANY (Depositor) By : /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer Attest: /s/ Joyce N. Hoffman Joyce N. Hoffman Senior Vice President and Corporate Secretary Pursuant to the requirements of the Securities Act, this amendment to the registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President April 27, 2011 and Chief Executive Officer /s/ G. B. Elming Senior Vice President and April 27, 2011 G. B. Elming Controller (Principal Accounting Officer) /s/ T. J. Lillis Executive Vice President April 27, 2011 T. J. Lillis and Chief Financial Officer (Principal Financial Officer) (B. J. Bernard)* Director April 27, 2011 B. J. Bernard (J. Carter-Miller)* Director April 27, 2011 J. Carter-Miller (G. E. Costley)* Director April 27, 2011 G. E. Costley (M.T. Dan)* Director April 27, 2011 M. T. Dan (C. D. Gelatt, Jr.)* Director April 27, 2011 C. D. Gelatt, Jr. (J. B. Griswel)l* Chairman J. B. Griswell of the Board April 27, 2011 (S. L. Helton)* Director April 27, 2011 S. L. Helton (R. L. Keyser)* Director April 27, 2011 R. L. Keyser (A. K. Mathrani)* Director April 27, 2011 A. K. Mathrani (E. E. Tallett)* Director April 27, 2011 E. E. Tallett * By /s/ L.D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer Pursuant to Powers of Attorney Previously Filed on January 11, 2001
